Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 1 of 752

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 9/23/2019 7:31:21 PM

To: khawamjn@state.gov

Subject: 19-0923 Monday “Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,
FAR/DFARS, FTR/AES, HTSUS, and ITAR), plus news and events. Subscribe here. Contact us
for advertising

inquiries and rates.

 

[No items of interest today.]

Iterns Scheduled for Publication in Future Federal Register Editions
Cammerce/BiS: (No new sostings.)

DPoD/OscCaA Publishes Policy Memo of Interest 19-07: “Case Descrigtion Field in
an Amendment or Modification Document te a LOA"

State /DDTC: (No new postings.)

EU Arnends Restrictive Measures Against the Central African Republic

Center Square: "Florida ‘shost Gun’ BH Would Require Plastic Firearms to

Contain at Least 4 Qunces of Metal"

Courler Post: “Prison Term, Deportation for Atco Businessman in Miltary Parts

Scheme?
. le@legraph: "Britain WHE Imoose Sanctions on Authoritarian Recimes that Arrest

or intimidate Dissident Journalists, Under Foreign Secretary Plans”
. Expediters News: "EU to Transition to Online AEG System"

.STER Trade Report: “Trace Could See Impact from New Anti-Terrorism

Framework"

J&A, Lee, ], Fernandes & A, Smith: "Proposed CFIUS Recaulations: The US.
Remains Open for Business...bul Read the Fine Print”

 

WASHSTATEC003546
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 2 of 752

. MM, Moore: "Non-Tariff Supply-Chain Restrictions an [T/Telecorm Products and
Services”

.oR, Whitten, B.D. Weimer & ES. Tierney: "CFIUS Proposes Rules to Imoplernent
FIR RMA”

. Monday List of Eyim Jobs: 145 Openings Posted This Week: 18 New Ooeninas

J ECS Presents "TTAR/EAR Boot Camp: Achieving Compliance” on 8-9 Gctk in
Savannah, GA

POC Presents "US. Export Controls: ITAR from a non-US. Perspective", 26 Nov
in Bruchem, the Netherlands

 

. Bartlett's Unfamiliar Quotations
S, Aare Your Copies of Regulations Up to Date? Latest Amendments: DHS /Customs
(5 Apr 2019), DOC/EAR (21 Aug 2039), DOC/FTR (24 Apr 2018), DOD/NISPOM
(18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM (20 Nov 20183,
DOIATFE (24 Mar 2018), DOS/TTAR (30 4uq 2019), DOT/FACR/OFAC (9 Sep
2019), HTSUS (3 Sean 2019)
. Weekly Highlights of the Dally Budie Top Stories

 

 

 

 

WASHSTATEC003547
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 3 of 752

 

 

 

[No items of interest today.]
back to top

 

 

 

1. Items Scheduled for Publication in Future Federal

 

 

WASHSTATEC003548
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 4 of 752

Register Editions

back to tep

2, Cormmerce/BIS: (No new postings.)
(Source: Commerce/BIS)

back te too

3. DoD/DSCA Publishes Policy Memo of Interest 19-07:
"Case Description Field in an Amendment or Modification

Document to a LOA"
(Source: BoD/DSCA, Sep 22 2019.)

DSCA Policy Memo 19-07 Case Description Field in an Amendment or
Modification Document to a Letter of Offer and Accentance {LOA} has been
posted.

 

The current policy mandates that detailed information regarding the changes
in an Amendment or Modification to an LOA be included in the case
description field. Strict interpretation of the policy has led to Implementing
Agencies including a statement for each individual case line that had a change
in the document. The requirement for the case description field will now be:

(1) The identification of the major program involved

(2) Asummary of the change(s) that are included in the document
(3) The reason(s) for the change(s)

(4) Identification of previous unaccepted amendments, if any

(5) Indication that it is a restated document (if applicable)

This memo updates Row 2 in Table C6.T9. Instructions for Preparing an
Amendment or Modification.

 

 

4, State/DDTC: (No new postings.)
(Source: State/DDTC)

 

WASHSTATEC003549
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 5 of 752

- a 5. EU Amends Restrictive Measures Against the Central

African Republic
(Source: Official Journal of the European Union, 23 Sep 2019.)

Regulations

* Council Implementing Requlation (EU) 2019/1574 of 20 September 2019
implementing Article 17(3) of Regulation (EU) No 224/2014 concerning
restrictive measures in view of the situation in the Central African Republic

Decisions
* Council Implementing Decision (CFSP) 2019/1576 of 20 September 2019
implementing Decision 2013/798/CFSP concerning restrictive measures
against the Central African Republic

back to top

. 6. Center Square: "Florida ‘Ghost Gun’ Bill Would Require

Plastic Firearms to Contain at Least 4 Ounces of Metal"

By John Haughey, 23 Sep. Florida could join a spate of states set to consider
2020 bills proposing to regulate or ban untraceable, undetectable "ghost
guns," self-assembled hard plastic firearms that can be built from kits or
molded from 3D-printer blueprints.

Florida Senate Bill 310 ... would prohibit anyone from printing, transferring,
importing into Florida, and anyone from possessing or giving to another
person in Florida, a 3D-printed firearm that contains less than 4 ounces of
metal. "People don't realize what is out there already on the internet, and
what people are able to do without even going to buy a gun," Stewart said in
a statement accompanying the bill. "The blueprints are on the internet."

Hard plastic 3D-printed firearms are referred to as "ghost guns" because they
do not come with a serial number and are untraceable. They pose a safety
risk because they can elude metal detectors, critics say. Stewart's bill
exempts 3D firearms that contain at least 4 ounces of metal, the threshold
where they can be identified by a metal detector.

The proposal filed by Stewart - expected to propose an "assault weapons” ban
in 2020 - is one of at least seven gun control and "red flag" bills pre-filed for
the next legislative session, which convenes Jan. 14. “We talk about
background checks and registration and all that - this particular weapon can

 

WASHSTATEC003550
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 6 of 752

be made by anybody, and they can get through metal detectors,” Stewart
said.

Blueprints for 3D guns have been available online since 2013 when Defense
Distributed, a Texas nonprofit committed to publishing open source gun
designs, made printable blueprints of a plastic 3-D printed pistol, the
Liberator, available for downloading on its website.

The U.S. State Department in 2015 successfully sued to prohibit Defense
Distributed from posting its Liberator blueprints on its website because doing
so, it claimed, violated the International Traffic in Arms Regulation (ITAR)
treaty. Defense Distributed challenged the prohibition on First and Second
amendment grounds and in July 2018, the U.S. Justice Department settled in
Defense Distributed v. United States Department of State, essentially giving
Defense Distributed license to publish its blueprints online. Within a month, a
federal district judge in Seattle issued an injunction against the sharing of 3-
D-printed gun blueprints online.

Instead of pulling its free blueprints from its website, however, Defense
Distributed offered them for sale, reasoning the injunction prevented it from
giving the specs away for free, but didn't forbid it from selling them. Another
lawsuit was filed and the same federal judge in Washington state issued an
injunction blocking any 3D plastic gun designs from being posted online. ...

Under the federal "Undetectable Firearms Act" (UFA), all firearms must be
detectable by metal detectors “after removal of grips, stocks, and
magazines." Federal law also requires all major components of firearms -
defined to include "the barrel, the slide or cylinder, or the frame or receiver" -
must be detectable by x-ray machines. However, the UFA does not specify
what portion of the firearm must be detectable by a metal detector. Critics
say this could allow an individual to create a mostly plastic but technically
compliant firearm using a 3D printer because metal in an extraneous part of
the firearm could be removed prior to entering a security area.

There are numerous pending federal bills seeking to ban "ghost guns,"
including June's House Resolution 3265 introduced by Rep. Ted Deutch, D-
Boca Raton, and 45 co-sponsors. A similar Senate measure filed by Sens. Bob
Menendez, D-NJ, and Edward Markey, D-Mass, has 26 Democrat co-sponsors,
but has stalled. Meanwhile, bills specifically addressing plastic firearms have
been gaining traction in state houses the last few years, with California's
2016 “ghost gun" law imposing requirements on anyone who manufactures or
assembles a firearm, but not banning them.

New York and Washington are among states that have adopted laws
outlawing some components of 3D gun-manufacturing, but as technology
outpaces the capacity to regulate, those laws are riddied with alleged
"loopholes." New Jersey's April 2018 law is regarded as the most
comprehensive in banning the distribution "by any means, including the
Internet, to a person in New Jersey who is not registered or licensed as a
[gun] manufacturer ... of digital instructions in the form of computer-aided
design files or other code or instructions stored and displayed in electronic

 

WASHSTATEC003551
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 7 of 752

format as a digital model that may be used to program a three-dimensional
printer to manufacture or produce a firearm, firearm receiver, magazine, or
firearm component."

back to top

aa |

| __7. Courier Post: “Prison Term, Deportation for Atco

Businessman in Military Parts Scheme"
(Source: Courier Fost, 18 Sep 2019.) [Excerpts. ]

 

An Atco man has received a 42-month prison term for his role in a family-
based scheme to bilk the U.S. Department of Defense.

Oben Cabalceta, 53, defrauded the military under contracts to provide parts
for aircraft and other equipment between August 2004 and March 2016, the
U.S. Attorney's Office for New Jersey said Tuesday.

The Defense Department paid $1.9 million for the subpar parts, it said.

Calbaceta, a Costa Rica citizen who overstayed his tourist visa in 2000, also
admitted he obtained access to technical data and drawings intended for use
only by U.S. citizens and people in the country lawfully. ...

back to top

L 8. Telegraph: “Britain Will Impose Sanctions on
Authoritarian Regimes that Arrest or Intimicate Dissident

Journalists, Under Foreign Secretary Plans”
(Source: The Telegraph, 22 Sep 2019.) [Excerpts. ]

Britain will impose sanctions on authoritarian regimes that harass and
imprison dissident journalists and campaigners, as part of its role as a "good
global citizen" after Brexit, Dominic Raab declares today.

Writing in The Sunday Telegraph, the Foreign Secretary pledges that the
Government will use new legislation to "provide a layer of UK accountability"
against "those who target journalists, whistle-blowers and human rights
campaigners with impunity in their own countries".

The move follows calls by MPs for ministers to use economic sanctions, such
as asset freezes and travel bans, to punish foreign officials involved in
"violating media freedom". ...

 

WASHSTATEC003552
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 8 of 752

9. Expeditors News: “EU to Transition to Online AEO

System’
(Source: Expeditors News, 19 Sep 2019.)

On October 1, 2019, the European Union (EUV) will begin requiring applications
for Authorized Economic Operator (AEO) status to be submitted electronically
through the EU Trader Portal.

According to a press release issued by the European Commission's Taxation
and Customs Union, the EU Trader Portal will deploy in two phases:

Phase 1 - Submission of AEO applications and the decision-making process,
which will deploy on October 1, 2019;

Phase 2 - Other subsequent processes, which will deploy on December 15,
2019. AEO applications may continue to be submitted in a paper format until
September 30, 2019.

The EU press release may be found here.
back te too

‘LO. ST&R Trade Report: "Trade Could See Impact from

New Anti-Terrorism Framework”
(Source: Sandler, Travis & Rosenberg Trade Report, 23 Sep 2019.)

The Department of Homeland Security introduced recently a new Strategic
Framework for Countering Terrorism and Targeted Violence that explains how
the DHS will use its tools and expertise to protect the U.S. from both foreign
and domestic terrorist organizations and activities. The framework recognizes
the potential of trade-related activities and infrastructure to be used for
terrorist purposes and outlines further actions to prevent such outcomes.

One of the framework's strategic goals is denying terrorists and other hostile
actors the opportunity to exploit the U.S. trade, immigration, and domestic
and international travel systems. To achieve that goal the framework outlines
a number of priority actions, including the following.

- working to enhance end-to-end visibility into supply chains

- implementing technological solutions to more effectively segment risk
among millions of daily transactions

- better aligning targeting efforts to detect and disrupt illicit financial
operations

- continually refining screening procedures for cargo prior to departure and
proactively identifying and addressing vulnerabilities that can be exploited by

 

WASHSTATEC003553
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 9 of 752

terrorists

- working to enhance capabilities to detect and interdict the shipment of
weapons of mass destruction, components, and related materials through
technical detection and other targeting efforts at and between ports of entry

DHS states that it will follow this strategy with an action plan explaining in
greater detail how it plans to achieve these and other objectives.
back te too

Fee — |
Sree |
aaa

11.2. Lee, J. Fernandez & A. Smith: “Proposed CFIUS
Regulations: The U.S. Remains Open for Business...but Read
the Fine Print’

* Authors: Judith Alison Lee, Co-Chair, International Trade Practice,
jaleeGiolbsondunn.cam: Jose Fernandez, Esq., ifernandez@aibsondunn.com
and Adam Smith, Esq., asmith@aibsendunn.com; all of Gibson Dunn.

 

 

On September 17, 2019, the U.S. Department of the Treasury issued over
300 pages of proposed regulations to implement the Foreign Investment Risk
Review Modernization Act of 2018 ("FIRRMA"), legislation that expanded the
scope of inbound foreign investment subject to review by the Committee on
Foreign Investment in the United States ("CFIUS" or the "Committee").
FIRRMA expanded-subject to the promulgation of these implementing
regulations-the Committee's jurisdiction beyond transactions that could result
in foreign control of a U.S. business. The Committee's jurisdiction will now
include non-passive but non-controlling investments, direct or indirect, in U.S.
businesses involved in specified ways with critical technologies, critical
infrastructure, or sensitive personal data (referred to as "TID U.S.
businesses” for technology, infrastructure, and data) and certain real estate
transactions. The comment period will conclude on October 17, 2019, and as
required by FIRRMA, the final regulations will become effective no later than
February 13, 2020.

To date, only certain provisions of FIRRMA have been fully implemented. In
late 2018, CFIUS launched a pilot program to require mandatory filings in
higher risk “critical technology" investments. For the past year, the pilot
program has served as a regulatory laboratory for the Committee-allowing it
to experiment with the use of a short-form "declaration" and better assess
the issues that arise in non-controlling but non-passive investments. Notably,
the pilot program will remain in place for the foreseeable future, and the new

 

WASHSTATEC003554
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 10 of 752

proposed regulations will implement the remainder of the Committee's
expanded authority under FIRRMA. Other developments are still to come-
including the publication of a list of excepted foreign countries from which
certain investors will receive less scrutiny.

Key developments are described below. ...
back to top

12. M. Moore: "Non-Tariff Supply-Chain Restrictions on

IT/Telecom Products and Services”
(Source: Moore Compliance Law, 14 Sep 2019.) (Part 1 of 3: Supply-Chain
Rules Under DFARS Subpart 239.73)

 

* Author: Matthew Moore, Esq., matthew@moorecompliancelaw.com, 256-
924-2979, Moore Compliance Law, P.C.

 

In the ongoing trade war between the U.S. and China, the U.S. Government's
Section 301 tariffs on Chinese-origin goods has received most of the
attention, and rightfully so. Effective September 1, 2019, these tariffs
generally impact all Chinese-origin goods imported into the United States,
including all information technology and telecommunications equipment
("Equipment"). However, there have also been a number of recent
developments in U.S. law, relating to non-tariff restrictions on foreign-origin
Equipment, with a particular focus on Chinese-origin products. This is the first
installment of a three-part series on this topic. The purpose of this series is to
provide a summary of several developments impacting U.S. IT and telecom
enterprises.

First on the list, the Defense Federal Acquisition Supplement ("DFARS") has
contained the supply-chain rules contained at DFARS Subnart 239.73, and
related Clauses 252.239-7017 and 252.239-7018, since November 18, 2013.
These rules were scheduled to expire on September 30, 2018. On September

 

 

"Class Deviation") that removed the sunset provision and made these rules
permanent, while not amending the substance of the rules. Most recently,
DoD issued a final rule effective February 15, 2019, that amended the DFARS
consistent with the Class Deviation.

What These Rules Apply to:

These rules, which are embodied in DFARS Clauses 252.239-7017 and
252.239-7018, apply to all DoD procurements of "information technology"
that is either (i) a "covered system," (ii) a part of a “covered system,” or (iii)
in Support of a “covered system."

Key Definitions:

 

WASHSTATEC003555
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 11 of 752

The important definitions are as follows:

"Information technology" is defined to mean “any equipment, or
interconnected system(s) or subsystem(s) of equipment, that is used in the
automatic acquisition, storage, analysis, evaluation, manipulation,
management, movement, control, display, switching, interchange,
transmission, or reception of data or information by the agency."

And "covered system” is defined to mean "any national security system,"
which includes all information systems/networks that are used to store
classified information, as well as:

"any telecommunications system, used or operated by an agency or by a
contractor of an agency, or other organization on behalf of an agency-

(1) The function, operation, or use of which-
(i) Involves intelligence activities;
(ii) Involves cryptologic activities related to national security;
(iii) Involves command and control of military forces;

(iv) Involves equipment that is an integral part of a weapon or weapons
system; or

(v) Is critical to the direct fulfillment of military or intelligence missions but
this does not include a system that is to be used for routine administrative
and business applications, including payroll, finance, logistics, and personnel
management applications.”

Finally, “supply chain risk" is defined to mean "the risk that an adversary may
sabotage, maliciously introduce unwanted function, or otherwise subvert the
design, integrity, manufacturing, production, distribution, installation,
operation, or maintenance of a covered system so as to surveil, deny, disrupt,
or otherwise degrade the function, use, or operation of such system." Note
that neither China nor any other country is identified by name here. But, as
discussed in the later installments of this article, the U.S. Government is
obviously very concerned about Chinese-origin products/services being used
in U.S. data infrastructure, and presumably would be more likely viewed as a
“supply chain risk."

The Clauses

With these definitions as background, DFARS Clause 252.239-7017 authorizes
the procuring DoD agency to consider information relating to an offeror's
supply chain in the agency's evaluation of the offeror's bid/proposal-i.e., in
the procurement decision. This Clause specifically authorizes the agency to
consider both public and non-public information, including "“all-source
intelligence," on the offeror's supply chain. Moreover, if the Government
exercises its statutory authority (10 U.S.C. § 2339a) to limit disclosure of any

 

WASHSTATEC003556
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 12 of 752

such information, the decision will not be subject to review in a bid protest.

DFARS Clause 252.239-7018 adds the obligation for the offeror/contractor to
“mitigate supply chain risk in the provision of supplies and services to the
Government." No additional clarification is provided regarding the contractor's
duty to mitigate risk. However, contractors should exercise all reasonable
diligence here, as a contractor's failure to adequately "mitigate supply chain
risk" during contract performance could potentially be used by the
Government to support a termination for default or a negative past
performance review.

Finally, these DFARS Clauses are not mandatory flow-downs to
subcontractors. However, given DoD's purpose to regulate "supply chains" for
these products, prime contractors should flow these down.

13. R. Whitten, B.D. Weimer & E.S. Tierney: "CFIUS

Proposes Rules to Implement FIRRMA"
(Source: National Law Review, 20 Sep 2019) [Excerpts.]

* Authors: Reid Whitten, Esq., rwhitten@sheppardmullin.com, 202-469-4968;

Brian D. Weimer, Esq., bwelrmer@isheppardmullin.corn, 202-469-4904; and
Eamon S. Tierney, Esq., etierney@sheppardmullin.com, 202-747-2191; all of
Sheppard, Mullin, Richter & Hampton LLP.

 

The Treasury Department is scheduled to published "Provisions Pertaining to
Certain Investments in the United States by Foreign Persons: in the Federal
Register on 09/24/2019.

Key Takeaways:

-- Technology Infrastructure and Data. CFIUS will focus its review on
investments in critical Technology, critical Infrastructure, and sensitive
personal Data ("TID Businesses”).

-- "Critical Technologies" is defined to include certain items subject to export
controls along with emerging and foundational technologies under the Export
Control Reform Act of 2018.

-- CFIUS provides a very helpful list of critical infrastructure and functions to
help assess whether any business is a TID Business. We reproduce most of
this list at the end of this blog article. (Sneak preview: telecom, utilities,
energy, and transportation dominate the list.)

-- The proposed regulations provide much-needed guidance on what
constitutes sensitive personal data and also seek to limit the reach of the
definition so it does not cast too wide a net over transactions in which CFIUS
really should have no national security concern.

-- Exceptions for Certain Countries. Investors from certain countries may be
excepted from CFIUS jurisdiction when making non-controlling investments.

~- New Set of Rules for Real Estate. In a companion piece, CFIUS proposed

 

WASHSTATEC003557
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 13 of 752

for the first time a detailed set of rules related to investments in real estate.
We will cover this in a separate blog article to be published in the near future.

-- Expansion of Short-Form Declaration Use. The proposed rules provide
parties the choice to use a short-form declaration for any transaction under
CFIUS jurisdiction in lieu of a long-form notice.

-- Comments Due by October 17, 2019. Members of the public may submit
comments on the proposed regulations any time between now and October
17, 2019. Final regulations must be adopted by CFIUS and become effective
no later than February 13, 2020. ...

 

 

 

 

 

14. Moncay List of Ex/Im Job Openings: 145 Openings

Posted This Week, Including 18 New Openings
(Source: Events & Jobs Editor)

Published every Monday or first business day of the week. Please, send job
openings in the following format to jobs@fulicirclecompliance. eu.

* COMPANY; LOCATION; POSITION TITLE (WEBLINK); CONTACT
INFORMATION; REQUISITION ID

"#" New or amended listing this week

* 3M; Maplewood, MN; Trade Compliance Counsel; Requisition ID;
ROO990035

# * Aerotek; Centennial, CO; Global Irnport_& Export Clerk; Requiaition ID:
6939031

 

WASHSTATEC003558
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 14 of 752

# * Agility; Boston, MA; Air Import Coordinator;

# * Agility; Carson, CA; Air Import Coordinator:

# * Agility; Denver, CO; Air / Ocean Import / Export Coordinator:

# * Agility; Dallas, TX; Ocean Import Coordinator:

# * Agility; San Diego; Import/Export Qperations Coordinator;

* Airbus Defense and Space, Inc.; Herndon VA; Export and Trade Compliance

 

 

 

 

 

 

* Ajilon; Houston, TX; Export Admin:
* AM General; Auburn Hills, MI; international Compliance Analyst

* Arrowhead Products; Los Alamitos, CA; Trade Compliance Specialist

* BAE Systems; Arlington, VA; Director International Trade and
Compliance/Senior Counsel; Requisition ID: 52758BR

* BAE Systems; Arlington, VA; International Trade Manager I (Compliance);
Requisition ID: 52578BR

* Baker Hughes; Houston, TX; Trade Compliance Classification Analyst:
Requisition ID: 1919330

* BASF; Mannheim, Germany; Manager Global Export Control; Requisition ID:
EN57992009_ONLE_1i

# * Bell Textron Inc; Fort Worth, TX; Trade Compliance Specialist;

# * Boeing; Arlington or Fairfax, VA; or Seattle, WA; Senior Manager for
Licensing, Policy ang Sanctions, Global Trade Controls (@7TC}; Job

ID: 00000147764

# * Boeing; Arlington, VA; Senior Trade Control Specialist (Licensing and
Policy}; Job ID: 00000147754

* Bose; Framingham, MA; Senior Customs & Trade Compliance Lead:
Requisition ID: R12731

* Bunge; Chesterfield, MO; Customs Compliance Manager - North America:

 

 

 

 

 

 

 

 

 

 

 

 

Coordinator;

* C4ATS; Orlando, FL; Defense Import-Export Compliance Manager; Ivette
De Jesus

* CACI; Chantilly, VA; Trade Compliance Analyst; Requisition ID:
223627_20151

* CACI; Reston, VA; Trade Compliance Specialist: Requisition ID: 225842
* Cargill; Jakarta, Indonesia; Global Trade Operations & Compliance

* CGI Federal Inc., Fairfax, VA; Trade Compliance Analyst ; Ann Runfola:
Requisition ID: J0919-0237

 

 

 

 

 

* Cobham Advanced Electronic Solutions; New York; Contracts Manager;
Requisition ID: 00S2L
* Cobham Advanced Electronic Solutions; San Diego; Manager, USG

* Collins Aerospace; Windsor Locks, CT; International Trade Compllance
intern Coummer 2020); Requisition ID: 01348159

 

 

Compliance: Requisition ID: 2503

* Crowell Moring; Washington D.C.; Government Contracts & Internationa!
Trade Associate (Export Controls)

* Curtiss-Wright; Cheswick, PA; Sr. Manager, Global Trade

 

 

 

 

WASHSTATEC003559
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 15 of 752

Compliance: Kirsty nharris@curtisswriaht.com;: Requisition ID: 5272
* Danaher - Leica Microsystems; Wetzlar, Germany; Chief Compliance

 

* Danaher - SCIEX; Framingham, MA; Senior Manager Global Trade
compliance: Requisition ID: SCI003363

* DHL; Duisburg, Germay; Compliance Manager; Requisition ID: req73899
* DHL; Kuala Lumpur, Malaysia; Export Control Expert Asia Pacific:
Requisition ID: req81427

* DHL; Singapore; Trade Compliance Manager APAC; Requisition ID:
req74719

* Dorel Home; Wright City, MO; Sr. Manager of Logistics and Customs Trade
compliance:

* Eaton; Menomonee Falls, WI; Senior Analyst- Purchasing Compliance:
Requisition ID: 076684

* Eaton; Peachtree City, GA; Director of Trade Compliance

* Elastic; St. Louis, MO; Export Control Manager;

* Elbit Systems of America; Merrimack, NH; Senior Manager, Trade
Compliance; Requisition ID: 2019-7120

* Embraer; Melbourne, FL; Sr. Trade Compliance Specialist; Requisition ID:
176896

*Emerson; San Jose, Costa Rica; Trade Compliance Analyst I: Requsition ID:
19011754

* Epiroc; Garland, TX; Americas Trade Compliance Manager

* Expeditors; Bedfont, United Kingdom; Customs Brokerage Clerk

* Expeditors; Rozenburg, the Netherlands; import en Export control
medewerker

 

 

 

 

 

 

 

 

 

 

 

 

 

* FIS Gobal; Brown Deer, WI; Compliance Analyst Senior (ECCN & Trade

Sanctions):
* FLIR; Billerica, MA; Sr. Manager, Global Export Licensing - US Government

 

 

* FLIR; Taby, Sweden; Director, Global Export Compliance EMEA: Requisition
ID: REQ12627

* Fluke Electronics; Everett, WA; Trade Compliance Analyst

* Fortive; Irvine, CA; Global Trade Compliance Analyst: Requisition ID:
ADV000243

* General Atomics; San Diego, CA; Government Compliance Specialist:
Requisition ID: 23607BR

* General Atomics; San Diego, CA; Government Regulatory Compliance
Specialist; Requisition ID: 25215BR

* General Atomics; San Diego, CA; Impert/Export Administrator; Requisition
ID: 24614BR

* Google LLC; Mountain View, CA; Associate Export Compliance Counsel

* Harris Corporation; Arlington, VA; Manager, Trade Compliance; Requisition
ID:CHQ20192008-32912

* Harvey John; Frankfurt am Main, Germany; Global Customs & Trade - Leqal

 

 

 

 

 

 

 

* HRL Laboratories, LLC; Malibu, CA, Trade Compliance Specialist; Requisition
ID: #95

 

 

WASHSTATEC003560
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 16 of 752

Requisition ID: 18249-JOB

# * Integra Life Sciences; Plainsboro, NJ; Import/Export Compliance
Specialist (Part-time): Requisition ID: 2019-32234

# * IPG Photonics; Oxford, MA; Trade Compliance Manager; Requisition ID:
285450196

* Irving; Halifax, Canada; Export Compliance Specialist: Requisition ID:
19003115

* Ttron; Raleigh, NC; Sr Manager Information Security - Audit and

 

 

 

 

* ITW; Norwood, MA; Export Compliance Officer;

# * JBT; Chicago, IL; Manager of Trade Compliance; Requisition ID: 2019-
4740

# * Johnson & Johnson; Markham, Canada; Team Lead Trace Cornpliance;
Requisition ID: 4289190909

* Johnson Controls; Milwaukee, WI; Director, Global Trade Compliance;
Requisition ID: WD30055791295;

* Johnson Controls; Wash DC; Senior Manager, Global Customs Compliance:
Requisition ID: WD30076209195

* Koch Chem Tech; Tulsa, OK; Import/Export Compliance Specialist:
Requisition ID: 052017

* L3Harris; Clifton, NJ; Senior Trade Compliance Specialist; Requisition ID:
SAS20190509-33185

* Lenovo; Guandong, China; AP Trade Compliance Specialist; Requisition ID:
73183

* Leonardo DRS; Melbourne, FL; Senior Manager, Trade Compliance;
Requisition ID: 94784

* Leonardo DRS; Melbourne, FL; Senier Supply Chain Analyst - Small
Business Compliance; Requisition ID: 91669

* Levi Strauss & Co.; San Francisco, CA; Trade Cornpliance Specialist, Process
Documentation & Education

* Lexacount; Denver, CO; Trade Sanctions and Compliance Associate

* Lexacount; Washington DC; Export Controls Associate; Requisition ID: 6522
* Lockheed Martin Aeronautics; Arlington, VA; International Licensing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Lockheed Martin Aeronautics; Fort Worth, TX; International Trade
Complance Empowered Official; Requisition ID: 486710BR
* Lockheed Martin Aeronautics; Fort Worth, TX; International Trade

 

* Lockheed Martin Rotary and Mission Systems; Liverpool, NY, Moorestown,
NJ, Owego, NY, Stratford, CT; Intl Licensing Analyst Stf Requisition ID:
483502BR

* Lufthansa; Frankfurt am Main, Germany; Director Operations Compliance &
Administration

* Lufthansa; Frankfurt am Main, Germany; Manager Compliance

* Lutron Electronics Co; Lehigh Valley, PA; Trade Compliance Coordinator;
Requisition ID: 4025;

 

 

 

* Medtronic; Columbia Hights, MN; Associate Export Controls Analyst;
Requisition ID: 19000EXL

 

 

WASHSTATEC003561
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 17 of 752

* Medtronic; Sao Paulo, Brazil; Import/Export Coord ITI]; Requisition ID:
19000C9M

* Meggitt; Fareham, United Kingdom; Trade Compliance Officer; Requisition
ID: 39513

* Miller Canfield; Troy, MI; Corporate Attorney - International

Trade; brennans@millercanfield com

* Morson Group; Glasgow, UK; Export Control Officer Investigations

* NASA/JPL; Pasadena, CA; Export Compliance Advisor; Requisition ID:
10778

* Netflix; Los Angeles, CA; Coordinator, Trade Compliance;

* Netflix; Los Angeles, CA; Specialist, Trade Compliance

* NIKE Inc.; Beaverton, OR; North America Customs Compliance Manager;
Requisition ID: 00455981

# * Northrop Grumman; Herndon, VA; international Trade Compliance

 

 

 

 

 

 

 

 

 

 

 

Control Professional: Elaine King; Requisition ID: 309752

* Paraxel; Quakertown, PA; Global Trade Compliance Coordinator; Requisition
ID: 53257BR

# * Pattonair; Fort Worth, TX; Trade & Regulatory Compliance Manager;

# * Pattonair; Wroclaw, Poland; Trade and Compliance Manaqger;

* Pinpoint Pharma; Lincolnshire, IL; Export Cornpliance Specialist: Requisition
ID: 351

* PolyOne, Avon Lake, OH; Trade Compliance Analyst

* Plexus Corp.; Neenah, WI; Trade Compliance Analyst Sr. Jillian Schooley;
Requisition ID: RO001823

* PwC - McLean, VA; Reauations and Export Controls Director, Stephanie
Andrews; Requisition ID: 96216WD

* PwC - McLean, VA; Reguiations and Export Controls Manager: Stephanie
Andrews; Requisition ID:

96185WD

* Raytheon; Andover, MA; Andover, MA; Global Trade (GT) Licensing
Manager And Empowered Official; Requisition ID: 141742BR

* Raytheon; Andover, MA; Andover, MA; Global Trade (G7) Licensing
Manager And Empowered Official; Requisition ID: 143920BR

* Raytheon; Broughton, UK; Export Control Manager; Requisition ID:
146798BR

* Raytheon, Cambridge, MA; Sr Global Trade Licensing Analyst; Requisition
ID: 139427BR

* Raytheon; Tucson, AZ; Empowered Official: Requisition ID: 141847BR

* Raytheon; Tucson, AZ; Export Licensing and Compliance Specialist:
Requisition ID: 143962BR

* Raytheon; Tucson, AZ; Sr. Trade Compliance Investigator; Requisition ID:
147211BR

* Raytheon; Waddington, UK; Expert Control Manager: Requisition ID:
146798BR

* SABIC; Houston TX; Senior Analyst, Trade Compliance:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003562
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 18 of 752

Danielle. Cannata@sabic.com; Requisition ID: 8411BR

* SAP; Newtown Square, PA; Export Control - Senior Specialist: Requisition
ID: 226489

* SAP; Walldorf, GER; Regional Export Control Coordinator (RECC) for EMEA:
Requisition ID: 226695

* Satair; Asburn, VA; Export and Trade Compliance Specialist; Requisition ID:
1184847

* Saudi Aramco; Dhahran, Saudi Arabia; Paralegal; Requisition ID: 17184BR
* Siegwerk; Siegburg, Germany; Manager Global Customs & International
Trade & Compliance

* Siemens; Munich, Germany; intern Requiatery Compliance; Requisition ID:
116687

* Sierra Nevada Corporation; Arlington, VA; International Trade Compliance

 

 

 

 

* Solvay; Lyon, France; SBS Export Compliance Expert (7r/—f; Requisition ID:
9501

# * Sophos; Multiple Locations; Senior Manager, Trade Compliance;

* Synopsys Inc.; Remote, U.S.; Director, Global Trade Compliance;
Requisition ID: 20358BR

* Thales; Crawley, UK; Trade Compliance Officer; Requisition ID: ROO71081
* Thales; Brest, France; Export Control Manager (H/F); Requisition ID:
R0069297

* Thales; Gennevilliers, France; Senior Trade Compliance Manager H/F:
Requisition ID: RO064439

* Thales; Valence, France; Trade Compliance Manager (H/F); Requisition ID:
RO069297

* Thomas Jones Consulting; Washington, DC; Jr. International Trade, Export
Controls & Economic Sanctions Associate

* Tiffany & Co; Parsippany, NJ; Director, Trade & Logistics - Americas

* TJX; Marlborough, MA; Senior Import & Customs Compliance Specialist;

* Torres Law, PLLC; Dallas, TX; Import/Export Consultant-

Legal: info@torrestradelaw.com

 

 

 

 

 

 

 

 

 

* Vodafone; Bucharest, Romania; Legal Sanctions and Trade Analyst;
Requisition ID: 258811

* Walt Disney; Kissimmee, FL; Customs Compliance Specialist; Requisition
ID: 698918BR

* Wealth Ocean; Newport Beach, CA; Marketing & International Trade

 

* World Wide Technology; Edwardsville, IL; International Trace Compliance
Specialist; Requisition ID: 19-0772
* World Wide Technology; Edwardsville, IL; International Trade Compliance
Supervisor; Requisition ID: 19-0795
* Yaskawa; Eschborn, Germany; Zoll & Export Control Specialist EMEA

back to top

 

 

 

WASHSTATEC003563
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 19 of 752

 

15, ECS Presents "ITAR/EAR Boot Camp: Achieving

Compliance™ on 8-9 Oct in Savannah, GA
(Source: ECS)

 

 

 

* What: ECS ITAR/EAR Boot Camp: Achieving Compliance
* When: October 8-9, 2019

* Where: Westin Savannah Harbor Golf Resort & Spa

* Sponsor: Export Compliance Solutions & Consulting (ECS)
* ECS Instructors: Suzanne Palmer, Mal Zerden

 

email spalmer@exportcomplliancesolutions.com.

 

back to top

 

 

 

 

16. FCC Presents "U.S. Export Controls: The ITAR from a

non-U.S. Perspective", 26 Nov, in Bruchem, the Netherlands
(Source: Full Circle Compliance, events@ifulicirclecompliance.eu.)

 

This intermediate-level training course is specifically designed for compliance
professionals and those in a similar role who aim to stay up-to-date with the
latest International Traffic in Arms Regulations (ITAR) requirements that
apply to non-U.S. transactions.

The course will cover multiple topics relevant for organizations outside the
U.S. that are subject to the International Traffic in Arms Regulations,
including but not limited to: the U.S. regulatory framework, key ITAR
concepts and definitions, tips regarding classification and licensing, essential
steps to ensure an ITAR compliant shipment, how to handle a (potential) non-
compliance issue, recent enforcement trends, and the latest regulatory
amendments, including the latest U.S. Export Control Reform developments.
Participants will receive a certification upon completion of the training.

Details

* What: U.S. Export Controls: The International Traffic in Arms Regulations
(ITAR) from a non-U.S. Perspective

* When: Tuesday, 26 Nov 2019

~ Welcome and Registration: 9.00 am - 9.30 am

- Training hours: 9.30 am - 4.30 pm

* Where: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, the Netherlands

avyentsa@rullcirclecompliance.eu or + 31 (0)23 - 844 - 9046
* This course can be followed in combination with "U.S. Export Controls: The
Export Administration Regulations (EAR) from a non-U.S. Perspective" (27

 

WASHSTATEC003564
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 20 of 752

Nov 2019), and/or "The ABC of Foreign Military Sales" (29 Nov 2019). Please
see the event page for our combo pricing deals.

17. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Philip Stanhope, 4th Earl of Chesterfield (22 Sep 1694 - 24 March 1773;
was a British statesman, diplomat, man of letters, and an acclaimed wit of his
time.)

- "Know the true value of time; snatch, seize, and enjoy every moment of it.
No idleness, no laziness, no procrastination: never put off till tomorrow what
you can do today."

~ "Good humor is the health of the soul, sadness is its poison."

* Bruce Springsteen (Bruce Frederick Joseph Springsteen; born September
23, 1949; is an American singer and songwriter, whose career that has
spanned over 50 years. Springsteen has become known for his poetic and
socially conscious lyrics and lengthy, energetic stage performances, earning
the nickname "The Boss". He has recorded both rock albums and folk-
oriented works, and his lyrics often address the experiences and struggles of
working-class Americans.)

- "Talk about a dream, try to make it real."

- "When it comes to luck, you make your own."

Monday is pun day.

* T ordered 2,000 Ibs. of Chinese soup. It was Won Ton.

* Two huge windmills in a field were talking, and one asks the other, "What
kind of music do you like?" The other says, "I'm a big metal fan."

* A courtroom artist was arrested today for an unknown reason... details are
sketchy.

18. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

 

WASHSTATEC003565
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 21 of 752

* PHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

 

Monetary Penalty Adjustments for Inflation

* DOC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

- Last Amendment: 21 August 2019: 84 FR 43493-43501: Addition of Certain

43487-43493: Temporary General License: Extension of Validity,
Clarifications to Authorized Transactions, and Changes to Certification
Statement Requirements

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (4 Jul 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The BAFTR
is a 152-page Word document containing all FTR amendments, FTR Letters
and Notices, a large Index, and approximately 250 footnotes containing case

annotations, practice tips, Census/AES guidance, and explanations of the
numerous errors contained in the official text. Subscribers receive revised
copies in Microsoft Word every time the FTR is amended. The BAFTR is
available by annual subscription from the Full Circle

subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www. FullCircleComplance.eu.

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under the Atomic Energy Act of 1954.

~ Last Amendment: 23 Feb 2015: 80 FR 9359, comprehensive updating of
regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

 

WASHSTATEC003566
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 22 of 752

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under the Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

* POLATE ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

 

Devices

* POS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

- Last Amendment: 30 Aug 2019: 84 FR 45652-45654, Adjustment of
Controls for Lower Performing Radar and Continued Temporary Modification of
Category XI of the United States Munitions List.

- The only available fully updated copy (latest edition: 30 August 2019) of
the ITAR with all amendments is contained in Bartlett's Annotated
ITAR ("BITAR"), by James E. Bartlett III. The BITAR is a 371-page Word
document containing all ITAR amendments to date, plus a large Index, over
800 footnotes containing amendment histories, case annotations, practice
tips, DDTC guidance, and explanations of errors in the official ITAR text.
Subscribers receive updated copies of the BITAR in Word by email, usually
revised within 24 hours after every ITAR amendment. The BITAR is available
by annual subscription from the Full Circle Compliance website. BAFTR
subscribers receive a $25 discount on subscriptions to the BITAR,
please contact us to receive your discount code.

 

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}: 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.

Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 9 Sep 2019: 84 FR 47121-47123 - Cuban Assets Control
Regulations

 

* USITC HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS,

 

International Trade Commission. ("HTS" and “HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 4 Sep 2019: Harmonized System Undate (HSU) 1915

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

19, Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

 

WASHSTATEC003567
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 23 of 752

Review last week's top Ex/Im stories in “Weekly Highlights of the Daily Bugle
Top Stories" published here.
back to top

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; and Assistant Editor, Alexander Witt. The Ex/Im
Daily Update is emailed every business day to approximately 7,500 readers of
changes to defense and high-tech trade laws and regulations.

We check the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or

are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you would
to submit material for inclusion in the The Export/Import Daily Update ("Daily
Bugle"), please find instructions here.

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

 

WASHSTATEC003568
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 24 of 752

Stay Connected

 

Copyright © 2019. All Rights Reserved.

FCC Advisory B.Y., Landgoerd Groenhoven, Dorosstraat 6, Brucheam, 5314
AE Netherlands

Safelinsubscribe'’ khawarnin@state goy

 

rorward this emaell | Usdate Profile | Aboul our service provider

 

Sent by jebartleti@fulicirclecompliance eu

 

WASHSTATEC003569
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 25 of 752

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 9/23/2019 7:31:44 PM

To: minarichcm@state.gov

Subject: 19-0923 Monday "Daily Bugle"

 

=

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to Oe RVAES. at Ue ond 1 (ATF, DOE/NRC, Customs, NISPOM, EAR, 1 ARLEN

for advertising
inquiries and rates.

[No terns of interest today. ]

items Scheduled for Publication in Future Federal Reaister Editions
Commerce/BiS: (No new postings.)

Dob/DSCA Publishes Policy Memo of Interest 19-07: "Case Description Field in
an Amendment or Modification Document to a LOA"

State/ODTC: (No new pastinas.)

EU Amends Restrictive Measures Against the Central African Republic

 

Center Square: “Florida ‘Ghost Gun’ Bul Would Require Plastic Firearms to

Contain at Least 4 Ounces of Metal”

Courier Past: "Prison Term, Deportation for Atco Businessman in Miltary Parts
. Télearaph: “Britain Wil Impose Sanctions on Authoritarian Realmes that Arrest

or Intimicdate Dissident Journalists, Under Foreign Secretary Plans”
. Expediters News: "EU to Transition to Gniine AEO System’

STER Trade Report: “Trade Could See Impact from New Anti-Terrorism

Framework"

 

WASHSTATEC003570
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 26 of 752

A. Lee, 1, Fernandes & A&A. Smith: “Prooosed CFIUS Requlations: The U.S.

Remains Goen for Business...oub Read the Fine Print”

ft. Moore: “Non-Tariff Suopiy-Chain Restrictions on TT/Telecom Products and

Services"

_5R, Whitten, &.D. Weimer & £.5. Tierney: “CFIUS Proposes Rules to Implement

 

FIRRMA”

_. Monday List of Ex/Im Jobs: 145 Openings Posted This Week: 18 New Openings

,ECS Presents "ITAR/EAR Boot Came: Achieving Compliance’ on 8-9 Oct in

Sayannah, Ga

. FCC Presents "U.S, Export Controls: TTAR from a non-US. Perspective’, 26 Noy

in Bruchem, the Netherlands

 

. Bartlett's Unfarniliar Quotations
_Are Your Copies of Requiations Up to Date? Latest Amendments: DHS/Customs

 

(3 Apr 2019), DOC/EAR (24 Aug 2019), DOC/FTR (24 Apr 2018), DOD/NISPFOM
(18 May 2016), DOE/APAEC (23 Feb 2015), DOE/EINEM (20 Nov 2018),
DOU/ATE (14 Mar 2018), DOS/ITAR (30 Aug 2019), DOT/FACR/OFAC (9 Sep
2019), HTSUS (3 Sep 2019)

 

. Weekly Highlohts of the Dally Bugle Ton Stories

WASHSTATEC003571

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 27 of 752

 

 

[No items of Interest today. ]

 

WASHSTATEC003572
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 28 of 752

. Ikerms Scheculed for Publication in Future Feceral

Regi ister Ecitions
(Source: Federal Register, 23 Sep 2019.)

[No items of interest noted today. |

 

 

 

2. Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

 

back to top

13. DoD/DSCA Publishes Policy Memo of Interest 19-07:
"Case Description Field in an Amendment or Modification

Document to a LOA"
(Source:

DSCA Policy Memo 19-07 Case Description Field In an Amendment or
Modification Document to a Letter of Offer and Acceptance (LOA) has been
posted.

The current policy mandates that detailed information regarding the changes
in an Amendment or Modification to an LOA be included in the case
description field. Strict interpretation of the policy has led to Implementing
Agencies including a statement for each individual case line that had a
change in the document. The requirement for the case description field will
now be:

(1) The identification of the major program involved

(2) A summary of the change(s) that are included in the document
(3) The reason(s) for the change(s)

(4) Identification of previous unaccepted amendments, if any

(5) Indication that it is a restated document (if applicable)

This memo updates Row 2 in Table C6.7T9. Instructions for Preparing an
Amendment or Modification.
back to top

 

_ 4, State/DDTC: (No new postings.)
(Source: State/DDTC)

back to ton

 

WASHSTATEC003573
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 29 of 752

5. EU Amends Restrictive Measures Against the Central

African Republic
(Source: Official Journal of the European Union, 23 Sep 2019.)

Regulations

* Council Implementing Regulation (EU) 2019/1574 of 20 September 2019
implementing Article 17(3) of Regulation (EU) No 224/2014 concerning
restrictive measures in view of the situation in the Central African Republic

Decisions
* Counc! Implementing Decision (CPSP) 2019/1576 of 20 September 2019
implementing Decision 2013/798/CFSP concerning restrictive measures
against the Central African Republic

back to top

 

as

 

 

6. Center Square: “Florida ‘Ghost Gun’ Bill Would Require

Plastic Firearms to Contain at Least 4 Ounces of Metal”
(Source: The Center Square, 19 Sep 2019.) [Excerpts. ]

 

By John Haughey, 23 Sep. Florida could join a spate of states set to consider
2020 bills proposing to regulate or ban untraceable, undetectable "ghost
guns," self-assembled hard plastic firearms that can be built from kits or
molded from 3D-printer blueprints.

Florida Senate Bill 310 ... would prohibit anyone from printing, transferring,
importing into Florida, and anyone from possessing or giving to another
person in Florida, a 3D-printed firearm that contains less than 4 ounces of
metal. "People don't realize what is out there already on the internet, and
what people are able to do without even going to buy a gun," Stewart said in
a statement accompanying the bill. "The blueprints are on the internet."

Hard plastic 3D-printed firearms are referred to as "ghost guns" because they
do not come with a serial number and are untraceable. They pose a safety
risk because they can elude metal detectors, critics say. Stewart's bill
exempts 3D firearms that contain at least 4 ounces of metal, the threshold
where they can be identified by a metal detector.

The proposal filed by Stewart - expected to propose an "assault weapons"
ban in 2020 - is one of at least seven gun control and "red flag" bills pre-filed

 

WASHSTATEC003574
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 30 of 752

for the next legislative session, which convenes Jan. 14. "We talk about
background checks and registration and all that - this particular weapon can
be made by anybody, and they can get through metal detectors,” Stewart
said.

Blueprints for 3D guns have been available online since 2013 when Defense
Distributed, a Texas nonprofit committed to publishing open source gun
designs, made printable blueprints of a plastic 3-D printed pistol, the
Liberator, available for downloading on its website.

The U.S. State Department in 2015 successfully sued to prohibit Defense
Distributed from posting its Liberator blueprints on its website because doing
so, it claimed, violated the International Traffic in Arms Regulation (ITAR)
treaty. Defense Distributed challenged the prohibition on First and Second
amendment grounds and in July 2018, the U.S. Justice Department settled in
Defense Distributed v. United States Department of State, essentially giving
Defense Distributed license to publish its blueprints online. Within a month, a
federal district judge in Seattle issued an injunction against the sharing of 3-
D-printed gun blueprints online.

Instead of pulling its free blueprints from its website, however, Defense
Distributed offered them for sale, reasoning the injunction prevented it from
giving the specs away for free, but didn't forbid it from selling them. Another
lawsuit was filed and the same federal judge in Washington state issued an
injunction blocking any 3D plastic gun designs from being posted online. ...

Under the federal "Undetectable Firearms Act" (UFA), all firearms must be
detectable by metal detectors "after removal of grips, stocks, and
magazines." Federal law also requires all major components of firearms -
defined to include "the barrel, the slide or cylinder, or the frame or receiver" -
must be detectable by x-ray machines. However, the UFA does not specify
what portion of the firearm must be detectable by a metal detector. Critics
say this could allow an individual to create a mostly plastic but technically
compliant firearm using a 3D printer because metal in an extraneous part of
the firearm could be removed prior to entering a security area.

There are numerous pending federal bills seeking to ban "ghost guns,"
including June's House Resolution 3265 introduced by Rep. Ted Deutch, D-
Boca Raton, and 45 co-sponsors. A similar Senate measure filed by Sens. Bob
Menendez, D-NJ, and Edward Markey, D-Mass, has 26 Democrat co-sponsors,
but has stalled. Meanwhile, bills specifically addressing plastic firearms have
been gaining traction in state houses the last few years, with California's
2016 "ghost gun" law imposing requirements on anyone who manufactures or
assembles a firearm, but not banning them.

New York and Washington are among states that have adopted laws
outlawing some components of 3D gun-manufacturing, but as technology
outpaces the capacity to regulate, those laws are riddled with alleged
"loopholes." New Jersey's April 2018 law is regarded as the most
comprehensive in banning the distribution “by any means, including the
Internet, to a person in New Jersey who is not registered or licensed as a

 

WASHSTATEC003575
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 31 of 752

[gun] manufacturer ... of digital instructions in the form of computer-aided
design files or other code or instructions stored and displayed in electronic

format as a digital model that may be used to program a three-dimensional
printer to manufacture or produce a firearm, firearm receiver, magazine, or
firearm component."

7. Courier Post: “Prison Term, Deportation for Atco
Businessman in Military Parts Scheme”

An Atco man has received a 42-month prison term for his role in a family-
based scheme to bilk the U.S. Department of Defense.

Oben Cabalceta, 53, defrauded the military under contracts to provide parts
for aircraft and other equipment between August 2004 and March 2016, the
U.S. Attorney's Office for New Jersey said Tuesday.

The Defense Department paid $1.9 million for the subpar parts, it said.

Calbaceta, a Costa Rica citizen who overstayed his tourist visa in 2000, also
admitted he obtained access to technical data and drawings intended for use
only by U.S. citizens and people in the country lawfully. ...

___8. Telegraph: “Britain Wil Impose Sanctions on
Authoritarian Regimes that Arrest or Intimicate Dissident
Journalists, Uncer Foreign Secretary Plans"

Britain will impose sanctions on authoritarian regimes that harass and
imprison dissident journalists and campaigners, as part of its role as a "good
global citizen" after Brexit, Dominic Raab declares today.

Writing in The Sunday Telegraph, the Foreign Secretary pledges that the
Government will use new legislation to “provide a layer of UK accountability”
against "those who target journalists, whistle-blowers and human rights
campaigners with impunity in their own countries".

The move follows calls by MPs for ministers to use economic sanctions, such
as asset freezes and travel bans, to punish foreign officials involved in
“violating media freedom”. ...

back to top

 

WASHSTATEC003576
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 32 of 752

9. Expeditors News: "EU to Transition to Online AEO

System"
(Source: Expeditors News, 19 Sep 2019.)

On October 1, 2019, the European Union (EU) will begin requiring
applications for Authorized Economic Operator (AEO) status to be submitted
electronically through the EU Trader Portal.

According to a press release issued by the European Commission's Taxation
and Customs Union, the EU Trader Portal will deploy in two phases:

Phase 1 - Submission of AEO applications and the decision-making process,
which will deploy on October 1, 2019;

Phase 2 - Other subsequent processes, which will deploy on December 15,
2019. AEO applications may continue to be submitted in a paper format until
September 30, 2019.

 

. 10. ST&R Trace Report: “Trade Could See Impact from

New Anti-Terrorism Framework"
(Source: Sandler, Travis & Rosenberg Trade Report, 23 Sep 2019.)

The Department of Homeland Security introduced recently a new Strategic
Framework for Countering Terrorism and Targeted Violence that explains how
the DHS will use its tools and expertise to protect the U.S. from both foreign
and domestic terrorist organizations and activities. The framework recognizes
the potential of trade-related activities and infrastructure to be used for
terrorist purposes and outlines further actions to prevent such outcomes.

One of the framework's strategic goals is denying terrorists and other hostile
actors the opportunity to exploit the U.S. trade, immigration, and domestic
and international travel systems. To achieve that goal the framework outlines
a number of priority actions, including the following.

- working to enhance end-to-end visibility into supply chains

- implementing technological solutions to more effectively segment risk
among millions of daily transactions

~ better aligning targeting efforts to detect and disrupt illicit financial
operations

 

WASHSTATEC003577
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 33 of 752

- continually refining screening procedures for cargo prior to departure and
proactively identifying and addressing vulnerabilities that can be exploited by
terrorists

- working to enhance capabilities to detect and interdict the shipment of
weapons of mass destruction, components, and related materials through
technical detection and other targeting efforts at and between ports of entry

DHS states that it will follow this strategy with an action plan explaining in
greater detail how it plans to achieve these and other objectives.

 

ae

 

 

11. 1.A. Lee, J. Fernandez & A. Smith: “Proposed CFIUS
Regulations: The U.S. Remains Open for Business...but Read
the Fine Print”

 

* Authors: Judith Alison Lee, Co-Chair, International Trade Practice,
jalee@aqibsondunn.com; Jose Fernandez, Esq., ifernandez@gibsondunn.com,;
and Adam Smith, Esq., asmith@aibsondunn.com: all of Gibson Dunn.

 

On September 17, 2019, the U.S. Department of the Treasury issued over
300 pages of proposed regulations to implement the Foreign Investment Risk
Review Modernization Act of 2018 ("FIRRMA"), legislation that expanded the
scope of inbound foreign investment subject to review by the Committee on
Foreign Investment in the United States ("CFIUS" or the "Committee").
FIRRMA expanded-subject to the promulgation of these implementing
regulations-the Committee's jurisdiction beyond transactions that could result
in foreign control of a U.S. business. The Committee's jurisdiction will now
include non-passive but non-controlling investments, direct or indirect, in
U.S. businesses involved in specified ways with critical technologies, critical
infrastructure, or sensitive personal data (referred to as "TID U.S.
businesses" for technology, infrastructure, and data) and certain real estate
transactions. The comment period will conclude on October 17, 2019, and as
required by FIRRMA, the final regulations will become effective no later than
February 13, 2020.

To date, only certain provisions of FIRRMA have been fully implemented. In
late 2018, CFIUS launched a pilot program to require mandatory filings in
higher risk "critical technology” investments. For the past year, the pilot
program has served as a regulatory laboratory for the Committee-allowing it

 

WASHSTATEC003578
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 34 of 752

to experiment with the use of a short-form “declaration” and better assess
the issues that arise in non-controlling but non-passive investments. Notably,
the pilot program will remain in place for the foreseeable future, and the new
proposed regulations will implement the remainder of the Committee's
expanded authority under FIRRMA. Other developments are still to come-
including the publication of a list of excepted foreign countries from which
certain investors will receive less scrutiny.

Key developments are described below. ...

12. M. Moore: “Non-Tariff Supply-Chain Restrictions on

TT/Telecom Products and Services”
(Source: Moore Compliance Law, 14 Sep 2019.) (Part 1 of 3: Supply-Chain
Rules Under DFARS Subpart 239.73)

 

* Author: Matthew Moore, Esq., matthew@meoorecompliancelaw.com, 256-
924-2979, Moore Compliance Law, P.C.

In the ongoing trade war between the U.S. and China, the U.S. Government's
Section 301 tariffs on Chinese-origin goods has received most of the
attention, and rightfully so. Effective September 1, 2019, these tariffs
generally impact all Chinese-origin goods imported into the United States,
including all information technology and telecommunications equipment
("Equipment"). However, there have also been a number of recent
developments in U.S. law, relating to non-tariff restrictions on foreign-origin
Equipment, with a particular focus on Chinese-origin products. This is the first
installment of a three-part series on this topic. The purpose of this series is to
provide a summary of several developments impacting U.S. IT and telecom
enterprises.

First on the list, the Defense Federal Acquisition Supplement ("DFARS") has
contained the supply-chain rules contained at DFARS Subpart 239.73, and
related Clauses 252,239-7017 and 252.239-7018, since November 18, 2013.
These rules were scheduled to expire on September 30, 2018. On September
19, 2018, the Department of Defense ("DoD") issued a Class Deviation (the
"Class Deviation") that removed the sunset provision and made these rules
permanent, while not amending the substance of the rules. Most recently,

 

 

DFARS consistent with the Class Deviation.
What These Rules Apply to:

These rules, which are embodied in DFARS Clauses 252.239-7017 and
252.239-7018, apply to all DoD procurements of "information technology"
that is either (i) a “covered system," (ii) a part of a "covered system," or (iii)
in support of a "covered system."

 

WASHSTATEC003579
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 35 of 752

Key Definitions:

The important definitions are as follows:

“Information technology" is defined to mean "any equipment, or
interconnected system(s) or subsystem(s) of equipment, that is used in the
automatic acquisition, storage, analysis, evaluation, manipulation,
management, movement, control, display, switching, interchange,
transmission, or reception of data or information by the agency."

 

And "covered system" is defined to mean "any national security system,"
which includes all information systems/networks that are used to store
classified information, as well as:

“any telecommunications system, used or operated by an agency or by a
contractor of an agency, or other organization on behalf of an agency-

(1) The function, operation, or use of which-
(i) Involves intelligence activities;
(ii) Involves cryptologic activities related to national security;
(iii) Involves command and control of military forces;

(iv) Involves equipment that is an integral part of a weapon or weapons
system; or

(v) Is critical to the direct fulfillment of military or intelligence missions but
this does not include a system that is to be used for routine administrative
and business applications, including payroll, finance, logistics, and personnel
management applications."

Finally, "supply chain risk" is defined to mean "the risk that an adversary may
sabotage, maliciously introduce unwanted function, or otherwise subvert the
design, integrity, manufacturing, production, distribution, installation,
operation, or maintenance of a covered system so as to surveil, deny,
disrupt, or otherwise degrade the function, use, or operation of such system."
Note that neither China nor any other country is identified by name here. But,
as discussed in the later installments of this article, the U.S. Government is
obviously very concerned about Chinese-origin products/services being used
in U.S. data infrastructure, and presumably would be more likely viewed as a
“supply chain risk."

The Clauses

With these definitions as background, DFARS Clause 252.239-7017
authorizes the procuring DoD agency to consider information relating to an
offeror's supply chain in the agency's evaluation of the offeror's bid/proposal-
i.e., in the procurement decision. This Clause specifically authorizes the
agency to consider both public and non-public information, including "all-
source intelligence," on the offeror's supply chain. Moreover, if the

 

WASHSTATEC003580
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 36 of 752

Government exercises its statutory authority (10 U.S.C. § 2339a) to limit
disclosure of any such information, the decision will not be subject to review
in a bid protest.

DFARS Clause 252.239-7018 adds the obligation for the offeror/contractor to
“mitigate supply chain risk in the provision of supplies and services to the
Government." No additional clarification is provided regarding the contractor's
duty to mitigate risk. However, contractors should exercise all reasonable
diligence here, as a contractor's failure to adequately "mitigate supply chain
risk" during contract performance could potentially be used by the
Government to support a termination for default or a negative past
performance review.

Finally, these DFARS Clauses are not mandatory flow-downs to
subcontractors. However, given DoD's purpose to regulate “supply chains" for
these products, prime contractors should flow these down.

13. R. Whitten, B.D. Weimer & E.S. Tierney: "CFIUS

Proposes Rules to Implement FIRRMA”
(Source: National Law Review, 20 Sep 2019) [Excerpts. ]

* Authors: Reid Whitten, Esq., rwhitten@sheooardmullin.com, 202-469-
4968; Brian D. Weimer, Esq., bwelmer@shenppardmullin. corn, 202-469-4904:
and Eamon S. Tierney, Esq., etlerney@sheppardmullin.com, 202-747-2191;
all of Sheppard, Mullin, Richter & Hampton LLP.

 

 

 

The Treasury Department is scheduled to published "Provisions Pertaining to
Certain Investments in the United States by Foreign Persons: in the Federal
Register on 09/24/2019.

Key Takeaways:

-- Technology Infrastructure and Data. CFIUS will focus its review on
investments in critical Technology, critical Infrastructure, and sensitive
personal Data ("TID Businesses").

-- "Critical Technologies" is defined to include certain items subject to
export controls along with emerging and foundational technologies under the
Export Control Reform Act of 2018.

-- CFIUS provides a very helpful list of critical infrastructure and functions to
help assess whether any business is a TID Business. We reproduce most of
this list at the end of this blog article. (Sneak preview: telecom, utilities,
energy, and transportation dominate the list.)

-- The proposed regulations provide much-needed guidance on what
constitutes sensitive personal data and also seek to limit the reach of the
definition so it does not cast too wide a net over transactions in which CFIUS
really should have no national security concern.

-- Exceptions for Certain Countries. Investors from certain countries may be

 

WASHSTATEC003581
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 37 of 752

excepted from CFIUS jurisdiction when making non-controlling investments.

-- New Set of Rules for Real Estate. In a companion piece, CFIUS proposed
for the first time a detailed set of rules related to investments in real estate.
We will cover this in a separate blog article to be published in the near future.

-- Expansion of Short-Form Declaration Use. The proposed rules provide
parties the choice to use a short-form declaration for any transaction under
CFIUS jurisdiction in lieu of a long-form notice.

-- Comments Due by October 17, 2019. Members of the public may submit
comments on the proposed regulations any time between now and October
17, 2019. Final regulations must be adopted by CFIUS and become effective
no later than February 13, 2020. ...

back to top

 

 

 

 

 

 

 

 

i4. Monday List of Ex/Im Job Openings: 145 Openings

Posted This Week, Including 18 New Openings
(Source: Events & Jobs Editor)

Published every Monday or first business day of the week. Please, send job
openings in the following format to jobs@fullcirclecompliance.eu.

 

* COMPANY; LOCATION; POSITION TITLE (WEBLINK); CONTACT
INFORMATION; REQUISITION ID

“#" New or amended listing this week

 

* 3M; Maplewood, MN; Trade Compliance Counsel: Requisition ID;
ROO990035

 

WASHSTATEC003582
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 38 of 752

# * Aerotek; Centennial, CO; Global Import & Export Clerk; Requiaition ID:
6939031

# * Agility; Queens, NY; Air Import Supervisor;

# * Agility; Boston, MA; Air import Coordinator;

# * Agility; Carson, CA; Air Import Coordinator;

# * Agility; Denver, CO; Air / Ocean Import / Export Coordinator:

# * Agility; Dallas, TX; Ocean Import Coordinator:

# * Agility; San Diego; Import/Export Operations Coordinator;

* Airbus Defense and Space, Inc.; Herndon VA; Expert and Trade Compliance
Manager:

 

 

 

 

 

 

* AM General; Auburn Hills, MI; International Compliance Analyst

* Arrowhead Products; Los Alamitos, CA; Trade Compliance Specialist

* BAE Systems; Arlington, VA; Director Intemational Trade and
Compliance/Senior Counsel; Requisition ID: 52758BR

* BAE Systems; Arlington, VA; International Trade Manager I (Compliance):
Requisition ID: 52578BR

* Baker Hughes; Houston, TX; Trade Compliance Classification Analyst:
Requisition ID: 1919330

* BASF; Mannheim, Germany; Manager Global Export Control; Requisition
ID: EN57992009_ ONLE_1

# * Bell Textron Inc; Fort Worth, TX; Trade Compliance Specialist:

 

 

 

 

 

 

 

 

Licensing, Policy and Sanctions, Global Trade Controls (STC); Job

ID: 00000147764

# * Boeing; Arlington, VA; Senior Trade Control Specialist (Licensing and
Policy}; Job ID: 00000147754

* Bose; Framingham, MA; Senior Customs & Trade Compliance Lead:
Requisition ID: R12731

* Bunge; Chesterfield, MO; Customs Compliance Manager - North America:
* Butler Aerospace & Defense; New Brighton, MN; HSE and Compliance

 

 

 

 

* C4ATS; Orlando, FL; Defense Import-Export Compliance Manager; Ivette
De Jesus

* CACI; Chantilly, VA; Trade Compliance Analyst; Requisition ID:
223627_20151

* CACI; Reston, VA; Trade Compliance Specialist: Requisition ID: 225842
* Cargill; Jakarta, Indonesia; Global Trade Operations & Compliance

* CGI Federal Inc., Fairfax, VA; Trade Compliance Analyst ; Ann Runfola:
Requisition ID: J0919-0237

 

 

 

 

 

* Collins Aerospace; Windsor Locks, CT; International Trade Compliance
Intern (Summer 2020); Requisition ID: 01348159
* Comtech EF Data; Tempe, AZ or Germantown, MD; Vice President

 

 

 

WASHSTATEC003583
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 39 of 752

* Crowell Moring; Washington D.C.; Government Contracts & International
Trade Associate (Export Controls)

* Curtiss-Wright; Cheswick, PA; Sr. Manager, Global Trade

Compliance: Kirsty narris@curtisswright.com: Requisition ID: 5272

 

 

 

Officer; Requisition ID: LEIO004530
* Danaher - SCIEX; Framingham, MA; Senior Manager Global Trade
Compliance; Requisition ID: SCI003363

 

* DHL; Kuala Lumpur, Malaysia; Export Control Expert Asia Pacific;
Requisition ID: req81427

* DHL; Singapore; Trade Cormpliance Manager APAC: Requisition ID:
req74719

* Dorel Home; Wright City, MO; Sr. Manager of Logistics and Customs Trade
Compliance;

* Eaton; Menomonee Falls, WI; Senior Analyst- Purchasing Compliance:
Requisition ID: 076684

* Eaton; Peachtree City, GA; Director of Trade Compliance

* Elastic; St. Louis, MO; Export Control Manager;

* Elbit Systems of America; Merrimack, NH; Senior Manager, Trade

 

 

 

* Embraer; Melbourne, FL; Sr. Trade Compliance Specialist; Requisition ID:
176896

*Emerson; San Jose, Costa Rica; Trade Compliance Analyst I; Requsition ID:
19011754

 

* Epiroc; Garland, TX; Arnericas Trade Compliance Manager

* Expeditors; Bedfont, United Kingdom; Customs Brokerage Clerk

* Expeditors; Rozenburg, the Netherlands; Import en Export contro!
medewerker

 

 

 

 

 

 

* FLIR; Taby, Sweden; Director, Global Export Compliance EMEA: Requisition
ID: REQ12627

* Fluke Electronics; Everett, WA; Trade Compliance Analyst

* Fortive; Irvine, CA; Global Trade Compliance Analyst; Requisition ID:
ADV000243

* General Atomics; San Diego, CA; Government Compliance Specialist:
Requisition ID: 23607BR

* General Atomics; San Diego, CA; Government Requiatory Comopllance

 

 

* General Atomics; San Diego, CA; Import/Export Administrator; Requisition

ID: 24614BR

* Google LLC; Mountain View, CA; Asseciate Export Compliance Counsel

* Harris Corporation; Arlington, VA; Manager, Trade Compliance; Requisition

ID:CHQ20192008-32912

* Harvey John; Frankfurt am Main, Germany; Giobal Customs & Trade - Legal
Counsel: Requisition ID: JR6805

 

 

WASHSTATEC003584
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 40 of 752

* HRL Laboratories, LLC; Malibu, CA, Trade Compliance Specialist; Requisition
ID: #95

* Illumina; Great Abington, United Kingdom; Compliance Specialist:
Requisition ID: 18249-JOB

# * Integra Life Sciences; Plainsboro, NJ; Import/Export Compliance
Specialist (Part-time); Requisition ID: 2019-32234

# * IPG Photonics; Oxford, MA; Trade Compliance Manager; Requisition ID:
285450196

* Irving; Halifax, Canada; Export Cornpliance Specialist: Requisition ID:
19003115

* Itron; Raleigh, NC; Sr Manager Information Security - Audit and
Compliance; Requisition ID: 1901000

* ITW; Norwood, MA; Export Compliance Officer:

# * JBT; Chicago, IL; Manager of Trade Compliance; Requisition ID: 2019-
4740

# * Johnson & Johnson; Markham, Canada; Team Lead Trade Compliance;
Requisition ID: 4289190909

* Johnson Controls; Milwaukee, WI; Director, Global Trade Compllance:
Requisition ID: WD30055791295;

* Johnson Controls; Wash DC; Senior Manager, Global Customs Compliance:
Requisition ID: WD30076209195

* Koch Chem Tech; Tulsa, OK; Import/Export Compliance Specialist:
Requisition ID: 052017

* L3Harris; Clifton, NJ; Senior Trade Compliance Specialist; Requisition ID:
SAS20190509-33185

* Lenovo; Guandong, China; AP Trade Compliance Specialist: Requisition ID:
73183

* Leonardo DRS; Melbourne, FL; Senior Manager, Trade Compliance;
Requisition ID: 94784

* Leonardo DRS; Melbourne, FL; Senior Supply Chain Analyst - Small

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Levi Strauss & Co.; San Francisco, CA; Trade Compliance Specialist,
Process Documentation & Education

* Lexacount; Denver, CO; Trade Sanctions and Compliance Associate

* Lexacount; Washington DC; Export Controls Associate; Requisition ID:
6522

* Lockheed Martin Aeronautics; Arlington, VA; International Licensing

 

 

 

 

 

 

Compliance Intern; Requisition ID: 487961BR

* Lockheed Martin Rotary and Mission Systems; Liverpool, NY, Moorestown,
NJ, Owego, NY, Stratford, CT; Intl Licensing Analyst Stf; Requisition ID:
483502BR

* Lufthansa; Frankfurt am Main, Germany; Dlrector Operations Compliance &
Administration

 

 

 

WASHSTATEC003585
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 41 of 752

* Lutron Electronics Co; Lehigh Valley, PA; Trade Compliance Coordinator;
Requisition ID: 4025;

* Marshall; Cambridge, UK; Export Compliance:

* Medtronic; Columbia Hights, MN; Associate Export Contrais Analyst;
Requisition ID: 19000EXL

* Medtronic; Sao Paulo, Brazil; Import/Export Coord TTT; Requisition ID:
19000C9M

* Meggitt; Fareham, United Kingdom; Trade Compliance Officer; Requisition
ID: 39513

* Miller Canfield; Troy, MI; Corporate Attorney - International

Trade; brennans@millercanfieid.com

* Morson Group; Glasgow, UK; Export Control Officer Investigations

* NASA/JPL; Pasadena, CA; Export Compliance Advisor; Requisition ID:
10778

* Netflix; Los Angeles, CA; Coordinator, Trade Compliance;

* Netflix; Los Angeles, CA; Specialist, Trade Compliance

* NIKE Inc.; Beaverton, OR; Nerth America Custorns Complance Manager:
Requisition ID: 00455981

# * Northrop Grumman; Herndon, VA; International Trade Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

* Pacific Northwest National Laboratory Location: Richland, WA; Expert
Control Professional, Elaine Kina; Requisition ID: 309752

* Paraxel; Quakertown, PA; Global Trade Compliance Coordinator;
Requisition ID: 53257BR

# * Pattonair; Fort Worth, TX; Trade & Regulatory Compliance Manager;

# * Pattonair; Wroclaw, Poland; Trade and Compliance Manager;

* Pinpoint Pharma; Lincolnshire, IL; Expert Compliance Specialist: Requisition
ID: 351

* PolyOne, Avon Lake, OH; Trade Compliance Analyst

* Plexus Corp.; Neenah, WI; Trade Compliance Analyst Sr.; Jian Schooley:
Requisition ID: RO01823

* PwC - McLean, VA; Regulations and Export Controls Director; Stephanie
Andrews; Requisition ID: 96216WD

* PwC - McLean, VA; Regulations and Export Controls Manager: Stephanie
Andrews; Requisition ID:

96185WD

* Raytheon; Andover, MA; Andover, MA; Global Trade (GT) Licensing
Manager And Empowered Official; Requisition ID: 141742BR

* Raytheon; Andover, MA; Andover, MA; Global Trade (GT) Licensing
Manager And Empowered Official; Requisition ID: 143920BR

* Raytheon; Broughton, UK; Expert Contre! Manager; Requisition ID:
146798BR

* Raytheon, Cambridge, MA; Sr Global Trade Licensing Analyst; Requisition
ID: 139427BR

* Raytheon; Tucson, AZ; Empowered Official: Requisition ID: 141847BR

* Raytheon; Tucson, AZ; Export Licensing and Compliance Specialist:
Requisition ID: 143962BR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003586
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 42 of 752

* Raytheon; Tucson, AZ; Sr. Trade Compliance Investigator; Requisition ID:
147211BR

* Raytheon; Waddington, UK; Expert Control Manager; Requisition ID:
146798BR

* SABIC; Houston TX; Senior Analyst, Trade Compliance:

Daniele Cannata@sabic.cony; Requisition ID: 8411BR

* SAP; Newtown Square, PA; Export Control - Senior Specialist; Requisition
ID: 226489

* SAP; Walldorf, GER; Regional Export Control! Coordinator (RECCS for EMEA:
Requisition ID: 226695

* Satair; Asburn, VA; Export and Trade Compliance Specialist; Requisition ID:
1184847

 

 

 

 

 

 

 

* Siegwerk; Sieqgburg, Germany; Manager Global Custorns & International
Trade & Compliance

* Siemens; Munich, Germany; Intern Reaulatery Compliance; Requisition ID:
116687

* Sierra Nevada Corporation; Arlington, VA; International Trade Compliance
Analyst IT; Requisition ID: RO007996

* Solvay; Lyon, France; 585 Export Compliance Expert (m/f); Requisition ID:
9501

# * Sophos; Multiple Locations; Senior Manager, Trade Compliance:

* Synopsys Inc.; Remote, U.S.; Director, Global Trade Compliance:
Requisition ID: 20358BR

* Thales; Crawley, UK; Trade Compliance Officer: Requisition ID: ROO71081
* Thales; Brest, France; Export Control Manager (H/F}; Requisition ID:
ROQ069297

* Thales; Gennevilliers, France; Senior Trade Compliance Manager H/F;
Requisition ID: RO064439

* Thales; Valence, France; Trade Compliance Manager (H/F); Requisition ID:
RO069297

* Thomas Jones Consulting; Washington, DC; Jr. International Trade, Export
Controls & Economic Sanctions Associate

* Tiffany & Co; Parsippany, NJ; Director, Trade & Logistics - Americas

* TJX; Marlborough, MA; Senior Import & Customs Compliance Snecialist:

* Torres Law, PLLC; Dallas, TX; Import/Export Consultant-

Ledal: infogtorrestradelaw.com

* Varian Medical Systems; Austin, TX; Global Trade Analyst; Requisition ID:
16361BR

* Viasat; Carlsbad, CA; Giobal Trade Analyst; Requisition ID: 2824

* Vodafone; Bucharest, Romania; Legal Sanctions and Trade Analyst:
Requisition ID: 258811

* Walt Disney; Kissimmee, FL; Custorns Compliance Specialist; Requisition
ID: 698918BR

* Wealth Ocean; Newport Beach, CA; Marketing & International Trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* World Wide Technology; Edwardsville, IL; International Trace Compliance
Specialist: Requisition ID: 19-0772

* World Wide Technology; Edwardsville, IL; International Trade Compliance
Supervisor; Requisition ID: 19-0795

* Yaskawa; Eschborn, Germany; Zo & Export Control Specialist EMEA

 

 

 

 

WASHSTATEC003587
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 43 of 752

 

mi5. ECS Presents "ITAR/EAR Boot Camp: Achieving

Compliance” on 8-9 Oct in Savannah, GA
(Source: ECS)

 

 

 

* What: ECS ITAR/EAR Boot Camp: Achieving Compliance
* When: October 8-9, 2019

* Where: Westin Savannah Harbor Golf Resort & Spa

* Sponsor: Export Compliance Solutions & Consulting (ECS)
* ECS Instructors: Suzanne Palmer, Mal Zerden

* Register here or by calling 866-238-4018 or

email spalmer@exportcompliancesolutions. com.

 

 

16. FCC Presents "U.S. Export Controls: The ITAR from a

non-US. Perspective", 26 Nov, in Bruchem, the Netherlands
(Source: Full Circle Cornpllance, events@fullcirclecompliance.e@u.)

 

This intermediate-level training course is specifically designed for compliance
professionals and those in a similar role who aim to stay up-to-date with the
latest International Traffic in Arms Regulations (ITAR) requirements that
apply to non-U.S. transactions.

The course will cover multiple topics relevant for organizations outside the
U.S. that are subject to the International Traffic in Arms Regulations,
including but not limited to: the U.S. regulatory framework, key ITAR
concepts and definitions, tips regarding classification and licensing, essential
steps to ensure an ITAR compliant shipment, how to handle a (potential)
non-compliance issue, recent enforcement trends, and the latest regulatory
amendments, including the latest U.S. Export Control Reform developments.
Participants will receive a certification upon completion of the training.

Details

* What: U.S. Export Controls: The International Traffic in Arms Regulations
(ITAR) from a non-U.S. Perspective

* When: Tuesday, 26 Nov 2019

- Welcome and Registration: 9.00 am - 9.30 am

- Training hours: 9.30 am - 4.30 pm

* Where: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, the Netherlands

 

WASHSTATEC003588
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 44 of 752

* Information & Registration: via the event page or contact FCC at
avents@fullcirclecompliance.eu or + 31 (0)23 - 844 - 9046

* This course can be followed in combination with “U.S. Export Controls: The
Export Administration Regulations (EAR) from a non-U.S. Perspective" (27
Nov 2019), and/or "The ABC of Foreign Military Sales" (29 Nov 2019). Please

see the event page for our combo pricing deals.
back te too

17. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Philip Stanhope, 4th Earl of Chesterfield (22 Sep 1694 - 24 March 1773;
was a British statesman, diplomat, man of letters, and an acclaimed wit of his
time.)

~ "Know the true value of time; snatch, seize, and enjoy every moment of it.
No idleness, no laziness, no procrastination: never put off till tomorrow what
you can do today."

- "Good humor is the health of the soul, sadness is its poison."

* Bruce Springsteen (Bruce Frederick Joseph Springsteen; born September
23, 1949; is an American singer and songwriter, whose career that has
spanned over 50 years. Springsteen has become known for his poetic and
socially conscious lyrics and lengthy, energetic stage performances, earning
the nickname "The Boss". He has recorded both rock albums and folk-
oriented works, and his lyrics often address the experiences and struggles of
working-class Americans.)

- "Talk about a dream, try to make it real."

- "When it comes to luck, you make your own."

Monday is pun day.

* T ordered 2,000 Ibs. of Chinese soup. It was Won Ton.

* Two huge windmills in a field were talking, and one asks the other, "What
kind of music do you like?" The other says, "I'm a big metal fan."

* A courtroom artist was arrested today for an unknown reason... details are
sketchy.

__j18. Are Your Copies of Regulations Up to Date?
(Source: Editor)

 

WASHSTATEC003589
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 45 of 752

The official versions of the following regulations are published annually in the

U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

 

Monetary Penalty Adjustments for Inflation

* DOC EXPORT ADMINISTRATION REGULATIONS CEAR}: 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

~ Last Amendment: 21 August 2019: 84 FR 43493-43501: Addition of Certain

 

43487-43493: Temporary General License: Extension of Validity,
Clarifications to Authorized Transactions, and Changes to Certification
Statement Requirements

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (4 Jul 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
is a 152-page Word document containing all FTR amendments, FTR Letters
and Notices, a large Index, and approximately 250 footnotes containing case
annotations, practice tips, Census/AES guidance, and explanations of the
numerous errors contained in the official text. Subscribers receive revised
copies in Microsoft Word every time the FTR is amended. The BAFTR is
available by annual subscription from the Full Circle
Compliance website. BITAR subscribers are entitled to a 25% discount on
subscriptions to the BAFTR. Government employees (including military) and
employees of universities are eligible for a 50% discount on both publications
at www. FuliCirclaComplance.eu.

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

 

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under the Atomic Energy Act of 1954.

 

 

regulations, updates the activities and technologies subject to specific

WASHSTATEC003590
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 46 of 752

authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under the Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

* DOLATFE ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 14 Mar 2019: 8&4 FR 9239-9240: Bump-Stock-Type
Devices

 

* POS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CITAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

 

Controls for Lower Performing Radar and Continued Temporary Modification
of Category XI of the United States Munitions List.

- The only available fully updated copy (latest edition: 30 August 2019) of
the ITAR with all amendments is contained in Bartlett's Annotated
ITAR ("BITAR"), by James E. Bartlett III. The BITAR is a 371-page Word
document containing all ITAR amendments to date, plus a large Index, over
800 footnotes containing amendment histories, case annotations, practice
tips, DDTC guidance, and explanations of errors in the official ITAR text.
Subscribers receive updated copies of the BITAR in Word by email, usually
revised within 24 hours after every ITAR amendment. The BITAR is available
by annual subscription from the Full Circle Compliance website. BAFTR
subscribers receive a $25 discount on subscriptions to the BITAR,
please contact us to receive your discount code.

* DOT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.

Implemented by Dep't of Treasury, Office of Foreign Assets Control.

~ Last Amendment: 9 Sep 2019: 84 FR 47121-47123 - Cuban Assets Control
Regulations

 

* UGITC HARMONIZED TARTFE SCHEDULE OF THE UNITED STATES (HTS.
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 4 Sep 2019: Harmonized System Undate (HSU) 1915

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

 

 

WASHSTATEC003591
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 47 of 752

__J19. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily Bugle
Top Stories" published here.

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; and Assistant Editor, Alexander Witt. The Ex/Im
Daily Update is emailed every business day to approximately 7,500 readers of
changes to defense and high-tech trade laws and regulations.

We check the following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or
are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you would
to submit material for inclusion in the The Export/Import Daily Update ("Daily

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

 

WASHSTATEC003592
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 48 of 752

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2019. All Rights Reserved.

FCC Advisary B.V., Landgoed Groenhoven, Darnsstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubseribe'’ munaricherm@istate cov

 

rorward this emaell | Usdate Profile | Aboul our service provider

 

Sent by jebartleti@fulicirclecompliance eu

 

WASHSTATEC003593
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 49 of 752

Appointment

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/23/2019 7:44:05 PM
To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M

[PaulJIM@state.gov]; Kovar, JeffreyD [KovarJD@state.gov]; Knawam, Joseph N [KhawamJN @state.gov]; Wrege,
Karen M [WregeKM @state.gov]

ce: Foster, John A [FosterJA2 @state.gov]; Diggs, Yolanda M [DiggsYM@state.gov]
Subject: Cats I-ff| Small Working Group prep meeting

Location: ADAS Miller's Office

Start: 9/26/2019 3:30:00 PM

End: 9/26/2019 4:30:00 PM

Show Time As: Tentative

Recurrence: (none)

Let’s schedule the prep call at 1130-1230; that RSAT meeting is optional at any rate.

Ym working out with Karen Wrege the handling of the OTAG opening, etc...1 will be going straight from SA-1 to the White
House, so would only catch the back end of the DTAG.

MM

WASHSTATEC003594
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 50 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/23/2019 7:51:05 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Draft AM Package on Cats I-IE

Attachments: 20190920 - National Security Justification Points.docx

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Monday, September 23, 2019 2:20 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Draft AM Package on Cats I-III

Jeff: Attached please find the national security justification for the transfer. As discussed, this will be a critical part of
the AM package I’ve added my edits to the document, and it
is ready for your review. If you have any questions, please let me know.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Friday, September 20, 2019 11:10 AM

To: Khawam, Joseph N <KhawarrlN @state. gery>
Subject: RE: Draft AM Package on Cats I-ill

  
 

Joe ~ thanks for putting all this together. I've made some initial edits ta the AM

EE 62's ciscuss,

- Jett

SBU - Legal

From: Khawam, Joseph N <KhawamsN @state.gov>
Sent: Thursday, September 19, 2019 2:39 PM

To: Kovar, Jeffrey D <Kovar!D @state.gov>
Subject: Draft AM Package on Cats I-III

Jeff: Attached please find the draft AM for your review. ne

The rest of the tabs are attached just for your awareness.

 

Thanks,
Joe

Joseph N. Khawam

Attorney-Adviser
U.S. Department of State

WASHSTATEC003595
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 51 of 752

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003596
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 52 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/23/2019 8:09:10 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A [FosterJA2 @state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: My comments on the rule

Attachments: Tab 1 - Cat [-Ill Final FRN updated copy.docx

Attached please find an updated clean copy.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, September 23, 2019 3:29 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A <FosterJA2@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: Re: My comments on the rule

Joe-

Can you take a look at the rule that Rob commented on? If there is anything that we need to discuss fil

| we set up acall for tomorrow? It would be good to get Commerce a rough draft ASAP

 

From: Khawam, Joseph N <Khaw
Sent: Monday, September 23, 2019 12:53:38 PM

 

ceatuetienerccceccntetencrcncvneresSAfineroentnentenencceeRetecenence, Foe SE BO MAE RRA BN ON 0 ed rentetinenecurnentonvar®Wuesinernerensversenctobaevcents

<KoellingRW @state gov>
Ce: Miller, Michael F <Milermf@state soy>; Hart, Robert L <Harthl @state soy>

 

 

Subject: RE: My comments on the rule

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Khawam, Joseph N
Sent: Monday, September 23, 2019 11:09 AM

WASHSTATEC003597
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 53 of 752

<KoelingR VW @ state. sov>
Ce: Miller, Michael F <Milermf@state.gay>; Hart, Robert L <HarthL@state.goy>
Subject: RE: My comments on the rule

 

i spoke to Liz Abraham this morning. A few items of note for you:

  

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Heidema, Sarah J <HeideriaS @state.gov>

sustestunnetstatinstsetnsineciecner@tuacrnernecneruerets Bobeccnecne

<KoellingRW @istate goy>

Ce: Miller, Michael F <Milermf@state.cov>; Hart, Robert L <HartRL@state.geov>
Subject: My comments on the rule

Here are my comments on the rule that Joe edited (thanks for that Joc!).

I would suggest a call tomorrow with Liz A to get it on their radar. Also, can

 

Hart and or Alice K take a quick look at this tomorrow too?

Lalso touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003598
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 54 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/23/2019 8:49:54 PM

To: Miller, Michael F [Millermf@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Diggs, Yolanda M [DiggsYM@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]

Subject: Re: Prep Meeting for Cats I-Iff

Mike, will reschedule this now that it is official.

Get Gutlook for 105

 

From: Koelling, Richard W

Sent: Monday, September 23, 2019 4:28:24 PM

To: Miller, Michael F <Millermf@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Diggs, Yolanda M <DiggsYM@state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>

Subject: Re: Prep Meeting for Cats I-III

Mike, will do so if that happens. Will keep an eye on this one. As a note, I’m speaking at NDU tomorrow in
Sarah’s stead. Will be out from twelve on.

Get Gutlook for 1O8

 

From: Miller, Michael F <Millermf@state.gov>

Sent: Monday, September 23, 2019 3:58:53 PM

To: Koelling, Richard W <KoellingRW @state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Diggs, Yolanda M <DiggsYM@state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>

Subject: RE: Prep Meeting for Cats I-lll

SBU

From: Miller, Michael F

Sent: Monday, September 23, 2019 3:38 PM

To: Koelling, Richard W <KoellingRW @state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Diggs, Yolanda M <DiggsYM@state.gov>; Knawam, Joseph N
<KhawamJN @state.gov>

Subject: RE: Prep Meeting for Cats I-ill

Yes, please da. Let's schedule the prep call at 1130-1230; that RSAT meeting is optional at any rate.

’m working out with Karen Wrege the handling of the DTAG opening, etc...l will be going straight from SA-1 to the White
House, so would only catch the back end of the DTAG.

MM

WASHSTATEC003599
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 55 of 752

SBU

From: Koelling, Richard W <KoellingRW @istate coyv>
Sent: Monday, September 23, 2019 2:37 PM
Miberm tg Ostate gov>

Cc: Heidema, Sarah J <HeidemaSi@state.sov>; Diggs, Yolanda M <DigesYM @state.gov>; Knawam, Joseph N

 

    

 

 

Subject: Prep Meeting for Cats I-ill

Mike

  
  

She has asked if it is possible that we set up a one hour prep meeting from 1130-1230 that
morning. [his would require you abbreviating the Team Lead meeting you have with RSAT that morning, plus turning the
proposed prep session into a working lunch.

if you’re okay with this change, | will work with Yolanda to make this happen. Since John and | are out that day,
attendees would be you, Sarah, and Joe and/or Jeff. Would you prefer | add Josh in the mix?

v/r, Rick

SBU

WASHSTATEC003600
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 56 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/23/2019 8:54:47 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
cc: Miller, Michael F [Millermf@state.gov]; Foster, John A [FosterJA2@state.gov]

Subject: RE: Cats I-lll

Attachments: 20190920 - National Security Justification Points.docx

Jeff and | made some edits to the national security points. There are a few open holes, but they hopefully shouldn’t be
difficult for DDTC to plug. Happy to discuss if you have any questions. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, September 23, 2019 2:40 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Cc: Miller, Michael F <Millermf@state.gov>; Foster, John A <FosterJA2 @state.gov>
Subject: FW: Cats I-ill

Update from BIS: BIS revised rule coming our way this afternoon. Opining on license exception details below.

vir, Rick

SBU

From: Koelling, Richard W

Sent: Monday, September 23, 2019 2:38 PM

To: ‘Timothy Mooney’ <Timothy. Mooney @ bis coc zov>; Foster, John A <FosterJA?2 @state gov>
Subject: RE: Cats 1I-lll

 

Tim, many thanks. | look forward to seeing the draft.

Regards, Rick

SBU

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>

 

Sent: Monday, September 23, 2019 2:20 PM
To: Foster, John A <Foster/A2 @state.eov>; Koelling, Richard W <KoellingRW @istate goy>
Subject: RE: Cats 1-ill

 

WASHSTATEC003601
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 57 of 752

WASHSTATEC003602

 
 

WASHSTATEC003603
 

WASHSTATEC003604
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Paqe 60 of 752

Tim

From: Foster, John A <FosterJA2 @state.goy>
Sent: Friday, September 20, 2019 5:24 PM
To: Timothy Mooney <Timothy Moaneya bis.doc.gov>; Koelling, Richard W <KoellingRW @'state goy>

Subject: RE: Cats 1-ill

Tim,

 

WASHSTATEC003605
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 61 of 752

Thanks for the update. We appreciate it. Have a good weekend.

Best,
John

Unclassified

From: Timothy Mooney <Tirnothy. Mooney @bis.doc.gov>
Sent: Friday, September 20, 2019 5:17 PM

 

Subject: RE: Cats I-lll

 

From: Timothy Mooney

Sent: Friday, September 20, 2019 12:12 PM

To: 'Koelling, Richard W' <KoeilingRW ei state.gov>; Foster, John A <FosterJAZ@state goy>
Subject: RE: Cats I-lll

 

From: Koelling, Richard W <KoellingRW @state goy>
Sent: Friday, September 20, 2019 12:05 PM
To: Timothy Mooney <Timethy. Mooney@ bis.doc.zav>; Foster, John A <FasterJA? @ state. gov>

 

Subject: RE: Cats I-lll

Tirn,

Thank you, my friend.

Cheers,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy

Department of State
202-663-2828

WASHSTATEC003606
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 62 of 752

SBU

From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>
Sent: Friday, September 20, 2019 10:48 AM
To: Koelling, Richard W <Koeling RW state.
Subject: RE: Cats I-lll

 

ov>; Foster, John A <FosterJ&2 @state.gov>

   

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM

Cc: Foster, John A <FosterJA2 @state. goy>
Subject: RE: Cats I-lll

Rick,

iam back today Be in addition to email, | can be reached TE -:2.

Are you in today?
Tim

From: Koelling, Richard W <KoellingRW @state goy>
Sent: Thursday, September 19, 2019 1:13 PM

To: Timothy Mooney <Timothy.Mooney@ bis.doc gay>
Ce: Foster, John A <FosterJA2 @ state. gov>

Subject: Cats I-ill

 

Tim,
When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy

Department of State
202-663-2828

WASHSTATEC003607
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 63 of 752

SBU

WASHSTATEC003608
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 64 of 752

Appointment

From: Miller, Michael F [Millermf@state.gov]

Sent: 9/23/2019 8:58:42 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Accepted: CATS I-Ilf Small Group Sync

Location: WHSR Exec

Start: 9/27/2019 2:30:00 PM

End: 9/27/2019 3:50:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003609
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 65 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/23/2019 9:55:50 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Draft AM Package on Cats I-III

Thanks Joe

SBU - Legal

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Monday, September 23, 2019 4:50 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Draft AM Package on Cats I-III

Thanks, Jeff. Looks great. | made a few tweaks but they don’t require your re-review. Ill send back now to
clients.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

Subject: RE: Draft AM Package on Cats I-ill

Joe~F've marked it up, i Tako a look, - Jeff

SBU - Legal

Sent: Monday, September 23, 2019 2:20 PM
To: Kovar, Jeffrey D <Kovar/D@ state. gov>
Subject: RE: Draft AM Package on Cats I-ill

 

Jeff: Attached please find the national security justification for the transfer. As discussed, this will be a critical part of

the AM pcos I’ve added my edits to the document, and it
is ready for your review. if You Nave any questions, please let me Know.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

Sent: Friday, September 20, 2019 11:10 AM

WASHSTATEC003610
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 66 of 752

Subject: RE: Draft AM Package on Cats I-III

Joe ~ thanks for putting all this together. I've made some initial edits to the AM,

P Let’s discuss.

 
 

SBU - Legal

From: Khawam, Joseph N <kh
Sent: Thursday, September 19, 2019 2:39 PM

 

Subject: Draft AM Package on Cats I-III

Jeff: Attached please find the draft AM for your review. Pe

The rest of the tabs are attached just for your awareness.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@ state.gov

 

SBU - Legal

WASHSTATEC003611
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 67 of 752

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/24/2019 11:44:20 AM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Tentative: CATS I[-fli Small Group Sync

Location: WHSR Exec

Start: 9/27/2019 2:30:00 PM

End: 9/27/2019 3:50:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003612
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 68 of 752

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/24/2019 1:32:22 PM

To: Ross, Paula E [RossPE @state.gov]

Subject: Cats I-III Small Working Group prep meeting
Location: ADAS Miller's Office

Start: 9/27/2019 1:00:00 PM

End: 9/27/2019 2:00:00 PM

Show Time As: Tentative

Recurrence: (none)

SWG now scheduled for 1030. Per ADAS request, moving this prep meeting to 0900,
RK
Let’s schedule the prep call at 1130-1230; that RSAT meeting is optional at any rate.

’m working out with Karen Wrege the handling of the DTAG opening, etc...1 will be going straight from SA-1 to the White
House, so would only catch the back end of the DTAG.

MM

WASHSTATEC003613
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 69 of 752

Appointment

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/24/2019 1:32:22 PM

To: Threat, Demetrice J [ThreatDJ@state.gov]
Subject: Cats I-Il Small Working Group prep meeting
Location: ADAS Miller's Office

Start: 9/27/2019 1:00:00 PM

End: 9/27/2019 2:00:00 PM

Show Time As: Tentative

Recurrence: (none)

SWG now scheduled for 1030. Per ADAS request, moving this prep meeting to 0900.
- RK
Let’s schedule the prep call at 1130-1230; that RSAT meeting Is optional at any rate.

im working out with Karen Wrege the handling of the OTAG opening, etc...1 will be going straight from SA-1 to the White
House, so would only catch the back end of the DTAG.

MM

WASHSTATEC003614
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 70 of 752

Appointment

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/24/2019 1:39:51 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: Accepted: Cats I-lll Small Working Group prep meeting
Location: ADAS Miller's Office

Start: 9/27/2019 1:00:00 PM

End: 9/27/2019 2:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003615
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 71 of 752

Appointment

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/25/2019 12:07:55 AM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: Accepted: Cats I-lll Small Working Group prep meeting
Location: ADAS Miller's Office

Start: 9/27/2019 1:00:00 PM

End: 9/27/2019 2:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003616
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 72 of 752

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/25/2019 12:19:32 PM

To: Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: Meeting with Rob Hart

Location: DAS Office

Start: 9/27/2019 5:30:00 PM

End: 9/27/2019 6:00:00 PM

Show Time As: Tentative

Recurrence: (none)

Fly By to discuss:

 

Cat I-III (if necessary)

WASHSTATEC003617
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 73 of 752

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 9/25/2019 3:59:47 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: FW: Cats I-Ill

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Monday, September 23, 2019 2:20 PM

To: Foster, John A <FosterJA2 @state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: Cats I-lll

Rick and John,

 

 

WASHSTATEC003618

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 74 of 752

 

WASHSTATEC003619
 

WASHSTATEC003620
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 76 of 752

 

WASHSTATEC003621
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 77 of 752

 

Tim

From: Foster, John A <FosterJA2 @state.goy>

Sent: Friday, September 20, 2019 5:24 PM

To: Timothy Mooney <Timothy Moaney@ bis.doc.gov>; Koelling, Richard W <KoellingRW @'state goy>
Subject: RE: Cats 1-ill

 

 

Tim,
Thanks for the update. We appreciate it. Have a good weekend.

Best,
John

Unclassified

From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>

Sent: Friday, September 20, 2019 5:17 PM

To: Koelling, Richard W <KoelingRW @state.gov>; Foster, John A <FosteriA? @state goy>
Subject: RE: Cats I-lll

 

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 12:12 PM

Subject: RE: Cats I-ill

WASHSTATEC003622
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 78 of 752

 

ling @istate gay>

Sent: Friday, September 20, 2019 12:05 PM

To: Timothy Mooney <Timethy. Mooney @bis.coc.geoy>; Foster, John A <FosterJA2 @state go>
Subject: RE: Cats 1-lll

From: Koelling, Richard W <Kkoe

 

 

Tim,
Thank you, my friend.

Cheers,
Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU

From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>

 

Sent: Friday, September 20, 2019 10:48 AM
To: Koelling, Richard W <KoellingRW @state.gov>; Foster, John A <Foster|Ad @state. eov>
Subject: RE: Cats I-lll

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM

   

 

Cc: Foster, John A <FosterJA2@state. goy>
Subject: RE: Cats I-lll

Rick,

iam back today ee addition to email, | can be reached a EE 0. cy.

Are you in today?

WASHSTATEC003623
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 79 of 752

Tim

sencertnercerenenererttterencrsareneS@vtentvtarencnercessndcbercecras

Sent: Thursday, September 19, 2019 1:13 PM

To: Timothy Mooney <Timathy. Mooney bis.doc.goy>
Ce: Foster, John A <FosterJA? @state. zoy>

Subject: Cats I-ll|

 

 

Tim,
When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

CHfice of Defense Trade Controls Policy

Department of State
202-863-2828

SBU

WASHSTATEC003624
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 80 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/25/2019 4:04:59 PM

To: Timothy Mooney [Timothy. Mooney @bis.doc.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: RE: Cats I-lll

Tim,

Understand and can appreciate the caution. Thank you!

Rick

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Wednesday, September 25, 2019 12:03 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Foster, John A <FosterJA2 @state.gov>
Subject: RE: Cats I-lll

 

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Wednesday, September 25, 2019 11:59 AM
To: Timothy Mooney <Timothy. Mooney@ bis.doc.gav>; Foster, John A <Fast

Subject: RE: Cats I-lll

erl A? @state gov>

   

Tim,
Were you able to provide a copy?

Rick

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Monday, September 23, 2019 2:20 PM

Subject: RE: Cats 1I-lll

 

WASHSTATEC003625
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 81 of 752

 

WASHSTATEC003626
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 82 of 752

 

WASHSTATEC003627
 

WASHSTATEC003628
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 84 of 752

Tim

From: Foster, John A <FosterJA2 @state.goy>
Sent: Friday, September 20, 2019 5:24 PM

To: Timothy Mooney <Timothy Moaney@ bis.doc.gov>; Koelling, Richard W <KoellingRW @'state goy>
Subject: RE: Cats 1-ill

Tim,

 

WASHSTATEC003629
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 85 of 752

Thanks for the update. We appreciate it. Have a good weekend.

Rest,
John

Unclassified

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Friday, September 20, 2019 5:17 PM

 

Subject: RE: Cats 1I-lll

 

From: Timothy Mooney

Sent: Friday, September 20, 2019 12:12 PM

To: 'Koelling, Richard W' <Koeiling RW) state.gov>; Foster, John A <FosterJAZ@state goy>
Subject: RE: Cats 1-lll

 

From: Koelling, Richard W <KoellingRW @state goy>
Sent: Friday, September 20, 2019 12:05 PM
To: Timothy Mooney <Tiriethy Mooney@ bis.doc.gzav>; Foster, John A <FasterJA2 @ state. gov>

 

Subject: RE: Cats I-lll

Tirn,

Thank you, my friend.

Cheers,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy

Department of State
202-663-2828

WASHSTATEC003630
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 86 of 752

SBU

From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>
Sent: Friday, September 20, 2019 10:48 AM
To: Koelling, Richard W <Koeling RW state:
Subject: RE: Cats I-lll

 

ov>; Foster, John A <FosterJ&2 @state.gov>

   

 

From: Timothy Mooney
Sent: Friday, September 20, 2019 9:40 AM

Cc: Foster, John A <FosterJA2@state. goy>
Subject: RE: Cats I-lll

Rick,

iam back today TT in addition to email, | can be reached at TTR» c2y.
Are you in today?

Tim

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Thursday, September 19, 2019 1:13 PM

To: Timothy Mooney <Timothy.Mooney@ bis.doc gay>

Ce: Foster, John A <FosterJA2@ state. gov>
Subject: Cats I-ill

 

Tim,
When you have time after your return next week, would appreciate an opportunity to touch base with you on the
subject issue. Adding John Foster from our Compliance shop.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy

Department of State
202-663-2828

WASHSTATEC003631
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 87 of 752

SBU

WASHSTATEC003632
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 88 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/25/2019 5:04:05 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

ce: Koelling, Richard W [KoellingRW@state.gov]; Hart, Robert L [HartRL@state.gov]; Memos, Nicholas
[MemosNI @state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: National security determination

Attachments: 20190920 - National Security Justification Points copy.docx

Joe-

Please see my comments on the attached lll I'd like memos and

Hart to review this too. Happy to discuss on the phone if it’s easier

WASHSTATEC003633
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 89 of 752

 

Message

From: Memos, Nicholas [MemosNI @state.gov]

Sent: 9/25/2019 6:29:21 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]

ce: Koelling, Richard W [KoellingRW@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: RE: National security determination

Attachments: 20190920 - National Security Justification Points copy.docx

My inputs in attached.

Thanks.

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Wednesday, September 25, 2019 1:46 PM

To: Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Koelling, Richard W <KoellingRW @state.gov>; Memos, Nicholas <MemosNIi@state.gov>; Miller, Michael F
<Millermf@state.gov>

Subject: RE: National security determination

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HarthL@state goy>
Sent: Wednesday, September 25, 2019 1:25 PM

Subject: Re: National security determination

 

Rob Hart
202.736.9221

hartri@state gov

AS

  

 

 

WASHSTATEC003634
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 90 of 752

Subject: National security determination

Joe-

Please see my comments on the attached. PO Pd like memas and Hart to

review this too. Happy to discuss on the phone if it’s casier

WASHSTATEC003635
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 91 of 752

Appointment

 

From: Celin, Liliana E [CelinLE @state.gov]

Sent: 9/25/2019 9:04:04 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Accepted: CATS I-lff Small Group Sync

Location: WHSR Exec

Start: 9/27/2019 2:30:00 PM

End: 9/27/2019 3:50:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003636
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 92 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/25/2019 10:08:45 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: Updated AM and National Security Justification for Cats I-III

Attachments: AM for T - USML Cat [-Ill Final FRN v2.docx; Tab 7 - National Security Justification Points v1.docx

Hi Jeff: Attached please find an updated AM and national security justification tab. | accepted all previous edits to the
AM so that the track changes reflect the material DOJ recommended adding. DDTC didn’t have any edits or comments
to the prior version of the AM.

The national security justification tab reflects DDTC’s edits and comments. They were mostly minor iii

Please let me know if you have any further edits or comments to these documents at this time.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC003637
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 93 of 752

 

Message

From: Hamilton, Catherine E [HamiltonCE @state.gov]
Sent: 9/26/2019 10:57:01 AM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: 3 Urgent Items

 

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Wednesday, September 25, 2019 2:48 PM

To: Hamilton, Catherine E <HamiltonCE@state.gov>
Subject: 3 Urgent Items

Cat,
Three items | need to bring to your attention.

 

v/r, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003638
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 94 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/26/2019 3:16:08 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Updated AM and National Security Justification for Cats I-III

Attachments: Tab 7 - National Security Justification Points vi.docx; AM for T - USML Cat [-Ill Final FRN v2.docx

Joe ~- the package looks good. [made a few edits and comments on both. Thanks - Jeff

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Wednesday, September 25, 2019 6:09 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: Updated AM and National Security Justification for Cats I-II]

Hi Jeff: Attached please find an updated AM and national security justification tab. | accepted all previous edits to the
AM so that the track changes reflect the material DOJ recommended adding. DDTC didn’t have any edits or comments
to the prior version of the AM.

The national security justification tab reflects DDTC’s edits and comments. They were mostly minor

 

Please let me know if you have any further edits or comments to these documents at this time.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM}
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC003639
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 95 of 752

 

Message

From: Memos, Nicholas [MemosNI @state.gov]

Sent: 9/26/2019 6:06:56 PM

To: Hart, Robert L [HartRL@state.gov]; Koelling, Richard W [KoellingRW@state.gov]
Subject: Cats I-fll meeting

Rob, Rick,

Susan Daoussi requested, on behalf of Mike Laychak, the link for submitting information for Friday’s Cats I-Ill meeting at
the WH. Do you have it?

Thanks,
Nick

UNCLASSIFIED

WASHSTATEC003640
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 96 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 9/27/2019 12:48:50 PM

To: Garcia, Mariel C [GarciaMC3 @state.gov]
Subject: FW: 1-3 status

Attachments: AM for T- USML Cat I-ill Final FRN v2.docx; Tab 7 - National Security Justification Points v1.docx

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, September 26, 2019 11:38 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Foster, John A
<FosterJA2@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: RE: 1-3 status

Attached please find the updated AM and national security tab. The edits to the AM and tabs reflect suggestions by
DOJ, as mentioned below. I’ve also updated the national security tab to address Sarah’s comments. Jeff reviewed both
of these documents and provided additional edits. Please note, however, that we didn’t send any of the updated
documents to the L/FO to review given that the effective date section in the rule is still in flux, but Jeff indicated that
L/FO must clear before this package is submitted. I'll add these documents as new versions to the RMA folder where
i’m saving all the documents in the package. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Heidema, Sarah J <Heidemasi@state eay>
Sent: Thursday, September 26, 2019 6:55 AM

 

<FosteniA? @istate goy>
Ce: Hart, Robert L <HartR L@state.gov>; Miller, Michael F <Milermi@istate.gav>
Subject: Re: 1-3 status

 

Thanks much guys for the update and ail the work!
With Rick out | may try and follow up with DOC staff on the transition issue...

Thanks

 

Sent: Wednesday, September 25, 2019 1:58:18 PM
To: Heidema, Sarah J <HeideraSi @state.gov>; Koelling, Richard W <KoelingRW@ state gov>; Foster, John A

 

Cc: Hart, Robert L <Hart
Subject: RE: 1-3 status

RL@state.cov>; Miller, Michael F <Milermi@state.goy>

      

My thoughts in red below. Thanks.

Joseph N. Khawam

WASHSTATEC003641
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 97 of 752

Office of the Legal Adviser (L/PM)}

SBU - DELIBERATIVE PROCESS

From: Heidema, Sarah J <Heideraki@state.gov>

 

Sent: Wednesday, September 25, 2019 1:15 PM
To: Koelling, Richard W <KeellingRW @state.cov>; Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A
<FosteriA2 @ state.gov>

 

WASHSTATEC003642
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 98 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 9/27/2019 12:49:32 PM

To: Garcia, Mariel C [GarciaMC3 @state.gov]
Subject: FW: My comments on the rule

Attachments: Tab 1 - Cat [-Ill Final FRN updated copy.docx

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, September 23, 2019 4:09 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Foster, John A <FosterJA2 @state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: My comments on the rule

Attached please find an updated clean copy.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Heidema, Sarah J <Heidermas) @state.gov>
Sent: Monday, September 23, 2019 3:29 PM

ol
°
~z
>
oo
=
a

3
en
oO
un
@

oS
>
=
A
x
oe
SB
=
&
=
Sonne
ee
wet
er
Ry
my
©

a
S
a
wv
on
o
wo
or
@
ws
[a
o
>
5
>

A
me
cs
wet
er
B
te
“So
Fa
eS)
in
roe
RB
oe
sy
9
cae

a
zx
o
O_
=
ga

Zz
oO
>
om
“=
o

<Koelling RW @istate gay>
Ce: Miller, Michael F <Milermf@state.cov>; Hart, Robert L <HartRL@state.geov>
Subject: Re: My comments on the rule

Joe-

Can you take a look at the rule that Rob commented on? If there is anything that we need to discuss Sa
| | can we set up a call for tomorrow? It would be good to get Commerce a rough draft ASAP

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, September 23, 2019 12:53:38 PM

To: Heidema, Sarah J <HeldemaSi@state gav>; Foster, John A <fosterJA2 @state.gov>; Koelling, Richard W
<KoellingRW @ state gov>

 

 

Subject: RE: My comments on the rule

WASHSTATEC003643
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 99 of 752

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - Legal

From: Khawam, Joseph N
Sent: Monday, September 23, 2019 11:09 AM

 

Ce: Miller, Michael F <Milermf@state.cov>; Hart, Robert L <HartRL@state.geov>
Subject: RE: My comments on the rule

Thanks, Sarah. Attached is a slightly updated version of the RN

   

i spoke to Liz Abraham this morning. A few items of note for you:

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

SBU - Legal

To: Khawam, Joseph N <khawarmiN @state.gov>; Foster, John A <FosteriA2 @state.gov>; Koelling, Richard W
<Koelling RW @ state gov>
Ce: Miller, Michael F <Milermf@state soy>; Hart, Robert L <Harthl @state soy>

Subject: My comments on the rule

Here are my cormments on the rule that Joe edited (hanks for that J >) i _

 

 

 
    

I would suggest a call tomorrow with Liz A to get it on their radar. Also, can

Hart and or Alice & take a quick look at this tomorrow toa?

Talso touched base with OMB on this and they are aware and may come to the Thursday meeting

WASHSTATEC003644
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 100 of 752

WASHSTATEC003645
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 101 of 752

Appointment

 

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 9/27/2019 12:50:42 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Accepted: CATS I-lff Small Group Sync

Location: WHSR Exec

Start: 9/27/2019 2:30:00 PM

End: 9/27/2019 3:50:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003646
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 102 of 752

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 9/27/2019 4:38:17 PM

To: Wrege, Karen M [WregeKM@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Paul,Joshua M [PaulJM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam, Joseph
N [KhawamJN @state.gov]

cc: Foster, John A [FosterJA2 @state.gov]; Diggs, Yolanda M [DiggsYM@state.gov]

Subject: RE: Cats I-lll Small Working Group prep meeting

Thanks Karen! Appreciate you putting this to email to keep us all aligned.

MM

SBU - DELIBERATIVE PROCESS

From: Wrege, Karen M <WregeKM @state.gov>

Sent: Friday, September 27, 2019 10:24 AM

To: Koelling, Richard W <KoellingRW@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaS/J@state.gov>; Paul, Joshua M <PauuM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam, Joseph
N <KhawamJN @state.gov>

Cc: Foster, John A <FosterJA2 @state.gov>; Diggs, Yolanda M <DiggsYM @state.gov>

Subject: RE: Cats I-Ill Small Working Group prep meeting

 

Best,
Karen

From: Koelling, Richard W <KoelingRW @state.gov>

Sent: Monday, September 23, 2019 3:44 PM

To: Koelling, Richard W; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Kovar, Jeffrey D; Knawam, Joseph N;
Wrege, Karen M

Cc: Foster, John A; Diggs, Yolanda M

Subject: Cats I-lll Small Working Group prep meeting

When: Friday, September 27, 2019 9:00 AM-10:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: ADAS Miller's Office

SWG now scheduled for 1030. Per ADAS request, moving this prep meeting to 0900.

WASHSTATEC003647
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 103 of 752

RK
Let’s schedule the prep call at 1130-1230; that RSAT meeting is optional at any rate.

Ym working out with Karen Wrege the handling of the OTAG opening, etc...1 will be going straight from SA-1 to the White
House, so would only catch the back end of the DTAG.

MM

SBU - DELIBERATIVE PROCESS

WASHSTATEC003648
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 104 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/27/2019 4:56:29 PM

To: Padgett, Katherine P [PadgettKP@state.gov]
Subject: RE: Cats I-lll Update

Sounds good. | can swing by on my way back.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED

From: Padgett, Katherine P <PadgettKP @state.gov>
Sent: Friday, September 27, 2019 12:54 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Cats I-Ill Update

Sure —- do you want to plan for after your meeting ends? I'm free so just call or swing by whenever you're free,

Katherine Penberthy Padgett
Attorney Adviser, L/LFA
Office of the Legal Adviser
U.S. Department of State
Washington, BC 20520

(202) 647-7896

UNCLASSIFIED

From: Khawam, Joseph N <kh
Sent: Friday, September 27, 2019 12:51 PM

 

Subject: Cats I-Ill Update

Hi Kat: Would you have 15 mins for a quick update on Cats I-Ill today? | thought it might be good to loop you in on the
current state of play given the congressional piece. | have a meeting from 2-3 pm, but I’m free otherwise.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

    

WASHSTATEC003649
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 105 of 752

UNCLASSIFIED

WASHSTATEC003650
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 106 of 752

 

Message

From: Wall, Amanda J [WallAJ @state.gov]

Sent: 9/29/2019 8:23:24 PM

To: Legal-All-Employees-DL [Legal-All-Employees-DL@state.gov]
Subject: L Weekly Lookaheads - Week of Sept. 30, 2019

Attachments: L Weekly Lookaheads - Sept 29 2019 (1).docx

All,
Lookaheads for the coming week are attached. Have a great rest of the weekend.

Best,
Amanda

WASHSTATEC003651
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 107 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 9/30/2019 12:42:48 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A [FosterJA2 @state.gov]
Subject: FW: 1-3 status

Attachments: AM for T- USML Cat I-ill Final FRN v2.docx; Tab 7 - National Security Justification Points v1.docx

ioe,
When you have an opportunity, is there a possibility of chatting with you soonest to get a read out of last Friday's
meeting? | would sincerely appreciate any time you can afford me.

VAR,
Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, September 26, 2019 11:38 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Foster, John A
<FosterJA2@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: RE: 1-3 status

Attached please find the updated AM and national security tab. The edits to the AM and tabs reflect suggestions by
DOJ, as mentioned below. I’ve also updated the national security tab to address Sarah’s comments. Jeff reviewed both
of these documents and provided additional edits. Please note, however, that we didn’t send any of the updated
documents to the L/FO to review given that the effective date section in the rule is still in flux, but Jeff indicated that
L/FO must clear before this package is submitted. I’lladd these documents as new versions to the RMA folder where
i’m saving all the documents in the package. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS
From: Heidema, Sarah J <Heidernadi@state.gov>
Sent: Thursday, September 26, 2019 6:55 AM
To: Khawam, Joseph N <KhawamJN @istate.gov>; Koelling, Richard W <Kee

<FosteriA2 @ state goy>

 

UingRW @state goy>: Foster, John A

       

Subject: Re: 1-3 status

Thanks much guys for the update and ail the work!

WASHSTATEC003652
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 108 of 752

With Rick out | may try and follow up with DOC staff on the transition issue...

Thanks

 

From: Khawam, Joseph N <KhawamJN@state gov>

Sent: Wednesday, September 25, 2019 1:58:18 PM

To: Heidema, Sarah J <HeidemaSi @state.gov>; Koelling, Richard W <KoelingRW@ state gov>; Foster, John A
<Foster|A2 @state goy>

 

 

Subject: RE: 1-3 status
My thoughts in red below. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS
From: Heidema, Sarah J <Heidermasi@state. sov>
Sent: Wednesday, September 25, 2019 1:15 PM
To: Koelling, Richard W <KeelingRW @istate.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A
<Foster|A2 @ state goy>

 

 

Subject: 1-3 status

I just wanted to check and see where a few things stand. Working offimy phone means I miss stuff and I know there are

sidebars going on and P'm out of the office:

WASHSTATEC003653
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 109 of 752

WASHSTATEC003654
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 110 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 9/30/2019 1:58:33 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: FW: Cats I-lll Small Working Group prep meeting

Please see Karen’s email below.

 

hanks!

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Wrege, Karen M <WregeKM @state.gov>

Sent: Friday, September 27, 2019 10:24 AM

To: Koelling, Richard W <KoellingRW@state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Paul, Joshua M <PaulIM@state.gov>; Kovar, Jeffrey D <KovarID@state.gov>; Knawam, Joseph
N <KhawamJN@state.gov>

Ce: Foster, John A <FosterJA2 @state.gov>; Diggs, Yolanda M <DiggsYM@state.gov>

Subject: RE: Cats I-Ill Small Working Group prep meeting

 

Best,
Karen

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, September 23, 2019 3:44 PM

To: Koelling, Richard W; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Kovar, Jeffrey D; Khawam, Joseph N;
Wrege, Karen M

Cc: Foster, John A; Diggs, Yolanda M

Subject: Cats I-lll Small Working Group prep meeting

When: Friday, September 27, 2019 9:00 AM-10:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: ADAS Miller's Office

SWG now scheduled for 1030. Per ADAS request, moving this prep meeting to 6900.

~ RK

WASHSTATEC003655
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 111 of 752

Let's schedule the prep call at 1130-1230; that RSAT meeting is optional at any rate.

’m working out with Karen Wrege the handling of the DTAG opening, etc...1 will be going straight fram SA-1 to the White
House, so would only catch the back end of the DTAG.

VM

SBU - DELIBERATIVE PROCESS

WASHSTATEC003656
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 112 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 9/30/2019 3:17:31 PM

To: Wrege, Karen M [WregeKM@state.gov]

ce: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Cats I-lll Small Working Group prep meeting

 

Christine

SBU - DELIBERATIVE PROCESS

From: Wrege, Karen M <WregekM@istete gay>

Sent: Friday, September 27, 2019 10:24 AM

To: Koelling, Richard W <KoellingRWi@state.zov>; Miller, Michael F <Milermf@istate.gav>; Heidema, Sarah J
<HeldemaS/@istate go>; Paul, Joshua M <PaulM@state zov>; Kovar, Jeffrey D <KovariD @state.gov>; Khawam, Joseph

 

N <KhawamrlN @ctate goy>
Ce: Foster, John A <FosterJA2Z @state.gov>; Diggs, Yolanda M <Diggs¥M @state.pov>
Subject: RE: Cats I-Ill Small Working Group prep meeting

 

 

Best,
Karen

Sent: Monday, September 23, 2019 3:44 PM

To: Koelling, Richard W; Miller, Michael F; Heidema, Sarah J; Paul, Joshua M; Kovar, Jeffrey D; Khawam, Joseph N;
Wrege, Karen M

Cc: Foster, John A; Diggs, Yolanda M

Subject: Cats I-Ill Small Working Group prep meeting

When: Friday, September 27, 2019 9:00 AM-10:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: ADAS Miller's Office

SWG now scheduled for 1030. Per ADAS request, moving this prep meeting to 0900,

RK

WASHSTATEC003657
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 113 of 752

Let's schedule the prep call at 1130-1230; that RSAT meeting is optional at any rate.

’m working out with Karen Wrege the handling of the DTAG opening, etc...1 will be going straight from SA-1 to the White
House, so would only catch the back end of the DTAG.

VM

SBU - DELIBERATIVE PROCESS

WASHSTATEC003658
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 114 of 752

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 9/30/2019 3:35:20 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Hart, Robert L [HartRL@state.gov]; Noonan, Michael J
[NoonanMJ @state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F
[Millermf@state.gov]

Subject: For Review: COB TODAY: Cat I-Ill Releases

Attachments: 0930 INTERAGENCY TPs--CATS I-lll.docx; 0514 FINAL -- CATS I-III MYTHS V FACTS.docx

Colleagues:

a wanted to dust off our Cats I-III interagency talking points and the
M

yths and Facts sheet for any updates.

Would appreciate a review by COB TODAY before we send these out for wider intra- and interagency review.

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone:

e-mail:

mickeebydiastate. cov

202.647.8757 | BlackBerry: iii

State Dept Pat

 

Web: fil Homepage

[Twitter: (@

   

Stay connected with Srate.gov:

 

UNCLASSIFIED

WASHSTATEC003659
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 115 of 752

 

Message
From: Miller, Michael F [Millermf@state.gov]
Sent: 9/30/2019 3:36:13 PM
To: Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
ce: Hart, Robert L [HartRL@state.gov]
Subject: RE: Cats I-lil Tasker
Thanks Rick
ri go have a look on C-Net

UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, September 30, 2019 11:31 AM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaS/@state.gov>
Ce: Hart, Robert L <HartRL@state.gov>

Subject: Cats I-lll Tasker

Mike, Sarah,
Having been out last two days, im playing catch-up with Cats |-1/, which Joe graciously gave me the rundown on this

morning. e have a tasker for presenting T a paper_on “Transfer of Certain Articles to
Commerce.”

    
   
 
   

ease advise as to naw you wish for me to proceed.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Shin, Jae E <ShirdE @ state sov>

Sent: Monday, September 30, 2019 10:47 AM

To: Koelling, Richard W <Koeling RW state. zov>; Hart, Robert L <HartRL
Subject: Tasker

 

     

Are you guys tracking a tasker on Classnet? Policy appears to have equities. Thank you,

Jae Shin

Director

Office of Defense Trade Controls Compliance
U.S. Department of State

202-632-2107

UNCLASSIFIED

WASHSTATEC003660
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 116 of 752

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 9/30/2019 6:47:13 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Attachments: Issue Paper 18 - Export Control and Cats I-IIl v.1.docx

Rob Hart

202.736.9221 | hartri@state.gov

WASHSTATEC003661
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 117 of 752

 

Message

From: Wubneh, Engda M [WubnehEM@state.gov]

Sent: 9/30/2019 8:22:18 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]; Shin, Jae E

[ShinJE@state.gov]; Wrege, Karen M [WregeKM@state.gov]; Cressey, Laura E [CresseyLE@state.gov]; Paul, JoshuaM
{[PauuM@state.gov]; Khawam, Joseph N [KhawamJN @state.gov]; Miller, Michael F [Millermf@state.gov]

ce: Hart, Robert L [HartRL@state.gov]

Subject: {Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce - Cats I-
ul

Attachments: 20190930 IP- Transfer of Certain Controls to Commerce - Cats I-Ill. docx

All,

Apologies for the short fuse clearance on this paper to T, but please clear by 11am Tuesday, October 4. It needs to go to
the PM/FO asap tomorrow.

Thanks,
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

Desk: 202-663-1809

Email: wubnehem @'state. gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003662
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 118 of 752

 

Message

From: Cressey, Laura E [CresseyLE @state.gov]

Sent: 9/30/2019 9:46:37 PM

To: Wubneh, Engda M [WubnehEM@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Hamilton, Catherine E

[HamiltonCE @state.gov]; Shin, Jae E [ShinJE@state.gov]; Wrege, Karen M [WregeKM@state.gov]; Paul, Joshua M
{[PauuUM@state.gov]; Khawam, Joseph N [KhawamJN @state.gov]; Miller, Michael F [Millermf@state.gov]

ce: Hart, Robert L [HartRL@state.gov]

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats I-Ilt

Clear

SENSITIVE BUT UNCLASSIFIED

From: Wubneh, Engda M <WubnehEM @state.gov>

Sent: Monday, September 30, 2019 4:22 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Shin, Jae E
<ShinJE@state.gov>; Wrege, Karen M <WregeKM@state.gov>; Cressey, Laura E <CresseyLE@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: !!Short Fuse!! Clearance Request by ilam Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats [-Ill

All,

Apologies for the short fuse clearance on this paper to T, but please clear by 11am Tuesday, October 4. It needs to go to
the PM/FO asap tomorrow.

Thanks,
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

Desk: 202-663-1809

Email: wubneherm state gov

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003663
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 119 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/30/2019 9:54:19 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: FW: !!Short Fuse!! Clearance Request by 11am Oct I - IP for T: Transfer of Certain Export Controls to Commerce -

Cats I-lll
Attachments: 20190930 IP- Transfer of Certain Controls to Commerce - Cats I-III. docx

Hi Jeff: Attached please find the IP | mentioned on the phone. ee

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)}

SENSITIVE BUT UNCLASSIFIED

From: Wubneh, Engda M <WubnehEM @state.gov>

Sent: Monday, September 30, 2019 4:22 PM

To: Koelling, Richard W <KoellingRW@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Shin, Jae E
<ShinJE@state.gov>; Wrege, Karen M <WregeKM@state.gov>; Cressey, Laura E <CresseyLE@state.gov>; Paul, Joshua M
<PaulJM @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats I-Ill

All,

Apologies for the short fuse clearance on this paper to T, but please clear by 11am Tuesday, October 4. It needs to go to
the PM/FO asap tomorrow.

Thanks,
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

Desk: 202-663-1809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003664
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 120 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 9/30/2019 10:29:57 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: !!Short Fuse!! Clearance Request by lam Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -

Cats I-lll
Attachments: 20190930 IP- Transfer of Certain Controls to Commerce - Cats I-lll.docx

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, September 30, 2019 5:54 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: FW: !!Short Fuse!! Clearance Request by liam Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce
- Cats I-lll

Hi jeff: Attached please find the IP Lmentioned on the phone.

 

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Wubneh, Engda M <WubnehEM @state.goy>

Sent: Monday, September 30, 2019 4:22 PM

To: Koelling, Richard W <KoellingRW @state.eov>; Hamilton, Catherine E <HarmiltonCE @state.gov>; Shin, Jae E
<ShindE@ state gov>; Wrege, Karen M <Vregek VM @state.zov>; Cressey, Laura E <CresseylLE@state.gov>; Paul, JoshuaM
<PauiM @state goy>; Khawam, Joseph N <KhawamJN@state goy>; Miller, Michael F <Millermi@ state. goy>

Cc: Hart, Robert L <HartRL@istate gay>

Subject: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats I-III

  

   

All,

Apologies for the short fuse clearance on this paper to T, but please clear by 11am Tuesday, October 4. It needs to go to
the PM/FO asap tomorrow.

Thanks,
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

Desk: 202-663-1809

WASHSTATEC003665
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 121 of 752

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003666
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 122 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 9/30/2019 10:38:52 PM

To: Cressey, Laura E [CresseyLE @state.gov]; Wubneh, Engda M [WubnehEM @state.gov]; Koelling, Richard W
[KoellingRW @state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]; Shin, Jae E [ShinJE@state.gov]; Wrege,
Karen M [WregeKM@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov]

ce: Hart, Robert L [HartRL@state.gov]

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -

Cats I-Ilt
Attachments: 20190930 IP- Transfer of Certain Controls to Commerce - Cats I-lff (002).docx

Clear for L/PM with edits attached, Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

SENSITIVE BUT UNCLASSIFIED

From: Cressey, Laura E <CresseyLE@state.gov>

Sent: Monday, September 30, 2019 5:47 PM

To: Wubneh, Engda M <WubnehEM@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Hamilton, Catherine E
<HamiltonCE@state.gov>; Shin, Jae E <ShinJE@state.gov>; Wrege, Karen M <WregeKM@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - iP for T: Transfer of Certain Export Controls to Commerce
- Cats I-lll

Clear

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, September 30, 2019 4:22 PM
To: Koelling, Richard W <KoelingRW @state.gov>; Hamilton, Catherine E <H
<ShinJE@state gov>; Wrege, Karen M < tat

SieeeecceceeececrenerDoGeereeeeererereecceeds obecceecee

amitonCk @s

   

tate.goy>; Shin, Jae E

 

Rermi@state goy>

<PaullM @state.gov>; Khawam, Joseph N <KhawarUdN@state gov>; Miller, Michael F <Mi
Ce: Hart, Robert L <Harthl@state gov>

Subject: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats I-III

 

All,

Apologies for the short fuse clearance on this paper to T, but please clear by 11am Tuesday, October 4. It needs to go to
the PM/FO asap tomorrow.

Thanks,
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

WASHSTATEC003667
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 123 of 752
Desk: 202-663-1809
Email: wubnehermn @state gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003668
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 124 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/1/2019 11:44:31 AM

To: Hamilton, Catherine E [HamiltonCE @state.gov]
Subject: Re: Cats I-lll

Any chance 930 would work? I’m taking the kids to the dr this morning, but shd be there nlt 930.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Hamilton, Catherine E <HamiltonCE @state.gov>
Sent: Tuesday, October 1, 2019 7:17:13 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Cats I-lll

How about 9:00ish?

UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Monday, September 30, 2019 4:42 PM

To: Hamilton, Catherine E <HamiltonCE@state.gov>
Subject: RE: Cats I-lll

Thanks, Cat. Sounds good. i be in HST tomorrow (x7-8546). im open for most of the day, but hoping to stop by the
DOTC party at about noon.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED

cearnententnenetserinrvnensenennnrveehiveentuencerenercessndeckenseeras

Sent: Monday, September 30, 2019 3:23 PM
To: Khawam, Joseph N <KhawamJN @ state. goy>
Subject: RE: Cats I-ill

 

iwill call you tomorrow. Bottom line | have not received a readout.

UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state gov>
Sent: Monday, September 30, 2019 12:34 PM

To: Hamilton, Catherine E <HarniltonCl @ state goy>
Subject: Cats I-lll

Hi Cat: | just wanted to make sure you received the summary from Friday. If not, please feel free to give me a ring (x3-
2915). | have a meeting from 2-4 pm, but I’m around otherwise.

Thanks,

WASHSTATEC003669
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 125 of 752

Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

UNCLASSIFIED

WASHSTATEC003670
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 126 of 752

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 10/1/2019 11:54:32 AM

To: Khawam, Joseph N [KhawamJN@state.gov]; Cressey, Laura E [CresseyLE@state.gov]; Wubneh, Engda M
[WubnehEM@state.gov]; Koelling,Richard W [KoellingRW@state.gov]; Hamilton, Catherine E
[HamiltonCE @state.gov]; Shin, Jae E [ShinJE@state.gov]; Wrege, Karen M [WregeKM@state.gov]; Miller, Michael F
[Millermf@state.gov]

cc: Hart, Robert L [HartRL@state.gov]

Subject: RE: !!Short Fuse!! Clearance Request by lam Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats I-III

Clear

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, September 30, 2019 6:39 PM

To: Cressey, Laura E <CresseyLE@state.gov>; Wubneh, Engda M <WubnehEM @state.gov>; Koelling, Richard W
<KoellingRW @state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Shin, Jae E <ShinJE@state.gov>; Wrege,
Karen M <WregeKM@state.gov>; Paul, Joshua M <PaulM@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: {!Short Fuse!! Clearance Request by 11am Oct 1 - iP for T: Transfer of Certain Export Controls to Commerce
- Cats I-lll

Clear for L/PM with edits attached, Thanks.
Joseph N. Khawam

Office of the Legal Adviser (L/PM}

SENSITIVE BUT UNCLASSIFIED

 

Sent: Monday, September 30, 2019 5:47 PM
To: Wubneh, Engda M <WubnehEM @ state. gov>: Koelling, Richard W <KoelingRW @state.zov>; Hamilton, Catherine E

 

 

Rermi@state goy>

<PaullM @state.gov>; Khawam, Joseph N <KhawarUdN@state gov>; Miller, Michael F <Mi
Ce: Hart, Robert L <Harthl@state gov>

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - iP for T: Transfer of Certain Export Controls to Commerce
- Cats I-Ill

 

Clear

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, September 30, 2019 4:22 PM

To: Koelling, Richard W <koellingRW @state.zov>; Hamilton, Catherine E <HamittonCE @state.gove; Shin, Jae E
<ShinJE@ state gov>; Wrege, Karen M <VWregeKM@ >; Cressey, Laura E <CresseyLE @istate gave; Paul, Joshua M
<PaullM state sov>; Khawam, Joseph N <KhawamJN@state gov>; Miller, Michael F <Millermf@state.gov>

   
 

 

 

Subject: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats I-Ill

WASHSTATEC003671
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 127 of 752

All,

Apologies for the short fuse clearance on this paper to T, but please clear by 11am Tuesday, October 4. It needs to go to
the PM/FO asap tomorrow.

Thanks,
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

Desk: 202-663-1809

Email: wubneherm state gov

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003672
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 128 of 752

 

Message

From: Hamilton, Catherine E [HamiltonCE @state.gov]
Sent: 10/1/2019 11:59:09 AM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Cats I-lll

You bet!

UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Tuesday, October 1, 2019 7:45 AM

To: Hamilton, Catherine E <HamiltonCE@state.gov>
Subject: Re: Cats |-lll

Any chance 930 would work? I’m taking the kids to the dr this morning, but shd be there nlt 930.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Hamilton, Catherine E <HarmiltenCE @ state goy>
Sent: Tuesday, October 1, 2019 7:17:13 AM

Subject: RE: Cats 1I-lll

How about 9:0Gish?

UNCLASSIFIED

From: Khawam, Joseph N <KhawarriuN @state 2ov>
Sent: Monday, September 30, 2019 4:42 PM

To: Hamilton, Catherine E <HamiltonCt @state goy>
Subject: RE: Cats 1-ill

Thanks, Cat. Sounds good. "ll be in HST tomorrow (x?-8546)}, rm open for mast of the day, but hoping to stop by the
DDTC party at about noon.

Joseph N. Khawam

Office of the Legal Adviser (L/PM}

UNCLASSIFIED

From: Hamilton, Catherine E <HarnitenCeE @ state, gov>
Sent: Monday, September 30, 2019 3:23 PM

To: Khawam, Joseph N <KhawariJN @istate. goy>
Subject: RE: Cats 1-ill

iwill call you tamorrow. Bottom line | have not received a readout.

UNCLASSIFIED

WASHSTATEC003673
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 129 of 752

From: Khawam, Joseph N <KhawamJN @istate.
Sent: Monday, September 30, 2019 12:34 PM

LO >

   

Subject: Cats I-ll|

Hi Cat: | just wanted to make sure you received the summary from Friday. If not, please feel free to give me a ring (x3-
2915). | have a meeting from 2-4 pm, but I’m around otherwise.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

UNCLASSIFIED

WASHSTATEC003674
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 130 of 752

 

Message

From: Wubneh, Engda M [WubnehEM@state.gov]

Sent: 10/1/2019 12:58:10 PM

To: Paul, Joshua M [PaulJM@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Cressey, Laura E
[CresseyLE@state.gov]; Koelling,Richard W [KoellingRW@state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov];
Shin, Jae E [ShinJE@state.gov]; Wrege, Karen M [WregeKM @state.gov]; Miller, Michael F [Millermf@state.gov]

ce: Hart, Robert L [HartRL@state.gov]

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -

Cats I-lll

Thank you all for clearing so quickly! Much appreciated.

Engda

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauliM@state.gov>

Sent: Tuesday, October 1, 2019 7:55 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Cressey, Laura E <CresseyLE@state.gov>; Wubneh, Engda M
<WubnehEM@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Hamilton, Catherine E
<HamiltonCE@state.gov>; Shin, Jae E <ShinJE@state.gov>; Wrege, Karen M <WregeKM@state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce
- Cats I-lll

Clear

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, September 30, 2019 6:39 PM

To: Cressey, Laura E <CresseyLE@state.gov>; Wubneh, Engda M <ViubnehEMt@state sov>; Koelling, Richard W
<koellingRW @ state goy>; Hamilton, Catherine E <HarmitonCe@ state .gov>,; Shin, Jae E <ShinJe@ state. gov>; Wrege,
Karen M <\WresekM@istate.eov>; Paul, Joshua M <PaullM @ state. gov>; Miller, Michael F <Milermf@state.cov>

Ce: Hart, Robert L <Harthl @state.goy>

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - iP for T: Transfer of Certain Export Controls to Commerce

- Cats I-ill

 

 

 

Clear for L/PM with edits attached. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, September 30, 2019 5:47 PM

To: Wubneh, Engda M <WubnehEM@state. gov>; Koelling, Richard W <KoellingRW@ state. gov>; Hamilton, Catherine E
<HamiltonCe @ state .gov>; Shin, Jae E <ShinJE@istate.gav>; Wrege, Karen M <WregekKM@state. gov>; Paul, Joshua M
<PaullM Gistate zov>; Khawam, Joseph N <KhawamJN@state.cov>; Miller, Michael F <Millermi@state.gsov>

     

 

WASHSTATEC003675
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 131 of 752

Subject: RE: !!Short Fuse!! Clearance Request by 11am Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce
- Cats I-lll

Clear

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, September 30, 2019 4:22 PM
To: Koelling, Richard W <KoellingRW Gistate.gov>; Hamilton, Catherine E <HamiitonCE @ state. gav>; Shin, Jae E
<ShinJE sta "e ;

<PauliM @istate gov>; Khawam, Joseph N <KhawamJN @state. gov>; Miller, Michael F <Milermf@state.gov>

Cc: Hart, Robert L <HartKhLi@state.gay>

Subject: !!Short Fuse!! Clearance Request by ilam Oct 1 - IP for T: Transfer of Certain Export Controls to Commerce -
Cats I-III

 

 

All,

Apologies for the short fuse clearance on this paper to T, but please clear by 11am Tuesday, October 4. It needs to go to
the PM/FO asap tomorrow.

Thanks,
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

Desk: 202-663-1809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003676
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 132 of 752

 

Message

From: Wubneh, Engda M [WubnehEM@state.gov]

Sent: 10/1/2019 6:55:20 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: RE: iP for T on Cats [-lll status

Great! No problem. Happy to help.

Engda

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Tuesday, October 1, 2019 1:53 PM

To: Wubneh, Engda M <WubnehEM@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: RE: IP for T on Cats I-Ill status

Engda, Mike clears. | will send forward.
Thanks for all your work on this.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Wubneh, Engda M <WubnehEM @istate,
Sent: Tuesday, October 1, 2019 1:23 PM
To: Koelling, Richard W <KoellingRW @state.cov>; Hart, Robert L<HartRhil @istate anv>

Subject: IP for T on Cats I-Ill status

fe >

   

Rick/Rob,

i got all the clearances except Mike Miller’s. | flipped the document fil

Once we get Mike’s OK, it can go to the PM/FO.
i'm about to step into a meeting to discuss AO’s so feel free to send it forward if Mike is ok with the paper.
Engda

Engda Wubneh

Regulatory and Multilateral Affairs
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State
202-663-1809 | wubnehem@state. gov

sstasontnnerinernetatvareneenneneranesboteetneenteneemvenseo obeewrecne

WASHSTATEC003677
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 133 of 752

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003678
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 134 of 752

 

Message
From: IT Service Center [IMCEAEX-

_O=CLASSSTATE_OU=CBPC+20ADMINISTRATIVE+20GROUP_CN=RECIPIENTS_CN=ITSERVICECENTER @namprd09.prod.outlook.cc
Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of the Removal of

Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Attachments:(F_496764) 201837662-FD.pdf; (FT_496765) 201837662-FD_Tab-1.pdf; (FT_496766) 201837662-FD_Tab-2.pdf; (FT_496767)
201837662-FD_Tab-3.pdf; (FT_496768) 201837662-FD_Tab-4.pdf; (FT_496769) 201837662-FD_Tab-5.pdf; (FT_496770) 2018376
FD_Tab-6.pdf; (FT_496771) 201837662-FD_Tab-7.pdf

 

From: Khawam, Joseph N

Sent: Friday, September 20, 2019 6:04 PM

To: IT Service Center

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Hello: I'd like to request transfer of the attachments to this email to the unclassified system. Please let me know if
anything further is needed. Below is the certification that IT has requested in the past. Thanks.

Office Symbol: DRM /LA/CHC
Certification for Unclassified/SBRU Document Transfer from ClassNet to OpenNet

Requestor acknowledges that he/she has conducted a thorough review of the attached document(s) and no
classified or NOFORN information was found.

Requestor approves the transfer of the attached file(s) from ClassNet to OpenNet.

Official - SBU
UNCLASSIPDED

 

From: Christensen, Darin S

Sent: Friday, September 20, 2019 11:10 AM

To: Khawam, Joseph N; Darrach, Tamara A; Paul, Joshua M

Cc: Foster, John A; H_Staffers

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

WASHSTATEC003679
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 135 of 752
This is the email | referenced on the low side that has the attachments that would have been sent with the 38(f}
notifications.

Darin Christensen

Staff Assistant

Bureau of Legislative Affairs
(2062} 647-8807

Roam 7805, HST

Official - SBU
UNCL_LASSIFIRD

 

From: Darrach, Tamara A

Sent: Friday, February 01, 2019 10:20 AM

To: H_Staffers

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Approved AM to T. lam about to hand you the letters for this notification. Please note that the letters must go to the

Hill on Monday, February 4. Thank you!

Official - SBU
UNCLASSIFIED

 

From: Monjay, Robert

Sent: Friday, February 01, 2019 10:02 AM

To: Paul, Joshua M; Darrach, Tamara A

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

Official - SBU
UNCLASSIPDED

 

From: PM-Staffers Mailbox

Sent: Thursday, January 03, 2019 12:53 PM

To: DDTC Tasker DL

Cc: Windecker, Melissa A

Subject: FW: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control Act, of
the Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

FYSA on final. T approved.
Samantha Sison

PM/FO SharePoint
X7OS61

WASHSTATEC003680
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 136 of 752

From: EverestMail

Sent: Thursday, January 03, 2019 12:40 PM

To: Everest_C; Everest_D; Everest_E; Everest_H; Everest_INR; Everest_ISN; Everest_J; Everest_L; Everest_M;
Everest_P; Everest_PA; Everest_PM; Everest_R; Everest_S; SES FrontOfficeOnly; SES-Line_Only; Everest_SP; Everest_T;
SES _FrontOfficeOnly; PF-EverestE-Mail@state.sgov.gov

Subject: Final: PM/AM/T - Notification to Congress, Pursuant to Section 38(A)(1) of the Arms Export Control Act, of the
Removal of Certain Items from the U.S. Munitions List. 201837662 UNCLASSIFIED

FINAL ACTION has been taken on Package 201837662 Notification to Congress, Pursuant to Section 38(f}(1)
of the Arms Export Control Act, of the Removal of Certain Items from the U.S. Munitions List.

FOR: T

ORGANIZATION: PM

CO-DRAFTER BUREAU:

PACKAGE SUBJECT: Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export Control
Act, of the Removal of Certain Items from the U.S. Munitions List.

DOCTYPE: Action Memo

LINK: 201837662 FINAL DOCUMENT (READ-ONLY)

Official - SBU
UNCLASSIFIED

WASHSTATEC003681
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 137 of 752

REC1 | APPROVE | 1-3-2019
REC2 | APPROVE |1-3-2019

201837662
United States Department of State

Washington, D.C. 20520

 

December 18, 2018

 

ACTION MEMO FOR UNDER SECRETARY THOMPSON (T)
FROM: PM — Marik String, Senior Bureau Official

SUBJECT: (SBU) Notification to Congress, Pursuant to Section 38(f)(1) of the Arms Export
Control Act, of the Removal of Certain Items from the U.S. Munitions List.

BLUF: (SBU) PM seeks to notify Congress of removals from the United States Munitions
List (USML) as part of the on-going effort to ensure the USML includes only
items that merit the most stringent export control. Notification will consist of an
informal 30 calendar-day period initiated by the PM/DTCP Office Director,
followed by a 30 calendar-day period formally notified by H.

Recommendations
(SBU) That you:

(1) Approve the PM/DTCP Office Director to electronically transmit to House Foreign
Affairs and Senate Foreign Relations Committees the draft attached letters to initiate
informal notification of a removal from the USML, pursuant to the Department’s
arrangement with the Congress. (Approve/Disapprove by 12/19/18)

(2) Approve H, upon notice from PM/DTCP that the informal period initiated in paragraph
(1) is concluded, to transmit the signed copies of the attached letters to the Congress in
order to provide formal notification, as required by Section 38(f)(1) of the Arms Export
Control Act, of the State Department’s intent to remove certain items from the USML
that no longer warrant control under this Act. (Approve/Disapprove by 12/19/18)

Background

(U) Since 2009, the Department has been engaged in an effort to review the U.S. export control
system and revise the USML into a “positive” list that describes controlled items using objective
criteria, rather than broad, open-ended, subjective, or design intent-based criteria. As part of this
effort, items determined to no longer warrant control on the USML are being transferred to the
Department of Commerce’s Commerce Control List (CCL). Those non-objective criteria are
still found in three of the 21 categories of the USML, the only remaining tranche of USML
reforms that have been delayed for years due to political sensitivities surrounding firearms.

(U) After consultation with the Departments of Defense and Commerce, solicitation and review
of public comments, and interagency review, the Department of State has drafted a final rule to
revise the three USML Categories that have yet to be reformed: I (firearms and related articles),
II (guns and armaments), and HI] (ammunition and ordnance). Through this review, the

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC003682
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 138 of 752

SENSITIVE BUT UNCLASSIFIED
-2-

 

Department identified and will continue to control on the USML those items that provide the
United States with a critical military or intelligence advantage or, in the case of weapons,
perform an inherently military function and thus warrant control on the USML. The result of the
review is that certain items currently on the USML not meeting this standard will transition to
the CCL. This reform has also been a key element of the President’s Conventional Arms

(U) The items that will transition to the CCL include: 1) most semi-automatic and non-automatic
firearms; 2) most firearm parts and components, other than silencers, magazines greater than 50
rounds, parts and components to convert a semi-automatic to a fully automatic firearm, and
accessories or attachments for automatic targeting or stabilization; 3) most firearm ammunition,
unless belted or linked; and 4) many of the minor parts and components of large guns, such as
howitzers and artillery pieces. Section 38(f)(1) of the Arms Export Control Act provides that the
President may not remove items from the USML until 30 days after the date on which notice of
the proposed removal is provided to the House Committee on Foreign Affairs and the Senate
Foreign Relations Committee.

(SBU) Pursuant to a process communicated to Congress in 2011, the Department provides the
draft final rules and a summary of the resulting removals to the Committees for a 30-day
informal review period. Congress has not attempted to stop or slow down previous removals
from the USML through the Congressional notification process, unlike the Congressional holds

 

(SBU) Our oversight committees were previously briefed on the proposed State and Commerce
tules to revise USML Categories I-III and move certain items to the CCL, and additional
briefings will be offered upon the start of informal Congressional Notification of the rule change.

   

he Department continues

ata to enable 3-D printing of
firearms and has sought a stay of the litigation, pending completion of this rulemaking process.
This rule would transition certain technical data, including the data for semi-automatic and non-
automatic firearms, to the CCL, where it can be publically released without authorization under
Commerce rules. The lawsuit and the movement of firearms and ammunition from the USML to
the CCL have generated substantial public and congressional interest, which may result in
additional scrutiny of this notification.

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC003683
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 139 of 752

SENSITIVE BUT UNCLASSIFIED

 

 

(U) Once these items are removed from the USML, they will be controlled by the Department of
Commerce in new Export Control Classification Numbers (ECCNs) on the CCL in the Export
Administration Regulations (EAR). Most of the physical items that are removed, including all of
the firearms (with the exception of firearms manufactured prior to 1898), will have a world-wide
Commerce Department license requirement, and the State Department will continue to review all
export license applications for firearms for policy concerns.

(U) One defense article to be removed from the USML is designated as Major Defense
Equipment (which requires separate notification and higher scrutiny under the ITAR), the
M855A1 cartridge, the lead-free replacement for the 5.56x45 mm NATO, M855 standard ball
cartridge. Therefore, the notification package will include a table delineating the proposed
controls of Major Defense Equipment.

(U) Section 38(a)(1) of the AECA authorizes the President to designate the defense articles and
defense services which constitute the USML. The President delegated this authority to the
Secretary of State in Executive Order 13637. This authority may be exercised by the
Undersecretary of State for Arms Control and International Security Affairs pursuant to
Delegation of Authority 293-2.

Attachments:

Tab 1: Notification Letters to the Congress

Tab 2: Revised USML Categories I, II, and HI

Tab 3: Line-in/Line-out Comparison of Current USML Categories I, I], and TT with
these USML Categories as Revised;

Tab 4: Revised Department of Commerce Companion Control Text;

Tab 5: Summary of Revisions to USML Categories I, I], and IH; and

Tab 6: Proposed Controls for Major Defense Equipment in Category II]

Tab 7: Roll-Out Plan

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC003684
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 140 of 752

Approved:
Drafted:

Clearances:

WASHSTATEC003685

SENSITIVE BUT UNCLASSIFIED

 

PM — Marik String, SBO MS

PM/DTCP: Rob Monyay, ext. 3-2817 and cell: Po

D

P

S/P
PM/DDTC
PM/DTCP
PM/DTCC
PM/DTCL
PM/DTCM
L/PM

L/M
PM/CPA
ISN/CATR
T

H

Jamie Shufflebarger - OK
Jamie Gusack —- OK
Michael Urena ~ OK
Michael Miller —- OK
Sarah Heidema — OK

Jae Shin — OK

Catherine Hamilton - OK
Anthony Dearth - OK
Shana Rogers —- OK

Alice Kottmyer —- OK
Dave McKeeby — OK
Thomas Kruger — OK

Ed Abisellan - OK

Collin Christopherson — OK

SENSITIVE BUT UNCLASSIFIED

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 141 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/1/2019 8:03:09 PM

To: Heidema, Sarah J [HeidemaS/J@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Miller, Michael F
[Millermf@state.gov]

cc: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Wednesday

Attachments: Tab 1 - Cat I-IIl Final FRN updated v3.docx

We should hopefully have Commerce's rule by then. | believe we will also share our draft final rule with Commerce and
I’ve attached the latest.

   

 

ny additional

 

edits are welcome.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PII

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, October 1, 2019 3:43 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Miller, Michael F
<Millermf@state.gov>

WASHSTATEC003686
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 142 of 752

Ce: Minarich, Christine M <MinarichCM @state.gov>
Subject: Re: Wednesday

is there anything that | should review tomorrow?

 

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Tuesday, October 1, 2019 2:11:13 PM
To: Koelling, Richard W <Koeling RW state:

<Millermft@ state. gov>

 

ay>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F

      

 

Subject: RE: Wednesday

ll also be on leave tomorrow through Friday. I’ll be checking email on my iPhone during the day and plan to log into Go
in the evenings. Christine will be covering for me if something is needed while I’m out. Copying her here.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PII

From: Koelling, Richard W <KoellingRW Gistate goy>
Sent: Tuesday, October 1, 2019 2:07 PM
To: Heidema, Sarah J <HeideraSi @state.gov>; Miller, Michael F <Milermf@state.cov>; Khawam, Joseph N

 

 

 

Subject: RE: Wednesday

Mike, Sarah, Joe,
As a reminder, jam out all day tomorrow
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU -PRIVACY OR PII
From: Heidema, Sarah J <Heidernasi@state. sov>
Sent: Tuesday, October 1, 2019 12:33 PM
To: Miller, Michael F <Milerm{@istate.ceav>; Koelling, Richard W <KosilingRW @state. gov>; Khawam, Joseph N
<Khawamin @state.gov>
Subject: Wednesday

I plan on coming in for a couple hours starting around 11 on Wednesday i . Foggy

Bottom). Happy to discuss 1-3 stuff then if an in person touch-base meeting would be helpful.

 

 

 

WASHSTATEC003687
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 143 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/2/2019 3:34:43 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: AM for T - USML Cat I-fIl Final FRN v3

Attachments: AM for T - USML Cat I-III Final FRN v3.docx

SENSITIVE BOUT UNCLASSIFIED

WASHSTATEC003688
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 144 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/2/2019 4:04:16 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Miller, Michael F
[Millermf@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Wednesday

Attachments: Tab 1 - Cat I-lll Final FRN updated v4.docx

A couple minor ecits

SBU -PRIVACY OR PII

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, October 1, 2019 4:03 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Wednesday

We should hopefully have Commerce's rule by then. | believe we will also share our draft final rule with Commerce and

Any additional

 

edits are welcome.

 

WASHSTATEC003689
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 145 of 752

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PII

From: Heidema, Sarah J <Heidernadi@state.gov>
Sent: Tuesday, October 1, 2019 3:43 PM
To: Khawam, Joseph N <KhawamJN @istate,
<Milermf@ state goy>

 

sevv>; Koelling, Richard W <Kee

 

linpR YW Gistate sov>: Miller, Michael F

   

Subject: Re: Wednesday

is there anything that | should review tomorrow?

 

From: Khawam, Joseph N <KhawamJN@ state. gov>
Sent: Tuesday, October 1, 2019 2:11:13 PM
To: Koelling, Richard W <Koeling RW state.

<Millermfi state gov>

ov>; Heidema, Sarah J <HeidemaSi@state.cov>; Miller, Michael F

      

Subject: RE: Wednesday

I'll also be on leave tomorrow through Friday. I’ll be checking email on my iPhone during the day and plan to log into Go
in the evenings. Christine will be covering for me if something is needed while I’m out. Copying her here.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PII

From: Koelling, Richard W <KoellingRW Gistate gov>
Sent: Tuesday, October 1, 2019 2:07 PM
To: Heidema, Sarah J <HeideraSi @state.gov>; Miller, Michael F <Milermf@state.cov>; Khawam, Joseph N

 

 

Subject: RE: Wednesday

Mike, Sarah, Joe,

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

SBU -PRIVACY OR PII

From: Heidema, Sarah J <HeidemaSi @state.gov>
Sent: Tuesday, October 1, 2019 12:33 PM

WASHSTATEC003690
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 146 of 752

To: Miller, Michael F <i

<KhawarniN @state. gov
Subject: Wednesday

I plan on coming in for a couple hours starting around 11 on Wednesday te . Foggy

Bottom). Happy to discuss 1-3 stuffthen if an in person touch-base meeting would be helpful.

  

WASHSTATEC003691
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 147 of 752

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 10/2/2019 4:32:11 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Hart, Robert L
[HartRL@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]

cc: Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]

Subject: RE: For Review: COB TODAY: Cat I-ill Releases

Sarah:

OK, thanks

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mckecbydiauiste cov | Web: PAL Homenave |Twitter: State Der

     

Stay connected with State.gov:

 

UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, October 2, 2019 12:30 PM

To: McKeeby, David | <McKeebyDI@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L
<HartRL@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>

Ce: Paul, Joshua M <PauUM @state.gov>; Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>

Subject: RE: For Review: COB TODAY: Cat I-Ill Releases

 

UNCLASSIFIED

WASHSTATEC003692
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 148 of 752

From: McKeeby, David | <McKsebyi
Sent: Monday, September 30, 2019 12:28 PM

  

3. BOYS

TEtheeceesee

 

Subject: RE: For Review: COB TODAY: Cat I-lll Releases

Thanks, Socch

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry {al

Web: Pid Homepage (Twitter: @ State Dept PAE

e-mail: mcheelhydivnstale, gay

     

Stay connected with State.gov:

 

UNCLASSIFIED

From: Heidema, Sarah J <HeidemaS! @state gov>

Sent: Monday, September 30, 2019 12:03 PM

To: Koelling, Richard W <KoellingRWi@state.sov>; McKeeby, David | <hickeebyDl @state gov>; Hart, Robert L
<HartRL@state goy>; Noonan, Michael J <NoonanM!@ state gov>

Ce: Paul, Joshua M <PaulM@state. gov>; Miller, Michael F <Milermf@state.cov>

Subject: Re: For Review: COB TODAY: Cat I-lll Releases

WASHSTATEC003693

   
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 149 of 752

 

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Monday, September 30, 2019 11:51:56 AM

To: McKeeby, David | <MickeebyDl@istate.zav>; Hart, Robert L <HartRl state. zav>; Noonan, Michael J
<NoonanMJ@ state gay>

     

 

<Millermi@state goy>
Subject: RE: For Review: COB TODAY: Cat I-Ill Releases

Dave,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

Sent: Monday, September 30, 2019 11:35 AM

To: Koelling, Richard W <KoellingRW Gistate.gov>; Hart, Robert L <HartRL@state.gav>; Noonan, Michael J
Cc: Heidema, Sarah J <HeidemaS!@state.gov>: Paul, Joshua M <PauliM @state.gov>; Miller, Michael F
<Millermf@state gov>

Subject: For Review: COB TODAY: Cat I-lll Releases

 

Colleagues:

a ATEN SEEGER YEETTOETTIT CPA wanted to dust off our Cats I-III interagency talking points and the
Myths and Facts sheet for any updates.

Would appreciate a review by COB TODAY before we send these out for wider intra- and interagency review.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry {iin

e-mail: mckecbydiasiate. cov | Web: FAL Homepage (Twitter: @Sterw Perth

ZAR SEES Spec

   

Stay connected with Srate.gov:

WASHSTATEC003694
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 150 of 752

 

UNCLASSIFIED

WASHSTATEC003695
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 151 of 752

Appointment

 

From: Foster, John A [FosterJA2Z@state.gov]
Sent: 10/2/2019 8:17:56 PM
To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Koelling, Richard W

[KoellingRW @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam, Joseph N [KhawamJN @state.gov];
Minarich, Christine M [MinarichCM@state.gov]; Paul, Joshua M [PaulM@state.gov]; Hart, Robert L
[HartRL@state.gov]

Subject: Cats I-III Synch

Attachments: status of 1-3

Location: Dial In: 888-363-4749 ACCESS CODE: 6531004
Start: 10/3/2019 2:30:00 PM

End: 10/3/2019 3:00:00 PM

Show Time As: Tentative

Recurrence: (none)

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

CHal in USA vo ef
USA Caller Paic/International ll

ACCESS CODS

Thanks,
John

WASHSTATEC003696
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 152 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/2/2019 5:17:58 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Miller, Michael F
[Millermf@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Paul, Joshua M [PauliM@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]

Subject: status of 1-3

’'rm about to head out, but John and | just met and | wanted to share with you some thoughts on actions/decisions that
stil need to be made as | understand things:

e Rule:
o Ours is drafted but need DOC rule to complete (Should we email Borman?)
o Need DOC, DOJ to review
Notification:
o Need to draft this and figure out what it looks like (asked Foster to email with L and set up a call for
tomorrow on this issue with L, CPA, and DTCP and possibly DAS).

 

o Attachments: Where do they stand? Who will need to clear this package (full clearance would normal
take 3-5 days}?

Rollout plan: CPA handling and will clear as required

BO

SBU -PRIVACY OR PII

WASHSTATEC003697
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 153 of 752

Appointment

 

From: Foster, John A [FosterJA2 @state.gov]
Sent: 10/2/2019 8:17:56 PM

To: Ross, Paula E [RossPE @state.gov]
Subject: Cats I-Iff Synch

Attachments: status of 1-3

Start: 10/3/2019 2:30:00 PM
End: 10/3/2019 3:00:00 PM
Show Time As: Tentative

Recurrence: (none)

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in: USA Toll-Free:
USA Caller Paid/nternational Toll IR

ACCESS CODE IAA

Thanks,
John

WASHSTATEC003698
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 154 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/2/2019 5:17:58 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Miller, Michael F
[Millermf@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Paul, Joshua M [PauliM@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]

Subject: status of 1-3

’'rm about to head out, but John and | just met and | wanted to share with you some thoughts on actions/decisions that
stil need to be made as | understand things:

e Rule:
o Ours is drafted but need DOC rule to complete (Should we email Borman?)
o Need DOC, DOJ to review

> Need to clear with CN

 

e Notification:
o Need to draft this and figure out what it looks like (asked Foster to email with L and set up a call for
tomorrow on this issue with L, CPA, and DTCP and possibl
@
o Attachments: Where do they stand? Who will need to clear this package (full clearance would normal
take 3-5 days}?
e
e Rollout plan: CPA handling and will clear as required

DO

SBU -PRIVACY OR PI

WASHSTATEC003699
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 155 of 752

Appointment

 

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 10/2/2019 8:52:03 PM

To: Foster, John A [FosterJA2 @state.gov]
Subject: Accepted: Cats I-(If Synch

Location: Dial In: 888-363-4749 ACCESS CODE: 6531004
Start: 10/3/2019 2:30:00 PM

End: 10/3/2019 3:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003700
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 156 of 752

 

Message

From: Matthew Borman [Matthew.Borman @bis.doc.gov]

Sent: 10/3/2019 1:06:44 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]

Subject: FW: Cat [-lil rule - current draft (Redline and clean drafts ready for sending to DOJ and DOS for review)

Attachments: 2019-10-2 Redline Commerce Cat I-lll firearms rule Compare 2019-03-11 to Current Draft 2019-10-2 for sending to
DOJ and DOS.docx; 2019-10-2 CLEAN Commerce Cat I-lll firearms rule for sending to DOJ and DOS.docx

Mike/Sarah/Jleff,

Redline version

Matt

WASHSTATEC003701
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 157 of 752

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 10/3/2019 1:25:35 PM

To: MinarichCM@state.gov; KnhawamJN@state.gov; Tony.Coppolino@usdoj.gov; Eric.Soskin@usdoj.gov;

Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov; Koelling, Richard W [KoellingRW@state.gov]; Memos,
Nicholas [MemosNI@state.gov]; Foster, John A [FosterJA2 @state.gov]

cc: Abraham, Liz [LAbraham@doc.gov]; Matthew Borman [Matthew.Borman @bis.doc.gov]; Richard Ashooh
[Richard.Ashooh@bis.doc.gov]; Steven Clagett [Steven.Clagett@bis.doc.gov]; Alexander Lopes
[Alexander.Lopes@bis.doc.gov]; Hillary Hess [Hillary Hess@bis.doc.gov]; KarenNiesVogel
[Karen.NiesVogel@bis.doc.gov]: Jessica Curyto [Jessica.Curyto@bis.doc.gov]

Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review (Please
provide comments to COB on 10/4/19)

Attachments: 2019-10-2 Redline Commerce Cat I-Ill firearms rule Compare 2019-03-11 to Current Draft 2019-10-2 for sending to
DOJ and DOS.docx; 2019-10-2 CLEAN Commerce Cat [-lll firearms rule for sending to DOJ and DOS.docx

Attached is the —_ Commerce a I-lfl (firearms) le

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

| attached a redline version of the rul

   

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003702
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 158 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/3/2019 1:35:41 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]

ce: Koelling, Richard W [KoellingRW@state.gov]

Subject: FW: Updated Commerce Cat I-lil firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)
Attachments: 2019-10-2 Redline Commerce Cat I-Ill firearms rule Compare 2019-03-11 to Current Draft 2019-10-2 for sending to
DOJ and DOS.docx; 2019-10-2 CLEAN Commerce Cat I-lll firearms rule for sending to DOJ and DOS.docx

FYSA

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <MinarichCM @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>;

Tony.Coppolino @usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov; Koelling,
Richard W <KoellingRW@state.gov>; Memos, Nicholas <MemosNi@state.gov>; Foster, John A <FosterJA2 @state.gov>
Cc: Abraham, Liz <LAbraham@doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Lopes, Alexander
<alexander.lopes@bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>

Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-lll (firearms) le

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

i attached a redline version of the rule

 

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003703
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 159 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/3/2019 1:46:32 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: Re: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

I think you mean 1030

 

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Thursday, October 3, 2019 9:44:36 AM

To: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Cc: Foster, John A <FosterJA2 @state.gov>; Heidema, Sarah | <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Mike, Joe, here is Commerce's rule. Marked up and clean. | am printing off a copy for the 1000.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Thursday, October 3, 2019 9:36 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Ce: Koelling, Richard W <KoellingRW @state.gov>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

FYSA

SENSITIVE BUT UNCLASSIFIED
From: Timothy Mooney <Timeathy. Mooney t@hbis.coc.gav>
Sent: Thursday, October 3, 2019 9:26 AM
To: Minarich, Christine M <MinarichOM @state.gov>; Khawam, Joseph N <KhawarnJN @state gov>;
Tony Coppoline @usdal. gov: Eric. Soskin@usdol gov; Stuart Robinson@uscol cov; Steven A. Myers@uscdo] gov; Koelling,

 

  

 

Cc: Abraham, Liz <LAbraham@doc.zov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashoohi@ bis coc zoy>; Clagett, Steven <steven.clagett@ bis. doc.gov>; Lopes, Alexander

 

 

 

 

 

<Karen NiesVogel @bis.doc.gov>; Jessica Curyto <Jessica.Curyto @bis.doc.gov>
Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

 

 

WASHSTATEC003704
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 160 of 752

Attached is the updated Commerce Category I-III (firearms) le

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

| attached a redline version of the rule

 

also included a clean version of the rule, but please use the re
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003705
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 161 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/3/2019 1:48:06 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: RE: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Rick,

Our callis scheduled for 10:30. [s there another meeting at 10 of which | should be aware/should attend?
Also, have you moved offices yet? | stopped by to see you now, but you weren’t in your 1° Floor office ...

Best,
John

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Thursday, October 3, 2019 9:45 AM

To: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Cc: Foster, John A <FosterJA2 @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Mike, Joe, here is Commerce's rule. Marked up and clean. | am printing off a copy for the 1000.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Thursday, October 3, 2019 9:36 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Koelling, Richard W <KoellingRW @state.gov>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

FYSA

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003706
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 162 of 752

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <M
Tony. Cappoline @usdoLsoy;

 

 
 

 

Cc: Abraham, Liz <LAbraham @doc.gayv>; Matthew Borman <Matthew. Borman@bis.doc.cov>; Richard Ashooh

<Richard Ashooh@bis.dac.soy>; Clagett, Steven <steven.clagett@ bis. doc.gov>; Lopes, Alexander

<aiexander jopes@bis. coc gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel

<Karen. Mies Vogel @bis doc.gov>; Jessica Curyto <Jessica Curyto @bis.doc. gov>

Subject: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-III (firearms) rule Pd
eS

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

| attached a rediine version of the r/c

7 | also included a clean version of the rule, but please use the redline version if you have additional edits you

want to make on the rule.

 

 

 

 

 

 

 

 

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003707
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 163 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/3/2019 1:50:56 PM

To: Miller, Michael F [Millermf@state.gov]; Knawam, Joseph N [KhawamJN @state.gov]

ce: Foster, John A [FosterJA2 @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: Updated Commerce Cat I-IIl firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

1030,

Viea culpa.

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W

Sent: Thursday, October 3, 2019 9:45 AM

To: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN @state.gov>

Cc: Foster, John A <FosterJA2 @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Mike, Joe, here is Commerce’s rule. Marked up and clean. | arm printing off a copy for the 1000.
vir, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterIA? @state, goy>
Sent: Thursday, October 3, 2019 9:36 AM

   

Cc: Koelling, Richard W <KnellingRW @state soy>
Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

FYSA

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003708
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 164 of 752

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>
Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <M
Tony. Cappoline @usdoLsoy;

 

 
 

 

Cc: Abraham, Liz <LAbraham @doc.gayv>; Matthew Borman <Matthew Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashooh@bis.dac.soy>; Clagett, Steven <steven.clagett@ bis. doc.gov>; Lopes, Alexander

<aiexander jopes@bis. coc gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel

<Karen. Mies Vogel @bis doc.gov>; Jessica Curyto <Jessica Curyto @bis.doc. gov>

Subject: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-III (firearms) a

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

 

 

 

 

| attached a redline version of the rule

 

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003709
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 165 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/3/2019 1:50:18 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Updated Commerce Cat I-IIl firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

idid. Thanks for catching.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, October 3, 2019 9:47 AM

To: Koelling, Richard W <KoellingRW @state.gov>

Subject: Re: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

I think you mean 1030

 

Sent: Thursday, October 3, 2019 9:44:36 AM

To: Miller, Michael F <Millermf@state.eov>; Khawam, Joseph N <KhawamJN@state sov>

Cc: Foster, John A <FastenJA2 @state.sov>; Heidema, Sarah J <HeidemaS/@state.goy>; Hart, Robert L

<Hartkl @istate gay>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

Mike, Joe, here is Commerce’s rule. Marked up and clean. | am printing off a copy for the 1000.

vfr, Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

 
   

Sent: Thursday, October
To: Heidema, Sarah J <Heidernasi@state eov>; Hart, Robert L <HarthlL@state gov>

 

WASHSTATEC003710
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 166 of 752

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

FYSA

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timethy. Mooney @bis.cioc gay>

 

Sent: Thursday, October 3, 2019 9:26 AM

 

Tony Coppoline @usdal. gov; Eric Soskin@usdol gov; Stuart Robinson@uscol gov; Seven. A. Myers@uscdo] gov; Koelling,
Richard W <KoellingRW Gistate.gov>; Memos, Nicholas <MemaosNi @state gov>; Foster, John A <FosterJA2 @ state. gav>

 

 

<Richarcd Ashooh@bis doc.gov>; Clagett, Steven <steven.clagett@ bis coc.gov>; Lopes, Alexander

<alexander.lopes@ bis dac.gov>; Hillary Hess <Hilary. Hessi@bis.doc.gov>; Karen NiesVogel

<Karen. MiesVogel@ bis. doc.zoy>; Jessica Curyto <Jessica Curyto @ bis dac.gov>

Subject: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

 

 

 

    

 

 

 

 

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003711
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 167 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/3/2019 3:53:23 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]

ce: Khawam, Joseph N [KhawamJN @state.gov]

Subject: FW: Updated Commerce Cat I-lil firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)
Attachments: 2019-10-2 Redline Commerce Cat I-Ill firearms rule Compare 2019-03-11 to Current Draft 2019-10-2 for sending to
DOJ and DOS.docx; 2019-10-2 CLEAN Commerce Cat I-lll firearms rule for sending to DOJ and DOS.docx

   

Do you have some time this afternoon to discuss further with me?
Thanks,
Christine

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <MinarichCM @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>;
Tony.Coppolino@usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov; Koelling,
Richard W <KoellingRW @state.gov>; Memos, Nicholas <MemosNi@state.gov>; Foster, John A <Foster|JA2@state.gov>
Ce: Abraham, Liz <LAbraham @doc.gov>; Matthew Borman <Matthew. Borman@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Lopes, Alexander
<alexander.lopes@bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>

Subject: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-lll (firearms) ae

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

| attached a redline version of the rule

   
 
   

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003712
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 168 of 752

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 10/3/2019 3:53:02 PM

To: Foster, John A [FosterJA2 @state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Koelling,Richard W [KoellingRW @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov];
Khawam, Joseph N [KhawamJN@state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Hart, Robert L
[HartRL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: RE: Cats [-lll Synch

Attachments: DRAFT 123 Cover Letter.docx

Dear all,

Attached as discussed on the call please find a draft cover letter for the re-nctification i

  

Thanks,

Josh

From: Foster, John A <FosterJA2 @state.gov>

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-lll Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in: USA ‘ol reef
USA Caller Paic/International Toll: P
ACCESS coor

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003713
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 169 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/3/2019 4:42:38 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: Re: Top Lines from Today's Cats I-IIl Synch

Thanks, Christine. Really appreciate your assistance. I know it’s a lot. ’m a and we
probably won’t be back until after hours. So I may try giving you a ring tomorrow morning.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Thursday, October 3, 2019 12:33:57 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: Top Lines from Today's Cats I-II] Synch

Joe,

Let me know if you want to do a 10 minute de-brief temorrow/later tonight based on this morning’s call and the
Commerce draft rule. ’'m working with DTCP on a few fronts on the rule and the AM re notification. They're trying to
nail down several things before Monday's small group meeting. | think I’ve got the bases covered and | don’t currently
see any emergencies you need to weigh inon. But i don’t want you to feel behind the ball for the Monday meeting,
either.

Christine

From: Foster, John A <FosterJA2 @state.gov>

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-lll Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in: USA Toll-Fredfimxz: Zi

USA Caller Paid/international ‘ol:
access cope:

Thanks,
John

WASHSTATEC003714
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 170 of 752

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003715
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 171 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 10/3/2019 4:45:21 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Top Lines from Today's Cats I-Ilf Synch

Sounds good. Enjoy

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, October 3, 2019 12:43 PM

To: Minarich, Christine M <MinarichCM @state.gov>
Subject: Re: Top Lines from Today's Cats I-III Synch

Thanks, Christine. Really appreciate your assistance. I know it’s a lot. ’m iii today, and we
probably won’t be back until after hours. So I may try giving you a ring tomorrow morning.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

 

Subject: Top Lines from Today's Cats I-Ill Synch

Joe,

Let me know if you want to do a 10 minute de-brief tornorrow/later tonight based on this morning’s call and the
Commerce draft rule. /rm working with DTCP on a few fronts on the rule and the AM re notification. They’re trying to
nail dawn several things before Monday's small group meeting. | think I've got the bases covered and | don’t currently
see any emergencies you need to weigh inon. But | don’t want you to feel behind the ball for the Monday meeting,
aither.

Christine

From: Foster, John A <Foster JA? @istate. goy>

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-lll Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: Dial In:

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial ims USA Toll-Free fi

WASHSTATEC003716
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 172 of 752

USA Caller Paid/international vl iii”
ACCESS cone:

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003717
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 173 of 752

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 10/3/2019 4:51:47 PM

To: Minarich, Christine M [MinarichCM @state.gov]

ce: Kottmyer, Alice M [KottmyerAM @state.gov]

Subject: RE: Updated Commerce Cat I-IIl firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Thursday, October 3, 2019 12:38 PM

To: Kottmyer, Alice M <KottmyerAM @state.gov>

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Great ~ Can | give you a call now?

From: Kottmyer, Alice M <Kotim
Sent: Thursday, October 3, 2019 12:02 PM

 

Cc: Kottmyer, Alice M <KotimyerAM@state goy>
Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

From: Minarich, Christine M <MinarichCM@ state. gov>

Sent: Thursday, October 3, 2019 11:53 AM

To: Kottmyer, Alice M <KettrmyerAM @ state. gov>

Cc: Khawam, Joseph N <KhawamJN@ state. sov>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

Alice,

 

Do you have same time this afternoon to discuss further with me?

Thanks,
Christine

From: Timothy Mooney <Timothy. Mooney @bhis doc. gov>
Sent: Thursday, October 3, 2019 9:26 AM

 

rereatetentnexcenentecvetatertocreentnetiWoencececencneversonsdeReevsenta centgestecencnsenerentenesczcenereebéWinercentarntenencneetacenenes

Tony. Coonaline @uscdol. gov; Eric. Saskin@usdaleov; Stuart Rabinson@usdo| gov; Steven. A. Myers@iuscdal.cov; Koelling,
Richard W <KoellingRW @state.zov>; Memos, Nicholas <Memoshi@state.cov>; Foster, John A <FosteriA? Gistate.gov>

 

<Richard Ashooh@bis.dac.goy>; Clagett, Steven <steven.clagett@ bis. doc.gov>; Lopes, Alexander

 

 

WASHSTATEC003718
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 174 of 752

<aiexander lopes@ bis doc.goy>; Hillary Hess <Hilary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.Nies Vogel @bis doc.gov>; Jessica Curyto <Jessica.Curyio @bis.doc.gov>
Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-lll (firearms) rule Pe

 

 

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

| attached a redline version of the rule

   
 
     

also included a clean version of the rule,
want to make on the rule.

ut please use the re itional edits you

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003719
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 175 of 752

 

Message

From: Shin, Jae E [ShinJE@state.gov]

Sent: 10/3/2019 4:55:04 PM

To: Miller, Michael F [Millermf@state.gov]

ce: Koelling, Richard W [KoellingRW@state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]
Subject: 10/3/19 - Readout from DAS Huddle

PM mentioned that the Cats |, Il, Ill decision memo should be submitted to D.

Shared the following:

e Per Rick’s input, indicated that: 1) the Interagency is moving forward with the publication of Cats I, Hl, ill; 2) An
interagency meeting at EEOB is on Monday with stakeholders; 3) Awaiting DOC’s rule (including a control for the
.cad files) in order to complete DOS’; 4) DDTC is preparing a decision memo to T; and 4) DDTC is preparing a CN.

 
 

Jae Shin

Director

Office of Defense Trade Controls Compliance
U.S. Department of State

202-632-2107

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003720
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 176 of 752

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 10/3/2019 5:55:35 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: last 38(f) package

Attachments: USML Cat I-Ill 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-IIf 38(f) - AM to T Tab 2 (Revised Control
Text).docx; USML Cat I-III 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx; USML Cat I-lll 38(f) - AM to T Tab
4 (Commerce control text).docx; USML Cat I-Ill 38(f) - AM to T Tab 5 (Summary).docx; USML Cat I-Il 38(f) - AM to T
Tab 6 (MDE List).docx; USML Cat I-III 38(f) - AM to T.docx

Rob Hart

Chief, Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartyri@state. gov

UNCLASSIFIED

WASHSTATEC003721
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 177 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/3/2019 6:34:35 PM

To: Abraham, Liz (Federal) [LAbraham @doc.gov]

Subject: RE: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

Ok ~ fm going to try to give you a call now, before your 3.

SENSITIVE BUT UNCLASSIFIED

From: Abraham, Liz (Federal) <LAbraham @doc.gov>

Sent: Thursday, October 3, 2019 1:33 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Revised - | have a meeting (that hasn’t been canceled yet) from 3:00-3:30 but am otherwise around.

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Abraham, Liz (Federal)

Sent: Thursday, October 3, 2019 1:25 PM

Subject: RE: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Sure — I’m free anytime this afternoon. Let me know when. I’m at

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

Sent: Thursday, October 3, 2019 12:24 PM

To: Abraham, Liz (Federal) <LAbraham @doc.pov>

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Do you have a few minutes to discuss today?

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Tirnothy. Mooney @his.doc.gov>

 

Sent: Thursday, October 3, 2019 9:26 AM

KhawamJN @state gov;

SececececereeneesenceeeeeereeeeseeSi¥ieerreseseceseerectedy eveecees

 

WASHSTATEC003722
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 178 of 752

Tony Coppoline Gusdal gov; Eric. Soskin@usdol.gov; Stuart.) Robinson@usdol.eov; Steven. A. Myers@uscdol.gov; Koelling,
Richard W <KeellingRW Gistate.gov>; Memos, Nicholas <MemosNi@state.cov>; Foster, John A <FosterJA2 @state. gov>
Cc: Abraham, Liz <LAbraham@doc.gov>; Matthew Borman <Matthew.Borrian@hbis.doc.gav>; Richard Ashooh

<Richard Ashoohi@ bis coc. zov>; Clagett, Steven <steven.clagett@ bis.cloc.gov>; Lopes, Alexander

<alexander lopes@ibis.doc.gov>; Hillary Hess <Hilary. Hess@ bis. doc.

   

ov>; Karen NiesVogel

<Karen.Nies Vogel @bis. dac.gov>; Jessica Curyto <lessica Curyto @his.doc.gov>

Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

 

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003723
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 179 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/3/2019 6:36:43 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]; Minarich, Christine M [MinarichCM @state.gov]; Knawam, Joseph
N [KhawamJN@state.gov]; Memos, Nicholas [MemosNI@state.gov]; Foster, John A [FosterJA2 @state.gov]

cc: Abraham, Liz [LAbraham@doc.gov]; Matthew Borman [Matthew.Borman@bis.doc.gov]; Richard Ashooh

[Richard.Ashooh@bis.doc.gov]; Clagett, Steven [steven.clagett@bis.doc.gov]; Lopes, Alexander
{alexander .lopes@bis.doc.gov]; Hillary Hess [Hillary Hess@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Jessica Curyto [Jessica.Curyto@bis.doc.gov]; Mark Crace [Mark.Crace@bis.doc.gov];
Tony.Coppolino@usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov;
Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, RobertL
[HartRL@state.gov]; Knawam, Joseph N [KnawamJN@state.gov]; Minarich, Christine M [MinarichCM@state.gov]
Subject: RE: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Tim,

Adding Mike, Sarah, Rob, and our Legal tearm.
v/r, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Thursday, October 3, 2019 2:26 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Minarich, Christine M <MinarichCM @state.gov>; Khawam, Joseph N
<KhawamJN @state.gov>; Memos, Nicholas <MemosNI@state.gov>; Foster, John A <FosterJA2@state.gov>

Ce: Abraham, Liz <LAbraham@doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Lopes, Alexander
<alexander.lopes@bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>; Mark Crace <Mark.Crace@bis.doc.gov>;
Tony.Coppolino @usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov
Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Rick,

 

WASHSTATEC003724
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 180 of 752

 

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

From: Koelling, Richard W <KoelingRW @state.gov>

Sent: Thursday, October 03, 2019 9:45 AM

To: Timothy Mooney <Timothy. Moaneyébis.dec.gov>; Minarich, Christine M <MinarichCM @state.eov>; Khawam,
Joseph N <kKhawamJN @istate.gov>; Tony.Coppolino@lusdol.goy; Eric. Soskin@usdol.gov; Stuart. J Robinson@usdoLgov:

   

 

 

 

 

 

 

 

<Karen.Nies Vogel @bis doc.gov>; Jessica Curyto <Jessica.Curyio @bis.doc.gov>

 

 

Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Tim, marry thanks.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED
From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>
Sent: Thursday, October 3, 2019 9:26 AM
To: Minarich, Christine M <MinarichOM @state.gov>; Khawam, Joseph N <KhawarnJN @state gov>;
Tony Coppoline @usdal. gov: Eric. Soskin@usdol gov; Stuart Robinson@uscol cov; Steven A. Myers@uscdo] gov; Koelling,

 

   

Cc: Abraham, Liz <LAbraham@doc.zov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashoohi@ bis coc zoy>; Clagett, Steven <steven.clagett@ bis. doc.gov>; Lopes, Alexander

 

 

 

 

 

 

 

 

Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-lll (firearms) le

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

WASHSTATEC003725
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 181 of 752

| attached a redline version of the ruc IIIA

py also included a clean version of the rule, but please use the redline version if you have additional edits you

want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003726
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 182 of 752

Appointment

 

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/3/2019 7:28:14 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Accepted: FW: CATS I-lll Sync Meeting

Location: EEOB 374

Start: 10/7/2019 5:00:00 PM

End: 10/7/2019 6:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003727
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 183 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 10/3/2019 7:49:19 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Wednesday

Sarah,

 

Christine

SBU -PRIVACY OR PII

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, October 2, 2019 12:04 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Wednesday

& couple minor edits

SBU -PRIVACY OR PII

From: Khawam, Joseph N <KhawamJN@state.gove
Sent: Tuesday, October 1, 2019 4:03 PM
To: Heidema, Sarah J <HeidernaSi @state.zav>; Koelling, Richard W <KosiingRWiG@state gov>; Miller, Michael F

   

 

<Millermft@ state. gov>

Subject: RE: Wednesday

We should hopefully have Commerce's rule by then. | believe we will also share our draft final rule with Commerce and

ve attached the atest, a

  
  

 

Any additional

    

edits are welcome.

WASHSTATEC003728
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 184 of 752

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PI

Sent: Tuesday, October 1, 2019 3:43 PM
To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state gov>; Miller, Michael F

 

Ce: Minarich, Christine M <Min
Subject: Re: Wednesday

arichCM @istate gave

 

is there anything that | should review tomorrow?

 

Sent: Tuesday, October 1, 2019 2:11:13 PM
To: Koelling, Richard W <KoellingRW @state.zov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F

Cc: Minarich, Christine M <MinarichOM @ state. gov>
Subject: RE: Wednesday

i'll also be on leave tomorrow through Friday. I’ll be checking email on my iPhone during the day and plan to log into Go
in the evenings. Christine will be covering for me if something is needed while I’m out. Copying her here.

WASHSTATEC003729
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 185 of 752

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PI

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Tuesday, October 1, 2019 2:07 PM
To: Heidema, Sarah J <HeldemaSi@state gov>; Miller, Michael F <Milermi@state.gov>; Khawam, Joseph N

errr lw ne nnn,

Subject: RE: Wednesday

Mike, Sarah, Joe,

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SBU -PRIVACY OR PII

From: Heidema, Sarah J <Heldemas/@state gov>
Sent: Tuesday, October 1, 2019 12:33 PM
To: Miller, Michael F <Millerrmf@state.gov>; Koelling, Richard W <KoellingRW state. gav>; Khawam, Joseph N

<KhawarnlN @istate. goy>
Subject: Wednesday

I plan on coming in for a couple hours starting around 11 on Wednesday (IB: Foogy

Bottom). Happy to discuss 1-3 stuffthen if an in person touch-base meeting would be helpful.

WASHSTATEC003730
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 186 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 10/3/2019 8:08:24 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: Re: Wednesday

Much better! Nice catch. Thanks

 

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Thursday, October 3, 2019 3:49:19 PM

To: Heidema, Sarah J <HeidemaS/J@state.gov>
Subject: RE: Wednesday

 

Sarah,
Christine

SBU -PRIVACY OR PII

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, October 2, 2019 12:04 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Wednesday

A couple minor edit fi

SBU -PRIVACY OR PII

 

Miller nf @st tate goy>

WASHSTATEC003731
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 187 of 752

Subject: RE: Wednesday

We should hopefully have Commerce's rule by then. | believe we will also share our draft final rule with Commerce and

Any additional

ealts are weicome.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PII
From: Heidema, Sarah J <Heidemadi@istate goy>
Sent: Tuesday, October 1, 2019 3:43 PM
To: Khawam, Joseph N <KhawamJN @state.gov>; Koelling, Richard W <KoellingRW @)state gov>; Miller, Michael F
<Milermf@ state goy>

 

Subject: Re: Wednesday

is there anything that | should review tomorrow?

 

WASHSTATEC003732
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 188 of 752

Sent: Tuesday, October 1, 2019 2:11:13 PM

To: Koelling, Richard W <KoellingRW @state.gav>; Heidema, Sarah J <HeidermaSjJ@state goy>; Miller, Michael F

   

Cc: Minarich, Christine M <MinarichCM Gistate goy>
Subject: RE: Wednesday

  
      

ll also be on leave tomorrow through Friday. I’ll be checking email on my iPhone during the day and plan to log into Go
in the evenings. Christine will be covering for me if something is needed while I’m out. Copying her here.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PII

 

From: Koelling, Richard W <KoellingRW @istate gav>
Sent: Tuesday, October 1, 2019 2:07 PM

ceatuenieneriscectatetenenaecvneresSWinercentacntenencneeRctaceenes senescrurntervurnerernencesSWGcecvusverctnteevetedyReveences

<KhawarilN @state.goy>
Subject: RE: Wednesday

Mike, Sarah, Joe,

vfr, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SBU -PRIVACY OR PII

Sent: Tuesday, October 1, 2019 12:33 PM
To: Miller, Michael F <Millerrif@state.gov>; Koelling, Richard W <KoellingRW G@istate gov>; Khawam, Joseph N

   

 

Subject: Wednesday

I plan on coming in for a couple hours starting around 11 on Wednesday re»:

Bottom). Happy to discuss 1-3 stuff then if an in person touch-base meeting would be helpful.

WASHSTATEC003733
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 189 of 752

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 10/3/2019 8:10:36 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: FW: Cats I-III Synch

Attachments: DRAFT 123 Cover Letter.docx

Joe,
i took a crack at revising Josh’s draft cover letter. ’ve attached the revised copy here anc am capying it into this
message in case that sier, My changes below are underlined. | can give you additional background tomorrow

Christine

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauluM@state.gov>
Sent: Thursday, October 3, 2019 11:53 AM

 

WASHSTATEC003734
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 190 of 752

To: Foster, John A <FosterJA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>;
Khawam, Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Hart, Robert L
<HartRL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Cats I-Ill Synch

Dear all,

Attached as discussed on the call please find a draft cover letter for the re-notification.

Thanks,
Josh

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-lll Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: Dial In:

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in: USA ‘ol
USA Caller Paid/international Toll: P|

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003735
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 191 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 10/3/2019 8:11:36 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Wednesday

Great ~ lll make the change and get it circulated now.

SBU -PRIVACY OR PI

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Thursday, October 3, 2019 4:08 PM

To: Minarich, Christine M <MinarichCM @state.gov>
Subject: Re: Wednesday

Much better! Nice catch. Thanks

 

From: Minarich, Christine M <MinarichChM @ state goy>
Sent: Thursday, October 3, 2019 3:49:19 PM

To: Heidema, Sarah J <HeldemaSi @ state gov>
Subject: RE: Wednesday

Sarah,

 

Christine

SBU -PRIVACY OR PII

From: Heidema, Sarah J <Heldemas/@state gov>
Sent: Wednesday, October 2, 2019 12:04 PM

To: Khawam, Joseph N <KhawarmIN@ >; Koelling, Richard W <KoeilingRW @istate.geav>; Miller, Michael F

     

<Millermft@ state. gov>

Subject: RE: Wednesday

WASHSTATEC003736
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 192 of 752

A couple minor edit

SBU -PRIVACY OR PII

From: Khawam, Joseph N <KhawarriuN @state 2ov>

Sent: Tuesday, October 1, 2019 4:03 PM

To: Heidema, Sarah J <Heideriaii @ state. cov>; Koelling, Richard W <KoellingRW @state. gov>; Miller, Michael F
<Millermf@state gov>

Subject: RE: Wednesday

We should hopefully have Commerce's rule by then. | believe we will also share our draft final rule with Commerce and

 

Any additional
edits are welcome.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PI

From: Heidema, Sarah J <HeidemaS! @state gov>
Sent: Tuesday, October 1, 2019 3:43 PM

WASHSTATEC003737
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 193 of 752

eacetensacecensnerccetatercnercerestWereeuevecrencntversbeDenteens sencertnercerenenererttterencrsareneS@vtentvtarencnercessndcbercecras

<hMilllermf@ state. gov>
Cc: Minarich, Christine M <MinarichCM @state.goy>
Subject: Re: Wednesday

 

is there anything that | should review tomorrow?

 

From: Khawam, Joseph N <Khawa
Sent: Tuesday, October 1, 2019 2:11:13 PM

 

 

<Milermf@istate.,

LchY>
Ce: Minarich, Christine M <MinarichCM @istate goy>
Subject: RE: Wednesday

 

ll also be on leave tomorrow through Friday. I’ll be checking email on my iPhone during the day and plan to log into Go
in the evenings. Christine will be covering for me if something is needed while I’m out. Copying her here.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU -PRIVACY OR PII
From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Tuesday, October 1, 2019 2:07 PM
To: Heidema, Sarah J <HeidemaS/ @state gov>; Miller, Michael F <Mé

<KhawarnlN @istate. goy>
Subject: RE: Wednesday

ilermf@istate sov>; Khawam, Joseph N

      

Mike, Sarah, Joe

2
Asa reminder, 1am out al day tomorrow nr

vir, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SBU -PRIVACY OR PII

From: Heidema, Sarah J <Heidemasi@state eay>
Sent: Tuesday, October 1, 2019 12:33 PM

 

<KhawarilN @state.goy>
Subject: Wednesday

I plan on coming in for a couple hours starting around 11 on Wednesday at: opgy

Bottom). Happy to discuss 1-3 stuffthen if an in person touch-base meeting would be helpful.

WASHSTATEC003738
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 194 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/3/2019 8:20:52 PM

To: Timothy Mocney [Timothy.Mooney@bis.doc.gov]; Knawam, Joseph N [KhawamJN@state.gov];

Tony.Coppolino@usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov;
Koelling, Richard W [KoellingRW@state.gov]; Memos, Nicholas [MemosNi@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]

ce: Abraham, Liz [LAbraham@doc.gov]; Matthew Borman [Matthew.Borman @bis.doc.gov]; Richard Ashooh
[Richard.Ashooh@bis.doc.gov]; Clagett, Steven [steven.clagett@bis.doc.gov]; Lopes, Alexander
[alexander.lopes@bis.doc.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Jessica Curyto [Jessica.Curyto@bis.doc.gov]

Subject: RE: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attachments: Tab 1 - Cat I-lll Final FRN updated v5.docx

Al,

Please find attached an updated redline of the State Category i-Ill firearms} rule

 

We're following Commerce’s approach and sending the attached to DOJ and DOC/SIS for informal review prior ta
submitting the updated rule formally to OMB for interagency review next week,

in order to keep with the timeline, and because of the relatively minor nature of our edits, we'll follow the same
timeline as Commerce. Please provide any cormments or edits that you have on the State rule by COB on Friday, October
4, 2019,

Christine

 

SBU - DELIBERATIVE PROCESS

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <MinarichCM @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>;

Tony.Coppolino @usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov; Koelling,
Richard W <KoellingRW @state.gov>; Memos, Nicholas <MemosN/@state.gov>; Foster, John A <FosterJA2@state.gov>
Ce: Abraham, Liz <LAbraham @doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Lopes, Alexander
<alexander.lopes@bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>

Subject: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

WASHSTATEC003739
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 195 of 752

Attached is the — Commerce a i-IH (firearms) rule

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

i attached a redline version of the rule

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

 

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003740
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 196 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/3/2019 8:21:43 PM

To: Foster, John A [FosterJA2 @state.gov]

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)
Attachments: Tab 1 - Cat I-lll Final FRN updated v5.docx

Can you please make sure this draft gets saved to the RMA shared drive? Thanks!

SBU - DELIBERATIVE PROCESS

From: Minarich, Christine M

Sent: Thursday, October 3, 2019 4:21 PM

To: Timothy Mooney <Timothy.Mconey@bis.doc.gov>; Khawam, Joseph N <KhawamJN@state.gov>;

Tony.Coppolino @usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov; Koelling,
Richard W <KoellingRW @state.gov>; Memos, Nicholas <MemosNI|I@state.gov>; Foster, John A <FosterJA2 @state.gov>;
Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Abraham, Liz <LAbraham @doc.gov>; Matthew Borman <Matthew. Borman@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Lopes, Alexander
<alexander.lopes@bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>

Subject: RE: Updated Commerce Cat I-lii firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

All,

Flease find attached an updated redline of the State Category |-IN (firearms) rule

   

We're following Commerce’s approach and sending the attached to DOJ and DOC/BIS for informal review prior to
submitting the updated rule formally to OMB for interagency review next week.

in order to keep with the timeline, and because of the relatively minor nature of our edits, we'll follaw the same
timeline as Commerce. Please provide any cormments or edits that you have on the State rule by COB on Friday, October
4, 2019,

Christine

 

SBU - DELIBERATIVE PROCESS

From: Timothy Mooney <Timethy. Mooney @bis.coc gay>
Sent: Thursday, October 3, 2019 9:26 AM

WASHSTATEC003741
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 197 of 752

To: Minarich, Christine M <MinarichOM @)state.gov>; Khawam, Joseph N <KhawamJN @state. gov>;

Tony Coppoline @usdal. gov; Eric Soskin@usdol gov; Stuart Robinson@uscol gov; Seven. A. Myers@uscdo] gov; Koelling,
Richard W <KoellingRW Gistate.gov>; Memos, Nicholas <MemaosNi @state gov>; Foster, John A <FosterJA2 @ state. gav>

 

<Richard Ashooh@ bis. doc.eov>; Clagett, Steven <steven.clagett@ bis. coc.gov>; Lopes, Alexander

<alexander lopes@ bis. dac.gov>; Hillary Hess <Hilary. Hessibis.doc.gov>; Karen NiesVogel

<Karen.MiesVogel@ bis. doc.gov>; Jessica Curyto <Jessica Curyto @ bis. dac.gov>

Subject: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-III (firearms) Me

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

    

 

 

 

    
 
   

| attached a redline version of the rul

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003742
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 198 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/3/2019 8:31:34 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: USML Cat I-Ill 38(f) - AM to T

Attachments: USML Cat I-llf 38(f) - AM to T.docx

UNCLASSIFIED

WASHSTATEC003743
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 199 of 752

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 10/3/2019 8:40:41 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: USML Cat I-11 38(f) - AM to T

Attachments: USML Cat I-ill 38(f) - AM to T.docx

Rob Hart
202.736.9231 | hartrifstate gov

UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, October 3, 2019 4:32 PM

To: Hart, Robert L <HartRL@state.gov>

Subject: USML Cat I-ill 38(f) - AM to T

UNCLASSIFIED

WASHSTATEC003744
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 200 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/3/2019 9:16:36 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: Re: Cats I-lll Synch

This is great - consistent with what I was envisioning.

Im planning on going through emails tonight when we return. Happy
to take a second look at this then, but if you need to send it back before then, please do. Thanks again for
covering!

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Thursday, October 3, 2019 4:10:36 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: FW: Cats I-lll Synch

joe,
i took a crack at revising Josh’s draft cover letter. ’ve attached the revised copy here anc am copying it into this
message in case that’s easier. My changes below are underlined. | can give you additional background tomorrow

   

Christine

 

WASHSTATEC003745
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 201 of 752

 

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauuM@state.gov>

Sent: Thursday, October 3, 2019 11:53 AM

To: Foster, John A <FosterJA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>;
Khawam, Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM @state.gov>; Hart, Robert L
<HartRL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Cats I-Ill Synch

Dear all,

Attached as discussed on the call please find a draft cover letter for the re-notification.

Thanks,

Josh

From: Foster, John A <FasterJA2 @state.sov>

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-ill Synch
When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: Dial (1:

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Chal In: USA Toll-Free eof ymy

USA Caller Paid/International ‘ol:

ACCESS CODE: 6531004

Thanks,

WASHSTATEC003746
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 202 of 752

John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003747
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 203 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/3/2019 9:32:23 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Minarich, Christine M [MinarichCM@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Miller, Michael F [Millermf@state.gov]

Subject: RE: Notification to the Congress of Cats I-Ill - AM to T

Attachments: USML Cat I-llf 38(f) - AM to T + JAF Edits.docx

Rick,
Many thanks for taking the pen on this AM. Please see my suggested edits In the attached.

Best,
John

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Thursday, October 3, 2019 4:42 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Knhawam, Joseph N <KhawamJN@state.gov>; Foster, John A
<FosterJA2@state.gov>; Heidema, Sarah J <HeidemaSJ @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>

Subject: Notification to the Congress of Cats I-lll- AM to T

All,
Please find the updated redline of the AM to T for Notification per our discussion earlier this morning.

Hease give me your thoughts by 1200 noon tomorrow, October 4, 2019, so [can formally coordinate with the remaining
offices.

vi/t,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

Christine

 

WASHSTATEC003748
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 204 of 752

SBU - DELIBERATIVE PROCESS
From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>
Sent: Thursday, October 3, 2019 9:26 AM
To: Minarich, Christine M <MinarichCM @state.gov>; Khawam, Joseph N <KhawamJN @istate gov;
Tony.Coppoline @uscdal.gov; Eric Soskin@usdol gov; Stuart Robinsoni@uscdal gov; Steven. A. Myers@ usdoi.gov; Koelling,

 

  

 

Ce: Abraham, Liz <LAbraham(@doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashooh@bis.dac.gov>; Clagett, Steven <steven.clagett@ bis clac.zav>; Lopes, Alexander

 

 

 

<Karen.Nies Vogel @bis doc.gov>; Jessica Curyto <lessica.Curyio @bis.doc.gov>
Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-III (firearms) ule

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

 

 

| attached a redline version of the rule

 
 
 

 

 

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003749
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 205 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/3/2019 9:39:41 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Cats [-lll Synch

Thanks - and | certainly didn’t mean for you to review from Disneyl! Just thought I'd share in case you had time
tonight/tomorrow morning. Re i should have made that paint explicitly
in the email.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, October 3, 2019 5:17 PM

To: Minarich, Christine M <MinarichCM @state.gov>
Subject: Re: Cats I-Ill Synch

This is great - consistent with what I was envisioning.

Im planning on going through emails tonight when we return. Happy
to take a second look at this then, but if you need to send it back before then, please do. Thanks again for
covering!

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Minarich, Christine M <MinarichCM@ state 2ov>
Sent: Thursday, October 3, 2019 4:10:36 PM

To: Khawam, Joseph N <KhawamJN @ state. gov>
Subject: FW: Cats I-ill Synch

 

Joe,
i took a crack at revising Jash’s draft cover fetter. I’ve attached the revised copy here and arm copying it into this
message in case that’s easier. My changes below are underlined. | can give you additional background tomorrow

   

Christine

 

WASHSTATEC003750
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 206 of 752

 

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulM@state goy>
Sent: Thursday, October 3, 2019 11:53 AM

  

<Heidema’/ @state.gov>; Koelling, Richard W <KoellingRW estate. gzov>; Kovar, Jeffrey D <Kovar]D @state.gov>;
Khawam, Joseph N <KhawamJNi@state.gov>; Minarich, Christine M <MinarichCM @state.gov>; Hart, Robert L

Cc: PM-CPA <PM-CPAG@ state gov>
Subject: RE: Cats I-Ill Synch

Dear all,

Attached as discussed on the call please find a draft cover letter for the re-notification ____ EEE

Thanks,

Josh

 

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-lll Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).
Where: Dial In:

Colleagues,

 

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

WASHSTATEC003751
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 207 of 752

CHal in: USA Toll-Free fil

USA Caller Paicl/International T=”
access cope:

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003752
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 208 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/3/2019 9:44:17 PM

To: Paul, Joshua M [PaulM@state.gov]; Foster, John A [FosterJA2@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Koelling,Richard W [KoellingRW @state.gov]; Knawam, Joseph N [KhawamJN @state.gov];
Hart, Robert L [HartRL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: RE: Cats [-lll Synch

Attachments: DRAFT 123 Cover Letter LPM cmts.docx

Dropping Mike and Jeff until we have a near final draft.
Thanks for taking the pen on this draft Josh. | proposed some edit

   

Christine

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauUM@state.gov>

Sent: Thursday, October 3, 2019 11:53 AM

To: Foster, John A <FosterJA2 @state.gov>; Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>;
Khawam, Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Hart, Robert L
<HartRL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Cats I-Ill Synch

Dear all,

Attached as discussed on the call please find a draft cover letter for the re-notification

 
 

Thanks,

Josh

From: Foster, John A <FosterJA2 @state. gov>

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-lll Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: Dia! nS

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in: USA Toll-Free

WASHSTATEC003753
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 209 of 752

USA Caller Paid/international vl i iii”
ACCESS CODE: po

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003754
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 210 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/3/2019 11:47:34 PM

To: Minarich, Christine M [MinarichCM @state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Foster, JonnA
[FosterJA2 @state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Paul, Joshua M [PaulJIM@state.gov]

Subject: Edits to notification letter

Attachments: DRAFT 123 Cover Letter LPM cmts copy copy.docx

My edits on top of L’s. Let me know if this is unclear as I'm editing on my phone. Thanks all!

WASHSTATEC003755
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 211 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/4/2019 12:14:59 AM

To: Koelling, Richard W [KoellingRW @state.gov]; Foster, John A [FosterJA2@state.gov]; Minarich, Christine M
[MinarichCM@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Hart, Robert L [HartRL@state.gov]; Paul,
Joshua M [PauuM@state.gov]

Subject: Revised action memo

Attachments: USML Cat I-Ill 38(f) - AM to T + JAF Edits copy.docx

 

WASHSTATEC003756
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 212 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/4/2019 1:41:05 AM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Minarich, Christine M [MinarichCM@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Foster, JonnA
[FosterJA2 @state.gov]; Paul, Joshua M [PaulJM@state.gov]

Subject: RE: Edits to notification letter

Attachments: DRAFT 123 Cover Letter LPM cmts copy copy.docx

Very minor edits from me. | thought it looked good otherwise. Thanks.

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, October 3, 2019 7:48 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Foster, John A
<FosterJA2@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Subject: Edits to notification letter

My edits on top of L’s. Let me know if this is unclear as I’m editing on my phone. Thanks alll

WASHSTATEC003757
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 213 of 752

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 10/4/2019 6:47:59 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: FW: 2018-1-3 FW: Informal notification for removal of items from the U.S. Munitions List

Attachments: USML Cat I-Ill 38(f) - MDE List.pdf; USML Cat I-lll 38(f) - Line-in Line-out Comparison.pdf; USML Cat t-Ill 38(f) -
Commerce control text.pdf; USML Cat I-lfl 38(f) - Notification Letters.pdf; USML Cat [-Ill 38(f) - Revised Control
Text.pdf

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, January 03, 2019 9:19 AM

To: Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>; Timothy Mooney
<Timothy. Mooney @bis.doc.gov>

Cc: Monjay, Robert <MonjayR@state.gov>

Subject: 2018-1-3 FW: Informal notification for removal of items from the U.S. Munitions List

FYSA and Happy New Year!
Sarah

Official
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Thursday, January 3, 2019 8:59 AM
To: 'Tom_Callahan@foreign.senate.gov' <Tom Callahan@iforsign.senate.gov>; 'Doug.Anderson@mail.house.gov'
<Dous Andersont@mail house.gov>; 'David_Fite@foreign.senate.gov' <David fite@forsisn senate. gov;
‘Edmund.Rice@mail.house.gov' <Edrmmuncd Rice@mall house. gov>; 'Stacie_Oliver@foreign.senate.gov'

<Stacie Oliver @ foreign senate goy>

Ce: Miller, Michael F <Milermf@state.goy>; String, Marik A <Stri

 

 

 

 

 

nevi A@state goy>; Paul, Joshua M

   

 

 

<michaelLrlaychak.civ@mail.mii>; Matthew Borman <Matthew. Borman @ bis. doc. gov>
Subject: Informal notification for removal of items from the U.S. Munitions List

 

 

This email provides the documents that begin the 30-day informal notification period for the removal of items from the
U.S. Munitions List (USML) Categories I-lll. This notification proceeds the statutorily required 30-day notification period
for removals of items from the USML pursuant to AECA section 38(f). This package of documents contains the draft
letters that will transmit the formal notification, a summary of the revisions to USML Categories I-III, copies of the
revised USML Category I-IH; line-in/line-out comparisons of the current USML Categories I-IIl and the revised version;
and a copy of the Department of Commerce’s companion regulatory text describing new or revised Export Control
Classification Numbers (ECCNs) that will control the transitioning items.

WASHSTATEC003758
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 214 of 752

Department of State personnel, along with our interagency colleagues, are available to answer any questions you may
have related to the attached and would be please to provide you a briefing on the changes outlined in these rules.

Regards,

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

Official
UNCLASSIFIED

WASHSTATEC003759
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 215 of 752

[December 20, 2018]

Billing Code: 3510-33-P
DEPARTMENT OF COMMERCE
Bureau of Industry and Security
15 CFR Parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. |
RIN 0694-AF47
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control under the United States Munitions List (USML)
AGENCY: Bureau of Industry and Security, Department of Commerce.
ACTION: Final rule.
For the reasons stated in the preamble, parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772,
and 774 of the Export Administration Regulations (15 CFR parts 730-774) are amended as
follows:
PART 736 —- GENERAL PROHIBITIONS

1. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 ef seg.; 22 U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O.
13020, 61 FR 54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
26751, 3 CFR, 2004 Comp., p. 168; Notice of November 6, 2017, 82 FR 51971 (November 8,
2017); Notice of May 9, 2018, 83 FR 21839 (May 10, 2018); Notice of August 8, 2018, 83 FR
39871 (August 13, 2018).

2. Supplement No. | to part 736 is amended by revising paragraph (e)(3) to read as
follows:
SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS
x OR Kk OR OR

(e)* *

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “O18” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for

WASHSTATEC003760
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 216 of 752

[December 20, 2018]

purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. Ifthe item was not listed elsewhere on the CCL at the
time of such determination (7.e., the item was designated EAR99), the item shall remain designated
as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the CCL or to the
USML, respectively.
x Ok OK Ok OR
PART 740 —- LICENSE EXCEPTIONS

3. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 ef seg.; 22 U.S.C. 7201 et seqg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228;
E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871
(August 13, 2018).

4. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:
§ 740.2 Restrictions on all license exceptions.
(a)* * *
(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0AS02
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(7.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§
740.11(b)(2)(i1)).
(22) The export, reexport, or transfer (in-country) of any item classified under a 0x5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin
Sanctions Regulations, 31 CFR part 598.

5. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

WASHSTATEC003761
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 217 of 752

[December 20, 2018]

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

c. Adding paragraph (b)(5); and

d. Redesignating notes | through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:
§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).
ee

(a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. | of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration’’) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(10) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI
filmg in AES. In accordance with the exclusions in License Exception TMP under paragraph
(b)(5) of this section, the entry clearance requirements in § 758.1(b)(10) do not permit the
temporary import of firearms controlled in ECCN 0A501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740, or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph
(b)(5) of this section.
x Ok OK Ok OR

(b) * * *

(1)* * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),

WASHSTATEC003762
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 218 of 752

[December 20, 2018]

or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502.
wok ok ok oR

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding
one year, provided that:

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. | to part 740 of the
EAR;

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model
controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740; and

(111) The firearms are not ultimately destined to a U.S. arms embargoed country, /.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to
Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exemption
TMP (15 CFR 740.9(b)(5))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States.

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter

WASHSTATEC003763
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 219 of 752

[December 20, 2018]

or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this
section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN O0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any
data or documentation required by BIS.

x OK OR ROR

6. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

kok ek

(b) ***

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for
servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if
the additional requirements in paragraph (b)(4) of this section are also met.

x OK OR Ok OR

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided
that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740;

WASHSTATEC003764
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 220 of 752

[December 20, 2018]

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CER 740.10(b))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement.

(iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(ii1)(B) of this
section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any
data or documentation required by BIS.

x OK Ok OR OR

7. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

b. Adding Note 2 to paragraph (b)(2); and

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c){1) and notes | and
2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

WASHSTATEC003765
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 221 of 752

[December 20, 2018]

§ 740.11 Governments, international organizations, international inspections, under the
Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (11) of this section. Any item listed in a 0x5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in
paragraphs (b)(2)(1) and (11) solely for U.S. Government official use of this section.

* ok ok Kok

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a
Country Group E:1 or E:2 country.

* OF ok Ck ok

8. Section 740.14 is amended by revising paragraph (b)(4), revising the heading to
paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:
§ 740.14 Baggage (BAG).

* Kk 8 ok Ok

(b)* * *

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.
For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see
paragraph (h) of this section.

a
(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

39 6 99 66

export under this License Exception firearms, “parts,” “components,” “accessories,” or

WASHSTATEC003766
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 222 of 752

[December 20, 2018]

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505S.a,
subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any
one trip.

99 66

(11) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be ofa kind and limited to quantities that are reasonable for the activities
described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of
the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

39 66 39 66 39 66

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

39 66

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition
controlled under ECCN 0A505.a exported under this License Exception must be returned to the
United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

99 66 99 66 99 66

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its
terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of
Department of Justice regulations at 27 CFR part 478.
wok ok ok oR
§ 740.16 [AMENDED]

9. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2)(iv) and (v); and

WASHSTATEC003767
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 223 of 752

[December 20, 2018]

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:
§ 740.16 Additional permissive reexports (APR).
x Ok Rk OR
(a) * *
(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003, 6A990; or commodities classified under a
O0x5zz ECCN; and
x OK OR ROR
(b) * * *
(2) * *
(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;
(v) Commodities described in ECCNs 6A002 or 6A990; or
(vi) Commodities classified under a Ox5zz ECCN.
x OK Ok OR OR

10. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:
§ 740.20 License Exception Strategic Trade Authorization (STA).
x OK OR Ok OR

(b) * * *

(2) * * *

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; OA981; 0A982;
0A983: 0A503; 0E504: 0E982; or
(B) Shotguns with barrel length less than 18 inches controlled in 0AS02.

x OK OR ROR

11. Add Supplement No. 4 to part 740 to read as follows:
SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS
(a) Pistols/revolvers.
(1) German Model P08 Pistol = SMCR.
(2) IZH 34M, .22 Target pistol.

WASHSTATEC003768
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 224 of 752

[December 20, 2018]

(3) IZH 35M, .22 caliber Target pistol.
(4) Mauser Model 1896 pistol = SMCR.
(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.
(8) Soviet Nagant revolver = SMCR.
(9) TOZ 35, .22 caliber Target pistol.
(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).
(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

(17) MC-125/127.

WASHSTATEC003769
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 225 of 752

[December 20, 2018]

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.
(22) Soviet Model 44 carbine-SMCR.
(23) Soviet Model 91/30 rifle=SMCR.
(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.
(30) Sever — double barrel.

(31) IZHI8MH single barrel break action.
(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

WASHSTATEC003770
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 226 of 752

[December 20, 2018]

(49) MTs 19-97.
(50) MTs 19-09.
(51) MTs 18-3M.
(52) MTs 125.
(53) MTs 126.
(54) MTs 127.
(55) Berkut-2.
(56) Berkut-2M1.
(57) Berkut-3.
(58) Berkut-2-1.
(59) Berkut-2M2.
(60) Berkut-3-1.
(61) Ots-25.

(62) MTs 20-07.
(63) LOS-7-1.
(64) LOS -7-2.
(65) LOS-9-1.
(66) Sobol (Sable).
(67) Rekord.

(68) Bars-4-1.
(69) Saiga.

(70) Saiga-M.
(71) Saiga 308.
(72) Saiga-308-1.
(73) Saiga 308-2.
(74) Saiga-9.
(75) Korshun.
(76) Ural-5-1.
(77) Ural 6-1.
(78) Ural-6-2.
(79) SM-2.

WASHSTATEC003771
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 227 of 752

[December 20, 2018]

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS
12. The authority citation for part 742 is revised to read as follows:
Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; 50 U.S.C.

1701 et seg.; 22 U.S.C. 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;

WASHSTATEC003772
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 228 of 752

[December 20, 2018]

Sec. 1503, Pub. L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p.
179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR,
1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR,
2004 Comp., p. 320; Notice of November 6, 2017, 82 FR 51971 (November 8, 2017); Notice of
August 8, 2018, 83 FR 39871 (August 13, 2018).

13. Section 742.6 is amended by revising the first and sixth sentences of paragraph
(b)(1)() and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:
§742.6 Regional stability.

x OR Kk OR OR

(b) * * *

(jy * * *

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,
0B505, ODS501, 0D505, 0E501, OES04, and GES0S5 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world.* * *™ When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and OE505 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0B501, 0B505, 0D501, 0D505, 0ES01, 0ES04, and OES05 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual
countries, will be subject to a policy of denial.

x Ok OK Ok OR

14. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as
follows:

§ 742.7 Crime control and detection.

(a) * * *

WASHSTATEC003773
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 229 of 752

[December 20, 2018]

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 44980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and
9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement
No. | to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries
listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These
items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in
each ECCN; a column specific to these controls does not appear in the Country Chart
(Supplement No. | to part 738 of the EAR).

x OK Ok OR OR

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not
listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

x Ok Rk OR
15. Section 742.17 is amended by:
a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

WASHSTATEC003774
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 230 of 752

[December 20, 2018]

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms
and related items to all OAS member countries. * * *

ae ee

(f) tems/Commodities. Items requiring a license under this section are ECCNs 0A501
(except OASOL.y), OA502, 0A504 (except 0A504.f), and OASO5 (except 0A505.d). (See
Supplement No. | to part 774 of the EAR).
x Ok OK Ok OR
§ 742.19 [AMENDED]

16. Section 742.19(a)(1) is amended by:

a. Removing “OA986” and adding in its place “OA505.c”; and

b. Removing “0B986” and adding in its place “OB505.c”.
PART 743 —- SPECIAL REPORTING AND NOTIFICATION

17. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129,
3 CFR, 2014 Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13,
2018).

18. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note | to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(i) and (c)(2)(4);

e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1 )(ii);

e. Revising paragraph (h); and

f, Adding paragraph (1) to read as follows:
§ 743.4 Conventional arms reporting.
(a)* * * This section does not require reports when the exporter uses the alternative submission
method described under paragraph (h) of this section. The alternative submission method under
paragraph (h) requires the exporter to submit the information required for conventional arms

reporting in this section as part of the required EET submission in AES, pursuant to § 758.1(b)(10).

WASHSTATEC003775
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 231 of 752

[December 20, 2018]

Because of the requirements in § 758.1(g)(4)(ii) for the firearms that require conventional arms
reporting of all conventional arms, the Department of Commerce believes all conventional arms
reporting requirements for firearms will be met by using the alternative submission method. The
Department of Commerce leaves standard method for submitting reports in place in case any
additional items are moved from the USML to the CCL, that may require conventional arms
reporting.
Note 1 to paragraph (a): * * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see § 762.2(b)
of the EAR) for all exports of items specified in paragraph (c) of this section for the following:
(c)* * *
(j* * *

(i} ECCN OASO1.a and .b.
* ok ok Kok

(i) ECCN OASO1.a and .b.
* ok ok Kok
(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(10), to include the six character ECCN classification (.e., O0A5O1.a or
0A501.b) as the first text to appear in the Commodity description block. Ifthe exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(1) does not have to submit separate annual
and semi-annual reports to the Department of Commerce pursuant to this section.
(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer

Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

WASHSTATEC003776
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 232 of 752

[December 20, 2018]

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the
Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)
482-4145.
PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

19. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;
E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993
Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR 5079,
3 CFR, 1995 Comp., p. 356; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13099,
63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p.
783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786; Notice of November 6, 2017, 82 FR
51971 (November 8, 2017); Notice of January 17, 2018, 83 FR 2731 (January 18, 2018); Notice
of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR 47799
(September 20, 2018).
§ 744.9 [AMENDED]

20. Section 744.9 is amended by removing “O0A987” from paragraphs (a)(1) and (b) and
adding in its place “OA504”.
PART 746 - EMBARGOES AND OTHER SPECIAL CONTROLS

21. The authority citation for 15 CFR part 746 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVIL, Subtitle B. 50 U.S.C. 4601 ef seg.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22
U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614;
E.O. 12918, 59 FR 28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential
Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination
2007-7, 72 FR 1899, 3 CFR, 2006 Comp., p. 325; Notice of May 9, 2018, 83 FR 21839 (May 10,
2018); Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).
§ 746.3 [AMENDED]

22. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in
its place “OA505.c”.

WASHSTATEC003777
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 233 of 752

[December 20, 2018]

§ 746.7 [AMENDED]

23. Section 746.7 is amended in paragraph (a)(1) by:

a. Adding “0A503,” immediately before “OA980”; and

b. Removing “0A985,”.
PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND
DOCUMENTATION

24. The authority citation for 15 CFR part 748 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

25. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.
§ 748.12 Firearms import certificate or import permit.
License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with
paragraphs (e) through (g) of this section.
(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This
requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.
(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0OA501.y), 0A502, OA504
(except 0A504.f), or OA505 (except 0A505.d).

WASHSTATEC003778
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 234 of 752

[December 20, 2018]

ORK

(e) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be
stated on the license application.

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0A505 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that
statement is not issued by a government.

26. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:
SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION
REQUIREMENTS
ORK
(z) Exports of firearms and certain shotguns temporarily in the United States.
(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit
shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

WASHSTATEC003779
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 235 of 752

[December 20, 2018]

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

Uzbekistan, except for any firearm model controlled by 0A501 that is specified under

Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will

comply with the requirements specified in paragraph (z)(2)(i) and (ii) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must
comply with the requirements specified in paragraphs (z)(2)(i) and (11) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its
agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license
number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provide Gf temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).

(ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this
supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (3): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.

WASHSTATEC003780
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 236 of 752

[December 20, 2018]

PART 758 — EXPORT CLEARANCE REQUIREMENTS
27. The authority citation for part 758 is revised to read as follows:
Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; EO. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).
28. Section 758.1 is amended by:
a. Revising paragraphs (b)(7), (8), and (9) and adding paragraph (b)(10);
b. Revising paragraph (c)(1);
c. Adding Note 1 to paragraph (c)(1);
c. Adding paragraph (g)(4); and
d. Redesignating Note to paragraph (h)(1) as Note 2 to paragraph (h)(1); to read
as follows:
§ 758.1 The Electronic Export Enforcement (EED) filing to the Automated Export System
(AES).
x OK OR ROR
(b) * * *
(7) For all items exported under authorization Validated End-User (VEU);
(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement
No. 6 to part 744 of the EAR), regardless of value or destination;
(9) For items that fall under ECCNs that list CC Column | and 3 and RS Column 2 (see
Supplement No. | to part 738 of the EAR) as reasons for control and such items are for export,
regardless of value, to India; or
(10) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under
ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.
(c)* * *
(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)
of the FTR;

WASHSTATEC003781
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 237 of 752

[December 20, 2018]

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of
firearms controlled under ECCNs OA501.a or .b, shotguns with a barrel length less than 18
inches controlled under ECCN 0A502, or ammunition controlled under ECCN 0AS505,
authorized under License Exception BAG, as set forth in $740.14 of the EAR.

Oke

(@***
(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate
requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain
EAR authorizations. Paragraph (g)(4)(i1) applies to all EAR authorizations that require EET
filing in AES.
(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0AS501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the
EE is filed in AES.
(11) [dentifving end item firearms by “items” level classification or other control descriptor in the
EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns
with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must include the six character ECCN
classification (i.e., 0A501.a, or OA501.b), or for shotguns controlled under 0A502 the phrase
“OAS01 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for
conventional arms reporting).

Note 3 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is not

consumed or destroyed in the normal course of authorized temporary use abroad, the commodity

WASHSTATEC003782
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 238 of 752

[December 20, 2018]

must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (ii), or (ii). For
example, if a commodity described in paragraph (g)(4) was destroyed while being repaired after
being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4) would not be
required to be returned. If the entity doing the repair returned a replacement of the commodity to
the exporter from the United States, the import would not require an EAR authorization. The entity
that exported the commodity described in paragraph (g)(4) and the entity that received the
commodity would need to document this as part of their recordkeeping related to this export and
subsequent import to the United States.

ORK

29. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms
“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR
447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified
in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance
requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts
447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.
Customs and Border Protection, the temporary importer must comply with the following
procedures:

(1) At the time of entry into the U.S. of the temporary import:

WASHSTATEC003783
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 239 of 752

[December 20, 2018]

(i) Provide one of the following statements specified in paragraphs (b)(1)()(A), (B), or
(C) of this section to U.S. Customs and Border Protection:

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP
(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number
(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value;

(iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).

Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(10) do not permit
the temporary import of firearms controlled in KCCN OASO01.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model controlled by propased GA501 that is specified under Annex A in
Supplement No. 4 to part 740), or shotguns with a barrel length less than 18 inches controlled in

ECCN 0A502 that are shipped from or manufactured in a Country Group D:5 country, or from

WASHSTATEC003784
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 240 of 752

[December 20, 2018]

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
because of the exclusions in License Exception TMP under § 740.9(b)(5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(10) do not permit the temporary import of firearms controlled in
ECCN OAS501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, (except for any firearm model
controlled by proposed OASO/ that is specified under Annex A in Supplement No. 4 to part 740),
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §
740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under
§ 758.1(b)(10) of the EAR file the export information with CBP by filing EEI in AES, noting the
applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to
the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

30. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License
Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control
Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR
148.1, and as required by this section of the EAR.

WASHSTATEC003785
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 241 of 752

[December 20, 2018]

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found
on the following CBP website:
https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-
abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for
Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?

See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-
taking-a-firearm%2C-rifle%2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as
required by this section of the EAR.

PART 762 - RECORDKEEPING

31. The authority citation for part 762 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).

32. Section 762.2 is amended by removing “; and,” at the end of paragraph (a)(10),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read
as follows:

§ 762.2 Records to be retained.
(a) * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0A501.a

and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been

WASHSTATEC003786
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 242 of 752

[December 20, 2018]

exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that
creates or receives such records is a person responsible for retaining this record; and
ee

33. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

§ 762.3 Records exempt from recordkeeping requirements.

(a)* * *

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel
length less than 18 inches controlled in 0A502;

x OR Kk OR OR

PART 772 — DEFINITIONS OF TERMS

34. The authority citation for part 772 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVI, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).

§ 772.1 —- [AMENDED]

35. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“OB986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”
is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

Oke

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

 

loading firearm, especially of a heavy-caliber weapon.
x OK Ok OR OR
PART 774 - THE COMMERCE CONTROL LIST

36. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: Pub. L. 115-232, Title XV, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 10 U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 ef seg.; 22
U.S.C. 6004; 42 U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22
U.S.C. 7210; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871] (August 13, 2018).

WASHSTATEC003787
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 243 of 752

[December 20, 2018]

37. In Supplement No. 1 to part 774, Category 0, remove Export Control Classification

Number (ECCN) 0A018.

Supplement No. | to Part 774 —- The Commerce Control List

xk Ok Ok OR

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF
PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

38. In Supplement No. 1 to part 774, Category, add, between entries for ECCNs 0A018
and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:
0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of
Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except OASOL.y NS Column 1

 

RS applies to entire entry except OASOl.y (RS Column |

 

FC applies to entire entry except OASOl.y (FC Column 1

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN
0A501.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASO1.c, .d, and .x.

$500 for OASO1.c, .d, .e, and .x if the ultimate destination is Canada.

GBS: N/A

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

WASHSTATEC003788
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 244 of 752

[December 20, 2018]

be used for any item in this entry.
List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of

greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns

and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical
sighting devices.

Related Definitions: N/A

Items:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

Note 1 to paragraph OAS01.a: ‘Combination pistols’ are controlled under KCCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at
least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber
greater than .50 inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,
hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”
d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for
a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are
controlled under OASOL.x.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by
paragraph .a or .b of this entry.

f. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity classified under

paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

WASHSTATEC003789
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 245 of 752

[December 20, 2018]

CCL.
y. Specific “parts,

99 Ge 99 66 39 66

components,” “accessories” and “attachments” “specially designed” for
a commodity subject to control in this ECCN or common to a defense article in USML Category
I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

39 66

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,
triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Iron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6. Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0AS01: The controls on “parts” and “components” in ECCN
QASOI include those “parts” and “components” that are common to firearms described in
ECCN OASO01 and to those firearms “subject to the ITAR.”

Note 3 to OA501: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air
rifles are EAR99 commodities.

Note 4 to OA501: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as
shotguns under ECCN 04502 are EAR99 commodities.
0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms
designed solely for signal, flare, or saluting use.

License Requirements
Reason for Control. RS, CC, FC, UN, AT, NS

WASHSTATEC003790
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 246 of 752

[December 20, 2018]

 

Control{s) Country Chart (See Supp. No. J to part 738)

 

NS applies to shotguns with a barrel NS Column 1
length less than 18 inches (45.72 cm)

 

 

 

RS applies to shotguns with a barrel RS Column 1
length less than 18 inches (45.72 cm)

FC applies to entire entry FC Column |
CC applies to shotguns with a barrel CC Column 1

length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police
or law enforcement

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

 

AT applies to shotguns with a barrel AT Column 1
length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0AS02 shotgun “parts” and “components,” consisting of complete
trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete
trigger mechanisms; magazines and magazine extension tubes, “complete breech
mechanisms” if the ultimate destination is Canada.
GBS: N/A
CIV: N/A
List of Items Controlled

WASHSTATEC003791
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 247 of 752

[December 20, 2018]

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 04502. Slug guns are also controlled under ECCN
OA502.
0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting
use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements
Reason for Control: CC, UN
Control{s) Country Chart (See Supp. No. I to part 738)

 

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of
the EAR for additional information).

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled
Related Controls: Law enforcement restraint devices that administer an electric shock are

controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to

WASHSTATEC003792

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 248 of 752

[December 20, 2018]

enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.
0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and
“components” as follows (see List of Items Controlled).
License Requirements

Reason for Control: FC, RS, CC, UN

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

RS applies to paragraph .1 RS Column 1

 

FC applies to paragraphs .a, .b, .c, d, .e, .g, and .i (FC Column 1

 

of this entry

 

CC applies to entire entry CC Column |

 

UN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for 0A504.g.

GBS: N/A

CIV: N/A
List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)
Section 744.9 of the EAR imposes a license requirement on certain commodities described in
0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.

Related Definitions: N/A

Items:

Telescopic sights.
b. Holographic sights.

WASHSTATEC003793
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 249 of 752

[December 20, 2018]

c. Reflex or “red dot” sights.

d. Reticle sights.

e. Other sighting devices that contain optical elements.

f. Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and
having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504,f does not control laser boresighting devices that must be
placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
.b, .c, .d, .¢, or i.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in
firearms that are “subject to the ITAR.”

Note 2 to paragraph i: For purpose of the application of “specially designed” for the
riflescopes controlled under 0A504.1, paragraph (a)(1) of the definition of “specially designed” in
§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”
0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to 0A505.a and .x NS Column 1
RS applies to 0A505.a and .x RS Column 1
CC applies to 0A505.b CC Column 1

 

FC applies to entire entry except 0A505.d = (FC Column 1

 

 

 

UN applies to entire entry See § 746.1 of the EAR for UN controls
(AT applies to OAS0S5.a, .d, and .x AT Column |
AT applies to 0A505.c A license is required for items controlled by

ee .c of this entry to North Korea for anti-
errorism reasons. The Commerce Country Chart

is not designed to determine AT licensing

 

 

 

 

WASHSTATEC003794
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 250 of 752

[December 20, 2018]

 

equirements for this entry. See $742.19 of the

EAR for additional information.

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in OA505.x, except $3,000 for items in OA505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (i.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV. N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A5O05.

List of Items Controlled
Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.
Related Definitions: N/A
Items:
a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not
enumerated in paragraph .b, .c, or .d of this entry or in USML Category IIL.
b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.
C. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and
“specially designed” “parts” and “components” of shotgun shells.

Note 1 to OA505.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN IA984.

WASHSTATEC003795
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 251 of 752

[December 20, 2018]

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in
USML Category III.

e. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on
the USML, the CCL or paragraph .d of this entry.

Note 2 to QA505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as
full metal jacket, lead core, and copper projectiles.

Note 3 to OAS505.x: | The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in
this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or
explosive charge. It is typically used to check weapon function and for crew training.

39. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521
and 0A604, an entry for ECCN 0A602 to read as follows:
0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500
GBS: N/A

WASHSTATEC003796
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 252 of 752

[December 20, 2018]

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A602.
List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled
gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VIL.

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category I] and not
elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML
Category VII are controlled under ECCN O0A606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified
in USML subcategory Hj) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890
and replicas thereof designed for use with black powder propellants are designated EAR99.
Supplement No. 1 to Part 774 - [AMENDED]

40. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984,
0A985, 0A986, and 0A987.

41. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

WASHSTATEC003797
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 253 of 752

[December 20, 2018]

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,
immediately prior to July 1, 2014, were classified under 0A988.

42. In Supplement No. | to part 774, Category 0, add, before the entry for ECCN 0B521,
entries for ECCNs 0B501 and 0B505 to read as follows:
0BS01 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in in
ECCN 0A501 or USML Category I as follows (see List of Items Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

NS applies to entire entry except equipment

for ECCN 0ASO1-y

INS Column 1

 

RS applies to entire entry except equipment

 

 

RS Column 1
for ECCN 0ASO1-y
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used to ship any item in this entry.
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
Small arms chambering machines.
b. Small arms deep hole drilling machines and drills therefor.

c. Small arms rifling machines.

WASHSTATEC003798

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 254 of 752

[December 20, 2018]

d. Small arms spill boring machines.

e. Production equipment (including dies, fixtures, and other tooling) “specially designed”
for the “production” of the ttems controlled in OASO1.a through x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A505 or USML Category III, except equipment for the hand loading
of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)

NS applies to paragraphs .a and .x NS Column 1

RS applies to paragraphs .a and .x RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to paragraphs .a, .d, and .x AT Column 1

AT applies to paragraph .c ‘A license is required for export or reexport of
hese items to North Korea for anti-terrorism
feson

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0B505.
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,

alignment mechanisms, and test equipment), not enumerated in USML Category III that are

WASHSTATEC003799
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 255 of 752

[December 20, 2018]

“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or
USML Category III.

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.
c. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.
d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.
e. through w [Reserved]

99 66

Xx, “Parts” and “components” “specially designed” for a commodity subject to control in
paragraph .a of this entry.

43. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0B521
and 0B604, an entry for ECCN 0B602 to read as follows:
0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

‘AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0B602.
List of Items Controlled

WASHSTATEC003800
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 256 of 752

[December 20, 2018]

Related Controls: N/A

Related Definitions: N/A

Items:
a. The following commodities if “specially designed” for the “development” or
“production” of commodities enumerated in ECCN 0A602.a or USML Category II:

a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

a.3. Gun barrel trepanning machines;

a.4. Gun boring and turning machines;

a5. Gun honing machines of 6 feet (183 cm) stroke or more;

a.6. Gun jump screw lathes;

a.7. Gun rifling machines; and

a.8. Barrel straightening presses.
b. Jigs and fixtures and other metal-working implements or accessories of the kinds
exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.
c. Other tooling and equipment, “specially designed” for the “production” of items in
ECCN 0A602 or USML Category II.
d. Test and evaluation equipment and test models, including diagnostic instrumentation and
physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.
Supplement No. | to Part 774 —- [AMENDED]

44. In Supplement No. 1| to part 774, Category 0, remove ECCN 0B986.

45. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:
0D501 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A501 or OBSO1.
License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

INS applies to entire entry except “software” {NS Column 1

for commodities in ECCN 0A501.y or

 

 

 

 

WASHSTATEC003801
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 257 of 752

[December 20, 2018]

 

equipment in ECCN 0B501 for commodities
in ECCN OAS5O01.y

 

IRS applies to entire entry except “software” |RS Column |
for commodities in ECCN 0A5O1_y or
equipment in ECCN 0B501 for commodities
in ECCN OAS5O01.y

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D501.
List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in
USML Category I is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.
0DS05 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A505 or OBS05.

License Requirements
Reason for Control: NS, RS, UN, AT

 

Controls) Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “software” for commodities in INS Column 1
IECCN 0A505.a and .x and equipment in
ECCN 0BS505.a .and .x

 

IRS applies to “software” for commodities in IRS Column 1
IECCN 0A505.a and .x and equipment in
IECCN 0B505.a and .x

 

 

 

 

WASHSTATEC003802
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 258 of 752

[December 20, 2018]

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

‘AT applies to “software” for commodities in
ECCN 0AS505.a, .d, or .x and equipment in jAT Column |
IECCN 0B505.a, .d, or .x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV. N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D505.
List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in
USML Category ITI is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

46. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0D521 and 0D604, an entry for ECCN 0D602 to read as follows:
0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items
Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. | to part 738)
INS applies to entire entry INS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to entire entry AT Column |

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

WASHSTATEC003803
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 259 of 752

[December 20, 2018]

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)\(2) of the EAR) may not
be used for any item in 0D602.
List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items.

Related Definitions: N/A

99 66

Items: “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

47. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

48. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
OQE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0E505 to read as follows:
0ES01 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or
0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. I to part 738)
INS applies to entire entry INS Column 1
RS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

WASHSTATEC003804
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 260 of 752

[December 20, 2018]

be used to ship any “technology” in ECCN OE501.
List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated
in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Items:

a. “Technology
controlled by ECCN 0A501 (other than 0A501.y) or OBSO1.

required” for the “development” or “production” of commodities

3F 66.

b. “Technology
of commodities controlled by ECCN 0A501 (other than OA5O1.y) or OB501.

required” for the operation, installation, maintenance, repair, or overhaul

0E502 “Technology” “required” for the “development” or “production” of commodities
controlled by 0A502.
License Requirements

Reason for Control: CC, UN

 

 

 

 

 

 

 

Controls Country Chart (See Supp. No. I part 738)
CC applies to entire entry CC Column 1
UN applies to entire entry See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled
Related Controls: Technical data required for and directly related to articles enumerated
in USML Category I are “subject to the ITAR”.
Related Definitions: N/A
/tems: The list of items controlled is contained in the ECCN heading.
0304 **Technology”’ ‘‘required’’ for the ‘‘development’’ or ‘‘production’’ of commodities
controlled by 0A504 that incorporate a focal plane array or image intensifier tube.
License Requirements

Reason for Control: RS, UN, AT

 

Controls Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry RS Column 1

 

 

 

 

WASHSTATEC003805
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 261 of 752

[December 20, 2018]

 

 

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls
AT applies to entire entry AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.
0ES05 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A505.
License Requirements

Reason for Control: NS, RS, UN, CC, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for NS Column 1
“development,” “production,” operation,
installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
O0B505; and for “software” for that equipment

and those commodities in 0D505

 

RS applies to entire entry except RS Column 1
“technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or

| eturbishine commodities in 0AS05.a and .x;

for equipment for those commodities in

 

0B505 and for “software” for those

 

commodities and that equipment in 0D505

 

 

WASHSTATEC003806
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 262 of 752

[December 20, 2018]

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the CC Column 1
“development” or “production” of

commodities in 0A505.b

 

AT applies to “technology” for

“development,” “production,” operation,
installation, maintenance, repair, overhaul, or [AAT Column 1
refurbishing commodities in 0A505.a, .d, and

Xx

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “technology” in 0E505.
List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated
in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

49. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0E521 and 0E604, an entry for ECCN 0E602:
0E602 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items
Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

INS applies to entire entry NS Column |

 

 

 

 

WASHSTATEC003807
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 263 of 752

[December 20, 2018]

 

 

 

RS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0E602.
List of Items Controlled

Related Controls: Technical data directly related to articles enumerated in USML
Category II are “subject to the ITAR.”

Related Definitions: N/A

39 66.

Items: “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or
0B602, or “software” controlled by ECCN 0D602.

Supplement No. 1 to Part 774 - [AMENDED]

50. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.

51. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.
0E982 “Technology” exclusively for the “development” or “production” of equipment
controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC
Control(s)

 

 

CC applies to “technology” for items controlled by 0A982 or OA503. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this

control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

 

additional information.)

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

WASHSTATEC003808

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 264 of 752

[December 20, 2018]

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.
Supplement No. | to Part 774 —- [AMENDED]

52. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

53. In Supplement No. 1 to part 774, Category 1, revise ECCN 1A984 to read as follows:
1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except
when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;
smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and “components”
“specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Controls) Country Chart (See Supp. No. I to part 738)

 

 

 

CC applies to entire entry CC Column |

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: N/A
GBS: N/A
CIV: N/A
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
The list of items controlled is contained in the ECCN heading.
54. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

WASHSTATEC003809

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 265 of 752

[December 20, 2018]

Controlled, and “specially designed” “components” and “accessories” therefor.

License Requirements
Reason for Control: NS, MT NP, AT

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 2
MT applies to entire entry MT Column |
INP applies to entire entry, except 2B004.b.3. INP Column 1

 

Pe presses with maximum working

ressures below 69 MPa

 

 

 

AT applies to entire entry AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled
Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.

(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (“use”) for technology

for items controlled under this entry. (3) For “specially designed” dies, molds and tooling, see

ECCNs 1B003, 0B501, 0B602, 0B606, 9B004, and 9B009. (4) For additional controls on dies,

molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see ECCNs 2B117 and
Related Definitions: N/A

Ttems:

a. A controlled thermal environment within the closed cavity and possessing a chamber cavity with
an inside diameter of 406 mm or more; and
b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

WASHSTATEC003810
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 266 of 752

[December 20, 2018]

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located
inside the other.

55. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:
2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .c through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS01 if they are “specially designed” for the “production” of the items controlled in
ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of
the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML
Category I.

56. In Supplement No. | to part 774, Category 2, revise ECCN 2D018 to read as follows:
2D018 “Software” for the “development,” “production,” or “use” of equipment controlled
by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for
software formerly controlled under this entry.

57. In Supplement No. | to part 774, Category 2, revise ECCN 2E001 to read as follows:
2E001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984, 2D991,
2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Controls) Country Chart (See Supp. No. 1 to part 738)

 

INS applies to “technology” for items INS Column 1

 

 

 

 

WASHSTATEC003811
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 267 of 752

[December 20, 2018]

 

controlled by 2A001, 2B001 to 2B009,
2D001 or 2D002

 

IMT applies to “technology” for MT Column 1
items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to
2B122, 2D001, or 2D101 for MT reasons

 

INP applies to “technology” for items INP Column 1
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP

reasons

 

INP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for INP Column 2

INP reasons

 

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by 2A226 having  the{CB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements
See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
Validated End-User authorizations.
List Based License Exceptions (Sce Part 740 for a description of all license exceptions)
CIV: N/A
TSR: Yes, except N/A for MT
Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according to

WASHSTATEC003812
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 268 of 752

[December 20, 2018]

the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the
EAR).
List of Items Controlled
Related Controls: Sec also 2E101, 2E201, and 2E301
Related Definitions: N/A

 

Items:
The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems
into coordinate measurement machines specified by 2B006.a.

58. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:
2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 24983, 2A984, 2A991, or 2A994), or 2B (except 2B991,
2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “technology” for equipment (NS Column |
controlled by 2A001, 2B001 to 2B009

 

IMT applies to “technology” for equipmentiMT Column 1
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122 for

MT reasons

 

INP applies to “technology” for equipment (NP Column 1
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B104, 2B109,
2B116, 2B201, 2B204, 2B206, 2B207,

 

 

 

 

WASHSTATEC003813
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 269 of 752

[December 20, 2018]

 

2B209, 2B225 to 2B233 for NP reasons

 

INP applies to “technology” for equipment (NP Column 2
controlled by 2A290 or 2A291 for NP

 

reasons

 

CB applies to “technology” for equipment (CB Column 2
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the
characteristics of those controlled by

2B350.g

 

 

 

AT applies to entire entry AT Column 1

 

 

Reporting Requirements
See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
Validated End-User authorizations.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: Yes, except N/A for MT
Special Conditions for STA
STA: License Exception STA may not be used to ship or transmit “technology” according to
the General Technology Note for the “production” of equipment as follows: ECCN
2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement No.1
to part 740 of the EAR).
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
The list of items controlled is contained in the ECCN heading.
59. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:
7A61L1 Military fire control, laser, imaging, and guidance equipment, as follows (see List of
Items Controlled).

License Requirements

WASHSTATEC003814
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 270 of 752

[December 20, 2018]

Reason for Control: NS, MT, RS, AT, UN

 

Control{s) Country Chart (See Supp. No. 1 to part 738).

 

NS applies to entire entry except 7A611.y | NS Column 1

 

MT applies to commodities in 7A611.a | MT Column 1
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column 1

 

AT applies to entire entry AT Column 1

 

UN applies to entire entry except 7A611.y | See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $1500
GBS: N/A
CIV: N/A
Special Conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be used
for any item in 7A611.
List of Items Controlled
Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate more
than a de minimis amount of U.S. origin “600 series” controlled content.
Related Definitions: N/A
Items:
a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially
designed” for a defense article on the USML or for a 600 series item.
b. to w. [RESERVED]

99 66

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,

angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that are

WASHSTATEC003815
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 271 of 752

[December 20, 2018]

“specially designed” for defense articles controlled by USML Category XII or items controlled by
TA611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 74002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611.y or 3A611.y.

39 66 99 66

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XII and not elsewhere
specified on the USML or in the CCL, as follows, and “parts,” “components,” “accessories,” and

“attachments

y.1 [RESERVED]

specially designed” therefor:

WASHSTATEC003816
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 272 of 752

Billing Code 4710-25

DEPARTMENT OF STATE

22 CFR Parts 121, 123

124, 126, and 129

3

[Public Notice 10603]
RIN 1400-AE30

ions List

U.S. Munit

International Traffic in Arms Regulations

1, , and II

1es

Categor

Department of State.

F

AGENCY

I rule.
§ 121.1 The United States Munitions List.

% OR OK Ok

ina

ACTION

=
<a

SR wR ES
BS SSS

ee RE?
euxndt SS? cack RR SABER
PE RIES EYRE EEN

SSS

Rx
&.

 

 

  

Category I—Firearms :

 

 

 

 

   

Ee

+ vt

*(b) Fully automatic firearms to .50 caliber

 

 

 

ey "
Pod

 

 

 

 

 

 

 

 

 

 

FORRES

 

 

   

*(e) Silencers, mufflers, anc

 

 

pS ERP RES,

 

SERS

 

 

 

 

SEETP ESF

 

WASHSTATEC003817
 

 

 

 

wt

 

Shek

 

 

 
 

favs

 

pees

PRES PE

 

 

  

 

 

mn

for the articles

tegory.

iS Ca

 

d attachments

   

accessories. an

 

 

 

 

 

 

wrens

 

FREES
ate

 

 

 

wenenes,

 

pence
werd
pert

ret

 

 

wept
sat
got

epee,

  

 

Nexalh

  

presses,

  

§ 120.10 of this subchapter) and

      

2,

Be

 

PEELE ET EE
Faas

 

.
&

 

 

LP
epee
See

sypos
Set
en
geod

 

peeves,
Sve

gen

pier,

‘eevee?

           

 

 

 

 

SE

 

20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 273 of 752

Case 2

 

 

 

&

 

 

 

 

paragraphs (a) through (d) of th

 

 

TEE

 

gon

 

beveed
riven

wproeed,

 

 

 

 

 

 

 

v

bere,

 

 

 

 

 

 

 

  

 

 

 

(i) Technical data (

 

   

to the defense articles described in

defense services (a

 

dedeod

 

 

rapes,

of

   

rt
Cent

 

 

 

 

 

WASHSTATEC003818
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 274 of 752

Case 2

  

ee
wp
be

 

 

      

Se PEE EEE SS

 

phen

 

Freche

prvonnahy

 

   

 

ceeht
ees
whe
fhs
oe
+ vet

 

ee

 

x

 

PEL TES

 

aS

ee

i

EE

z

 
 

RE

 
 

Pe
EASE

 

 

RPS

 

PRET

 

  
  

 

RS

aoe
x

ers

 

SEE

 

a

Pe

 

x

 
 

RNS

 

 

 

 

 

Boat

 

 

 

 

 

 

 

Sat
me
oe
me

P pdee
ence,
‘ebb
ee
2 pee

 

 

 

 

MS

 
 

 

Ea eek eee

 

 

 

 

4
g

a

 

RP he

 

 

Nee eee

 

2S
oe

¥

 

 

 

 

 

ge

pected,

 

gegen

eo

 
 

 

 

 

 

 

 

 

 

/
a,
gee!
Sent

weeeved,

 

tt

   

pate,

Rote

 

 

 

Perens

 

 

 

 

 

WASHSTATEC003819
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 275 of 752

Case 2

 

tives

 

 

 

 

 

pond

wef

pres

 

 

 

SENS Ee

 

 

 

Ry

 

 

TARY

 

 

 

=

 
 

as
ERY

12.7 mm),

See,

 
 

BN

 

nw

we

Lé.

 

Ree

 

OR ERE

 

caliber .50 (

 
 

 

 

 

 
 

SETI

 
 

 

 

 
  

 

¥

 

cm
cm

 

 

 

 

 

 

 

STS eee

 

SR ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Category I—Guns and Armament

 

 

 

 

WASHSTATEC003820
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 276 of 752

Case 2

 

 

 

 

x

 

 

RRS ES

 

 

 

EE

 

pm

bevned

ite

 

 

potent

wwnpr

 

S dpoeet

 

 

 

 

 

 

 

 

weeeved,

ena

 

 

 

 

 

 

 

peg

eo

por
wells

  

 

  

peg

eo

 

 

         

wenn
wee

ot

ever,

 

 

eget

ee

eee!

 

 

 

pe
Ne

posed

 

 

 

 

 

 

 

 

‘poerd

                 

 

   

 

 

 

Pate,
ere
r

beet

  

beet

  

pe

abel

pag

 

 

 

weno

ena

 

 

 

 

 

 

wpe,
Ce
2

  

 

 

 

 

rene

po

 

apes

“soot

 

 

 

rn

 

 

 

posed

po

  

we

wpe

 

 

 

WASHSTATEC003821
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 277 of 752

Case 2

    
      

bd
ord
Ee ois, 4
pon Sosnt 3
/ ony 5
vepend uM e
oo reser on 4
: Coe 3

eet

wwnpr

cies

poe,

 

Need

 
 

-designed

 
     
 

 
 
 
 

              

         

   

cae segeeds
+ gee “oad

 

SES

SES

 

+s vn “
. oh © po g
wh “ pd "
a 3 “4
ae te ~
ft sagen > os oe
eet tae
L S eae
©
2
s

EEE

 

PSP ES Ee

ey

  

 

4

 

a

ing mission

   
 

aS

 

east preeees sheet

Ipoveed

      

 

 

TEE YE ee

 

 

  
 
 
  
 
 
 

 

 
 

 

 

 

 

 

 
       
 
 
 

  
 
 
 

a ‘= ;
: oO “add
: So nook eh &h :
: 5 i ‘ ee
a o eo ©
. Oe me a
nog to 1 & 8 - | ye S
“ = : as
O vod
ae]
3
oe

 

 

 

rps a f gon vie
were Ifa ‘ i : poner, . :
Sood goon 4 ai " ?
+ ers en ‘sy i me w
po 3 i po
toot A i peeed oO
wpe Bee . | s
A i devet -
| weg
4

 

(b) Flame throwers

 

 

*(d) Kinetic energy weapon systems

 

(e) Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

: é
work mm
Bee ze A
Leevceved on

pet s
om ong £
oO od ot :
fl Neco oe ad 2
prhnert a

ek.

en

 

 

WASHSTATEC003822
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 278 of 752

Case 2

 

IS

rns
pers
aS

 
 
 

NRE

ena

 

se
x

 

 

gegen

eo

Eee
SSE

 
 

 

 

accessories,

 

eh

 

                

SES

 
 
 
 
 
    
   
 
 
 

weet : wees
we 3 o “et
a . or oa
es : “ «poo oe
L Fah ; vp
z oa a
# :
‘ att vegeod,
" hence a ‘na
2 feed | on
ie i vt teed
ee
es

 

eco

  
 

 
 
  
 

 

 

 

 
 

  
 

      

poe
a“ - es
w rhe sot
3 BRE
mt UE: a" pes qereres,
braid t : mS at sens
ve, oe beet wo yer per
“ hha a4 ree ie a ie
*, oe vests, # : woes
e Se eet tL}
a n ad pepo, Shot cpt
“ 2 ye yo ;
} * ae oer
a , ‘ ae ch chewed
pide 2B ae + te “ee S 5
oe iE 1 3 bs
4 rhs ee ceE 3 wey egends
t 3 oe oe re 2 pee fae
re vay? pee nn eae,
frye 5 pat Q
fd Ae aeeire “
- Be : Oe :
D4 = oe
A we

 
 
 

pemnt
eet

pen

 

 
 
 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

for
Sacdind,
pote, ete pote
gonna rey
wien errant meee

 

  

peg

eo

 

 

 

 

 

 

 

 

 

 

 
 
 
 

attachments, :

Sey

 

 

WASHSTATEC003823
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 279 of 752

Case 2

5 ae
rs,

ptt geen

Secon <pos

 

peg

 

. Sa?
vt
oon >
Seat renee
fede peewee

. yo

 

open
Seed Cee
Co

    

vote

 

 

orcs

es
poten

; or,

ret oD

a od

ne : feet

rss

tFo

sooth

pon ed

bed

pom

oe)

 

Beet

 

gerd,

 

po

a pee,

rapes,

att

 

eet,

 
 
 
 
 
 
  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peed i :
votnees Pat
os i
ppovend pebeed whoces tie ste,
ores poten ery verre
eh, seaman posse gonna
nese: Serene ees “report erento segeeds Serene
Seat ‘neat
Deed
i
fe

 
 

 

 

 
 

 

 

 

 

 

 

 
 
 

 

WASHSTATEC003824
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 280 of 752

Case 2

 

 

 

 

sregeode

‘nah
ft

     

hes
oe
o

deeod

  

 

 

 

 

 

prion,

yen,

get!

 

 

Ned

wwnpr

‘cog

 

ried
od
epee,

Sect!

 

 

 

 

 

creed
pee
am
gerd

cheat

5

 

 

 

 

> pens,

wpe

Pe

P

 

wetoe
a yee,
Pye,

 

 

 

wereed

Seon

 

Sead

 

     

weperk,

“eal

 

 

 

 

werner,
pee
ed

 

 

 

bchapter) and

bchapter) d

to the defense articles described in paragraphs (a)-,,{

1S SU

&
3
Canal
©
S
—
©
—N
—
rn

            

tly related

rec

is su

= §120.9 of th

e

Oe

 

eee
Pep
pel

“edpak

 

defense services («

   

 

sregeode

ed

 

ergeeds
Ce

 

(j) of this category a:

 

 

rapes,
woe

pa
teed
ee

 

      

wpe
"ert

 

po
wells

     

prone

a

por
wells
Speed

 

 

 

  

 

 

es!
z
K
a

 

 

 

WASHSTATEC003825
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 281 of 752

Case 2

 

 

 

eR

 

   

 

EE Se

 

SRT ES

aa

CERO LTE

 

ee
wp
be

 

   

 

EVs

pen

 

 

PERE

 

 

Sack
PES

wae 8

 

 

 

rst

"4
-

 

VER OPES ERT

 

 

 

  

 

 

 

 

et

ge F
aoe

or

NEE

 

 

SR ee

 

sete k
S

 

 

 

 

 

TEI

EAE

SSPE

EE

ES

EE

 

x

 

 

pte

:
Bey ER

 

 

SRESRERES

PETE

 

wees

 

 

WE

 

 

 

 

 

 

 

spent
asa
ons
ery
Seto
a
oe
eh
oe
me
wohebei
tb
im

peed

 

 

 

SER GRESE ES

ay ety grat

 

o
ce
2
F
F
a
oe
res
ope
rae
oe

 

  

 

                
   

Hee REE EES

te
a

REESE

 

 

 

 

3

Y

=

PRS

Se

 

 

 

 

 

eet
eee

  

 

RA

 

eS
S

   

 

 

 

 

"1

RES NS

ee

 

  

 

 

 

 

 

 

¥

Sea ES

io

SEES

 

 

 

 

 

 

ERIE S

SES

 

maa

 

Say

 

 

enh,
ene
les
re
one
ye
a
debe
ye
a
reeks

 

 

Be ee

ao

 

SS

 

 

 

 

 

 

es

Ee

See

 

    

EERIE TES

RW

RE

 

 

 

 

 

  

 

 

 

10

WASHSTATEC003826
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 282 of 752

Case 2

 

 

 

paperk

“eet

 

 

 

 

po
wells

     

weet
peter

 

 

 

 

 

 

 

 

sone nonseen ions nnnensnaennnsnornerntig mnwennnnnsrt

Ordnance

ek
Ras

Category [I—Ammunition

 

 

ESS

 

 

 

ition/,

(a) Ammun

 

 

 

gegen

“

peeved,
pessed
on

  

prion,

Pe

 

 

 

#7

eee!

deed

 

bal
as

 

Sot
LF

  

 

 

 

when,

vei

 

 

 

 

 

 

 

 

 

“

pessed

 

‘nach
peed,

honed

 

 

Va

ete

ged,
reed

gs,
eat

 

 

     

pen

 

 

 

 

rn

ete

od
mS

‘adesed,

in.
ol

 

 

wy

vote

 

 

     

Pe

 

  
 

 

 

epee
eet

 

Py
pebeod
Py
Coe

Anaad

 

 

 

 

 

11

WASHSTATEC003827
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 283 of 752

Case 2

 

 
 

 

 

 

 

   

Le

 

potent
ead

we

ene!

 

 

 

 

 

wwnpr

Sonat

 

 

 

2

pete

 

ones

Serene

 

    

e
reseed,

epee,
oh

 

 

popes

   

   

 

 

 

gegen

Cat

 

 

 

 

 

beer

chests
pot

 

 

 

 

 

 

resend
cot

ne vend
Apna
feet

“ened

Metts,

       

 

 

 

 

om
bested

 

posses,

aff

     

wwnpr

Speed

vee?
me

 

 

povod,

ot

peg
poten

 

Pap
pete
pesee

 

a
a

pedeed

 

 

 

peed

thn

  

bee

sagt
besos

     

Foyt
a

Poop
bebe

 

og
poche

"sae

 

 

 

Pa
pete
:
on
Pn
PL
beeces
see
Peay 4
peobeek
sg

   

 

ts

th

ing equipmen

n/ordnance handli

101

it

(b) Ammun

 

    

«4

is category

m

for the articles controlled

igned

igne

des

 

 

 

 

 

 

 

 

12

WASHSTATEC003828
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 284 of 752

Case 2

spent

RES EEL

 

STER,

 

 

a
o
—

           

  

 

 

 

 

 

icles in

for the art

S

SPRUE ES

aS

 

  

3

 

 

   

Ae

wy ee
ae

EES

SEs

Peres

REE

 

 

 

 

 

oa
potions
e3

 

 

 

 

Ry

 

SETS ES

ee

  

 

 

Soh}
yee
1» oe
on
a
ed
be
e

ee
pe

¢
SY ENE

 

 

SER AU

 

 

 

ye

 

 

 

 

 

 

 

paperk

‘el

 

pence

 

 

wenn

epee

 

 

 

gegen

oS
2

     

a
peeved,
eed

 

baoad

 

 

 

 

oP ESe

 

;
PEASE Pebrebiier bhi

wR

  

SPLEeey

 

 

 

 

 

 

  

 

om

bended

pote

 

 

gegen

eo

woe,
Ce
2

    

 

ergeeds
eee

we

peveed

gegen

x

   

 

 
 

 

gen

Nhe

 

  

Fi

eepeed,

 

 

   

FY
ae

  

     

 

 

rapes,

on,
Pad
Ninn,

vp

aoe
porns

peeved,

 

‘eat

 

 

 

13

WASHSTATEC003829
 

 

 

Ned

 

 

ca reed
ret pay wath

20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 285 of 752

Case 2

 

m

 

      

 

 

. Pn
2 pt
Serle ee, 5 4
ee tpernntt a’ Sat fee
S| . ponent
heck pone
wipe pono :
S 5 oe coe 2 gees
= . vena ite ie
n opeee,
meer Senne os

 

 

 

 

  

peat

 

a

peeve

peeved,

 

feos perene
we,
Seat

 

 

 

 

 

 

poe

      

 

 

 

Saat all Bank
Frreeon, 4 oy
os Sagoo
we Leet greeet
aa wn
St
epee ie

we

 

 

 

 

 

 

 

 

pene

a

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peeves,

 

 

 

 

 

 

 

 

 

  

 

 

 

 

5

 

 

 

 

 

 

wept

    

 

14

 

WASHSTATEC003830
 

 

 

               

 

 

 

 

 

 

 

 

 

  

 
 

o Le ee .
3 “8 “a Z e
3 tp ee A wa
" we fp Be
2 2 wee :
2
3 >>
3 ae)
be oO aL, ‘ es
2 o ae ° ° oe
< , @ ; oe wd
gs ae a a
— 2 “age : oS ee
3 8 “3 : 5
7 a ‘ed? ; :
nA zi >
2 Oo d
Q ;

§120.10 of th

 

is su

+ §120.9 of th

BE
Es

=

       

sae
ee

oh

    

 

   

poe

eo

pene

pon
potions
e3

ergeeds
eee

 

 

eepeed,

ed
gon
peed

     

 

 

 

     

 

 

 

      

 

 

TEES

SEER

 

 

permenant,

 

 

 

 
 

 

 

 

 

 

 

‘pope,
ee,
aed
ret
oe
#
CB
Ses
Phy

    

SRST
=

 

   

  

15

20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 286 of 752

Case 2

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oom
3
\Newrese”
Ww
6.
63
ran
op
s
3
Q.
c
+ ot
ie)
oO
2
>=
a
oO
ie]
oO
“a
Ww
oO
poor
QO
€
3
oY
Ww
5
ia
OQ
"So
o
SS
wet
°
ame

 

 

  

 

 

8 :
a op Co i :
se — wpe be (op e ;
eg — w Son? ref H i - od
s § oo : ‘|
> pond . 9 rod eh 4 i " 2
= = 4 : booed D i
5 vey te :
o & aD bce 2 on |
4 oa “ ‘|
@ § 3 oS os ;
ee wa — OE as
o ae a ‘ A 4
oS So: oh JE :

 

WASHSTATEC003831
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 287 of 752

   

 

ret

tad

pon
‘pone

 

 

es,

 

tegory does not control cartridge and

is ca

Th

 

 

 

to export, have been rendered useless beyond the

, prior

shell casings that

possibility of restoration for use as a cartridge or shell casing by means of

ing or popping.

heating, flame treatment, mangling, crushing, cutt

PELE PLY

 

 

 

 

eR RARE

   

 

7

 

 

PRETME ELEY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

WASHSTATEC003832
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 288 of 752

Categories |, IL, and ill MDE Transitioning to the CCL

 

 

ITEM DESCRIPTION

CCL CONTROL

 

Cartridge, 5.56mm M855A1

 

 

CCL

ECCN OA505.a

 

 

WASHSTATEC003833

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 289 of 752

The Honorable

Robert P. Corker, Jr., Chairman
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and ITI to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and I; line-in/line-out comparison of the
current and revised USML Categories I, II and HI;, the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC003834
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 290 of 752

The Honorable

Robert Menendez

Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and ITI to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and I; line-in/line-out comparison of the
current and revised USML Categories I, II and HI; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC003835
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 291 of 752

The Honorable

Edward R. Royce, Chairman
Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), Lam
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and IT] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, IT and HI; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC003836
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 292 of 752

The Honorable

Eliot L. Engel

Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Engel:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and IT] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, IT and HI; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC003837
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 293 of 752

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and HI
AGENCY: Department of State.
ACTION: Final rule.

§ 121.1 The United States Munitions List.
ook ck ok ok
Category I—Firearms and Related Articles

*(a) Firearms using caseless ammunition.

*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.

*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

WASHSTATEC003838
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 294 of 752

inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(i) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense
services using the classified technical data. (See § 125.4 of this subchapter
for exemptions.)

(j)}-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I: The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

designed to expel a projectile by the deflagration of propellant;

WASHSTATEC003839
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 295 of 752

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.
Category Ii—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(35): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(3): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(3): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE

WASHSTATEC003840
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 296 of 752

ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

Note I to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire
modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are

controlled on the CCL under ECCN 2B232.

WASHSTATEC003841
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 297 of 752

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f)-(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(111) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

WASHSTATEC003842
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 298 of 752

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components

therefor; or

WASHSTATEC003843
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 299 of 752

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(11) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1)—(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category WI—Ammunition and Ordnance

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph

(d)(1) or (3) of this category;

WASHSTATEC003844
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 300 of 752

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or
stacked projectiles or for guns that fire superposed or stacked projectiles;

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a

commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)

WASHSTATEC003845
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 301 of 752

identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER}, or later.

(b) Ammunition/ordnance handling equipment specially designed for the
articles controlled in this category, as follows:

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted uranium;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

WASHSTATEC003846
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 302 of 752

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled
in USML Category I;

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category IT;

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or IT;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and
specially designed parts and components therefor;

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system

that:

10

WASHSTATEC003847
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 303 of 752

(1) Is classified;

(11) Contains classified software; or

(111) Is bering developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f}-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note | to Category II: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category IIT; This category does not control cartridge and shell

casings that, prior to export, have been rendered useless beyond the

11

WASHSTATEC003848
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 304 of 752

possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.
Note 3 to Category IIT; Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

12

WASHSTATEC003849
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 305 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/4/2019 7:06:02 PM

To: Foster, John A [FosterJA2 @state.gov]
Subject: USML Cat I-llf 38(f) - AM to T + JAF Edits copy

Attachments: USML Cat I-Ill 38(f) - AM to T + JAF Edits copy.docx

My cut, version 2.
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003850
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 306 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/4/2019 7:31:36 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Khawam, Joseph N [KhawamJN @state.gov]
ce: Hart, Robert L [HartRL@state.gov]; Memos, Nicholas [MemosNI@state.gov]

Subject: FW: Follow up to call

Attachments: 90 - Second Amended Complaint.pdf; CJ Determination.pdf; 2019-10-2 Redline Commerce Cat I-III firearms rule
Compare 2019-03-11 to Current Draft 2019-10-2 for sending to DOJ and DOS.docx

Christine,
Roh is probably in the best position to answer these questions.

Rick

Richard W. Koelling, Jr.

Denuty Clrector (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Friday, October 4, 2019 3:11 PM

To: Memos, Nicholas <MemosN!|@state.gov>

Cc: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: FW: Follow up to call

Nick,

 

WASHSTATEC003851
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 307 of 752

Christine

From: Khawam, Joseph N <KhawamiN@state. gov>
Sent: Friday, October 4, 2019 12:50 PM
To: Minarich, Christine M <AdjinarichtM
Subject: Fwd: Follow up to call

state soy>

   

Here’s the email I mentioned to you on the phone.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Khawam, Joseph N
Sent: Monday, September 23, 2019 12:15:55 PM

Subject: Follow up to call

i've attached the Settlement Agreement signed on June 29, 2018 with DD. Under that agreement, the USG agreed to
the following:

1. State would draft and fully pursue, to the extent authorized by law (including the APA), the publication in the
Federal Register of a notice of proposed rulemaking and final rule, revising USML Category | to exclude “the
technical data that is the subject of the Action.”

2. State would announce, while the above-referenced final rule is in development, a temporary modification,
consistent with the ITAR, 22 CFR § 126.2, of USML Category | to exclude “the technical data that is the subject of
the Action.” The announcement will appear on the DDTC website on or before July 27, 2018.

3. State would issue a letter to Plaintiffs on or before July 27, 2018, signed by the DAS for Defense Trade Controls,
advising that the Published Files, Ghost Gunner Files, and CAD Files are approved for public release {i.e.,
unlimited distribution) in any form and are exempt from the export licensing requirements of the [TAR because
they satisfy the criteria of 22 CFR 125.4(b)(13).

4. State would acknowledge and agree that the temporary modification of USML Category | permits any US person,
to include DD’s customers and SAF’s members, to access, discuss, use, reproduce, or otherwise benefit from
“the technical data that is the subject of the Action,” and that the letter to Plaintiffs permits any such person to
access, discuss, use, reproduce, or otherwise benefit from the Published Files, Ghost Gunner Files, and CAD Files.

Note that the phrase “the technical data that is the subject of the Action” is defined in paragraph 12 of the Settlement
Agreement, and requires some cross-referencing to other terms described in the same paragraph of the Settlement
Agreement and to the Second Amended Complaint (also attached).

To complete the timeline for you, State complied with items (2) and (3) above on July 27, 2018, and I’ve attached the
letter we provided to DD {| can’t locate a screenshot of the website announcement, but I’m not sure that’s

essential). On July 30, 2018, the eight states and DC filed the Washington action and moved for a TRO. The court issued
a TRO on July 31, 2018 and issued a PI on August 27, 2018. The Pi order states that “[t]he federal defendants and all of
their respective officers, agents, and employees are hereby enjoined from implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” and the letter to Cody R. Wilson, Defense Distributed,
and the Second Amendment Foundation issued by the U.S. Department of State on July 27, 2018, and shall preserve the
status quo ex ante as if the modification had not occurred and the letter had not been issued until further order of the
Court.”

Joseph N. Khawam

Attorney-Adviser
U.S. Department of State

WASHSTATEC003852
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 308 of 752

Office of the Legal Adviser (L/PM)}
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

 

WASHSTATEC003853
Casecag8 IM SQVideBPal RPoauaTemhanhebS FKecOaPIeHe Fagecisneig 752

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

DEFENSE DISTRIBUTED, SECOND AMENDMENT
FOUNDATION, INC., and CONN WILLIAMSON,

Case No. 15-CV-372-RP

SECOND AMENDED

Plaintiffs, COMPLAINT

§
§
§
§
§
§
§
U.S. DEPARTMENT OF STATE; REX TILLERSON, §
in his official capacity as Secretary of State; §
DIRECTORATE OF DEFENSE TRADE CONTROLS, — §
Department of State Bureau of Political Military Affairs; §
MIKE MILLER, in his official capacity as Acting §
Deputy Assistant Secretary, Defense Trade Controls, §
Bureau of Political Military Affairs, Department of §
State: and SARAH J. HEIDEMA, in her official §
capacity as Acting Director, Office of Defense Trade §
Controls Policy, Bureau of Political Military Affairs, §
Department of State; §

§

§

§

Defendants.

 

SECOND AMENDED COMPLAINT
Plaintiffs Defense Distributed, Second Amendment Foundation, Inc., and Conn
Williamson, by and through undersigned counsel, complain of Defendants as follows:
INTRODUCTION
“Any system of prior restraints of expression comes to this Court bearing a heavy
presumption against its constitutional validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58,70
(1963). The prior restraint system challenged here cannot overcome its presumption of

invalidity.

WASHSTATEC003854
Casenag8 IM SQVideBPal RPoauaTemanetS FKecOaPIeHe FagecsadOig 752

Contrary to the Justice Department’s warning that such actions are unconstitutional,
Defendants unlawfully apply the International Traffic in Arms Regulations, 22 C.F.R. Part 120
et seq. “ITAR”) to prohibit and frustrate Plaintiffs’ public speech, on the Internet and other open
forums, regarding arms in common use for lawful purposes. Defendants’ censorship of
Plaintiffs’ speech, and the ad hoc, informal and arbitrary manner in which that scheme is
applied, violate the First, Second, and Fifth Amendments to the United States Constitution.
Plaintiffs are entitled to declaratory and injunctive relief barring any further application of this
prior restraint scheme, and to recover money damages to compensate for the harm such
application has already caused.

The Parties

1. Plaintiff Defense Distributed is a Texas corporation organized under the laws of
the State of Texas, whose headquarters are located in Austin, Texas, and whose principal place
of business is located in Austin, Texas. Defense Distributed was organized and is operated for
the purpose of defending the civil liberty of popular access to arms guaranteed by the United
States Constitution through facilitating global access to, and the collaborative production of,
information and knowledge related to the three-dimensional (“3D”) printing of arms; and to
publish and distribute, at no cost to the public, such information and knowledge on the Internet
in promotion of the public interest.

2. Plaintiff Second Amendment Foundation, Inc. SAF’) is a non-profit
membership organization incorporated under the laws of Washington with its principal place of
business in Bellevue, Washington. SAF has over 650,000 members and supporters nationwide,
including in Texas. The purposes of SAF include promoting, securing, and expanding access to

the exercise of the right to keep and bear arms; and education, research, publishing and legal

WASHSTATEC003855
Casecag8 IM SQVideBPal RPoauaTemanetS FikecOaPIeHe0 Fagecstdflig’ 752

action focusing on the constitutional right to privately own and possess firearms, and the
consequences of gun control. SAF brings this action on behalf of its members.

3. Conn Williamson is a natural person and a citizen of the United States and the
State of Washington.

4. Defendant the United States Department of State is an executive agency of the
United States government responsible for administering and enforcing the ITAR under the
authority of the Arms Export Control Act of 1976,22 U.S.C. § 2778, et seg. (“AECA”).

5. Defendant Rex W. Tillerson is sued in his official capacity as the Secretary of
State. In this capacity, he is responsible for the operation and management of the United States
Department of State, and this includes the operation and management of the Directorate of
Defense Trade Controls (DDTC”) and administration and enforcement of the ITAR.

6. Defendant DDTC 1s a subordinate unit within the Department of State Bureau of
Political and Military Affairs responsible for administering and enforcing the ITAR.

7. Defendant Mike Miller is sued in his official capacity as the Acting Deputy
Assistant Secretary of State for Defense Trade Controls in the Bureau of Political-Military
Affairs. In his official capacity, Miller is responsible for the operation and management of
DDTC, and this includes administration and enforcement of the ITAR.

8, Defendant Sarah Heidema is sued in her official capacity as the Acting Director
of the Office of Defense Trade Controls Policy Division. In her official capacity, she is
responsible for administration of the ITAR, including ITAR’s commodity jurisdiction
procedures; implementation of regulatory changes as a result of defense trade reforms; and

providing guidance to industry on ITAR requirements.

WASHSTATEC003856
Casecag8 IM SeVideBPal RPoduaTeMmanhetS FKeCOaPIeHe Fagecasdizig 752

JURISDICTION AND VENUE

9. This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.
§§ 1331, 1343, 2201, and 2202.

10. Venue lies in this Court pursuant to 28 U.S.C. § 1391(e)(1)(B) and (C), asa
substantial part of the events and omissions giving rise to the claim occurred, and Plaintiff
Defense Distributed resides, within the Western District of Texas.

STATEMENT OF FACTS
Broad and Vague Scope of the ITAR

11. The AECA affords the President limited control over the export of “defense
articles.” 22 U.S.C. § 2778(a)(1).

12. Although the AECA does not expressly authorize control over “technical data,”
the ITAR, which implements the Act, includes “technical data” within its definition of “defense
articles.” 22 C.F.R.§ 120.6.

13. The ITAR broadly defines “technical data” as information “required for the
design, development, production, manufacture, assembly, operation, repair, testing, maintenance
or modification of defense articles.” 22 C.F.R.§ 120.10. This includes “information in the form
of blueprints, drawings, photographs, plans, instructions or documentation” and “software”
“directly related to defense articles.” Id.

14. The ITAR requires advance government authorization to export technical data.
Criminal penalties for unauthorized exports of technical data and other violations of the ITAR
include, inter alia, prison terms of up to twenty (20) years and fines of up to $1,000,000 per
violation. 22 U.S.C. § 2778(c). Civil penalties include fines of over $1,000,000 per violation. 22

U.S.C. § 2778(e); 83 Fed. Reg. 234, 235 (Jan. 3, 2018).

WASHSTATEC003857
Casenag8 IM SeVideBPal RPoauaTemhanetS FiKecOaPIeHe0 Fagecssdeig 752

15. The scope of technical data subject to ITAR control, as described on the US.
Munitions List “USML”), 22 C_F.R.§ 121.1, is vague, ambiguous, and complex. Defendants
constantly change, often without notice, their views of what this scope entails.

16. Americans have submitted thousands of written requests, known as “commodity
jurisdiction requests,” to DDTC for official determinations as to the ITAR’s scope.

History of Defendants’ Prior Restraint Scheme

17. From 1969 to 1984, Footnote 3 to former ITAR Section 125.11 implied that the
ITAR imposed a prepublication approval requirement on publications of privately generated
ITAR-controlled technical data, stating that “[t]he burden for obtaining appropriate U.S.
Government approval for the publication of technical data falling within the definition in §
125.01, including such data as may be developed under other than U.S. Government contract, is
on the person or company seeking publication.”

18. Beginning in 1978, the U.S. Department of Justice’s Office of Legal Counsel
issued a series of written opinions advising Congress, the White House, and the Department of
State that the use of the ITAR to impose a prior restraint on publications of privately generated
unclassified information into the public domain violated the First Amendment of the United
States Constitution (the “Department of Justice memoranda”).

19. In 1980, the Department of State Office of Munitions Control, the predecessor to
Defendant DDTC, issued official guidance providing that “[a]pproval is not required for
publication of data within the United States as described in Section 125.11(a)(1). Footnote 3 to
Section 125.11 does not establish a prepublication review requirement.”

20. Thereafter, the Department of State removed Footnote 3 from the ITAR,

expressly stating its intent to address First Amendment concerns. See 49 Fed. Reg. 47,682 (Dec.

WASHSTATEC003858
Casenag8 IM SeVideBPal RPoauaTemanetS FKecOaPIeHe FagecedHig 752

6, 1984). As such, to the extent the ITAR imposed any prepublication approval requirement on
private, non-classified speech, the requirement was ostensibly removed in 1984.

21. In 1995, Defendant the United States Department of State conceded in federal
court that reading the ITAR as imposing a prior restraint “is by far the most un-reasonable
interpretation of the provision, one that people of ordinary intelligence are least likely to assume
1s the case.” Bernstein v. United States Department of State, et. al., No. C-95-0582,1997 US.
Dist. Lexis 13146 (N.D. Cal. August 25, 1997).

22. Prior to May 2013, Defendant the United States Department of State had not only
disavowed the prior restraint in public notices and in federal court, it had never publicly enforced
a prior restraint under the ITAR.

The Published Files

23. Posting technical data on the Internet is perhaps the most common and effective
means of creating and disseminating information. A cursory search on Google and other Internet
search engines evidences that ITAR-controlled technical data is freely published in books,
scientific journals, and on the Internet.

24. Plaintiff Defense Distributed publishes files on the Internet as a means of
fulfilling its primary missions to promote the right to keep and bear arms and to educate the
public.

25. Defense Distributed privately generated technical information regarding a number
of gun-related items, including a trigger guard, grips, two receivers, a magazine for AR-15 rifles,

and a handgun (the “Published Files”).

WASHSTATEC003859
Casecag8 IM SeVideBPal RPoauaTeMmanedS FikecOBPIeHe0 Fagec7adhig 752

26. In December 2012, Defense Distributed began posting the Published Files on the
Internet for free, at no cost to the public. That publication inherently advanced Defense
Distributed’s educational mission.

27. At the time Defense Distributed posted the Published Files, there was no publicly
known case of Defendants enforcing a prepublication approval requirement under the ITAR.

28. Notwithstanding the Department of Justice memoranda, the 1980 guidance, the
1985 ITAR amendment, Defendant the United States Department of State’s representations to a
federal court in Bernstein v. United States, and Defendants’ failure to previously enforce a
prepublication approval requirement under the ITAR, on May 8, 2013, DDTC sent Defense
Distributed a letter that warned:

DTCC/END is conducting a review of technical data made publicly available by

Defense Distributed through its 3D printing website, DEFCAD.org, the majority

of which appear to be related to items in Category I of the USML. Defense

Distributed may have released ITAR-controlled technical data without the

required prior authorization from the Directorate of Defense Trade Controls

(DDTC), a violation of the ITAR.

29. At the time it posted the Published Files, Defense Distributed did not know that
DDTC would demand pre-approval of public speech. Defense Distributed believed, and
continues to believe, that the United States Constitution guarantees a right to share truthful
speech— especially speech concerning fundamental constitutional rights—in open forums.
Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied
with DDTC’s demands and removed all of the Published Files from its servers.

30. The DDTC letter further directed Defense Distributed to submit the Published
Files to DDTC for review using the DDTC “commodity jurisdiction” procedure, the ITAR

procedure “used with the U.S. Government if doubt exists as to whether an article or service is

covered by the U.S. Munitions List.” 22 C.F.R.§ 120 4(a).

WASHSTATEC003860
Casecag8 IM SQVideBPal RPoauaTemanhetS FiKecOaPIeHe0 Fagecssdoig 752

31. Defense Distributed complied with DDTC’s request and filed ten (10) commodity
jurisdiction requests covering the Published Files on June 21, 2013.

32. On June 4, 2015 — nearly two years from the date of Defense Distributed’s
commodity jurisdiction requests and six days before their first responsive pleading was due in
this case — Defendants issued a response to the ten commodity jurisdiction requests. They
determined that six of the Published Files, including the handgun files, were ITAR-controlled.

The “Ghost Gunner” Files

33. DDTC identifies the Department of Defense Office of Prepublication Review and
Security “DOPSR”) as the government agency from which private persons must obtain prior
approval for publication of privately generated technical information subject to ITAR control.

34. Neither the Code of Federal Regulations nor any other public law establishes a
timeline for decision, standard of review, or an appeals process for DOPSR public release
determinations.

35. Worsening this situation, DOPSR refuses to review information that it deems is
not clearly subject to the ITAR.

36. On September 25, 2014, Defense Distributed sent DOPSR a request for
prepublication approval for public release of files containing technical information on a machine,
named the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun
parts (the “Ghost Gunner Files”).

37. On October 1, 2014, DOPSR sent Defense Distributed a letter stating that it
refused to review Defense Distributed’s request for approval because DOPSR was unsure
whether the Ghost Gunner was subject to the ITAR. Also in its letter, DOPSR recommended that

Defense Distributed submit another commodity jurisdiction request to DDTC.

WASHSTATEC003861
Caseag8 IM SeVideBPal RPoduETeMmanetS FiiKecOBPIeHe Fagecosdiig 752

38. Defense Distributed submitted another commodity jurisdiction request for the
Ghost Gunner to DDTC on January 2, 2015.

39. On April 13,2015, DDTC responded to the Ghost Gunner commodity jurisdiction
request. It determined that the Ghost Gunner machine is not subject to ITAR, but that “software,
data files, project files, coding, and models for producing a defense article, to include 80% AR-
15 lower receivers, are subject to the jurisdiction of the Department of State in accordance with
{the ITAR].” Defense Distributed did not seek a determination with respect to such files, but it
did seek a determination as to whether the software necessary to build and operate the Ghost
Gunner machine is ITAR-controlled. DDTC subsequently clarified that such software 1s, like the
machine itself, not subject to ITAR controls, but reiterated its ruling with respect to files related
to the production of a “defense article.”

Prior Restraint on CAD Files

40. Since September 2, 2014, Defense Distributed has made multiple requests to
DOPSR for prepublication review of certain computer-aided design (“CAD”) files.

41. On December 31, 2014, nearly four months after Defense Distributed submitted
the first of the CAD review requests, DOPSR sent Defense Distributed two letters dated
December 22, 2014, stating that it refused to review the CAD files. DOPSR’s decision was
made, in whole or in part, with specific direction from DDTC.

42. The DOPSR letter directed Defense Distributed to the DDTC Compliance and
Enforcement Division for further questions on public release of the CAD files. However,
because this is not the DDTC division responsible for issuing licenses or other forms of DDTC
authorization, on January 5, 2015, Defense Distributed sent a written request to DDTC for

guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.

WASHSTATEC003862
Case ase cvs Q_bos¥2JR D 0p ubEnich? G6 5 Fide O9A6A2 PRGIEG HF 05 752

43. To date, DDTC has not responded to Defense Distributed’s request for guidance

on how to obtain authorization from DDTC Compliance for release of the CAD files.
Prior Restraint on Other Files

44. Defense Distributed has and will continue to create and possess other files that
contain technical information, to include design drawings, rendered images, written
manufacturing instructions, and other technical information that Defense Distributed intends to
post to public forums on the Internet. Many of these files are described in the USML.

45. Plaintiff SAF’s members, including, e.g., Conn Williamson and Peter Versnel,
have a keen interest in accessing, studying, sharing, modifying, and learning from Defense
Distributed’s various files, as well as similar 3D printing files related to firearms that they or
others have created. They would access and share these files on the Internet, and use the files for
various purposes, including the manufacture of firearms of the kind in common use that they
would keep operable and use for self-defense, but cannot do so owing to the prepublication
approval requirement. But for DDTC’s prepublication approval requirement on such files, SAF
would expend its resources to publish and promote, on the Internet, the distribution of Defense
Distributed’s various files, and similar files generated by its members and others.

High Price Tag for Public Speech Licenses

46. The ITAR requires that any person who engages in the United States in the
business of exporting technical data to register with the DDTC. See 22 C.F.R.§ 122.1(a). For
the purpose of the ITAR, engaging in such a business requires only one occasion of exporting
technical data. Id.

47. DDTC Registration is a precondition to the issuance of any license or other

approval under the ITAR. See 22 C.F.R.§ 122.1(c).

10

WASHSTATEC003863
Case ase cvs Q_bosv2JR D op ubenich? O65 Fide O9A6A2 PRGOE BSP 05 752

48. The base fee for DDTC registration is $2,250.00 a year. See 22 CFR. § 122.3(a).

This fee increases based on the number of licenses requested in the previous year.
Great, Irreparable, and Continuing Harm

49. But for DDTC’s impositions upon the distribution of the Published Files, Ghost
Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject
Files”), Plaintiffs would freely distribute the Subject Files. Plaintiffs refrain from distributing the
Subject Files because they reasonably fear that Defendants would pursue criminal and civil
enforcement proceedings against Plaintiffs for doing so.

50. DDTC’s acts have thus caused irreparable injury to Plaintiffs, their customers,
visitors, and members, whose First, Second, and Fifth Amendment rights are violated by
DDTC’s actions.

COUNT ONE
ULTRA VIRES GOVERNMENT ACTION

51. Paragraphs 1 through 50 are incorporated as though fully set forth herein.

52. The Defendants’ imposition of the prepublication requirement, against any non-
classified privately-generated speech, including on (but not limited to) the Subject Files, lies
beyond any authority conferred upon them by Congress under the AECA, as confirmed by the
1985 ITAR amendment. Accordingly, Defendants’ imposition of the prepublication approval
requirement is ultra vires and Plaintiffs are entitled to injunctive relief against Defendants’

application of the prepublication approval requirement.

11

WASHSTATEC003864
Case ase cvs Q_bos¥2JR D op ueEnich? O65 Fide O9A6A2 PRGIE BSP 05 752

COUNT TWO
RIGHT OF FREE SPEECH— U.S. CONST. AMEND. I

53. Paragraphs 1 through 52 are incorporated as though fully set forth herein.

54. Defendants’ prepublication approval requirement is invalid on its face, and as
applied to Plaintiffs’ public speech, as an unconstitutional prior restraint on protected expression.

55. Defendants’ prepublication approval requirement is invalid on its face, and as
applied to Plaintiffs’ public speech, as overly broad, inherently vague, ambiguous, and lacking
adequate procedural protections.

56. Defendants’ prepublication approval requirement is invalid as applied to Defense
Distributed’s posting of the Subject Files, because Defendants have selectively applied the prior
restraint based on the content of speech and/or the identity of the speaker.

57. Defendants’ interruption and prevention of Plaintiffs from publishing the subject
files, under color of federal law, violates Plaintiffs’ rights under the First Amendment to the
United States Constitution, causing Plaintiffs, their customers, visitors and members significant
damages. Plaintiffs are therefore entitled to injunctive relief against Defendants’ application of
the prior restraint.

COUNT THREE
RIGHT TO KEEP AND BEAR ARMS— U.S. CONST. AMEND. IT

58. Paragraphs 1 through 57 are incorporated as though fully set forth herein.

59. The fundamental Second Amendment right to keep and bear arms inherently
embodies two complimentary guarantees: the right to acquire arms, and the right to make arms.

60. If one cannot acquire or create arms, one cannot exercise Second Amendment

rights. Infringing upon the creation and acquisition of arms of the kind in common use for

12

WASHSTATEC003865
Case ase cvs Q_bosv2JR D op uHenich? G6 5 Fide O9A6A2 PRGIA SSE 05 752

traditional lawful purposes violates the Second Amendment. District of Columbia v. Heller, 554
U.S. 570, 627 (2008).

61. By maintaining and enforcing the prepublication approval requirement and
forbidding Plaintiffs from publishing the subject files, which enable the lawful manufacture of
firearms, Defendants are violating the Second Amendment rights of Plaintiffs, their customers,
members, and visitors. Plaintiffs are therefore entitled to injunctive relief against Defendants’
application of the prior restraint.

COUNT FOUR
RIGHT TO DUE PROCESS OF LAW— U.S. CONST. AMEND. V

62. Paragraphs 1 through 61 are incorporated as though fully set forth herein.

63. The Due Process Clause of the Fifth Amendment to the United States
Constitution requires the Government to provide fair notice of what 1s prohibited, prohibits
vague laws, and prevents arbitrary enforcement of the laws.

64. On its face, Defendants’ prepublication approval requirement is overly broad,
vague, arbitrary, and lacks adequate procedural safeguards. Plaintiffs are therefore entitled to
injunctive relief against Defendants’ application of the prior restraint.

65. As applied to Defense Distributed, Defendants’ imposition of the prepublication
approval requirement, failure to clearly describe the information subject to the prior restraint,
and failure to provide a process for timely review of Defense Distributed’s speech have deprived
Defense Distributed of its right to fair notice of what is required under the law and adequate
process, in violation of the Fifth Amendment. Defense Distributed is therefore entitled to

injunctive relief against Defendants’ application of the prior restraint.

WASHSTATEC003866
Case ase cvs Q_bbos72JR D op ueEnich? G6 5 Fide O9A6A2 PRGAE SSE 06 752

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that judgment be entered in their favor and against
Defendants as follows:

1. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information is, on its face and as applied to Plaintiffs’ public speech, null
and void, and of no effect, as an unconstitutional Ultra Vires government action.

2. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to
include Internet postings of the Subject Files, violates the First Amendment to the United States
Constitution;

3. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to public speech, to include the
Internet posting of files used in the production of arms of the kind in common use for traditional
lawful purposes, including but not limited to the Subject Files, violates the Second Amendment
to the United States Constitution;

4. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to
include Internet postings of the Subject Files, violates the Fifth Amendment to the United States
Constitution;

5. An order permanently enjoining Defendants, their officers, agents, servants,
employees, and all persons in active concert or participation with them who receive actual notice
of the injunction, from enforcing the prepublication approval requirement against public speech

on privately generated unclassified information;

14

WASHSTATEC003867
Case ase0i cvs Q_bosv2JR D op uHenich? G6 5 Fide O9A6A2 PRGIAS SP 05 752

6. An order permanently enjoining Defendants, their officers, agents, servants,
employees, and all persons in active concert or participation with them who receive actual notice
of the injunction, from enforcing the prepublication approval requirement against Plaintiffs’

public speech, to include Internet postings of the Subject Files;

7. Attorney fees and costs pursuant to 28 U.S.C. § 2412; and

8, Any other further relief as the Court deems just and appropriate.

Dated: January 31,2018

/s/ Alan Gura

Alan Gura

Virginia Bar No. 68842*

Gura PLLC

916 Prince Street, Suite 107
Alexandria, Virginia 22314
703.835 .9085/Fax 703.997.7665
alan@ guraplic.com

 

/s/ Matthew Goldstein

Matthew Goldstein

D.C. Bar No. 975000*

Matthew A. Goldstein, PLLC
1875 Connecticut Avenue, N.W.
10th Floor

Washington, DC 20009

202.550 .0040/Fax 202.683 .6679
matthew @ goldsteinplic.com

 

/s/ David §. Morris

William T.“Tommy” Jacks
Texas State Bar No. 10452000
David S. Morris

Texas State Bar No. 24032877
FISH & RICHARDSON PC.
One Congress Plaza, Suite 810
111 Congress Avenue

Austin, Texas 78701

512.472 .5070/Fax 512.320.8935
jacks @ fr.com

dmotris@ fr.com

 

WASHSTATEC003868

Respectfully submitted,

/s/ William B. Mateja

William B. Mateja

Texas State Bar No. 13185350
POLSINELLI P.C.

2950 N. Harwood, Suite 2100
Dallas, Texas 75201

214.397 0030/Fax 214.397 0033
Mateja @ polsinelli.com

 

/s/ Josh Blackman

Josh Blackman

Virginia Bar No. 78292

1303 San Jacinto Street

Houston, Texas 77002

202 .294 .9003/Fax: 713.646.1766
joshblackman@ gmail.com

 

*Admitted pro hac vice
Case gsOscyPe-bbos7eIRPOMMEEnIARG2S HHiRSORIAAS Faapeseéied 752

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintiffs, §
§

V. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al., §
Defendants. §

EXHIBIT A

WASHSTATEC003869
Case gsOscyPe-bos7eIRPOMMEEnIdRS2S HHiRORAAS Faapeszerd 752

 

 

 

 

 

 

 

WASHSTATEC003870
Case gsOscyPei-boseIRPOMURERIdRS2S HHiRSORIATARS FaapesPered 752

 

 

 

WASHSTATEC003871
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 327 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/4/2019 7:40:47 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: USML Cat f-111 38(f) - AM to T + JAF Edits copy

Attachments: USML Cat I-Ill 38(f) - AM to T v2 + JAF Edits.docx

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Friday, October 4, 2019 3:06 PM

To: Foster, John A <FosterJA2 @state.gov>

Subject: USML Cat I-lil 38(f) - AM to T + JAF Edits copy

My cut, version 2.
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003872
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 328 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/4/2019 8:28:22 PM

To: Hart, Robert L [HartRL@state.gov]

cc: Koelling, Richard W [KoellingRW @state.gov]
Subject: FW: USML Cat I-Ill 38(f) - AM to T + JAF Edits copy

Attachments: USML Cat I-Ill 38(f) - AM to T v2 + JAF Edits.docx

Rob,

i just spoke with Rick, and he asked me to send you the most recent version of the AM with my edits. Please add your
edits on top of mine and return the docurnent to Rick, as he would like to review it again before it’s circulated to a wider
distro.

Best,
John

SENSITIVE BOT UNCLASSIFIED

From: Foster, John A

Sent: Friday, October 4, 2019 3:41 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: USML Cat I-Ill 38(f) - AM to T + JAF Edits copy

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state goy>
Sent: Friday, October 4, 2019 3:06 PM

To: Foster, John A <FostenJA? @state. go>

Subject: USML Cat I-lll 38(f) - AM to T + JAF Edits copy

My cut, version 2.
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003873
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 329 of 752

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 10/4/2019 8:47:12 PM

To: Foster, John A [FosterJA2 @state.gov]

Subject: RE: USML Cat I-lil 38(f) - AM to T + JAF Edits copy

Attachments: USML Cat I-lil 38(f) - AM to T v2 + JAF Edits RLH.docx

Thanks, ’ve got a few things in here.

Rob Hart
202.736.9231 | hartri@state gov

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Friday, October 4, 2019 4:28 PM

To: Hart, Robert L <HartRL@state.gov>

Cc: Koelling, Richard W <KoellingRW @state.gov>

Subject: FW: USML Cat I-III 38(f) - AM to T + JAF Edits copy

Rob,

i just spoke with Rick, and he asked me to send you the mast recent version of the AM with my edits. Please add your
edits on top of mine and return the document to Rick, as he would like to review it again before it’s circulated to a wider
distra.

Best,
John

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A
Sent: Friday, October 4, 2019 3:41 PM

Subject: RE: USML Cat I-Il] 38(f} - AM to T + JAF Edits copy

SENSITIVE BUT UNCLASSIFIED
From: Koelling, Richard W <KoellingRW Gistate gov>
Sent: Friday, October 4, 2019 3:06 PM
To: Foster, John A <FosteriA2 @state gov>
Subject: USML Cat I-lll 38(f) - AM to T + JAF Edits copy

 

 

My cut, version 2.
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003874
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 330 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 10/4/2019 8:56:31 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: Cats I-llf rule

Heads up that | just spoke with Liz and we should expect Commerce to propose some additional revisions to our

additional context on Monday if necessary.

 

WASHSTATEC003875
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 331 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/4/2019 9:11:04 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: USML Cat f-111 38(f) - AM to T + JAF Edits copy

Looks good. Thanks.

SENSITIVE BUT UNCLASSIFIED

From: Hart, Robert L <HartRL@state.gov>

Sent: Friday, October 4, 2019 4:47 PM

To: Foster, John A <FosterJA2 @state.gov>

Subject: RE: USML Cat I-11] 38(f) - AM to T + JAF Edits copy

Thanks, I’ve got a few things in here.

Rob Hart
202.736.9221 | hartri@state.gov

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2@state pov>

Sent: Friday, October 4, 2019 4:28 PM

   

Cc: Koelling, Richard W <KoellinghWaistate. zoy>
Subject: FW: USML Cat I-III 38(f) - AM to T + JAF Edits copy

Rob,

i just spoke with Rick, and he asked me to send you the most recent version of the AM with my edits. Please add your
edits on top of mine and return the document to Rick, as he would like to review it again before it's circulated to a wider
distro.

Best,
John

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A

Sent: Friday, October 4, 2019 3:41 PM

To: Koelling, Richard W <KoellingRW estate. gav>
Subject: RE: USML Cat I-IIl 38(f) - AM to T + JAF Edits copy

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.eov>
Sent: Friday, October 4, 2019 3:06 PM

To: Foster, John A <FosteiJA2Z @state.gov>

Subject: USML Cat I-lll 38(f) - AM to T + JAF Edits copy

WASHSTATEC003876
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 332 of 752

My cut, version 2.
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003877
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 333 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/4/2019 9:11:39 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: USML Cat f-111 38(f) - AM to T + JAF Edits copy

Attachments: USML Cat I-Ill 38(f) - AM to T v2 + JAF Edits RLH.docx

Rob's edits are on top of mine.

Have a great weekend!

SENSITIVE BUT UNCLASSIFIED
From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, October 4, 2019 3:06 PM

To: Foster, John A <FosterJA2 @state.gov>

Subject: USML Cat I-lil 38(f) - AM to T + JAF Edits copy
My cut, version 2.

Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003878
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 334 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/7/2019 12:39:15 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]

Subject: USML Cat I-III! 38(f) - AM to T v2 + JAF Edits RLH

Attachments: USML Cat I-Ill 38(f) - AM to T v2 + JAF Edits RLH.docx

Joe, Sarah,

Attached is the updated AM to T for notification. If you are able, please take a chop on this before this afternoon’s
meeting at the EEOB.

Thanks,

Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003879
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 335 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/7/2019 12:47:46 PM

To: Foster, John A [FosterJA2 @state.gov]

Subject: RE: USML Cat I-lil 38(f) - AM to T + JAF Edits copy

Thanks John.

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Friday, October 4, 2019 5:12 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: USML Cat |-1l] 38(f) - AM to T + JAF Edits copy

Rob’s edits are on top of mine.

Have a great weekend!

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KgellingRW @istate goy>
Sent: Friday, October 4, 2019 3:06 PM
To: Foster, John A <FosteriA2 @state goy>

Subject: USML Cat I-IIl 38(f) - AM to T + JAF Edits copy

 

My cut, version 2.
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003880
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 336 of 752

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 10/7/2019 1:30:36 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D printing of

firearms for informal review (Please provide comments to COB on 10/4/19)

Thanks, Rick.
Tim

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 07, 2019 8:55 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D
printing of firearms for informal review (Please provide comments to COB on 10/4/19)

Tim, | am polling the team.
vir, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timethy. Mooney @bis.coc gay>
Sent: Friday, October 4, 2019 5:07 PM

 

Tony Coppoline @usdal. gov; Eric Soskin@usdol gov; Stuart Robinson@uscol gov; Seven. A. Myers@uscdo] gov; Koelling,
Nigestate gov>; Foster, John A <FosterJA2 @ state. go>;

$

Richard W <KoellingRW Gistate.gov>; Memos, Nicholas <Memae:

  

Ce: Abraham, Liz <LAbraham(@doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashooh@bis.doc.gov>; Clagett, Steven <steven.clagett@ bis cac.zav>; Lopes, Alexander

 

 

 

<Karen. Nies Vogel @bis. coc.goy>; Jessica Curyto <Jessica.Curyte @bis.doc. Qy>
Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D
printing of firearms for informal review (Please provide comments to COB on 10/4/19)

 

 

 

All,
Attached are the Commerce comments on the State Cat HH (frearms) rule.

State and Justice,
How are you coming on sending the comments on the Commerce rule?

Thanks,

Tim

WASHSTATEC003881
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 337 of 752

Tim Money

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Minarich, Christine M <MinarichCM @ state goy>

Sent: Thursday, October 03, 2019 4:21 PM

To: Timothy Mooney <Timothy.Mooney@ bis. doc. zov>; Khawam, Joseph N <KhawarruN@state gov>;

Tony Coppoline Gusdal gov; Eric. Soskin@usdol.gov; Stuart.) Robinson@usdol.eov; Steven. A. Myers@uscdol.gov; Koelling,
Richard W <KeellingRW Gistate cov>; Memos, Nicholas <MemosNl state. gov>; Foster, John A <FosterJA? Gistate coy>;
Heidema, Sarah J <Heidemas| @istate. zov>

     

<Richard Ashooh@bis.doc.gov>; Steven Clagett <Steven.Clageti@bis.clac .aavy>; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Hillary Hess <Hilary.Hess@ bis.coc.gov>; Karen NiesVogel

<Karen. NiesVogel @ bis doc.gov>; Jessica Curyto <Jessica.Curyio@ bis. doc.gov>

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal

review (Please provide comments to COB on 10/4/19)

 

 

 

All,

Please find attached an updated recline of the State Categary I-1]l firearms} le

We're following Commerce’s approach and sending the attached to DOJ and DOC/BIS for informal review prior to
submitting the updated rule formally to OMB for interagency review next week.

in order to keep with the timeline, and because of the relatively minor nature of our edits, we'll follow the same
timeline as Commerce. Please provide any comments or edits that you have on the State rule by COB on Friday, October
4, 2019.

Christine

 

SBU - DELIBERATIVE PROCESS
From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>
Sent: Thursday, October 3, 2019 9:26 AM
To: Minarich, Christine M <MinarichOM @state.gov>; Khawam, Joseph N <KhawarnJN @state gov>;
Tony Coppoline @usdal. gov: Eric. Soskin@usdol gov; Stuart Robinson@uscol cov; Steven A. Myers@uscdo] gov; Koelling,

 

  

Pe

Ce: Abraham, Liz <LAbraharn@dac.gzov>; Matthew Borman <Matthew.Borman@bis.dac. goyv>; Richard Ashooh
<Richarc Ashooh@bis doc.zov>; Clagett, Steven <steven.clagett@ bis. coc.gov>; Lopes, Alexander

 

WASHSTATEC003882
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 338 of 752

<aiexander lopes@ bis doc.goy>; Hillary Hess <Hilary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.Nies Vogel @bis doc.gov>; Jessica Curyto <Jessica.Curyio @bis.doc.gov>
Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-lll (firearms) ruc ie

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

   
   

| attached a redline version of the rule

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003883
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 339 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 10/7/2019 3:01:12 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: USML Cat I-Hl 38(f) - AM to T v2 + JAF Edits RLH

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 7, 2019 8:39 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Foster, John A <FosterJA2 @state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: USML Cat I-ill 38(f) - AM to T v2 + JAF Edits RLH

Joe, Sarah,
Attached is the updated AM to T for notification. If you are able, please take a chop on this before this afternoon’s
meeting at the EEOB.

Thanks,

Rick

SENSITIVE BOUT UNCLASSIFIED

WASHSTATEC003884
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 340 of 752

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 10/7/2019 3:13:35 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]; Foster, John A [FosterJA2@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D printing of

firearms for informal review (Please provide comments to COB on 10/4/19)

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 7, 2019 11:09 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM@state.gov>; Foster, John A
<FosterJA2@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulUM@state.gov>
Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D
printing of firearms for informal review (Please provide comments to COB on 10/4/19)

Joe, thanks.

   

vir, Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN @state.gov>
Sent: Monday, October 7, 2019 10:58 AM
To: Koelling, Richard W <KoellingR Wi@state.gsov>; Minarich, Christine M <MinarichOM @ state. gov>; Foster, John A

 

Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D
printing of firearms for informal review (Please provide comments to COB on 10/4/19}

Thanks, Rick. No line edits from me on Commerce’s rule.
but that shouldn’t hold up our response.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

Sent: Monday, October 7, 2019 8:54 AM

WASHSTATEC003885
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 341 of 752

<FostenJA2 @state ovo; Heidema, Sarah J <Heidemas’! @state.gov>; Paul, Joshua M <PaulIM@ state goy>
Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D
printing of firearms for informal review (Please provide comments to COB on 10/4/19)

 

Any additional concerns you wish to forward?

vfr, Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>

Sent: Friday, October 4, 2019 5:07 PM

To: Minarich, Christine M <MinarichOM @ state. gov>; Khawam, Joseph N <KhawarJN @istate.gov>;

Tony.Coppoline @usdeal.gov; Eric Soskin@usdolLgovy; Stuart Robinson@uscdal gov; Steven. A. Myers@ usdol.gov; Koelling,
Richard W <Koelling RW @state.zoy>; Memos, Nicholas <MermosN{/ @istate gzoy>; Foster, John A <FasterJA2 @state soy>;

 

 

 

     

 

Heidema, Sarah J <HeidernaS) @state.soy>

 

 

<Richard Ashooh@bis.cdoc.gov>; Clagett, Steven <steven.clageti@ bis.dloc.gov>; Lopes, Alexander

<aiexander lopes@bis doc.gov>; Hillary Hess <Hilary.Hess@bis.dac.zov>; Karen NiesVogel

<Karen.Nies Vogel @bis.dac.gov>; Jessica Curyto <lessica.Curyto @his.doc.gov>

Subject: RE: [Commerce comments on State rule] Updated State Cat I-lll firearms rule with changes to address 3D
printing of firearms for informal review (Please provide comments to COB on 10/4/19)

 

 

    

 

 

 

 

Tim Money

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel. (202) 482-3371

From: Minarich, Christine M <MinarichCM@
Sent: Thursday, October 03, 2019 4:21 PM
To: Timothy Mooney <Timothy. Mooney@ bis.doc.gov>; Khawam, Joseph N <KhawamIN@state gov>;

Tony Coppoline Gusdal gov; Eric. Soskin@@usdol.gov; Stuart.) Robinson@usdal. gov; Steven. A. Myers@uscdol.gov; Koelling,
Richard W <Keelling RW Gistate cov>; Memos, Nicholas <MemosN/l state. gov>; Foster, John A <FosterJA? @istate coy>;

state Pov>

 

 

 

       

WASHSTATEC003886
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 342 of 752

Ce: Abraham, Liz <LAbraham(@doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashooh@bis.dac.gov>; Steven Clagett <Steven.Clageti@bis.coc.gav>; Alexander Lopes

 

 

 

<Karen.Nies Vogel @bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>
Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

 

Al,

Please find attached an updated redline of the State Category [-1H (firearms) rule

   

We're following Commerce’s approach and sending the attached to DOJ and DOC/SIS for informal review prior ta
submitting the updated rule formally to OMB for interagency review next week,

in order to keep with the timeline, and because of the relatively minor nature of our edits, we'll follow the same
timeline as Commerce. Please provide any comments or edits that you have on the State rule by COB on Friday, October
4, 2019,

Christine

 

SBU - DELIBERATIVE PROCESS

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>

Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <MinarichOM @ state. gov>; Khawam, Joseph N <KhawarJN @istate.gov>;

Tony.Coppoline @usdeal.gov; Eric Soskin@usdolLgovy; Stuart Robinson@uscdal gov; Steven. A. Myers@ usdol.gov; Koelling,
Richard W <Koelling RW state. zov>; Memos, Nicholas <MermosNi@istate goy>; Foster, John A <FaosterJA? @state soy>
Ce: Abraham, Liz <LAbraharm @doc.gov>; Matthew Borman <Matthew.Borman@bis.cioc.gov>; Richard Ashooh
<Richard Ashooh@bis doc.eov>; Clagett, Steven <steven.clagett@ bis cdoc.gov>; Lopes, Alexander

<giexander. lopes@bis. coc gov>; Hillary Hess <Hillary. Hess@bis.cloc.gov>; Karen NiesVogel

<Karen. NiesVogel @ bis doc. goy>; Jessica Curyto <Jessica.Curyio@ bis. doc gov>

Subject: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the — Commerce en i-ill (firearms) mM

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

 

     

 

 

 

 

 

 

WASHSTATEC003887
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 343 of 752

| attached a redline version of the rule

 

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003888
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 344 of 752

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 10/7/2019 3:21:25 PM

To: Koelling, Richard W [KoellingRW@state.gov]; McKeeby, David | [McKeebyDI@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]

ce: Miller, Michael F [Millermf@state.gov]; PM-CPA [PM-CPA@state.gov]

Subject: RE: For Review: COB TODAY: Cat I-ill Releases

Attachments: 0514 FINAL -- CATS I-Ill MYTHS V FACTS.docx

Hi all,

 

Thoughts?

UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, September 30, 2019 12:32 PM

To: McKeeby, David | <McKeebyDI@state.gov>; Heidema, Sarah J <HeidemaS] @state.gov>; Hart, Robert L
<HartRL@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>

Ce: Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: RE: For Review: COB TODAY: Cat I-Ill Releases

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

WASHSTATEC003889
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 345 of 752

 

From: McKeeby, David | <McKee

Sent: Monday, September 30, 2019 12:28 PM
2. Oy>

TEtheeceesee

 

Subject: RE: For Review: COB TODAY: Cat I-lll Releases

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

Web: Pid Homepage (Twitter: @ State Dept PA

 

e-mail: mcheelhydivnstale, gay

   

Stay connected with Srate. gov:

 

UNCLASSIFIED

From: Heidema, Sarah J <HeidemaS!] @state gov>

Sent: Monday, September 30, 2019 12:03 PM

To: Koelling, Richard W <KoellingRWi@state.sov>; McKeeby, David | <hickeebyDl @state.gov>; Hart, Robert L
<HartRi @state.gov>; Noonan, Michael J <NoonanMi@state zoy>

lermi@state pov>

Ce: Paul, Joshua M <PaulM@state.gov>; Miller, Michael F <K4i
Subject: Re: For Review: COB TODAY: Cat I-lll Releases

WASHSTATEC003890

   
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 346 of 752

 

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Monday, September 30, 2019 11:51:56 AM

To: McKeeby, David | <MickeebyDl@istate. 2zavy>; Hart, Robert L <Hart Rl @state.zov>; Noonan, Michael J
<NeonanMJ@ state say>

   

 

<Millermi@state goy>
Subject: RE: For Review: COB TODAY: Cat I-Ill Releases

Dave,

Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

Sent: Monday, September 30, 2019 11:35 AM

To: Koelling, Richard W <KoellingRW Gistate.gov>; Hart, Robert L <HartRL@state.gav>; Noonan, Michael J
Cc: Heidema, Sarah J <HeidemaS!@state.gov>: Paul, Joshua M <PauliM @state.gov>; Miller, Michael F
<Millermf@state gov>

Subject: For Review: COB TODAY: Cat I-lll Releases

 

Colleagues:

Pe CPA wanted to dust off our Cats I-III interagency talking points and the

Myths and Facts sheet for any updates.

Would appreciate a review by COB TODAY before we send these out for wider intra- and interagency review.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: i

Web: £4 Homenpcee |Twitter: @ttetefepiP

ZAR SEES Spec

mokecbydiasivte soy

   

e-mail:

Stay connected with Srate.gov:

WASHSTATEC003891
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 347 of 752

 

UNCLASSIFIED

WASHSTATEC003892
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 348 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/7/2019 3:26:49 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Knawam, Joseph N [KhawamJN@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]; Minarich, Christine M
{[MinarichCM@state.gov]

Subject: Re: USML Cat I-III 38(f) - AM to T v2 + JAF Edits RLH

Looks good.

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 7, 2019 8:39:15 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Cc: Hart, Robert L <HartRL@state.gov>; Foster, John A <FosterJA2 @state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: USML Cat I-ill 38(f) - AM to T v2 + JAF Edits RLH

 

Joe, Sarah,

Attached is the updated AM to T for notification. If you are able, please take a chop on this before this afternoon’s
meeting at the EEOB.

Thanks,

Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003893
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 349 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/7/2019 3:40:00 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]; Minarich, Christine M
[MinarichCM@state.gov]

Subject: RE: USML Cat I-Hl 38(f) - AM to T v2 + JAF Edits RLH

Attachments: USML Cat I-lil 38(f) - AM to T v2 + JAF Edits RLH.docx

A few edits from me attached. | also made the changes Sarah flagged below. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Monday, October 7, 2019 11:27 AM

To: Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Foster, John A <FosterJA2 @state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Subject: Re: USML Cat I-Ill 38(f} - AM to T v2 + JAF Edits RLH

Locks ¢ocd. ee

 

Sent: Monday, October 7, 2019 8:39:15 AM

To: Khawam, Joseph N <KhawamJN @state.gov>; Heidema, Sarah J <HeidemaS! @state gov>

 

 

<Vinarich(M@stategov>
Subject: USML Cat I-III 38(f) - AM to T v2 + JAF Edits RLH

Joe, Sarah,
Attached is the updated AM to T for notification. If you are able, please take a chop on this before this afternoon’s
meeting at the EEOB.

Thanks,

Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003894
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 350 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/7/2019 3:44:59 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Koelling, Richard W [KoellingRW @state.gov]
Subject: RE: USML Cat f-111 38(f) - AM to T + JAF Edits copy

Yes. {i's now at 1:30 because something “higher in priority’ came up...

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, October 7, 2019 11:44 AM

To: Foster, John A <FosterJA2 @state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: USML Cat I-11] 38(f) - AM to T + JAF Edits copy

Did the NSC meeting get pushed back?

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: Foster, John A <FosterJA2 @state.goy>
Sent: Monday, October 7, 2019 11:38 AM

To: Koelling, Richard W <KoelinghW @state.cov>; Khawam, Joseph N <KhawamiJN@state.gov>
Subject: RE: USML Cat I-Il] 38(f) - AM to T + JAF Edits copy

 

So now | will see you in the lobby at 12:45.

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A

Sent: Monday, October 7, 2019 9:51 AM

To: Koelling, Richard W <KoelingRWi state. zov>; Khawam, Joseph N <KhawamJN@ state. gov>
Subject: RE: USML Cat I-11] 38(f) - AM to T + JAF Edits copy

   

Roger. See you af 12:15 in the third floor lobby then.

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Monday, October 7, 2019 9:49 AM

 

Subject: RE: USML Cat I-Ill 38(f) - AM to T + JAF Edits copy
Need to leave about 45 out, Meet in 3° floor lobby then.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)
Office of Defense Trade Controls Policy

WASHSTATEC003895
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 351 of 752

Department of State
202-663-2828

SENSITIVE BOT UNCLASSIFIED

From: Foster, John A <FosterIA? @state, goy>

Sent: Monday, October 7, 2019 9:47 AM
To: Koelling, Richard W <KoelingRW @state zov>; Khawam, Joseph N <KhawamJN@state.goyv>

sneretientvesecntecerdichenetarnestes™WVoreseueveveencercacsdeRececere, FU NE NGA MM RAR AL p of Malad Ke Pal BOB MON 0 entnencestacencocnertesenensrnetiVeentnercennnercessndeckerceeras

Subject: RE: USML Cat I-Ill 38(f) - AM to T + JAF Edits copy

   

iwould be delighted to walk to the EEOB with y'all. Where and when would you like to meet for our departure?

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, October 7, 2019 9:42 AM
To: Foster, John A <FosterJA2 @ state. gov>; Khawam, Joseph N <K
Subject: RE: USML Cat I-11] 38(f} - AM to T + JAF Edits copy

hawamlN@state goy>

 

You gentlemen up for walking over? It’s decent weather today.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state. gov>

Sent: Friday, October 4, 2019 3:17 PM

To: Koelling, Richard W <KoellingRW state. goy>
Subject: RE: USML Cat I-11] 38(f) - AM to T + JAF Edits copy

   

Am currently reviewing with gusto... .

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KeellingRW @state.gov>
Sent: Friday, October 4, 2019 3:06 PM
To: Foster, John A <FesteniJA? @state go>

stenetoerneetercenelsenecssati@eenteaetncraetaeca Bobeecnecne

Subject: USML Cat I-IIl 38(f) - AM to T + JAF Edits copy

 

My cut, version 2.
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003896
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 352 of 752

Appointment

 

From: Celin, Liliana E [CelinLE @state.gov]

Sent: 10/7/2019 4:34:14 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Declined: CATS I-Ill Sync Meeting

Location: EEOB 374

Start: 10/7/2019 5:30:00 PM

End: 10/7/2019 6:30:00 PM

Show Time As: Busy

Recurrence: (none)

A/S Cooper is TDY. thanks

WASHSTATEC003897
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 353 of 752

 

Message

From: Hamilton, Catherine E [HamiltonCE @state.gov]

Sent: 10/7/2019 5:56:56 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Shin, Jae E [ShinJE@state.gov]; Tulino, Julia K [TulinoJK@state.gov];
Krueger, Thomas G [KruegerTG@state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Knawam, Joseph N [KhawamJN @state.gov]: Foster, John A
[FosterJA2 @state.gov]; Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaS/J@state.gov]

Subject: RE: USML Cat I-lil 38(f) - AM to T v2

Clear for DTCL.

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 7, 2019 12:35 PM

To: Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Tulino, Julia K
<TulinoJK@state.gov>; Krueger, Thomas G <KruegerTG@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A
<FosterJA2@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: USML Cat I-III 38(f) - AM to T v2

Julia, Cat, Thomas,
We respectfully are looking for a quick turn from you on this AM to T covering our re-notification of Cats ii

ee: request your review and comments by COB today.

Thank you for your assistance in advance.
Our plan is to forward to the next tier this evening.
v/r, Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003898
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 354 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/7/2019 6:57:16 PM

To: Tulino, Julia K [TulinoJK@state.gov]; Shin, Jae E [ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE @state.gov];
Krueger, Thomas G [KruegerTG@state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Knawam, Joseph N [KhawamJN @state.gov]: Foster, John A
[FosterJA2 @state.gov]; Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaS/J@state.gov]

Subject: RE: USML Cat I-lil 38(f) - AM to T v2

Julia, good catch. Thank you to all for the quick turn.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Tulino, Julia K <TulinoJK@state.gov>

Sent: Monday, October 7, 2019 2:10 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E
<HamiltonCE@state.gov>; Krueger, Thomas G <Krueger1G@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A
<FosterJA2@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: RE: USML Cat I-11] 38(f) - AM to T v2

DTCC clears.

See attached for suggested edit.

SENSITIVE BUT UNCLASSIFIED

Sent: Monday, October 7, 2019 12:35 PM
To: Shin, Jae E <ShinJE@state.goyv>; Hamilton, Catherine E <HamiltonCE @state.gov>; Tulino, Julia K

 

 

Ce: Miller, Michael F <Mitiermnf@state.gov>: Khawam, Joseph N <KhawamJN@state.gov>: Foster, John A
<FosterJA2 @state.gov>; Paul, Joshua M <PauliM@state gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: USML Cat I-ill 38(f) - AM to T v2

 

Julia, Cat, Thomas,

Be so request your review and comments by COB today.

Thank you for your assistance in advance.
Our plan is to forward to the next tier this evening.

v/r, Rick

WASHSTATEC003899
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 355 of 752

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003900
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 356 of 752

Appointment

 

From: Diggs, Yolanda M [DiggsYM@state.gov]

Sent: 10/7/2019 6:57:26 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Declined: CATS I-Ill Sync Meeting

Location: EEOB 374

Start: 10/7/2019 5:30:00 PM

End: 10/7/2019 6:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003901
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 357 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/7/2019 7:07:08 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Miller, Michael F [Millermf@state.gov]; Knawam, Joseph N [KhawamJN @state.gov]; Foster, John A
[FosterJA2 @state.gov]; Paul, Joshua M [PaulM@state.gov]

Subject: USML Cat I-llf 38(f) - AM to T v2

Attachments: USML Cat I-Ill 38(f) - AM to T v2.docx

Pressing ahead with the remainder of the coord up to T for clearance but no action.

 

V/R, Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003902
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 358 of 752

 

Message

From: Memos, Nicholas [MemosNI @state.gov]

Sent: 10/7/2019 7:11:01 PM

To: Minarich, Christine M [MinarichCM @state.gov]

cc: Khawam, Joseph N [KhawamJN@state.gov]; Koelling, Richard W [KoellingRW @state.gov]
Subject: FW: Follow up to call

Attachments: 90 - Second Amended Complaint.pdf; CJ Determination.pdf; 2019-10-2 Redline Commerce Cat I-lll firearms rule
Compare 2019-03-11 to Current Draft 2019-10-2 for sending to DOJ and DOS.docx

Christine,

Thanks,
Nick

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Friday, October 4, 2019 3:11 PM

To: Memos, Nicholas <MemosNi @state.gov>

Cc: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: FW: Follow up to call

Nick,

 

WASHSTATEC003903
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 359 of 752

 

Hease let me or Joe know if you have any questions or would like to discuss further.

Christine

From: Khawam, Joseph N <Khaw
Sent: Friday, October 4, 2019 12:50 PM

 

Subject: Fwd: Follow up to call
Here’s the email I mentioned to you on the phone.

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Khawam, Joseph N
Sent: Monday, September 23, 2019 12:15:55 PM
To: ‘Liz Abraham' <LAbraham @cdoc. goy>

cedeeecerceeeeesnerecececeeeeeeeet?@ieeccenseceeceed! Lobecceecee

Subject: Follow up to call

i've attached the Settlement Agreement signed on June 29, 2018 with DD. Under that agreement, the USG agreed to
the following:

1. State would draft and fully pursue, to the extent authorized by law (including the APA), the publication in the
Federal Register of a notice of proposed rulemaking and final rule, revising USML Category | to exclude “the
technical data that is the subject of the Action.”

2. State would announce, while the above-referenced final rule is in development, a temporary modification,
consistent with the ITAR, 22 CFR § 126.2, of USML Category | to exclude “the technical data that is the subject of
the Action.” The announcement will appear on the DDTC website on or before July 27, 2018.

3. State would issue a letter to Plaintiffs on or before July 27, 2018, signed by the DAS for Defense Trade Controls,
advising that the Published Files, Ghost Gunner Files, and CAD Files are approved for public release (i.e.,
unlimited distribution) in any form and are exempt from the export licensing requirements of the ITAR because
they satisfy the criteria of 22 CFR 125.4(b}(13).

4, State would acknowledge and agree that the temporary modification of USML Category | permits any US person,
to include DD’s customers and SAF’s members, to access, discuss, use, reproduce, or otherwise benefit from

WASHSTATEC003904
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 360 of 752

“the technical data that is the subject of the Action,” and that the letter to Plaintiffs permits any such person to
access, discuss, use, reproduce, or otherwise benefit from the Published Files, Ghost Gunner Files, and CAD Files.

Note that the phrase “the technical data that is the subject of the Action” is defined in paragraph 12 of the Settlement
Agreement, and requires some cross-referencing to other terms described in the same paragraph of the Settlement
Agreement and to the Second Amended Complaint (also attached).

   
   
 

To complete the timeline for you, State complied with items (2) and (3) above on July 27, 2018, and I’ve attached the
letter we provided to DD (I can’t locate a screenshot of the website announcement, but I’m not sure that’s

essential). On July 30, 2018, the eight states and DC filed the Washington action and moved for a TRO. The court issued
a TRO on July 31, 2018 and issued a PI on August 27, 2018. The Pl order states that “[t]he federal defendants and all of
their respective officers, agents, and employees are hereby enjoined from implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” and the letter to Cody R. Wilson, Defense Distributed,
and the Second Amendment Foundation issued by the U.S. Department of State on July 27, 2018, and shall preserve the
status quo ex ante as if the modification had not occurred and the letter had not been issued until further order of the
Court.”

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)}
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - Legal

WASHSTATEC003905
Casecag8 IM SeVideBPal RPoauaTemanhetS FikecoaPIeHe Fageciaolig’ 752

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

DEFENSE DISTRIBUTED, SECOND AMENDMENT
FOUNDATION, INC., and CONN WILLIAMSON,

Case No. 15-CV-372-RP

SECOND AMENDED

Plaintiffs, COMPLAINT

§
§
§
§
§
§
§
U.S. DEPARTMENT OF STATE; REX TILLERSON, §
in his official capacity as Secretary of State; §
DIRECTORATE OF DEFENSE TRADE CONTROLS, — §
Department of State Bureau of Political Military Affairs; §
MIKE MILLER, in his official capacity as Acting §
Deputy Assistant Secretary, Defense Trade Controls, §
Bureau of Political Military Affairs, Department of §
State: and SARAH J. HEIDEMA, in her official §
capacity as Acting Director, Office of Defense Trade §
Controls Policy, Bureau of Political Military Affairs, §
Department of State; §

§

§

§

Defendants.

 

SECOND AMENDED COMPLAINT
Plaintiffs Defense Distributed, Second Amendment Foundation, Inc., and Conn
Williamson, by and through undersigned counsel, complain of Defendants as follows:
INTRODUCTION
“Any system of prior restraints of expression comes to this Court bearing a heavy
presumption against its constitutional validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58,70
(1963). The prior restraint system challenged here cannot overcome its presumption of

invalidity.

WASHSTATEC003906
Casenag8 IM SeVideBPal RPoauaTemanhetS FiKecoaPIeHe FageczsagHeig 752

Contrary to the Justice Department’s warning that such actions are unconstitutional,
Defendants unlawfully apply the International Traffic in Arms Regulations, 22 C.F.R. Part 120
et seq. “ITAR”) to prohibit and frustrate Plaintiffs’ public speech, on the Internet and other open
forums, regarding arms in common use for lawful purposes. Defendants’ censorship of
Plaintiffs’ speech, and the ad hoc, informal and arbitrary manner in which that scheme is
applied, violate the First, Second, and Fifth Amendments to the United States Constitution.
Plaintiffs are entitled to declaratory and injunctive relief barring any further application of this
prior restraint scheme, and to recover money damages to compensate for the harm such
application has already caused.

The Parties

1. Plaintiff Defense Distributed is a Texas corporation organized under the laws of
the State of Texas, whose headquarters are located in Austin, Texas, and whose principal place
of business is located in Austin, Texas. Defense Distributed was organized and is operated for
the purpose of defending the civil liberty of popular access to arms guaranteed by the United
States Constitution through facilitating global access to, and the collaborative production of,
information and knowledge related to the three-dimensional (“3D”) printing of arms; and to
publish and distribute, at no cost to the public, such information and knowledge on the Internet
in promotion of the public interest.

2. Plaintiff Second Amendment Foundation, Inc. SAF’) is a non-profit
membership organization incorporated under the laws of Washington with its principal place of
business in Bellevue, Washington. SAF has over 650,000 members and supporters nationwide,
including in Texas. The purposes of SAF include promoting, securing, and expanding access to

the exercise of the right to keep and bear arms; and education, research, publishing and legal

WASHSTATEC003907
Casecag8 IM SeVideBPal RPoauETeMman ets FiKeCOBPIeHe FagecsIgeig 752

action focusing on the constitutional right to privately own and possess firearms, and the
consequences of gun control. SAF brings this action on behalf of its members.

3. Conn Williamson is a natural person and a citizen of the United States and the
State of Washington.

4. Defendant the United States Department of State is an executive agency of the
United States government responsible for administering and enforcing the ITAR under the
authority of the Arms Export Control Act of 1976,22 U.S.C. § 2778, et seg. (“AECA”).

5. Defendant Rex W. Tillerson is sued in his official capacity as the Secretary of
State. In this capacity, he is responsible for the operation and management of the United States
Department of State, and this includes the operation and management of the Directorate of
Defense Trade Controls (DDTC”) and administration and enforcement of the ITAR.

6. Defendant DDTC 1s a subordinate unit within the Department of State Bureau of
Political and Military Affairs responsible for administering and enforcing the ITAR.

7. Defendant Mike Miller is sued in his official capacity as the Acting Deputy
Assistant Secretary of State for Defense Trade Controls in the Bureau of Political-Military
Affairs. In his official capacity, Miller is responsible for the operation and management of
DDTC, and this includes administration and enforcement of the ITAR.

8, Defendant Sarah Heidema is sued in her official capacity as the Acting Director
of the Office of Defense Trade Controls Policy Division. In her official capacity, she is
responsible for administration of the ITAR, including ITAR’s commodity jurisdiction
procedures; implementation of regulatory changes as a result of defense trade reforms; and

providing guidance to industry on ITAR requirements.

WASHSTATEC003908
Casecag8 IM SQVideBPal RPoauaTemanhetS FiKecOaPIeHe Fagecasorig 752

JURISDICTION AND VENUE

9. This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.
§§ 1331, 1343, 2201, and 2202.

10. Venue lies in this Court pursuant to 28 U.S.C. § 1391(e)(1)(B) and (C), asa
substantial part of the events and omissions giving rise to the claim occurred, and Plaintiff
Defense Distributed resides, within the Western District of Texas.

STATEMENT OF FACTS
Broad and Vague Scope of the ITAR

11. The AECA affords the President limited control over the export of “defense
articles.” 22 U.S.C. § 2778(a)(1).

12. Although the AECA does not expressly authorize control over “technical data,”
the ITAR, which implements the Act, includes “technical data” within its definition of “defense
articles.” 22 C.F.R.§ 120.6.

13. The ITAR broadly defines “technical data” as information “required for the
design, development, production, manufacture, assembly, operation, repair, testing, maintenance
or modification of defense articles.” 22 C.F.R.§ 120.10. This includes “information in the form
of blueprints, drawings, photographs, plans, instructions or documentation” and “software”
“directly related to defense articles.” Id.

14. The ITAR requires advance government authorization to export technical data.
Criminal penalties for unauthorized exports of technical data and other violations of the ITAR
include, inter alia, prison terms of up to twenty (20) years and fines of up to $1,000,000 per
violation. 22 U.S.C. § 2778(c). Civil penalties include fines of over $1,000,000 per violation. 22

U.S.C. § 2778(e); 83 Fed. Reg. 234, 235 (Jan. 3, 2018).

WASHSTATEC003909
Casecag8 IM SeVideBPal RPoauaTeman eds FiKecOaPIeHe0 Fagecs{geig 752

15. The scope of technical data subject to ITAR control, as described on the US.
Munitions List “USML”), 22 C_F.R.§ 121.1, is vague, ambiguous, and complex. Defendants
constantly change, often without notice, their views of what this scope entails.

16. Americans have submitted thousands of written requests, known as “commodity
jurisdiction requests,” to DDTC for official determinations as to the ITAR’s scope.

History of Defendants’ Prior Restraint Scheme

17. From 1969 to 1984, Footnote 3 to former ITAR Section 125.11 implied that the
ITAR imposed a prepublication approval requirement on publications of privately generated
ITAR-controlled technical data, stating that “[t]he burden for obtaining appropriate U.S.
Government approval for the publication of technical data falling within the definition in §
125.01, including such data as may be developed under other than U.S. Government contract, is
on the person or company seeking publication.”

18. Beginning in 1978, the U.S. Department of Justice’s Office of Legal Counsel
issued a series of written opinions advising Congress, the White House, and the Department of
State that the use of the ITAR to impose a prior restraint on publications of privately generated
unclassified information into the public domain violated the First Amendment of the United
States Constitution (the “Department of Justice memoranda”).

19. In 1980, the Department of State Office of Munitions Control, the predecessor to
Defendant DDTC, issued official guidance providing that “[a]pproval is not required for
publication of data within the United States as described in Section 125.11(a)(1). Footnote 3 to
Section 125.11 does not establish a prepublication review requirement.”

20. Thereafter, the Department of State removed Footnote 3 from the ITAR,

expressly stating its intent to address First Amendment concerns. See 49 Fed. Reg. 47,682 (Dec.

WASHSTATEC003910
Casecag8 IM SeVideBPal RPoauaTeMmhanetS FikeCOBPIeHe FageceIHo1g 752

6, 1984). As such, to the extent the ITAR imposed any prepublication approval requirement on
private, non-classified speech, the requirement was ostensibly removed in 1984.

21. In 1995, Defendant the United States Department of State conceded in federal
court that reading the ITAR as imposing a prior restraint “is by far the most un-reasonable
interpretation of the provision, one that people of ordinary intelligence are least likely to assume
1s the case.” Bernstein v. United States Department of State, et. al., No. C-95-0582,1997 US.
Dist. Lexis 13146 (N.D. Cal. August 25, 1997).

22. Prior to May 2013, Defendant the United States Department of State had not only
disavowed the prior restraint in public notices and in federal court, it had never publicly enforced
a prior restraint under the ITAR.

The Published Files

23. Posting technical data on the Internet is perhaps the most common and effective
means of creating and disseminating information. A cursory search on Google and other Internet
search engines evidences that ITAR-controlled technical data is freely published in books,
scientific journals, and on the Internet.

24. Plaintiff Defense Distributed publishes files on the Internet as a means of
fulfilling its primary missions to promote the right to keep and bear arms and to educate the
public.

25. Defense Distributed privately generated technical information regarding a number
of gun-related items, including a trigger guard, grips, two receivers, a magazine for AR-15 rifles,

and a handgun (the “Published Files”).

WASHSTATEC003911
Casecag8 IM SQVideBPal RPoduaTeMman ets FiKeCOaPIeHe Fagec7aAig 752

26. In December 2012, Defense Distributed began posting the Published Files on the
Internet for free, at no cost to the public. That publication inherently advanced Defense
Distributed’s educational mission.

27. At the time Defense Distributed posted the Published Files, there was no publicly
known case of Defendants enforcing a prepublication approval requirement under the ITAR.

28. Notwithstanding the Department of Justice memoranda, the 1980 guidance, the
1985 ITAR amendment, Defendant the United States Department of State’s representations to a
federal court in Bernstein v. United States, and Defendants’ failure to previously enforce a
prepublication approval requirement under the ITAR, on May 8, 2013, DDTC sent Defense
Distributed a letter that warned:

DTCC/END is conducting a review of technical data made publicly available by

Defense Distributed through its 3D printing website, DEFCAD.org, the majority

of which appear to be related to items in Category I of the USML. Defense

Distributed may have released ITAR-controlled technical data without the

required prior authorization from the Directorate of Defense Trade Controls

(DDTC), a violation of the ITAR.

29. At the time it posted the Published Files, Defense Distributed did not know that
DDTC would demand pre-approval of public speech. Defense Distributed believed, and
continues to believe, that the United States Constitution guarantees a right to share truthful
speech— especially speech concerning fundamental constitutional rights—in open forums.
Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied
with DDTC’s demands and removed all of the Published Files from its servers.

30. The DDTC letter further directed Defense Distributed to submit the Published
Files to DDTC for review using the DDTC “commodity jurisdiction” procedure, the ITAR

procedure “used with the U.S. Government if doubt exists as to whether an article or service is

covered by the U.S. Munitions List.” 22 C.F.R.§ 120 4(a).

WASHSTATEC003912
Casecag8 IM SeVideBPal RPoauaTemanhedS FKecOaPIeHe0 FagecsIneig 752

31. Defense Distributed complied with DDTC’s request and filed ten (10) commodity
jurisdiction requests covering the Published Files on June 21, 2013.

32. On June 4, 2015 — nearly two years from the date of Defense Distributed’s
commodity jurisdiction requests and six days before their first responsive pleading was due in
this case — Defendants issued a response to the ten commodity jurisdiction requests. They
determined that six of the Published Files, including the handgun files, were ITAR-controlled.

The “Ghost Gunner” Files

33. DDTC identifies the Department of Defense Office of Prepublication Review and
Security “DOPSR”) as the government agency from which private persons must obtain prior
approval for publication of privately generated technical information subject to ITAR control.

34. Neither the Code of Federal Regulations nor any other public law establishes a
timeline for decision, standard of review, or an appeals process for DOPSR public release
determinations.

35. Worsening this situation, DOPSR refuses to review information that it deems is
not clearly subject to the ITAR.

36. On September 25, 2014, Defense Distributed sent DOPSR a request for
prepublication approval for public release of files containing technical information on a machine,
named the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun
parts (the “Ghost Gunner Files”).

37. On October 1, 2014, DOPSR sent Defense Distributed a letter stating that it
refused to review Defense Distributed’s request for approval because DOPSR was unsure
whether the Ghost Gunner was subject to the ITAR. Also in its letter, DOPSR recommended that

Defense Distributed submit another commodity jurisdiction request to DDTC.

WASHSTATEC003913
Caseag8 IM SeVideBPal RPoauaTeMmanetS FikecOaPIeHe FagecoIgeig 752

38. Defense Distributed submitted another commodity jurisdiction request for the
Ghost Gunner to DDTC on January 2, 2015.

39. On April 13,2015, DDTC responded to the Ghost Gunner commodity jurisdiction
request. It determined that the Ghost Gunner machine is not subject to ITAR, but that “software,
data files, project files, coding, and models for producing a defense article, to include 80% AR-
15 lower receivers, are subject to the jurisdiction of the Department of State in accordance with
{the ITAR].” Defense Distributed did not seek a determination with respect to such files, but it
did seek a determination as to whether the software necessary to build and operate the Ghost
Gunner machine is ITAR-controlled. DDTC subsequently clarified that such software 1s, like the
machine itself, not subject to ITAR controls, but reiterated its ruling with respect to files related
to the production of a “defense article.”

Prior Restraint on CAD Files

40. Since September 2, 2014, Defense Distributed has made multiple requests to
DOPSR for prepublication review of certain computer-aided design (“CAD”) files.

41. On December 31, 2014, nearly four months after Defense Distributed submitted
the first of the CAD review requests, DOPSR sent Defense Distributed two letters dated
December 22, 2014, stating that it refused to review the CAD files. DOPSR’s decision was
made, in whole or in part, with specific direction from DDTC.

42. The DOPSR letter directed Defense Distributed to the DDTC Compliance and
Enforcement Division for further questions on public release of the CAD files. However,
because this is not the DDTC division responsible for issuing licenses or other forms of DDTC
authorization, on January 5, 2015, Defense Distributed sent a written request to DDTC for

guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.

WASHSTATEC003914
Case ase0icvsQ_bosv2JR D 0p ueEnich? O65 Fide O9A6A2 PRGIES OP 05 752

43. To date, DDTC has not responded to Defense Distributed’s request for guidance

on how to obtain authorization from DDTC Compliance for release of the CAD files.
Prior Restraint on Other Files

44. Defense Distributed has and will continue to create and possess other files that
contain technical information, to include design drawings, rendered images, written
manufacturing instructions, and other technical information that Defense Distributed intends to
post to public forums on the Internet. Many of these files are described in the USML.

45. Plaintiff SAF’s members, including, e.g., Conn Williamson and Peter Versnel,
have a keen interest in accessing, studying, sharing, modifying, and learning from Defense
Distributed’s various files, as well as similar 3D printing files related to firearms that they or
others have created. They would access and share these files on the Internet, and use the files for
various purposes, including the manufacture of firearms of the kind in common use that they
would keep operable and use for self-defense, but cannot do so owing to the prepublication
approval requirement. But for DDTC’s prepublication approval requirement on such files, SAF
would expend its resources to publish and promote, on the Internet, the distribution of Defense
Distributed’s various files, and similar files generated by its members and others.

High Price Tag for Public Speech Licenses

46. The ITAR requires that any person who engages in the United States in the
business of exporting technical data to register with the DDTC. See 22 C.F.R.§ 122.1(a). For
the purpose of the ITAR, engaging in such a business requires only one occasion of exporting
technical data. Id.

47. DDTC Registration is a precondition to the issuance of any license or other

approval under the ITAR. See 22 C.F.R.§ 122.1(c).

10

WASHSTATEC003915
Case ase0i cvs Q_bosv2JR D op ubenich? O65 Fide O9A6A/28 PRGOE BOF 05 752

48. The base fee for DDTC registration is $2,250.00 a year. See 22 CFR. § 122.3(a).

This fee increases based on the number of licenses requested in the previous year.
Great, Irreparable, and Continuing Harm

49. But for DDTC’s impositions upon the distribution of the Published Files, Ghost
Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject
Files”), Plaintiffs would freely distribute the Subject Files. Plaintiffs refrain from distributing the
Subject Files because they reasonably fear that Defendants would pursue criminal and civil
enforcement proceedings against Plaintiffs for doing so.

50. DDTC’s acts have thus caused irreparable injury to Plaintiffs, their customers,
visitors, and members, whose First, Second, and Fifth Amendment rights are violated by
DDTC’s actions.

COUNT ONE
ULTRA VIRES GOVERNMENT ACTION

51. Paragraphs 1 through 50 are incorporated as though fully set forth herein.

52. The Defendants’ imposition of the prepublication requirement, against any non-
classified privately-generated speech, including on (but not limited to) the Subject Files, lies
beyond any authority conferred upon them by Congress under the AECA, as confirmed by the
1985 ITAR amendment. Accordingly, Defendants’ imposition of the prepublication approval
requirement is ultra vires and Plaintiffs are entitled to injunctive relief against Defendants’

application of the prepublication approval requirement.

11

WASHSTATEC003916
Case ase cvs QL bosv2JR D op unenich? O65 Fide O9A6A/2 PRGOEZ OF 05 752

COUNT TWO
RIGHT OF FREE SPEECH— U.S. CONST. AMEND. I

53. Paragraphs 1 through 52 are incorporated as though fully set forth herein.

54. Defendants’ prepublication approval requirement is invalid on its face, and as
applied to Plaintiffs’ public speech, as an unconstitutional prior restraint on protected expression.

55. Defendants’ prepublication approval requirement is invalid on its face, and as
applied to Plaintiffs’ public speech, as overly broad, inherently vague, ambiguous, and lacking
adequate procedural protections.

56. Defendants’ prepublication approval requirement is invalid as applied to Defense
Distributed’s posting of the Subject Files, because Defendants have selectively applied the prior
restraint based on the content of speech and/or the identity of the speaker.

57. Defendants’ interruption and prevention of Plaintiffs from publishing the subject
files, under color of federal law, violates Plaintiffs’ rights under the First Amendment to the
United States Constitution, causing Plaintiffs, their customers, visitors and members significant
damages. Plaintiffs are therefore entitled to injunctive relief against Defendants’ application of
the prior restraint.

COUNT THREE
RIGHT TO KEEP AND BEAR ARMS— U.S. CONST. AMEND. IT

58. Paragraphs 1 through 57 are incorporated as though fully set forth herein.

59. The fundamental Second Amendment right to keep and bear arms inherently
embodies two complimentary guarantees: the right to acquire arms, and the right to make arms.

60. If one cannot acquire or create arms, one cannot exercise Second Amendment

rights. Infringing upon the creation and acquisition of arms of the kind in common use for

12

WASHSTATEC003917
Case ase cvs Q_bos¥2JR D op ubEnich? G6 5 Fide O9A6A28 PRGA S OF 05 752

traditional lawful purposes violates the Second Amendment. District of Columbia v. Heller, 554
U.S. 570, 627 (2008).

61. By maintaining and enforcing the prepublication approval requirement and
forbidding Plaintiffs from publishing the subject files, which enable the lawful manufacture of
firearms, Defendants are violating the Second Amendment rights of Plaintiffs, their customers,
members, and visitors. Plaintiffs are therefore entitled to injunctive relief against Defendants’
application of the prior restraint.

COUNT FOUR
RIGHT TO DUE PROCESS OF LAW— U.S. CONST. AMEND. V

62. Paragraphs 1 through 61 are incorporated as though fully set forth herein.

63. The Due Process Clause of the Fifth Amendment to the United States
Constitution requires the Government to provide fair notice of what 1s prohibited, prohibits
vague laws, and prevents arbitrary enforcement of the laws.

64. On its face, Defendants’ prepublication approval requirement is overly broad,
vague, arbitrary, and lacks adequate procedural safeguards. Plaintiffs are therefore entitled to
injunctive relief against Defendants’ application of the prior restraint.

65. As applied to Defense Distributed, Defendants’ imposition of the prepublication
approval requirement, failure to clearly describe the information subject to the prior restraint,
and failure to provide a process for timely review of Defense Distributed’s speech have deprived
Defense Distributed of its right to fair notice of what is required under the law and adequate
process, in violation of the Fifth Amendment. Defense Distributed is therefore entitled to

injunctive relief against Defendants’ application of the prior restraint.

WASHSTATEC003918
Case ase0icvsQ_bos¥2JR D 0p uaEnich? O65 Fide O9A6A2 PRGOE 4 OF 05 752

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that judgment be entered in their favor and against
Defendants as follows:

1. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information is, on its face and as applied to Plaintiffs’ public speech, null
and void, and of no effect, as an unconstitutional Ultra Vires government action.

2. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to
include Internet postings of the Subject Files, violates the First Amendment to the United States
Constitution;

3. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to public speech, to include the
Internet posting of files used in the production of arms of the kind in common use for traditional
lawful purposes, including but not limited to the Subject Files, violates the Second Amendment
to the United States Constitution;

4. A declaration that Defendants’ prepublication approval requirement for privately
generated unclassified information, on its face and as applied to Plaintiffs’ public speech, to
include Internet postings of the Subject Files, violates the Fifth Amendment to the United States
Constitution;

5. An order permanently enjoining Defendants, their officers, agents, servants,
employees, and all persons in active concert or participation with them who receive actual notice
of the injunction, from enforcing the prepublication approval requirement against public speech

on privately generated unclassified information;

14

WASHSTATEC003919
Case ase0icvsrQ_bosv2JR D op ubenich? O65 Fide O9A6A2 PRGIES OF 05 752

6. An order permanently enjoining Defendants, their officers, agents, servants,
employees, and all persons in active concert or participation with them who receive actual notice
of the injunction, from enforcing the prepublication approval requirement against Plaintiffs’

public speech, to include Internet postings of the Subject Files;

7. Attorney fees and costs pursuant to 28 U.S.C. § 2412; and

8, Any other further relief as the Court deems just and appropriate.

Dated: January 31,2018

/s/ Alan Gura

Alan Gura

Virginia Bar No. 68842*

Gura PLLC

916 Prince Street, Suite 107
Alexandria, Virginia 22314
703.835 .9085/Fax 703.997.7665
alan@ guraplic.com

 

/s/ Matthew Goldstein

Matthew Goldstein

D.C. Bar No. 975000*

Matthew A. Goldstein, PLLC
1875 Connecticut Avenue, N.W.
10th Floor

Washington, DC 20009

202.550 .0040/Fax 202.683 .6679
matthew @ goldsteinplic.com

 

/s/ David §. Morris

William T.“Tommy” Jacks
Texas State Bar No. 10452000
David S. Morris

Texas State Bar No. 24032877
FISH & RICHARDSON PC.
One Congress Plaza, Suite 810
111 Congress Avenue

Austin, Texas 78701

512.472 .5070/Fax 512.320.8935
jacks @ fr.com

dmotris@ fr.com

 

WASHSTATEC003920

Respectfully submitted,

/s/ William B. Mateja

William B. Mateja

Texas State Bar No. 13185350
POLSINELLI P.C.

2950 N. Harwood, Suite 2100
Dallas, Texas 75201

214.397 0030/Fax 214.397 0033
Mateja @ polsinelli.com

 

/s/ Josh Blackman

Josh Blackman

Virginia Bar No. 78292

1303 San Jacinto Street

Houston, Texas 77002

202 .294 .9003/Fax: 713.646.1766
joshblackman@ gmail.com

 

*Admitted pro hac vice
Case gsOscyPe-bos7eIRPOMMEERIARS2S HRS ORAARS Faapesi/ Gre 752

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

DEFENSE DISTRIBUTED, et al., §
Plaintiffs, §
§

V. § No. 1:15-cv-372-RP
§
U.S. DEPARTMENT OF STATE, et al., §
Defendants. §

EXHIBIT A

WASHSTATEC003921
Case gsOscyPe-boseIRPOMUEERIARS2S HRS ORAARS Fagpedy 6g 752

 

 

 

 

 

 

 

WASHSTATEC003922
Case gsOscyPe-bos7eIRPOMURERIARS2S HRS ORIAARS Faapesy Bre 752

 

 

 

WASHSTATEC003923
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 379 of 752

 

Message

From: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

Sent: 10/7/2019 7:45:35 PM

To: ‘Abraham, Liz (Federal)' [LAbraham@doc.gov]; 'Khawam, Joseph N' [KhawamJN @state.gov]

ce: 'KLASON, PETER (Federal)' [PKLASON @doc.gov]; JEST, JOE (Federal)' (JEST@doc.gov]; Soskin, Eric (CIV)
[Eric.Soskin@usdoj.gov]; Coppolino,Tony (CIV) [Tony.Coppolino@usdoj.gov]; Myers, Steven A. (CIV)
[Steven.A.Myers@usdoj.gov]; 'Minarich, Christine M' [MinarichCM@state.gov]

Subject: RE: Litigation re 3D-printing technology

Attachments: 2019-10-2 CLEAN Commerce Cat I-lll firearms rule to DOJ and DOS + FPB.docx; Tab 1 - Cat I-Ill Final FRN updated v5 +

FPB.docx

 

From: Robinson, Stuart J. (CIV)

Sent: Friday, October 04, 2019 2:08 PM

To: Abraham, Liz (Federal} <LAbraham @doc.gov>; Khawam, Joseph N <KhawamJN @state.gov>

Cc: KLASON, PETER (Federal) <PKLASON@doc.gov>; JEST, JOE (Federal) <JIEST@doc.gov>; Soskin, Eric (CIV)
<ESoskin@civ.usdoj.gov>; Coppolino, Tony (CIV) <tcoppoli@ClV.USDOJ.GOV>; Myers, Steven A. (CIV)
<stmyers@CIV.USDOJ.GOV>; Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Litigation re 3D-printing technology

Thanks. "llsend an invite for 2:00pm ET on Tuesday.

From: Abraham, Liz (Federal) <LAbraham@doc.goy>
Sent: Thursday, October 03, 2019 10:33 PM

To: Khawam, Joseph N <KhawarnJIN@
Ce: Robinson, Stuart J. (CIV) <strobins@ciy USDC GOV>; KLASON, PETER (Federal) <PELASON @coc.gov>; JEST, JOE

 

 

 

 

<MinarichCM @ state, goy>
Subject: Re: Litigation re 3D-printing technology

 

On Oct 3, 2019, at 9:54 PM, Khawam, Joseph N <KhawamJ N@state.gov> wrote:

 

Thanks, Stuart and Liz. rm not available from 11:00-12:00 and 3:00-3:30 on Tue, Oct & Any other time
works for me.

From: Abraham, Liz (Federal) <LAbraham@doc.gov>

Sent: Thursday, October 3, 2019 3:14 PM

To: Robinson, Stuart J. (CIV) <Stuart.J Robinson @usdol.gov>; KLASON, PETER (Federal)

<PELASON @ cloc.gov>; JEST, JOE (Federal) <WEST@idoc.gov>; Soskin, Eric (CIV) <Eric Soskin@usdo| gov;
Coppolino, Tony (CIV) <Teny. Coppoline @usdal gay>

Cc: Myers, Steven A. (CIV) <Steven.A.Myers@usdal.gov>; Khawam, Joseph N <KhawamiN @state.gov>;

 

 

 

WASHSTATEC003924
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 380 of 752

Subject: RE: Litigation re 3D-printing technology

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains
information that may be confidential, privileged, attorney work product, or otherwise exempt from
disclosure under applicable law. If you have received this message in error, are not a named recipient, or
are not the employee or agent responsible for delivering this message to a named recipient, be advised
that any review, disclosure, use, dissemination, distribution, or reproduction of this message or its

contents is strictly prohibited. Please notify us immediately that you have received this message in error,
and delete the message.

From: Robinson, Stuart J. (CIV) <Stuart.J Robinson @uscdaigov>
Sent: Thursday, October 3, 2019 2:02 PM

 

cenestatentscartctucetonenseteSDWreeteneroertocndeReveenres TeltnentecineetenitGnentacetsnenoncbeReersente

(CIV) <Eric Soskin @usdol.geov>; Coppolino, Tony (CIV) <Tony.Coppolino@usdal.sov>
Cc: Myers, Steven A. (CIV) <Steven. A. Myerst@usco)gov>; Abraham, Liz (Federal) <LAbraharm@doc.gov>;

 

 

 

Subject: Re: Litigation re 3D-printing technology

 

From: KLASON, PETER (Federal) <PRLASON @doc.gov>

Sent: Friday, September 20, 2019 3:12 PM

To: JEST, JOE (Federal) <HEST@doc.gov>; Soskin, Eric (CIV) <ESoskin@civ.usdol. gov>;
Coppolino, Tony (CIV) <tcoppoli@chy UShO)GOV>

   

<stryers@cly USDO] GOV>; Abraham, Liz (Federal) <LAbra
Subject: RE: Litigation re 3D-printing technology

hanrv@doc eoy>

 

 

From: JEST, JOE (Federal) <EST@iciac. gev>
Sent: Thursday, September 19, 2019 5:03 PM

<Toany Coppoalina @usdal sov>
Cc: Robinson, Stuart J. (CIV) <Stuart.J Robinson @usdol.gov>; Myers, Steven A. (CIV)

 

 

 

Abraham, Liz (Federal) <LAbraharni@doc.gov>
Subject: RE: Litigation re 3D-printing technology

WASHSTATEC003925
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 381 of 752

wilenescecesesventveeceerstscenene®Wuenevevseneceencecterhtecruers:

<Tony Coppoling @uscol gervy>
Cc: Robinson, Stuart J. (CIV) <StuartJj Robinson@usdol.gov>; Myers, Steven A. (CIV)
<Steven A. Myersi@iuscdol.zov>; KLASON, PETER (Federal) <PKLASON@doc.gov>;

Subject: RE: Litigation re 3D-printing technology

 

From: JEST, JOE (Federal) <L/ES? @doc.gov>

Sent: Thursday, September 19, 2019 4:11 PM
poll@

Ce: Soskin, Eric (CIV) <ESoskin@civ.usdoleove;

<strobins@ Civ USDC. GOV>; Myers, Steven A. (CIV) <stmyers@Chy USDOL GOV>:

 

     
 

           

<LAbraharm @doc.gov>
Subject: Litigation re 3D-printing technology

Tony, hello and hope all is well.

 

WASHSTATEC003926
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 382 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/7/2019 8:21:24 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Paul, Joshua M [PauliM@state.gov]

cc: Miller, Michael F [Millermf@state.gov]

Subject: RE: USML Cat f-111 38(f) - AM to T v2

Attachments: USML Cat I-Ill 38(f) - AM to T v3.docx

Here are my recommended changes.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W

Sent: Monday, October 7, 2019 3:07 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Foster, John A
<FosterJA2@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Subject: USML Cat I-ill 38(f) - AM to T v2

Pressing ahead with the remainder of the coord up to T for clearance but no action.

 

V/R, Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003927
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 383 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/7/2019 9:40:16 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Attachments: Tab 1 - Cat I-lll Final FRN updated v6 (2019-10-08).docx

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

    

SBU - DELIBERATIVE PROCESS

WASHSTATEC003928
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 384 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/8/2019 2:56:11 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]

Subject: RE: Am to T

Attachments: USML Cat I-Ill 38(f) - AM to T v3 (002) jnk.docx

A few additional edits on top of Sarah’s. These are the same edits that | passed along yesterday, but it looks like they
may have been missed. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Tuesday, October 8, 2019 10:52 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Foster, John A <FosterJA2 @state.gov>; Khawam, Joseph N
<KhawamJN@state.gov>

Subject: RE: Am to T

Sarah, no problem. Will incorporate when | get all the responses back tomorrow. We're on target.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSi@istate eay>
Sent: Tuesday, October 8, 2019 10:50 AM

 

<KhawaniN @state.gov>
Subject: Am to T

I could not track changes on my phone for some reason.

   
 
   

I think you can see the changes if you compare the docs. Sorry

WASHSTATEC003929
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 385 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/8/2019 3:38:34 PM

To: 'Liz Abraham! [LAbraham@doc.gov]
Subject: Congressional correspondence

Attachments: Tab 6c - Congressional Correspondence (Markey July 26, 2018).pdf; Tab 3 - 02-22-19 Menendez Letter on Hold on
CAT I-lll Transfer.pdf; Tab 6b - Congressional Correspondence (Menendez July 25, 2018).pdf; Tab 6d - Congressional
Correspondence (Cotton July 31, 2019).pdf; Tab 6a - Congressional Correspondence (Levin July 5, 2018). pdf;
H20180726=000 (Menendez response).pdf; H20180727=004 (Markey response).pdf; H20190801=003 Reply
(Cotton).pdf

Here are the Congressional correspondence we've identified. | asked our leg folks to send all of the incoming and
outgoing correspondence since the publication of the proposed rules, and these are the documents that they

found. There are two response letters that appear to be missing; | need to follow up with them to see if they can track
them down. The one that describes the 3-D gun concerns in the most detail is the Menendez letter from Feb 22, 2019,
but the Markey letter also raises questions about 3-D guns. Thanks.

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC003930
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 386 of 752
United States Department of State

Washington, D.C. 20520

 

The Honorable OEP 2 4 2058

Robert Menendez
United States Senate
Washington, DC 20310

Dear Senator Menendez:

In response to your letter regarding the settlement agreement with Defense Distributed, the
Department of State (Department) reached this settlement in consultation with the Department of
Justice and with careful consideration of the security and foreign policy interests of the United
States.

As an initial matter, it may be helpful to pat the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
forthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, itis important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Cammerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain

WASHSTATEC003931
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 387 of 752

2

firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” that was posted to the DDTC
website on July 27, 2018 and has since been removed. A hearing is scheduled for August 21 to
determine whether the temporary restraining order should be converted to a preliminary
injunction. The Department of State will work with the Department of Justice to determine
appropriate future actions as this litigation evolves. .

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation.

Sincerely,

 

Charles 8. Faulkner
Acting Assistant Secretary
Legislative Affairs

WASHSTATEC003932
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 388 of 752

aa sreescere ese PRUE VE Pingo np f8 OE VE TY
Hovieroceronaie Sb ebay i OE ht

 

 

Approved: PM: Tina Kaidanow, Acting

Drafted: PM/CPA Josh Paul x7-7873/ nnn

Cleared: PM/PrO - LLitzenberger

PM/DDTC — MMiller OK
PM/DTCP — SHeidema OK
H-- TDarrach OR.
P— SRavi OK.
S/P —-MUrena OR,
D ~ JShufllebarger OK
T~ EAbisellan OK
L/PM ~ SRogers OK

WASHSTATEC003933
 

 

 

 

UNCLASSIFIED

SUBJECT: Writing concerning the Depariment’s settiement in the matter of Defense Distributed
vs. United States

Alli’

 

H201 80726-0000 Menercdex

Waters

Faulkner

Cleared by

 

WASHSTATEC003934
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 390 of 752

NO DISCERNIBLE CLASSIFICATION

Reed, Roxanne

   

Frome id Taskers <dont_reply 5P20 10@state.gov>

Sent: Juesday, July 34, 2016 12:02 PM

Te: Reed, Roxanne

Subject: H Task Clearance (P) has completed on H20180726=000 Menendez-Writing regarding

the Department's decision on the 3D printing of functional firearms that would result in
the suspension of ITAR restrictions required by the Arms Export Control Act.

 

HW Task Clearance (P) has completed on 20 160726=000
Menendez-Writing regarding the Department's decision on the
3D printing of functional firearms that would result in the -
suspension of ITAR restrictions required by the Arms Export
Control Act.. |

HoTask Claardnce (P) on H20180726<000 Menender-Writing regarding the Department's decision on the 3D printing of functional frearms that
“would result in: the suspension of TTAR restrictions required by the Arms Export Control Act. has successfully completed. All participants have

completed their tasks.

 

&

Approved by Darrach, Tamara A

Yiew the warkliov history.

Reed, Roxanne NO) GISCERMIBLE CLASSIFICATION %

WASHSTATEC003935
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 391 of 752

United States Department of State

Washington, D.C. 20520

 

The Honorable

Edward J. Markey AUG16 2018
United States Senate .
Washington, DC 20510

Dear Senator Markey:

In response to your letter regarding the settlement agreement with Defense Distributed, the
Department of State (Department) reached this settlement in consultation with the Department of
Justice and with careful consideration of the security and foreign policy interests of the United
States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms-Export Control Act
{AECA). The Department has never regulated the downloading or dissernination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018-—~before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United

_ States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
“improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain

 

 

 

 

WASHSTATEC003936
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 392 of 752

firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDTC
website on July 27, 2018 and has since been removed. A hearing is scheduled for August 21 to

determine whether th orary res 1 to a preliminary
ate rtment of Justice to determine

     
  
 

 

injunction. The Depat
appropriate future acti

We take your concerns seriously and will answer any additional questions that you or your staff

may have, to the extent possible given the ongoing litigation.

Sincerely,

 

Mary K.. Waters
Assistant Secretary of State
Legislative Affairs

 

WASHSTATEC003937
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 393 of 752

@,. United States Department of State

   

Washington, D.C. 20520

The Honorable AUG 16 2018
Bill Nelson

United States Senate

Washington, DC 20510

Dear Senator Nelson:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Artas Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Comittee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
maproves enforceability and better protects America’s most sensitive technologies.

_ Under the proposed rules, the Department of State will retain export-licensing control over

firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of —
Defense, determined that certain firearms and related items that are widely available for
commiercial sale, and technical data related to those items, are of a type that do not offer a critical

military or intelligence advantage to the United States, and therefore warrant export licensing

requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the

proposed rules, if finalized as contemplated in the NPRM.

 

WASHSTATEC003938
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 394 of 752
5.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
_ General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary .
Modification of Category 1 of the United States Munitions List” that was posted to the DDTC..
website on July 27, 2018 and has since been removed. ‘ar sc }

        

 

We take your concerns seriously and will answer any additional questions that you or your staff.
may have, to the extent possible given the ongoing litigation.

Sincerely,

| / Wan, A. Ls AAtigs

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003939
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 395 of 752
United States Department of State

Washington, D.C. 20520

 

The Honorable AUG 1¢ 2018
Richard Blumenthal 7

United States Senate
Washington, DC 20510

Dear Senator Blumenthal:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with

_ the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to.put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House F oreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that

improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM,

 

WASHSTATEC003940
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 396 of 752
>.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
* General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District

Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of.
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDTC_
website on July 27, 2018 and has since been removed to
a

    

We take your concerns seriously and will answer any additional questions that you or your statf
may have, to the extent possible given the ongoing litigation. .

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

 

 

WASHSTATEC003941
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 397 of 752

United States Department of State

 

Washington, D.C. 20520

The Honorable MG TS Tae
Christopher S. Murphy -
United States Senate

Washington, DC 20510

Dear Senator Murphy:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and

_ furthering U_S. foreign policy objectives in accordance with the Arms Export Control Act
{AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018-—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House F oreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

 

 

WASHSTATEC003942
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 398 of 752
2. .

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement apreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDTC
"website on July 27, 2018 and has since been removed. . 21 to
dé

  

  

 

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation,

Sincerely,

Mary K. Waters
Assistant Secretary —
Legislative Affairs

 

 

WASHSTATEC003943
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 399 of 752
United States Department of State

Washington, D.C, 20520

 

The Honorable

Dianne Feinstein
United States Senate
Washington, DC.20510

AUG 1.6 2018

Dear Senator Feinstein:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

' As an initial matter, it may be helpful to put the settlement agreement in broader context. The

_ Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
{(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data,

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—-proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM. . oO

 

WASHSTATEC003944
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 400 of 752:
~De

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31; 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary __
Modification of Category I of the United States Munitions List” that was posted to the DDTC
website on July 27, 2018 and has since been removed. ; t

   

     

_ We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation.

Sincerely;

Mary kK. Waters
Assistant Secretary
‘Legislative Affairs

 

 

WASHSTATEC003945
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 401 of 752

United States Department of State

 

Washington, D.C. 20520

The Honorable :
Elizabeth Warren AUG 1.6 2018
United States Senate ,
Washington, DC 20510

Dear Senator Warren:

in response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context, The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of

. Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
inilitary end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort on gome since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing

_ tequirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM.

 

 

WASHSTATEC003946
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 402 of 752

Frm

See

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District.
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary |
Modification of Category I of the United States Munitions List” that was posted to the DDTC __
website on July 27, 2018 and has since been removed. A hearing is sehedul ito

  
   

 

    
 

 

_ We take your concerms seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation.

Sincerely,
Mary K. Waters |

Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003947
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 403 of 752

United States Department of State

 

Washington, D.C. 20520

The Honorable ADG 1-6 2088
Patrick Leahy :
United States Senate

Washington, DC 20510
Dear Senator Leahy:

In response to your letter of July 26 regarding the settlement agreement with Defense .
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy .
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreernent in broader context, The

Department regulates the export of defense articles, including related manufacturing -
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018--before the Department of State entered into a settlement agreement with Defense

_ Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules, The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies. .

Under the proposed rules, the Department of State will retain ex port-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Detense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those iters, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated im the NPRM.

 

 

WASHSTATEC003948
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 404 of 752
-2-

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” that was posted to the DDTC_
website on July 27, 2018 and has since been removed “to
4

  

 

  

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation. -

Sincerely,

itn, RK, bates

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003949
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 405 of 752

United States Department of State

 

Washington, D.C. 20520

The Honorable AUG 1 @ ania
Richard J. Durbin G ean

United States Senate
Washington, DC 20516

Dear Senator Durbin:

in response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States.

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
(AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to
remember and understand the exclusive reason for the Department’s involvement in this matter, .
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,

_ 2018-—before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a -
critical military or intelligence advantage or, in the case of weapons, are not inherently for
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreign Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed rules, if finalized as contemplated in the NPRM. .

 

 

WASHSTATEC003950
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 406 of 752
em

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Westem District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category I of the United States Munitions List” that was posted to the DDT

website on July 27, 2018 and has since been removed. ;

   

    
 

We take your concems seriously and will answer any additional questions that you or your staff
may have, to the extent possible given the ongoing litigation. .

Sincerely,

Nou RK, atin

Mary K. Waters
Assistant Secretary
Legislative Affairs

 

WASHSTATEC003951
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 407 of 752

United States Department of State

®

2
es a”

   

Washington, D.C. 20520

The Honorable ;
Benjamin L. Cardin AUG 1.6 2018
United States Senate

Washington, DC 20510

Dear Senator Cardin:

In response to your letter of July 26 regarding the settlement agreement with Defense
Distributed, the Department of State (Department) reached this settlement in consultation with
the Department of Justice and with careful consideration of the security and foreign policy
interests of the United States. .

As an initial matter, it may be helpful to put the settlement agreement in broader context. The
Department regulates the export of defense articles, including related manufacturing
technologies and information, as an integral part of safeguarding U.S. national security and
furthering U.S. foreign policy objectives in accordance with the Arms Export Control Act
{AECA). The Department has never regulated the downloading or dissemination of CAD files
for 3-D printed guns by U.S. persons within the United States. Accordingly, it is important to

_tememiber and understand the exclusive reason for the Department’s involvement in this matter,
which is its control of the export of technical data.

Furthermore, the Departments of State and Commerce published proposed rules on May 24,
2018—-before the Department of State entered into a settlement agreement with Defense
Distributed—proposing to transfer oversight from the Department of State to the Department of
Commerce of exports of firearms and related items that do not provide the United States with a
critical military or intelligence advantage or, in the case of weapons, are not inherently for |
military end use, including many items that are widely available in retail outlets in the United
States and abroad. Prior to the publication of the proposed rules, on May 14, 2018, the
Department briefed staff from Senate Foreien Relations Committee, Senate Committee on
Banking, Housing, and Urban Affairs, and House Foreign Affairs Committee on the scope of the
proposed rules. The proposed rules are the product of a larger effort ongoing since 2010 to
modernize the U.S. export control regulations to create a simpler, more robust system that
improves enforceability and better protects America’s most sensitive technologies.

Under the proposed rules, the Department of State will retain export-licensing control over
firearms and related articles that are inherently for military end use or that are not otherwise
widely available in retail outlets. By contrast, the interagency, including the Department of
Defense, determined that certain firearms and related items that are widely available for
commercial sale, and technical data related to those items, are of a type that do not offer a critical
military or intelligence advantage to the United States, and therefore warrant export licensing
requirements under the U.S. Department of Commerce’s jurisdiction. The technical data that is-
the subject of the Defense Distributed settlement agreement is technical data related to certain
firearms and other USML items that would transfer to the Department of Commerce under the
proposed mules, if finalized as contemplated in the NPRM.

 

WASHSTATEC003952
' Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 408 of 752

-2.

As you likely know, on July 30, the Attorney General for Washington State, with Attorneys
General from seven other states and the District of Columbia, filed a lawsuit in the U.S. District
Court for the Western District of Washington challenging certain actions the Department of State
took in compliance with the Defense Distributed settlement agreement. The Western District of
Washington issued a Temporary Restraining Order, and, as of July 31, 2018, in compliance with
that order, the Department of State is not implementing or enforcing the “Temporary
Modification of Category | of the United States Munitions List” that was p
website on July 27, 2018 and has since been removed. - in

a se

     
 
      

We take your concerns seriously and will answer any additional questions that you or your staff
may have, to the extent possible. given-the ongoing liti gation.

‘Sincerely, -

Mary kK. Waters
.. Assistant Secretary
Legislative Affairs

 

 

WASHSTATEC003953
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 409 of 752

3.

Approved: H~- Mary B Waters

Drafted: H/RGF: Tamara Darrach, ext. 78763, 8/2/18
PM/CPA Josh Paul x7-7878

Cleared: PM/PO ~— TRaidanow (ok)
W— CPaulkner (ok)
P—SRavi (info)
3/P ~MUrena
D — JShoafficharger (ok)
T~ EAbisellan (ok)
L/PM ~ SRagers ©

 

 

WASHSTATEC003954
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 410 of 752

United States Department of State

 

Washington, D.C, 20520

The Honorable | AUG 2 2 2019

Tom Cotton
United States Senate
Washington, DC 20510

Dear Senator Cotton:

Thank you for your July 31 letter expressing continued support for the Department of State's
efforts to modernize the U.S. export control system.

The Departments of State and Commerce have worked to harmonize the International Traffic in
Anns Regulations (TAR) with the Export Administration Regulations (ZAR) to ensure that
ITAR controls only those significant defense articles and services that provide the United States
with a critical military or intelligence advantage. Thus far, the Administration has revised 18 of
the 21 United States Munitions List (USML) Categories under the ITAR and, as a result, have
shifted numerous items from the USML to the Commerce Control List (CCL) under the EAR.

On May 24, 2018, the Department issued a notice of proposed rulemaking to update the three
remaining USML Categories: I, 1, and U1, which, respectively, control firearms, close assault
weapons, and combat shotguns: guns and armament; and ammunition and ordnance. Issuance of
a final rule is the next step in the process. Once published in the Federal Register, the final rule
will transfer from the USML to the CCL defense articles from Categories I, U1, and Il] that no
longer provide the United States with a critical military or intelligence advantage. These
categories include many articles widely available in retail outlets throughout the United States
and abroad.

We hope this information is helpful to you. Please let us know if we may be of further
assistance.

Sincerely,

   

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

WASHSTATEC003955
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 411 of 752

Approved: PM/FOR. Clarke Cooper RCC

Drafted: PM/DTCP ~— John Foster, ext. 3-281]

Clearances: PM/FO: Stan Brown - OK
PM/FO: Cat Hamilton for Mike Miller - OK
PM/DTCP: Rick Koelling — OK
PM/DTCC: Dan Cook - OK
PM/DTCL: Cat Hamilton - OR
PM/CPA: Christienne Carroll -OK
L/PM: Joe Khawam —~ OR.
H: Tamara Darrach -OK
T: Maureen Tucker - OK

WASHSTATEC003956
Case 2:20-cv-00111-RAJ Document 106-16

H FRONT OFFICE ROUTING SLIP
Classification: UNCLASSIFIED

Subject: Letter expressing continued support for the
Department of State’s efforts to modernize the U.S.
export control system

8/21/2019 9:48 AM
H20190801=003 Cotton

Logged by: Roxanne Reed

Format Clearances
Headers/Footers [|_| Attachments
[| Transmittal Letters

On H Package: [_| High Side or Dj Low
Side

 

 

 

 

PMcNerney eee een

PRademacher cnet pe

KHarris ce

GGiannangell 3 21

J Moore a

HSpecialAsst iol

REaldahl ge

CBarz a i
f “4 ;

ME Taylor ASUS S Dyye Lo

: AUTOPEN

AUTHORIZED

RUSH JUSTIFICATION:

WASHSTATEC003957

Filed 09/23/20 Page 412 of 752
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC003958
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 414 of 752

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC003959
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 415 of 752

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC003960
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 416 of 752

 

Congress of
Gouge of Representatives
GHlashingtan, Cc 20515

   

 

July 3th, 2018

Secretary Mike Pompeo Secretary Wilbur Ross
Department of State Department of Commerce
2201 C Street NW 1401 Constitution Avenue NW
Washington, DC 20230 Washington, DC 20520

Dear Secretaries Pompeo and Rass:

We write to express our deep concern about proposed regulatory changes that would
transfer control and licensing of exports of semi-automatic assault weapons, high capacity
ammunition magazines and related military tems from the Department of State to the Department
of Commerce. We urge you to postpone implementation of these proposed changes until important
issues can be addressed.

Under the current regulatory framework established under the Arms Export Control Act,
export of items thal are prirnarily for military use are regulated pursuant to the International Traffic
in Arms Regulations administered by the State Department. Such items are included on United
States Munitions List and are subject to stringent controls that are aimed at restricting access to
military items to approved foreign governments. Exporters must be registered with the State
Department and end-users are monitored under the Blue Lantern program, which provides
inventory management control and accountability of all commercial arms sales and transfers.
Transferring regulation of such military exports to the Department of Commerce would make it
more likely that U.S.-origin weapons will end up in the hands of traffickers, terrorists, and cartels,
and put them into global commerce.

We are also concerned that proposed rule changes will significantly reduce Congressional
oversight and undermine efforts to prevent and prosecute firearms trafficking. Specifically,
current regulations require Congressional notification of an intended commercial firearms sale in
excess of $1 million. By contrast, licenses issued by the Commerce Department are not notified to
the Congress, or subject to prior review. In addition, the Foreign Assistance Act also prohibits
sale of such defense articles to countries where governments have engaged in a consistent pattern
of gross violations of internationally recognized human rights.

The volume of U.S. military small arms exports, which is already substantial, is certain to
increase if regulation is moved to the Commerce Department. In the past year alone, Congress has

SSENTER ON RED VELES PARES

WASHSTATEC003961
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 417 of 752

been notified of some 5660 million of firearms sales regulated under the United States Munitions
List

The ramifications of the proposed transfer of oversight from the State Department to the
Commerce Department are very serious: arms manufacturers and brokers of semi-automatic
assault weapons will no longer be required to register with the State Departrnent; training on the
use of these iterns will no longer require a license, allowing private security contractors to train
foreign militias in sensitive combat techniques without proper vetting; prosecutors will have less
documentary evidence to prosecute arms dealers; and elected officials will have less say in the
export of dangerous weapons.

For all these reasons, we urge you to postpone the proposed regulatory transfer until these
important issues can be addressed.

   
 

Sander Levin

 

   

Norma J. Torres

 

Jamie Raskin

 
 

WASHSTATEC003962
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 418 of 752

DEPARTWENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

 

ACTION BUREAU:

 

 

x SUBSTANTIVE

oh IMAGE ENTIRE DOCUMENT

 
 

BUREAU ACTION REQUESTED: RESPOND TO CCU WITHIN @ DAYS

vr REPLY FOR SIGNATURE BY Mary K. Waters, Assistant Secretary, Bureau of
Leqgisiative Affairs

ADDRESS ENVELOPE TO DISTRICT OFFICE

THRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-1608 WHEN COMPLETED

FYLONLY/NO RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OPHER ACTION:

 

FOR GUIDANCEANFORMATION ON FORMATTING CONGRESSIONALS SEE:

Sil wioadio sists omuindary eke ieoNorcss af Legislative Affairs Hefersnce Documenist Yalow Border

 

Due Date 7: 3!

ADDITIONAL INSTRUCTIONS:

____Multi-signer Letter:

 

___ special instructions:

wj.VEREST TASKER#

___ Piease clear with NSC prior to submission to H

WASHSTATEC003963
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 419 of 752

 

    

jun 2.6 2048
For Signature by Secretary Pompeo
For draft by

aS Tasked to the Ta

signature by Vian
#ssisteant Secreta:

 

 

ureau for
ters,
Legislative

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003964
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 420 of 752

  

July 25, 2018

  

The Honorable Michael Pompeo
secrelary of State

US. Department of State

2201 C Street NW

Washington, DC 20520

Dear Secretary Pompeo:

The Department of State is aboul to permit the public, worldwide release of dangerous
information on the 3D printing of functional firearms that are undetectable by standard security
measures. Such a release would allow any foreign or domestic person, including arms
trailickers, terrorists, transnational criminals, and domestic abusers to effectively “download” a
gun, making if much easier to evade security measures and obtain a weapon. This decision is not
only alarming and irresponsible, but one that appears to evade statuiory requirements and skirts
an ongoing repulatory review process.

Recently, the Department settled a lawsuit by a U.S. firm seeking to post blueprints and other
information on the Internet that would allow anyone with a 3D printer to create plastic
firearms. Based on reports of the terns of the settlement, the Department has now agreed that
the information can be exempt from the export licensing requirements of the Intemational
Traflicking im Arms Regulations (TAR). Even more troubling, ihe Department also agreed to
temporarily suspend the relevant [TAR restrictions to allow this otherwise prohibited
dissemination.

Yet this “temporary” suspension will effectively allow a permanent and continiing export, Gace
posted on the Internet, these files will be shared, downloaded, and used to create firearms, As
such, this action is tantamount to a permanent removal of an item from the United States
Munitions List, but without the 30-day notice to the Senate Foreign Relations Committee and
House Foreign Affairs Committee as required by the Arms Export Control Act.

itis hard to see how making it easier for criminal and terrorist organtvations to obtain
untraceable weapons is in the loreign policy and national security interests of the United

States, This action by the State Department makes the work of U.S. and imemational law
eniorcement and counter-terrorism agencies—andl the U.S. Transportation Security Agency-—all
ihe more difficull and heightens the risk to innocent Americans and others from terrorist and
extremist attacks. Moreover, the domestic risk cannot be understated, especially with the high
rates of gun violence in our schools, churches, ulubs and public gathering places. The release of
these blueprints permits anyone, even those banned from gun ownership due to 4 criminal

 

(ol'm

WASHSTATEC003965
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 421 of 752

conviction, ia build their own gun. These “ghost guns” also pose a problem for law eniorcement
ag such firearms lack.a serial number and. are thus unitacecable.

Given the far-reaching and dangerous consequences af this decision, | urge you to bnmediately
review and reconsider the Department’s position, and to ensure that this and any other decision
reparding arms export contral complies fully with the letter and spirit of the Arms. Export
Control Act. Further, any release should not oceur until the Department, Congress, and the
public have arnple time to review the consequences of this action.

Sncerely,

    

Robert Menendez w
Ranking Member

WASHSTATEC003966
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 422 of 752

DEPARTMENT OF STATE CONGRESSIONAL CORRESPONDENCE
TASKER

   

 

IPS CONTROL# / ACTION BUREAU:

 

__&x SUBSTANTIVE

omen IMAGE ENTIRE DOCUMENT

 

“YY ACTION REQUESTED: RESPOND TO CCU WITHIN # DAYS

REPLY FOR SIGNATURE BY Mary K. Waters, Assistant Secretary, Bureau of
Legislative Affairs

ADDRESS ENVELOPE TO DISTRICT OFFICE

DIRECT REPLY TO CONSTITUENT BY OFFICE DIRECTOR WITH COPY TO
CONGRESSIONAL OFFICE. PHONE 7-180 WHEN COMPLETED

FYI ONLYING RESPONSE NECESSARY

REPLY FOR SIGNATURE DIRECTLY BY BUREAU

OTHER ACTION:

 

FOR GUIDANCENNFORNATION ON FORMATTING CONGRESSIONALS SEE:
Pttocdiginionesis cite. cowindos oho yon Burose of Legisiaiive Affaire Reference Documents#Yeiiow Border

 

ADDITIONAL INSTRUCTIONS:

  

ulti-signer Letter:

 

__ special Inetructions:

Ww iiEREST TASKER#

 

_._ Please clear with NSC prior to submission to H

WASHSTATEC003967
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 423 of 752

 

 

gue 77 ee
gnature by Secretary Pomp
For crait by Bureau

x Vased to the Pm

Signature by Var

   

 

 

ureau for
Naters,
,; .egislative

 

 

 

 

 

 

 

 

 

WASHSTATEC003968
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 424 of 752

ited States Senate

ixeianesirin: PO BAS
VAIASBIMES TONS  D SOB TG

 

 

SEINERER

Jaly 26, 2018 es

‘eo

=

‘The Honorable Mike Pormpeo ny
Seoretary of State Ld
US, Department of State Bh
3301 C Street SLAW. » =
Washington, DC 20320 2 a
oe

 

Dear Secretary Pompeo:

We write with great alarm regarding the decision last month by the Department of Justice (DQ)
io settle the lawsuit brought against the State Department by the gun rights advocacy groups
Defense Distributed and the Second Amendment Foundation. We urge the State Department not
to allow Detense Distributed to publish online blueprints for undetectable, three-dimensional
(“3.079 printable flreanms.

in 2015, Defense Distributed and the Second Amendment Foundation sued the State Department,
challenging the State Department's determination that Defense Distributed violated federal
export controls and its demand that Defense DNsiributed remove from the internet its bhucprints
for 3-D printable firearms. Throughout the course of the lawsuit, the government mainiained that
its position was well-supported under the Arms Export Control Act and the International Traffic
in Arms Regulations (TAR). Indeed, as recently as April 2018, the Trump adininistration filed a
motion to dismiss the suit in which it argued that “[w]hatever informational value there may be
in the process by which 3-D printing occurs,” Defense Distributed’s Computer Aided Design
files “are indispensable to a [3-D) printing process used to create firearms and their
eornponents,” and “are alse functional, directly facilitate the manufacture of weapons, and may
properly be regulated for export.”

Despite the court’s twice siding with the government's position, in a stunning reversal of course
‘ast month, DOJ settled the suit and agreed to allow for the public release of Defense
Disiributed’s 3-D firearm printing blueprints in any form. Specifically, the State Department as
agreed to allow Detense Distributed to publish its blueprints by July 27, 2018 ~~ by making &
“temporary modification” of the United States Miunitions List CUSML) and granting Defense
Distributed an “exemption” from [TAR regulations. The administration also made the puzzling
derision to pay nearly $40,000 im legal fees to the plaintiffs using taxpayer dollars.

This settlement is inconsistent with the administration's previous position and is as dangerous 85
it is confounding. The settlement will allow these blueprints to be posted online for unlimited
distribution to anyone —~ including felons and terrorists — both here in the United States anc

 

| Defense Distributed v. LS. Dept of State. Case 1:1S-ev-00372-RP, Defs’ Mot. Dismiss
Second Am. Compl. at 1 GW.D. Tex. Apr. 6, 2018).

 

 

WASHSTATEC003969
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 425 of 752

Secretary Ponipeo
Page 2 of 4

abroad. [t also sete a dangerous precedent in defending against challenges to other legally sound
deterininations made by the State Department under the Arms Export Control Act and ITAR,

Yesterday, in response to questioning by Senator Markey before the Senate Foreign Relations
Committee, you committed to reviewing the decision to allow Defense Distributed to publish its.
blueprints online. Ini accordance with this commitment, we ask that you suspend the special
treatment given to Defense Distributed while you undertake this review.

Tn addition to suspeniling these actions, we-ask-that, prior to Augast 1, 2018, the State
Department provide us witha written explanation and briefing on the yeasoning behind the
decision to settle this litigation in the manner it did. The American people have a right to kniow
whi their government agteed to such dangerous outcome.

Specifically we request a response to the following questions:

1. Does the State Deparinient io longer believe that the online publication of blueprints for
the 3-D printing of firearms is a violation of federal export controls? If so, when did this
reversal of opiriion aceur and why? Was there « change.in the law or the facts that
prompted this change? If'so, please explain the change im either the law or dacts that
prompted the change: .

2? ©n May 24, 2018, the State and Commerce Departinents published proposed rules to
amend Categories 1, Ul,.and TH of the USML. and transfr from the State Department to
the Commiercé Department oversight over export of certain firearms, aramurition, and
relateditems. What role did the Definse Distributed litigation play in deciding to publish
these proposed niles? What analysis, if any, did the State and Conmnerce Departinents
undertake to evaluate the potential risks of the proposed rules changes on export controls.
on the online publication of blueprinis for 3-D printed firearms? Ifthe State Department
did evaluate the risks, what risks were identified’? Please identify the mdividuals involved
itt that analysis.

3, Ifthese propdsed rules are finalized andj urisdiction over technical dsta related to the
design, production, or use of semi-automatic or military-style firearins is transferred to
the Commerce Departmenit, the release into the public domain of instructions for printing
3-D firearms will be permissible. Does the State Department have concerns about the
dangerous consequences of this rules change’? Did the State Department make the
Commerce Department aware of the litigation between it and Defense Distributed and the
Seccixd Amendment Foundation, the ternts of the settlement, or the consequences of
online publication of blueprints for 3-D printed firearms? If'so, please identify to whom
and how that information was conveyed.

4, Given the risks of the government abdicating control over-the gnline publication of

blueptinis for 3-D printed firearms, why did the Stete Departenent dgrée. to. shove forward
with the rulemaking? How does-the State Department plan te mitigate these risks?

 

 

WASHSTATEC003970
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 426 of 752

Secretary Pompeo
Page 3 of 4

4

ee

The settlerment-acreernent- resolving the lawsuit brought by Defense Distributed and the
Second Amendment Foundation obligates the State Department 10 “draft and fully pursue
_ os the publication in the Federal Register‘of a notice of proposed.rulemaking and final
rule, revising USML Category | to the technical data that fs the subject of the” iigation.
Why did the State Department agree to this reliet?

‘The seitlement agreement tesolving the lawsuit brought by Defense Distributed and the
Second Amendment Foundation obligates the State Department, “while the abover
teferenced final ruléig in develépment,” to announced “a temporary modification,
consistent with the International Traffic in Arms Regulations (ITAR), 22 C.E.R. § 126.2,
of USML Category I to exclude the technical data that ig the subject of the” tigation,
arid to publish the antouncement on the website of the Directorate of Defense Trade
Controls on or before July 27, 2018. Why-did the State Department agree to this relief?
What will this temporary modification likely entail? Will the State Department put any
restrictions on the types of 3D technical data that can be released to-the public without
pilot U.S. government approval, including types of firearms, 3D printing, and materials,
ambnp other possible issues? Why did the State Department fail to provide 30 days’
notice to the relevant congressional committees of ifs intention to remove Defense
Distributed’ s “techneal data” fom the USML, as required by 22 U.S.C. § 2278()(1)?

The settlement agreetient-resolving the lawstit brought by Defense Distributed and the
Second Amendment Foundation obligates the State. Department to issue “a letter to-
Plaintiffs on or before July 27,2018 signed by the Deputy Assistant Secretary for
Defense Trade Controls, advising that [the 3-D printing files at issue in the Udpation] are.
appraved for public rélease (Le., unlimited distribution) in any fon and are exempt from
the licensing requirements of ITAR because they satisfy the criteria of 22 CPLR. 9

125 A(b\(13)." Why did the State Department agree to this relief?

‘The settlement-agreement resolving the lawsuit brought by Defense Distributed and the.
Second Avichdment Foundation obligates the State Department to “acknowledg[s] and
agree[] that the temporary-modilication of USML Category. 1 permits any United States
potion ... to access, disenss, use, reproduce, or otherwise benefit from the technical data:
that is the subject ofthe Action, and that the letter to Plaintiffs permits any such person to
access, disciss, use, reproduce|,] or otherwise benefit from the” 3-D printing files at iseue
in the litigation. Why did the State Department agree te this relief?

The settlement agreement resolving the lawsull-brought by Defense Disiritrated.and the-
Second Amendment Foundation obligates the Stale Departmient te pay the Plaintiffs
$39,581.00, reported to be fora portion of their legal fees. Please identify what funding
source within the government this payment was drawn from. Additionally, please provide
information regarding why the State Deparisient agreed 16 this teliet.

We are concerned about the immediate impact of publishing these 3-D gun blueprints: Qnee the
State Department allows them to circulate freely online, the threats to U.S. and international.
security will be irreversibly inoreased. We urge you not to. grant this special treatment to Defense

WASHSTATECO0

3971
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 427 of 752

Secretary Pompeo
Page 4 of 4

Distributed ——- but rather to postpone this action while you fulfill your commitment to review this
decision, and until the above questions can be adequately addressed.

Thank vou for your prompt attention to this matter. Should you have any questions about this
request, please contact Callan Bruxzone of Senator Markey's staff at 202-224-2742.

Edward, Markey
United States Senator

Sincerely,

   

 

 

 

 

Richerd Blomenthal

United States Senator Unned States Senator

   

 

   

 

Chane Feinstein
United Sintes Senator

   

 

  
 

Elizabeth Warren
United States Senator

    

 

 

 

ss Pa coe
“i S68
Patrick Leahy . “Richard J. Durbin
Linited States Senator United States Senator

sant

  
 

 

     

one

   

oP Renamin L. Cardin
United States Senator

 

WASHSTATEC003972
 

WASHSTATEC003973
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 429 of 752

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC003974
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 430 of 752

  

July 31, 2019

The Honorable Michael BR. Pompeo The Honorable Wilbur Ross

Secretary secretary

US. Department of State 3 S. Department of Commierce SS
220) C SUNW 40} Constitution Ave NW “9
Washington, OC 20520 Waskineton DE 20230 os
Dear Gentlemen, .

 

   

lam writing regarding the transfer of export licensing authority for sporting and!
commercial firearms and ammunition products currently on Categories 1. Ul, and 11 ofthe United
States Munitions List (USML) from the Department of State — Directorate of Defense Trade”
Cantrols (DDTC) to the Department of Commerce — Bureau of Industry and Security (315)
where the products would be controlled on the Commerce Control List (CCL) and the Export
Administration Regulations (EAR), | urge you both publish the new rules for this transier as
soon as 1s practicable,

 

‘The export of Category 1, 1L or LU items under the CCL process is extremely important to
the domestic Hrearms and ammunition industry, primurily because it reduces the export approval
timeline. The ability to rapidly reply to international business opportunities allows U.S.
companies to reniain competitive in the global market and creates high-qualny manufacture
jobs at horne. Furthermore, some North Atiantic Trade Organization (NATO) allies have
indicated a desire not to purchase small arms from US. vendors due to the overly burdensome
process required to receive an exemption for the sale under the International Traffic in Arms
Regulations (TAR). This creates an environment where foreign countries can compete
unfettered for our military small arms programs while many foreign nations are restricting US
conrpanies from competing in theirs. This regulation has not only been prohibitive for initial
sales to allies but additionally creates excessively burdensome procedures for follow-on
mMalenance contracts.

Therefore, | am requesting the Depariments of State and Commerce to publish the final
rules to streamline the export licensing process in support of our domestic Nrearms and
aiumunition industry. [urge you to move forward with this process to ensure our
competitiveness in the global murket.

Sincerely ,

  

Tom Cotton
Untied States Senator

  

throw ber
WASHSTATEC003975
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 431 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/8/2019 4:50:12 PM

To: Dorosin, Joshua L [DorosiniL@state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]; Kottmyer, Alice M
[KottmyerAM @state.gov]

Subject: FW: Litigation re 3D-printing technology

Attachments: Tab 1 - Cat I-lll Final FRN updated v6 (2019-10-08).docx

 

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N

Sent: Tuesday, October 8, 2019 12:21 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Foster, John A
<FosterJA2@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Litigation re 3D-printing technology

 

Joseph N. Khawam

WASHSTATEC003976
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 432 of 752

Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Robinson, Stuart J. (CIV) <Stuart.| Robinson@usdol.gov>
Sent: Monday, October 7, 2019 3:46 PM
To: ‘Abraham, Liz (Federal)’ <LAbraham@

 

 

 

 

<Steven.A, Myers@usdolaavy>; Minarich, Christine M <MinarichCM @istate 2av>
Subject: RE: Litigation re 3D-printing technology

 

 

From: Robinson, Stuart J. (CIV)

Sent: Friday, October 04, 2019 2:08 PM

To: Abraham, Liz (Federal) <LAbraham @doc.
Cc: KLASON, PETER (Federal) <PELASON @ doc.gev>; JEST, JOE (Federal) <UEST@idoc.gov>; Soskin, Eric (CIV)

 

 

 

cstmyers@CIV.USDGLGOV>; Minarich, Christine M <iinarichCM @state.gov>
Subject: RE: Litigation re 3D-printing technology

 

Thanks. ’{lsend an invite for 2:000m ET on Tuesday.

siivuartevsescertnencestnescentneS@eneveenveencorebedtecenens

Sent: Thursday, October 03, 2019 10:33 PM
To: Khawam, Joseph N <KhawamJN @state.goy>

 

(Federal) <UEST@doc.gay>; Soskin, Eric (CIV) <ESaskin@civuscol.gov>; Coppolino, Tony (CIV)
<teoppell@Clv USDOLGOV>; Myers, Steven A. (CIV) <stmyers@CivV.USEC GOV>; Minarich, Christine M

 

Subject: Re: Litigation re 3D-printing technology

 

Thanks, Stuart and Liz. im not available from 11:00-12:00 and 3:00-3:30 on Tue, Oct 8. Any other time
works forme.

Sent: Thursday, October 3, 2019 3:14 PM

To: Robinson, Stuart J. (CIV) <Stuart.J Robinson@uscdoal.gov>; KLASON, PETER (Federal)
<PRLASON @eloc. eoy>; JEST, JOE (Federal) <UESTMdoc. gay>; Soskin, Eric (CIV) <Eric Saskin
Coppolino, Tony (CIV) <Terny. Coppoline @uscdol.goy>

 

io

uscd gov>;

  

WASHSTATEC003977
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 433 of 752

 

Minarich, Christine M <MinarichCM @ state goy>
Subject: RE: Litigation re 3D-printing technology

+ Christine Minarich of State/L (Joe K. is on leave this week but will be back next week)

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains
information that may be confidential, privileged, attorney work product, or otherwise exempt from
disclosure under applicable law. If you have received this message in error, are not a named recipient, or
are not the employee or agent responsible for delivering this message to a named recipient, be advised
that any review, disclosure, use, dissemination, distribution, or reproduction of this message or its

contents is strictly prohibited. Please notify us immediately that you have received this message in error,
and delete the message.

From: Robinson, Stuart J. (CIV) <Stuart.J Robinsoni@usdol gav>

Sent: Thursday, October 3, 2019 2:02 PM

To: KLASON, PETER (Federal) <PKLASON @doc.gov>; JEST, JOE (Federal) <UEST@cdoc. gav>; Soskin, Eric
(CIV) <Eric. Soskin@uscdo}.gov>; Coppolino, Tony (CIV) <Tony.Coppclineg@usdo). goy>

Cc: Myers, Steven A. (CIV) <Steven. A. Myers @usdolzoy>; Abraham, Liz (Federal) <LAbraham @doc.pov>;
Joseph Khawam <KhawamiN@istate. gov>

Subject: Re: Litigation re 3D-printing technology

 

  

 

   

+ Joe from L

On Oct 3, 2019, at 10:49 AM, Robinson, Stuart J. (CIV) <strobinseteiy uisdot. gov> wrote:

 

 

From: KLASON, PETER (Federal) <P KLASON @doc.gov>
Sent: Friday, September 20, 2019 3:12 PM
To: JEST, JOE (Federal) <HEST@dac.gov>; Soskin, Eric (CIV) <ESeo

skin@ely usdol gov

   

>;

 

Cc: Robinson, Stuart J. (CIV) <strebins@@Clv¥ USDG).GOV>; Myers, Steven A. (CIV)
<stryers@Ch USGOLGOV>: Abraham, Liz (Federal) <LAbraharn@doc.gov>
Subject: RE: Litigation re 3D-printing technology

    

‘3

From: JEST, JOE (Federal) <ESTM@cdoc.gov>

Sent: Thursday, September 19, 2019 5:03 PM

To: Soskin, Eric (CIV) <Eric Soskin@ usdol.gov>; Coppolino, Tony (CIV)

<Tony Conpaling @uscdol gov>

Cc: Robinson, Stuart J. (CIV) <Stuart.J Robinson @uscdol.gov>; Myers, Steven A. (CIV)
<Steven A. Myers@uscdolgov>; KLASON, PETER (Federal) <PRLASON@coc.gov>;
Abraham, Liz (Federal) <LAbraham @doc.gov>

Subject: RE: Litigation re 3D-printing technology

 

 

 

WASHSTATEC003978
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 434 of 752

From: Soskin, Eric (CIV) <Eric.Saskin@usdal gov>

Sent: Thursday, September 19, 2019 4:56 PM

To: JEST, JOE (Federal) <BEST@doc.gov>; Coppolino, Tony (CIV)

<Tony.Copnaling @ uscd) gov>

Cc: Robinson, Stuart J. (CIV) <Stuart.J Robinson @usdol.gov>; Myers, Steven A. (CIV)
<Steven.A. Miyers@uscdai.sov>; KLASON, PETER (Federal) <PRLASON@doc.gov>;

 

 

 

 

Subject: RE: Litigation re 3D-printing technology

 

Sent: Thursday, September 19, 2019 4:11 PM

To: Coppolino, Tony (CIV) <tcoppoll @Chy USDOL GOV>

Ce: Soskin, Eric (CIV) <ESaskin@icly uscdol gev>; Robinson, Stuart J. (CIV)
<strobins@CiV.USDOJ .GOV>: Myers, Steven A. (CIV) <striyers@Ci¥ USDGLGOV>:

   

snenenetotvonsentvcartcenteneeeBWeeetaratceencedeckercecra

<l Abraham @icdoc.gov>
Subject: Litigation re 3D-printing technology

 

WASHSTATEC003979
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 435 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/8/2019 5:59:53 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: Litigation re 3D-printing technology

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Tuesday, October 8, 2019 12:59 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Foster, John A
<FosterJA2@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Litigation re 3D-printing technology

joe,
Have not completed my review, but a couple items to bring to your attention:

 

Vir Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawarriuN @state 2ov>

Sent: Tuesday, October 8, 2019 12:21 PM

To: Heidema, Sarah J <Heidernaii @state.sov>; Koelling, Richard W <KoellingRW@state. gov>; Foster, John A
<Foster|A2 @ state goy>

Cc: Minarich, Christine M <MinarichU M @state gov>

Subject: RE: Litigation re 3D-printing technology

 

 

 

Please let me know if you have any
further edits or any concerns with my proposed edits. | plan to share the document with L/FO (Josh Dorosin) in Jeff’s

absence. EE |) propose attempting to finalize any internal edits to the document by cob today,
so that we can recirculate to DOJ and DOC for any further comments tomorrow. We would then (hopefully) be in a

position to send the draft rule to OMB by Thursday. Happy to discuss any of these proposed changes if helpful. Thanks.

WASHSTATEC003980
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 436 of 752

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Robinson, Stuart J. (CIV) <Stuart.) Robinson @usdol goyv>
Sent: Monday, October 7, 2019 3:46 PM

Ce: 'KLASON, PETER (Federal)’ <PXLASON @doc.gov>; JEST, JOE (Federal)' <UEST@doc.gov>; Soskin, Eric (CIV)
<Eric Soskin@usdol.gov>; Coppolino, Tony (CIV) <Tony.Coppolinco@usdol.gov>; Myers, Steven A. (CIV)

 

Subject: RE: Litigation re 3D-printing technology

 

From: Robinson, Stuart J. (CIV)
Sent: Friday, October 04, 2019 2:08 PM

Cc: KLASON, PETER (Federal) <PELASON @doc.gov>; JEST, JOE (Federal) <UEST @eoe. gov>; Soskin, Eric (CIV)
<ESoskin@cly.usdolgov>; Coppolino, Tony (CIV) <tcoppall@clv USDOLGOV>; Myers, Steven A. (CIV)

Subject: RE: Litigation re 3D-printing technology

 

From: Abraham, Liz (Federal) <LAbraham@doc.gov>

Sent: Thursday, October 03, 2019 10:33 PM

To: Khawam, Joseph N <KhawarrlN @state. gery>

Cc: Robinson, Stuart J. (CIV) <strobins@civ USDOL GOV>; KLASON, PETER (Federal) <FKLASON @doc,gov>; JEST, JOE

Subject: Re: Litigation re 3D-printing technology

 

On Oct 3, 2019, at 9:54 PM, Khawam, Joseph N <KhawamJNi@state.gov> wrote:

 

Thanks, Stuart and Uz. I’m not available from 11:00-12:00 and 3:00-3:30 on Tue, Oct 8. Any other time
works for me.

From: Abraham, Liz (Federal) <LAbraham @doc.gov>
Sent: Thursday, October 3, 2019 3:14 PM
To: Robinson, Stuart J. (CIV) <Stuart Robinson @uscdol.gov>; KLASON, PETER (Federal)

 

 

WASHSTATEC003981
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 437 of 752

srucetererictentiiccenicercenesWtenercececeneceettaccnerce, BO ME poe A Ren AB Bee Ne BRA fo alneetaitearentBWeentnsetvucncecdeckeceenrne, BU MA SPENEE Ap BA BN A Mah MS OU IrleteateniuletenevuerencnsenenensS@ReaccoenenevoenteediewbeBertacnse

Coppolino, Tony (CIV) <Terny. Coppoline @usdol. goy>
Cc: Myers, Steven A. (CIV) <Steven.A. Myers @usdol.goy>; Khawam, Joseph N <KhawamJN @state.govo;

 

 

Subject: RE: Litigation re 3D-printing technology

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains
information that may be confidential, privileged, attorney work product, or otherwise exempt from
disclosure under applicable law. If you have received this message in error, are not a named recipient, or
are not the employee or agent responsible for delivering this message to a named recipient, be advised
that any review, disclosure, use, dissemination, distribution, or reproduction of this message or its

contents is strictly prohibited. Please notify us immediately that you have received this message in error,
and delete the message.

From: Robinson, Stuart J. (CIV) <Stuart.J Robinson @uscdaigov>
Sent: Thursday, October 3, 2019 2:02 PM

 

cenestatentscartctucetonenseteSDWreeteneroertocndeReveenres TeltnentecineetenitGnentacetsnenoncbeReersente

(CIV) <Eric Soskin @usdol.geov>; Coppolino, Tony (CIV) <Tony.Coppolino@usdal.sov>
Cc: Myers, Steven A. (CIV) <Steven. A. Myerst@usco)gov>; Abraham, Liz (Federal) <LAbraharm@doc.gov>;

 

 

 

Subject: Re: Litigation re 3D-printing technology

 

From: KLASON, PETER (Federal) <PRLASON @doc.gov>

Sent: Friday, September 20, 2019 3:12 PM

To: JEST, JOE (Federal) <HEST@doc.gov>; Soskin, Eric (CIV) <ESoskin@civ.usdol. gov>;
Coppolino, Tony (CIV) <tcoppoli@chy UShO)GOV>

   

 

hanrv@doc eoy>

<stryers@cly USDO] GOV>; Abraham, Liz (Federal) <LAbra

 

Subject: RE: Litigation re 3D-printing technology

From: JEST, JOE (Federal) </EST@iciac. gev>
Sent: Thursday, September 19, 2019 5:03 PM

<Toany Coppoalina @usdal sov>
Cc: Robinson, Stuart J. (CIV) <Stuart.J Robinson @usdol.gov>; Myers, Steven A. (CIV)

 

 

 

WASHSTATEC003982
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 438 of 752

Subject: RE: Litigation re 3D-printing technology

From: Soskin, Eric (CIV) <Eric.Saskin @usdol. gov>

Sent: Thursday, September 19, 2019 4:56 PM

To: JEST, JOE (Federal) <HEST@dac.goyv>; Coppolino, Tony (CIV)

<Tony.Coppoline @uscdal gov>

Cc: Robinson, Stuart J. (CIV) <Stuart.J. Robinson @uscdol.gov>; Myers, Steven A. (CIV)
<Stever.A Myers @uscolgov>; KLASON, PETER (Federal) <PKLASON@enc goy>;
Abraham, Liz (Federal) <LAbraharni@doc.gov>

Subject: RE: Litigation re 3D-printing technology

 

From: JEST, JOE (Federal) <JIEST@doc. gov>
Sent: Thursday, September 19, 2019 4:11 PM

To: Coppolino, Tony (CIV) <teoppol @Cly USD! GOV>

<strobins@Chy USDOL GOV>: Myers, Steven A. (CIV) <stmyers@iCiv. USDOL GOV>:
KLASON, PETER (Federal) <PKLASON @doc.gov>; Abraham, Liz (Federal)

Subject: Litigation re 3D-printing technology

Tony, hello and hope ail is well.

 

WASHSTATEC003983
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 439 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/8/2019 10:13:10 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Attachments: Tab 1 - Cat (-Ill Final FRN updated v4 (2019-10-08).docx

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

    

SBU - DELIBERATIVE PROCESS

WASHSTATEC003984
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 440 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/9/2019 1:38:25 AM

To: Minarich, Christine M [MinarichCM @state.gov]; Timothy Mooney [Timothy.Mconey@bis.doc.gov];

Tony.Coppolino@usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov;
Koelling, Richard W [KoellingRW@state.gov]; Memos, Nicholas [MemosNi@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]

ce: Abraham, Liz [LAbraham@doc.gov]; Matthew Borman [Matthew.Borman @bis.doc.gov]; Richard Ashooh
[Richard.Ashooh@bis.doc.gov]; Clagett, Steven [steven.clagett @bis.doc.gov]; Lopes, Alexander
[alexander.lopes@bis.doc.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Jessica Curyto [Jessica.Curyto@bis.doc.gov]

Subject: RE: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attachments: Tab 1 - Cat I-Ill Final FRN (For DOJ and DOC) (2019-10-08).docx

Attached please find the updated State rule addressing comments from DOJ and Commerce. We'd welcome any further
feedback. [f possible, please send any further comments or edits by cob tomorrow (10/9) to allow sufficient time ta
finalize the draft rule for OMB by Thursday (10/10). Thanks.

SBU - DELIBERATIVE PROCESS

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Thursday, October 3, 2019 4:21 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Knawam, Joseph N <KhawamJN@state.gov>;

Tony.Coppolino @usdoj.gov; Eric.Soskin@usdoj.gov; Stuart.J.Robinson@usdoj.gov; Steven.A.Myers@usdoj.gov; Koelling,
Richard W <KoellingRW @state.gov>; Memos, Nicholas <MemosN!I@state.gov>; Foster, John A <FosterJA2@state.gov>;
Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Abraham, Liz <LAbraham @doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Lopes, Alexander
<alexander.lopes@bis.doc.gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Jessica Curyto <Jessica.Curyto@bis.doc.gov>

Subject: RE: Updated Commerce Cat I-lil firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

All,

Please find attached an updated redline of the State Category |-IN (firearms) (ll TT

We're following Commerce’s approach and sending the attached to DOJ and DOC/BIS for informal review prior to
submitting the updated rule formally to OMB for interagency review next week.

in order to keep with the timeline, and because of the relatively minor nature of our edits, we'll follow the same
timeline as Commerce. Please provide any cormments or edits that you have on the State rule by COB on Friday, October
4, 2019,

Christine

 

WASHSTATEC003985
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 441 of 752

SBU - DELIBERATIVE PROCESS

From: Timothy Mooney <Timothy.Mooneyi@bis. doc. gov>

Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <MinarichCM @state goy>; Khawam, Joseph N <KhawamJN@ state.gov;

Tony. Coopoline @uscdol. gov; Eric. Soskin@usdal.cov; Stuart! Robinson@usdo) gov; Steven. A. Myers@iuscai.cov; Koelling,
Richard W <KeellingRW Gistate.gov>; Memos, Nicholas <MemosNit@state.zov>; Foster, John A <FosterJA2 @state. goy>
Cc: Abraham, Liz <LAbraham@doc.gov>; Matthew Borman <Matthew.Borrman@bis.doc.gav>; Richard Ashooh
<Richard Ashooh@bis.coc.gov>; Clagett, Steven <steven.clazeti@ bis.dioc.gov>; Lopes, Alexander

<aiexander lopes@bis dec gov>; Hillary Hess <Hilary. Hess @bis.dac.gov>; Karen NiesVogel

<Karen.NiesVogel @bis dac.gov>; Jessica Curyto <lessica Curyto @bis.doc.gov>

Subject: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-lll (firearms) ie

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

 

 

 

 

 

 

 

i attached a redline version of the rule

 

| also included a clean version of the rule, but please use the redline version if you have additional edits you
want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC003986
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 442 of 752

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 10/9/2019 8:03:54 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]; Foster, John A [FosterJA2 @state.gov]

cc: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Status Update on Cats I-III

Thanks very much Joe

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Wednesday, October 9, 2019 3:53 PM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>; Foster, John A <FosterJA2@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>

Subject: Status Update on Cats I-III

i wanted to pass along a quick status update.

 

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

 
 

SBU - DELIBERATIVE PROCESS

WASHSTATEC003987
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 443 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]
Sent: 10/9/2019 8:13:44 PM

To: Noonan, Michael J [NoonanMJ @state.gov]
Subject: FW: Status Update on Cats I-Ill

Attachments: USML Cat I-ll 38(f) - AM to T v4.docx; USML Cat I-II 38(f) - AM to T Tab 1 (Notification Letters) v4.docx

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Wednesday, October 9, 2019 4:12 PM

To: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Foster, John A <FosterJA2 @state.gov>; Paul, Joshua M <PaulJM@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: Status Update on Cats I-III

Dear All,
Here is the revised AM to T for notification. All comments received have been incorporated. I’ve also included
Tamara’s upelate to the notification letters. Mike, please let me know if you clear as well.

+ Josh

Very respectiully,

Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SBU - DELIBERATIVE PROCESS

WASHSTATEC003988
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 444 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/9/2019 8:24:58 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: FW: last 38(f) package

Attachments: USML Cat I-Ill 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-IIf 38(f) - AM to T Tab 2 (Revised Control
Text).docx; USML Cat I-III 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx; USML Cat I-lll 38(f) - AM to T Tab
4 (Commerce control text).docx; USML Cat I-Ill 38(f) - AM to T Tab 5 (Summary).docx; USML Cat I-Il 38(f) - AM to T
Tab 6 (MDE List).docx; USML Cat I-III 38(f) - AM to T.docx

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, October 3, 2019 1:56 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: last 38(f) package

Rob Hart

Chief, Regulatory and Multilateral Affairs Division
Department of State | Directorate of Defense Trade Controls
202.736.9221 | hariri@istate gov

UNCLASSIFIED

WASHSTATEC003989
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 445 of 752

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 10/9/2019 8:32:24 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J

[HeidemaSJ@state.gov]; Foster, John A [FosterJA2 @state.gov]; Paul, Joshua M [PaulIM@state.gov]
Subject: FW: Status Update on Cats I-Ill
Attachments: USML Cat I-Ill 38(f) - AM to T v4.docx; USML Cat I-Ilf 38(f) - AM to T Tab 1 (Notification Letters) v4.docx

Thanks Rick ~ clear w/minor typo, format and wordsmithing changes to both documents.

VM

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Wednesday, October 9, 2019 4:12 PM

To: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Foster, John A <FosterJA2@state.gov>; Paul, Joshua M <PaulUM@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: Status Update on Cats I-III

Dear All,

Here is the revised AM to T for notification. All comments received have been incorporated. I’ve also included
Tamara’s update to the notification letters. Mike, please lef me know if you clear as well.
+Josh

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy

Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

WASHSTATEC003990
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 446 of 752

Appointment

From: Miller, Michael F [Millermf@state.gov]

Sent: 10/9/2019 9:22:43 PM

To: Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Accepted: FW: PCC-Level CATS I-Ill Syne

Location: EFEOB 374

Start: 10/16/2019 3:00:00 PM

End: 10/16/2019 4:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003991
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 447 of 752

Appointment

 

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/10/2019 2:40:36 PM

To: Sarni, Geneva M [SarniGM @state.gov]
Subject: Accepted: CATS 1-3

Location: 6805

Start: 10/16/2019 6:00:00 PM

End: 10/16/2019 6:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003992
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 448 of 752

 

Message

From: Sarni, Geneva M [SarniGM @state.gov]

Sent: 10/10/2019 5:06:10 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]; String, Marik A [StringMA@state.gov]; Nightingale, Robert L
[NightingaleRL@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam, Joseph N [KhawamJN @state.gov];
Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: CATS 1-3

Added to the invite —thanks!

Geneva Sarni

Office Management Specialist

US Department of State

Ottice of the Legal Adviser (L)
HST/L/FO/Room 6805

(O): 202-647-9598

Contractor - Nisga’a Data Systems (NDS)

UNCLASSIFIED

From: Dorosin, Joshua L <DorosinJL@state.gov>

Sent: Thursday, October 10, 2019 1:05 PM

To: Sarni, Geneva M <SarniGM@state.gov>; String, Marik A <StringMA@state.gov>; Nightingale, Robert L
<NightingaleRL@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>;
Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: CATS 1-3

Adding Christine Minarich.

From: Sarni, Geneva M <SarniGM@'state goy>

Sent: Thursday, October 10, 2019 10:33 AM

To: String, Marik A; Nightingale, Robert L; Dorosin, Joshua L; Kovar, Jeffrey D; Khawam, Joseph N
Subject: CATS 1-3

When: Wednesday, October 16, 2019 2:00 PM-2:30 PM (UTC-05:00) Eastern Time (US & Canada).
Where: 6805

UNCLASSIFIED

WASHSTATEC003993
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 449 of 752

Appointment

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 10/10/2019 5:37:48 PM

To: Sarni, Geneva M [SarniGM @state.gov]
Subject: Accepted: CATS 1-3

Location: 6805

Start: 10/16/2019 6:00:00 PM

End: 10/16/2019 6:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC003994
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 450 of 752

Delivery Report

 

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/10/2019 6:59:24 PM

To: Coppolino, Tony (CIV) [Tony.Coppolino@usdoj.gov]

Subject: Read: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review

(Please provide comments to COB on 10/4/19)

Your message

was read on

Your message

To: Minarich, Christine M

Subject: RE: Updated Commerce Cat I-fI firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

Sent: Wednesday, October 9, 2019 4:55:44 PM (UTC-05:00) Eastern Time (US & Canada)

was read on Thursday, October 10, 2019 2:58:54 PM (UTC-05:00) Eastern Time (US & Canada).

WASHSTATEC003995
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 451 of 752

Finai-recipient: RFC822; MinarichCM@state.gov
Disposition: automatic-action/MDN-sent-automatically; displayed
X-MSExch-Correlation-Key: T/aNsQZALkSroaGln8UspA==

X-Display-Name: Minarich, Christine M

WASHSTATEC003996
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 452 of 752

 

Message

From: Betts, Timothy A [BettsTA@state.gov]

Sent: 10/11/2019 2:57:48 PM

To: Cooper, R. Clarke [CooperRC@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; MacPherson, Ashley N [MacPhersonAN @state.gov]
Subject: All's well on the home front

Clarke,

it has been an interesting first week.

 

Safe travels,
Tim

“fienathes °¢, Betts

Principal Deputy Assistant Secretary
Bureau of Political-Military Affairs
U.S. Department of State

(202) 647-9023

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003997
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 453 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/11/2019 6:11:52 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Khawam,Joseph N [KhawamJN @state.gov]; Paul, Joshua M [PaulJM@state.gov]; Hart,
Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]

Subject: Cats I-llf Rule Update

Dear all,

| just received a call from Tim Mooney regarding the status of their rule. He provided the following:

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC003998
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 454 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/11/2019 6:17:17 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Khawam, JosephN [KhawamJN @state.gov]; Paul, Joshua M [PaulJM@state.gov]; Hart,
Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]

Subject: RE: Cats I-lll Rule Update

 

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, October 11, 2019 2:15 PM

To: Koelling, Richard W <KoellingRW @state.gov>; Miller, Michael F <Millermf@state.gov>; Foster, John A
<FosterJA2@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Hart, Robert
L <HartRL@state.gov>; Minarich, Christine M <MinarichCM@state.gov>

Subject: Re: Cats I-lll Rule Update

Thanks For the update Rick. Do we know iffvho will be acting for T?

 

From: Koelling, Richard W <KoellingsRW @state. eov>

Sent: Friday, October 11, 2019 2:11 PM

To: Miller, Michael F; Heiclerma, Sarah J; Foster, John A; Khawam, Joseph N; Paul, lashua M; Hart, Robert |; Minarich,
Christine M

Sublect: Cats I-(!] Rule Update

Dear all,

i just received a call from Tim Mooney regarding the status of their rule. He provided the following:

 

WASHSTATEC003999
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 455 of 752

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Contrals Policy

Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004000
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 456 of 752

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 10/11/2019 6:19:45 PM

To: Heidema, Sarah J [HeidemaS/J@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Miller, Michael F

[Millermf@state.gov]; Foster,John A [FosterJA2 @state.gov]; Knawam, Joseph N [KnawamJN @state.gov]; Hart,
Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: Re: Cats I-lll Rule Update

 

From: Heidema, Sarah J <HeidemaS/@state.gov>

Date: October 11, 2019 at 2:18:09 PM EDT

To: Paul, Joshua M <PaulIM@state.gov>, Koelling, Richard W <KoellingR W@state.gov>, Miller, Michael F
<Millermi@siate.gov>, Foster, John A <FosterJ/A2@state.gov>, Khawam, Joseph N <KhawamIN@state.gov>, Hari,
Robert L <HartR L@state.gov>, Minarich, Christine M <MimarichCM(@istate.gov>

Subject: Re: Cats 1-TI Rule Update

 

From: Paul, Joshua M <PauliM@state.gov>

Sent: Friday, October 11, 2019 2:16:57 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Miller, Michael F
<Millermf@state.gov>; Foster, John A <FosterJA2@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Hart,
Robert L <HartRL@state.gov>; Minarich, Christine M <MinarichCM @state.gov>

Subject: Re: Cats I-III Rule Update

 

From: Heidema, Sarah J <HeidemaS/@state.gov>
Date: October 11, 2019 at 2:14:45 PM EDT
To: Koelling, Richard W <KoellingR W@state. gov>, Miller, Michael F <Millermfi@state gov>, Foster, John A

<FosterJA2 @state.gov>, Khawam, Joseph N <KhawamIN@siate.gov>, Paul, Joshua M <PaudJM@state.gov>, Hart,

WASHSTATEC004001
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 457 of 752

Robert L <HartR L@state.gov>, Minarich, Christine M <MimarichCMi@istate.gov>

Subject: Re: Cats 1-TI Rule Update

Thanks For the update Rick. Do we know iffwho will be acting for T?

 

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, October 11, 2019 2:11 PM

To: Miller, Michael F; Helderna, Sarah J; Foster, John A; Khawam, Joseph N; Paul, Joshua M; Hart, Robert L; Minarich,
Christine M

Sublect: Cats I-lll Rule Update

Dear all,

i just received a call from Tim Mooney regarding the status of their rule. He provided the following:

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

WASHSTATEC004002
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 458 of 752

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004003
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 459 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/14/2019 7:49:58 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]
Subject: Cats I-II

  

Note I'll be out tomorrow all

 

morning at an off-site with PM/SNA so not available to talk until | get back. - Jeff

UNCLASSIFIED

WASHSTATEC004004
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 460 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/15/2019 1:13:14 AM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]
Subject: Re: Cats I-lli

 

Joseph Khawam
Office of the Legal Adviser (L/PM)

 

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, October 14, 2019 3:49:58 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>
Subject: Cats I-ll|

Joe — I’m just now back and poking my nose into pending emails and appointments.

  

Note I'll be out tomorrow all

 

morning at an off-site with PM/SNA so not available to talk until | get back. - Jeff

UNCLASSIFIED

WASHSTATEC004005
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 461 of 752

Appointment

 

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 10/15/2019 10:00:07 AM

To: Meghan.N.Biery@nsc.eop.gov
Subject: Accepted: PCC-Level CATS I-III Sync
Location: EEOB 374

Start: 10/16/2019 3:00:00 PM

End: 10/16/2019 4:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC004006
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 462 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/15/2019 10:58:11 AM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Foster, John A
[FosterJA2 @state.gov]; Paul, Joshua M [PaulM@state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: Re: NSC Meeting

Joe, when I get in the office, Pll send you the WAVEs.

Get Outlook for iOS

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, October 14, 2019 9:21:24 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Foster, John A
<FosterJA2@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: NSC Meeting

 

sending the WAVES invite?

Joseph Khawam
Office of the Legal Adviser (L/PM)

WASHSTATEC004007
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 463 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/15/2019 11:27:53 AM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J

[HeidemaSJ @state.gov]; Foster, John A [FosterJA2 @state.gov]; Paul, Joshua M [PaulJIM@state.gov]
Subject: RE: NSC Meeting

Jeff, thanks.

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, October 15, 2019 7:26 AM

To: Koelling, Richard W <KoellingRW@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Foster, John A <FosterJA2@state.gov>; Paul, Joshua M <PaulUM@state.gov>

Subject: Re: NSC Meeting

iwas able to send it ta Joe,

Sent from my BlackBerry 10 smartphone,

 

From: Koelling, Richard W

Sent: Tuesday, October 15, 2019 6:58 AM

To: Khawam, Joseph N; Heidema, Sarah J; Foster, John A; Paul, Joshua M
Ce: Kovar, Jeffrey D

Subject: Re: NSC Meeting

Get Outlook for iOS

 

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Monday, October 14, 2019 9:21:24 PM

To: Heidema, Sarah J <HeidernaS/ @state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Foster, John A
<FosterJA2@state.gov>; Paul, Joshua M <PaulJM@state.gov>

Ce: Kovar, Jeffrey D <KovarJD @state.gov>

Subject: NSC Meeting

Joseph Khawam
Office of the Legal Adviser (L/PM)

WASHSTATEC004008
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 464 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/15/2019 11:35:12 AM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]
Subject: RE: Administrative Record of Comments

Attachments: USML Cat I-Ill 38(f) - AM to T Tab 4 (Commerce control text).docx; USML Cat I-11 38(f) - AM to T Tab 2 (Revised
Control Text).docx; USML Cat I-Ill 38(f) - AM to T Tab 1 (Notification Letters).docx; USML Cat I-lIf 38(f} - AM to T Tab 5
(Summary).docx; USML Cat I-lll 38(f} - AM to T Tab 6 (MDE List).docx; USML Cat I-ill 38(f) - AM to T Tab 3 (Line-in
Line-out Comparison).docx

Tim, | think these are the docs you were looking for.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>
Sent: Friday, October 11, 2019 3:36 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: Administrative Record of Comments

 

From: Koelling, Richard W <KoellingRW @ state. govy>
Sent: Friday, October 11, 2019 3:35 PM
To: Timothy Mooney <Timathy. Mooney bis.doc.goy>

Subject: RE: Administrative Record of Comments

 

Tim, yes, same one!
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>
Sent: Friday, October 11, 2019 3:29 PM

To: Koelling, Richard W <KoellinghW @state.gov>
Subject: RE: Administrative Record of Comments

WASHSTATEC004009
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 465 of 752

 

From: Timothy Mooney
Sent: Friday, October 11, 2019 3:16 PM

Subject: RE: Administrative Record of Comments

 

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Friday, October 11, 2019 3:09 PM

 

 

Subject: RE: Administrative Record of Comments

Yes, Sorry.

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Timothy Mooney <Timethy. Mooney @bis.coc gay>
Sent: Friday, October 11, 2019 3:07 PM

Subject: RE: Administrative Record of Comments

 

lingh Wi @istate gay>
Sent: Friday, October 11, 2019 1:52 PM

From: Koelling, Richard W <Koe

 

Subject: Administrative Record of Comments

WASHSTATEC004010
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 466 of 752
Tim, here is half your request.
Cheers,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Noonan, Michael J <MoonanMl @state sov>

Sent: Friday, October 11, 2019 1:39 PM

 

Subject:

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Analyst (CNB Contractor)

(202) 632-2788

UNCLASSIFIED

WASHSTATEC004011
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 467 of 752

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]
Sent: 10/15/2019 1:27:37 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Meeting tomorrow

Will dol Best of luck {1 was dealing with a similar issue recently}.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Tuesday, October 15, 2019 9:27 AM

To: Nightingale, Robert L <NightingaleRL@state.gov>
Subject: RE: Meeting tomorrow

Thanks, Robby. Please give me a ring or flag anything on the low side for me if needed. wy)

but deskside support is supposedly on its way here, so | should be up and running soon.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

To: Khawam, Joseph N <KhawamJN @state.goy>; Minarich, Christine M <MinarichCM @ state goy>; Kovar, Jeffrey D
<KovariD@ state gov>
Ce: Dorosin, Joshua L <Dornsint state goy>

Subject: RE: Meeting tomorrow

SENSITIVE BUT UNCLASSIFIED

 

From: Khawam, Joseph N <KhawamJN @state.gov>
Sent: Tuesday, October 15, 2019 9:24 AM
To: Nightingale, Robert L <NightingaleRL@state.gov>; Minarich, Christine M <MinarichCM @state.gov>; Kovar, Jeffrey D

 

<KovarlD@istate.goy>
Cc: Dorosin, Joshua L <Borasind @state goy>

seeevuntentinsnneesesnstatsentGeenteaetscrnetntcr Bobeececne

Subject: RE: Meeting tomorrow

po

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

Sent: Tuesday, October 15, 2019 9:21 AM

To: Khawam, Joseph N <KhawarniN @state.gov>; Minarich, Christine M <MinarichCM @state gov>; Kovar, Jeffrey D

 

WASHSTATEC004012
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 468 of 752

  

: te.goy>
Ce: Dorosin, Joshua L <Dorosini @state. goy>

Subject: Meeting tomorrow

 

ee 251, Robby

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004013
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 469 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/15/2019 2:00:18 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
Subject: RE: Meeting tomorrow

 

Thanks, Robby.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Nightingale, Robert L <NightingaleRL@state.gov>
Sent: Tuesday, October 15, 2019 9:38 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Meeting tomorrow

SENSITIVE BUT UNCLASSIFIED

<Kovar/D@state gov>
Ce: Dorosin, Joshua L <Dornsini state goy>

 

Subject: RE: Meeting tomorrow

 
   

Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: Nightingale, Robert L <NightingaleRL@ state. goy>
Sent: Tuesday, October 15, 2019 9:21 AM
To: Khawam, Joseph N <KhawarmiN @state.gov>; Minarich, Christine M <MinarichCM @state gov>; Kovar, Jeffrey D
<KovarlD@state goy>

 

 

Subject: Meeting tomorrow

Ho est, Robby

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004014
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 470 of 752

Appointment

 

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/15/2019 4:31:47 PM

To: Ross, Paula E [RossPE @state.gov]

Subject: Meeting with Mike and Sarah on Cats I-ill
Location: DAS' Office

Start: 10/16/2019 2:15:00 PM

End: 10/16/2019 2:45:00 PM

Show Time As: Tentative

Recurrence: (none)

WASHSTATEC004015
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 471 of 752

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 10/15/2019 6:04:59 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Meeting with Mike and Sarah on Cats I-ill

Yes, but please chance meeting locale to PM FO in HST -- 6203

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Tuesday, October 15, 2019 12:32 PM

To: Miller, Michael F; Heidema, Sarah J

Subject: Meeting with Mike and Sarah on Cats I-III

When: Wednesday, October 16, 2019 10:15 AM-10:45 AM (UTC-05:00) Eastern Time (US & Canada).
Where: DAS' Office

UNCLASSIFIED

WASHSTATEC004016
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 472 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/16/2019 1:19:05 PM

To: Hart, Robert L [HartRL@state.gov]; Foster, John A [FosterJA2@state.gov]
Subject: USML Cat I-Ill 38(f) - AM to T v4

Attachments: USML Cat I-lil 38(f) - AM to T v4.docx

Ee

Cheers, Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004017
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 473 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 1/3/2019 2:00:59 PM

To: ‘Robinson, Stuart J. (CIV)' [Stuart.J.Robinson@usdoj.gov]; Kovar, Jeffrey D [KovariD@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]

Subject: FW: Informal notification for removal of items from the U.S. Munitions List

Attachments: USML Cat I-Ill 38(f) - MDE List.pdf; USML Cat I-lll 38(f) - Line-in Line-out Comparison.pdf; USML Cat f-Ill 38(f) -
Commerce control text.pdf; USML Cat I-lfl 38(f) - Notification Letters.pdf; USML Cat [-Ill 38(f) - Revised Control
Text.pdf

The informal notification has been sent

Official
UNCLASSIFIED

From: Heidema, Sarah J

Sent: Thursday, January 3, 2019 8:59 AM

To: 'Tom_Callahan@foreign.senate.gov' <Tom_Callahan@foreign.senate.gov>; 'Doug.Anderson@mail.house.gov'
<Doug.Anderson@mail.house.gov>; 'David_Fite@foreign.senate.gov' <David_Fite@foreign.senate.gov>;
‘Edmund. Rice@mail.house.gov’ <Edmund.Rice@mail.house.gov>; 'Stacie_Oliver@foreign.senate.gov'
<Stacie_Oliver@foreign.senate.gov>

Ce: Miller, Michael F <Millermf@state.gov>; String, Marik A <StringMA@state.gov>; Paul, Joshua M

<PaulJM @state.gov>; Lorman, Amanda L <LormanAL@state.gov>; 'Laychak, Michael R SES DTSA EO (US)'
<michael.r.laychak.civ@mail.mil>; Matthew Borman <Matthew.Borman@bis.doc.gov>

Subject: Informal notification for removal of items from the U.S. Munitions List

This email provides the documents that begin the 30-day informal notification period for the removal of items from the
U.S. Munitions List (USML) Categories I-IIl. This notification proceeds the statutorily required 30-day notification period
for removals of items from the USML pursuant to AECA section 38(f). This package of documents contains the draft
letters that will transmit the formal notification, a summary of the revisions to USML Categories I-lll, copies of the
revised USML Category I-III; line-in/line-out comparisons of the current USML Categories I-IIl and the revised version;
and a copy of the Department of Commerce’s companion regulatory text describing new or revised Export Control
Classification Numbers (ECCNs) that will control the transitioning items.

Department of State personnel, along with our interagency colleagues, are available to answer any questions you may
have related to the attached and would be please to provide you a briefing on the changes outlined in these rules.

Regards,

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

Official
UNCLASSIFIED

WASHSTATEC004018
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 474 of 752

[December 20, 2018]

Billing Code: 3510-33-P
DEPARTMENT OF COMMERCE
Bureau of Industry and Security
15 CFR Parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. |
RIN 0694-AF47
Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
Longer Warrant Control under the United States Munitions List (USML)
AGENCY: Bureau of Industry and Security, Department of Commerce.
ACTION: Final rule.
For the reasons stated in the preamble, parts 736, 740, 742, 743, 744, 746, 748, 758, 762, 772,
and 774 of the Export Administration Regulations (15 CFR parts 730-774) are amended as
follows:
PART 736 - GENERAL PROHIBITIONS

1. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; S50 U.S.C.
1701 et seg.; 22 U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O.
13020, 61 FR 54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR
26751, 3 CFR, 2004 Comp., p. 168; Notice of November 6, 2017, 82 FR 51971 (November 8,
2017); Notice of May 9, 2018, 83 FR 21839 (May 10, 2018); Notice of August 8, 2018, 83 FR
39871 (August 13, 2018).

2. Supplement No. 1 to part 736 is amended by revising paragraph (e)(3) to read as
follows:
SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS
x Ok OR OR OR

(c)* *

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the 0x5zz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for

WASHSTATEC004019
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 475 of 752

[December 20, 2018]

purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. Ifthe item was not listed elsewhere on the CCL at the
time of such determination (i.e., the item was designated EAR99), the item shall remain designated
as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the CCL or to the
USML, respectively.
we 8 kK
PART 740 —- LICENSE EXCEPTIONS

3. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; 50 U.S.C.
1701 et seg.; 22 U.S.C. 7201 et seq.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228;
E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871
(August 13, 2018).

4. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:
§ 740.2 Restrictions on all license exceptions.
(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or OASO2
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(7.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§
740.11(b)(2)(i1)).
(22) The export, reexport, or transfer (in-country) of any item classified under a 0x5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin
Sanctions Regulations, 31 CFR part 598.

5. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

WASHSTATEC004020
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 476 of 752

[December 20, 2018]

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

c. Adding paragraph (b)(5); and

d. Redesignating notes | through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:
§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).
a ee

(a) * * ™ This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. 1 of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration’’) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(10) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI
filing in AES. In accordance with the exclusions in License Exception TMP under paragraph
(b)(5) of this section, the entry clearance requirements in § 758.1(b)(10) do not permit the
temporary import of firearms controlled in ECCN 0A501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model designation (if assigned) controlled by OASO1 that is specified
under Annex A in Supplement No. 4 to part 740, or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph
(b)(5) of this section.
* OK Ok OR OR

(b) * * *

(1)* * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),

WASHSTATEC004021
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 477 of 752

[December 20, 2018]

or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502.
% Kk ok Ko

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding
one year, provided that:

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. | to part 740 of the
EAR;

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model
controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740; and

(iii) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to
Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exemption
TMP (15 CFR 740.9(b)(5))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States.

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter

WASHSTATEC004022
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 478 of 752

[December 20, 2018]

or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this
section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN O0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any
data or documentation required by BIS.

x Ok OR OR OR

6. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

kok ek

(b) ***

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for
servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if
the additional requirements in paragraph (b)(4) of this section are also met.

a ee

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided
that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OA501 that is specified under Annex A in Supplement No. 4 to part 740;

WASHSTATEC004023
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 479 of 752

[December 20, 2018]

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or
its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CFR 740.10(b))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement.

(ii1) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(11i)(B) of this
section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any
data or documentation required by BIS.
te Ok ok Ro

7. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

b. Adding Note 2 to paragraph (b)(2); and

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c){1) and notes | and
2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

WASHSTATEC004024
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 480 of 752

[December 20, 2018]

§ 740.11 Governments, international organizations, international inspections, under the
Chemical Weapons Convention, and the International Space Station (GOV).
* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (11) of this section. Any item listed in a Ox5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in
paragraphs (b)(2)(i) and (41) solely for U.S. Government official use of this section.
* ok oR

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a
Country Group E:1 or E:2 country.
we 8 kK

8. Section 740.14 is amended by revising paragraph (b)(4), revising the heading to
paragraph (ce), and by adding paragraphs (e)(3) and (4) to read as follows:
§ 740.14 Baggage (BAG).
% Kk Rk

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.
For special provisions regarding firearms and ammunition, see paragraph (ec) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see
paragraph (h) of this section.
* kk oO

(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

39 6 99 66

export under this License Exception firearms, “parts,” “components,” “accessories,” or

WASHSTATEC004025
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 481 of 752

[December 20, 2018]

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505S.a,
subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any
one trip.

99 66

(11) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities
described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of
the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

39 66 39 66 39 66

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

39 66

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition
controlled under ECCN 0A505.a exported under this License Exception must be returned to the
United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

99 66 99 66 99 66

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its
terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of
Department of Justice regulations at 27 CFR part 478.

% Kk ok Ko

§ 740.16 [AMENDED]
9. Section 740.16 is amended by:
a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2)(iv) and (v); and

WASHSTATEC004026
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 482 of 752

[December 20, 2018]

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:
§ 740.16 Additional permissive reexports (APR).
x OK Ok Ok OR
(a) * * *
(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003, 6A990; or commodities classified under a
0x5zz ECCN; and
x Ok OR OR OR
(b) * * *
(2) * * *
(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;
(v) Commodities described in ECCNs 6A002 or 6A990; or
(vi) Commodities classified under a 0x5zz ECCN.
kK Ok Ok OR

10. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:
§ 740.20 License Exception Strategic Trade Authorization (STA).
a ee

(b) * * #

Q)* * *

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; O0A981; 0A982;
0A983; 0AS03; 0ES04; 0E982; or
(B) Shotguns with barrel length less than 18 inches controlled in 0A502.

x Ok OR OR OR

11. Add Supplement No. 4 to part 740 to read as follows:
SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS
(a) Pistols/revolvers.
(1) German Model P08 Pistol = SMCR.
(2) [ZH 34M, .22 Target pistol.

WASHSTATEC004027
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 483 of 752

[December 20, 2018]

(3) IZH 35M, .22 caliber Target pistol.
(4) Mauser Model 1896 pistol = SMCR.
(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.
(8) Soviet Nagant revolver = SMCR.
(9) TOZ 35, .22 caliber Target pistol.
(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).
(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

(17) MC-125/127.

WASHSTATEC004028
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 484 of 752

[December 20, 2018]

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.
(22) Soviet Model 44 carbine-SMCR.
(23) Soviet Model 91/30 rifle=SMCR.
(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.
(30) Sever — double barrel.

(31) IZH18MH single barrel break action.
(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

WASHSTATEC004029
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 485 of 752

[December 20, 2018]

(49) MTs 19-97.
(50) MTs 19-09.
(51) MTs 18-3M.
(52) MTs 125.
(53) MTs 126.
(54) MTs 127.
(55) Berkut-2.
(56) Berkut-2M1.
(57) Berkut-3.
(58) Berkut-2-1.
(59) Berkut-2M2.
(60) Berkut-3-1.
(61) Ots-25.

(62) MTs 20-07.
(63) LOS-7-1.
(64) LOS -7-2.
(65) LOS-9-1.
(66) Sobol (Sable).
(67) Rekord.

(68) Bars-4-1.
(69) Saiga.

(70) Saiga-M.
(71) Saiga 308.
(72) Saiga-308-1.
(73) Saiga 308-2.
(74) Saiga-9.
(75) Korshun.
(76) Ural-5-1.
(77) Ural 6-1.
(78) Ural-6-2.
(79) SM-2.

WASHSTATEC004030
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 486 of 752

[December 20, 2018]

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99,

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS
12. The authority citation for part 742 is revised to read as follows:
Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; 50 U.S.C.

1701 et seg.; 22 U.S.C. 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 ef seg.; 22 U.S.C. 7210;

WASHSTATEC004031
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 487 of 752

[December 20, 2018]

Sec. 1503, Pub. L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p.
179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR,
1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR,
2004 Comp., p. 320; Notice of November 6, 2017, 82 FR 51971 (November 8, 2017); Notice of
August 8, 2018, 83 FR 39871 (August 13, 2018).

13. Section 742.6 is amended by revising the first and sixth sentences of paragraph
(b)(1)() and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:
§742.6 Regional stability.

x Ok OR OR OR

(b) * * *

(jy * * *

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,
0B505, ODS501, 0D505, 0E501, OES04, and GES0S5 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world. * * * When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0BS05, 0D501, 0D505, OE501, OE504, and OE505 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
OBS01, 0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual
countries, will be subject to a policy of denial.

x Ok OR Ok OR

14. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as
follows:

§ 742.7 Crime control and detection.

(a) * * *

WASHSTATEC004032
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 488 of 752

[December 20, 2018]

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
OES02, OE505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 14985, 3A980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and
9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement
No. | to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries
listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These
items are identified under ECCNs 0A982, 0A503, and OE982. Controls for these items appear in
each ECCN; a column specific to these controls does not appear in the Country Chart
(Supplement No. | to part 738 of the EAR).
kK Ok Ok OR

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not
listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

x OK Ok Ok OR
15. Section 742.17 is amended by:
a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

WASHSTATEC004033
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 489 of 752

[December 20, 2018]

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms
and related items to all OAS member countries. * * *

a

(f) Htems/Commodities. Ttems requiring a license under this section are ECCNs 0A501
(except 0A501.y), 0OA502, 0A504 (except 0A504.f), and OA505 (except OA505.d). (See
Supplement No. | to part 774 of the EAR).
a
§ 742.19 [AMENDED]

16. Section 742.19(a)(1) is amended by:

a. Removing “OA986” and adding in its place “OA505.c”; and

b. Removing “0B986” and adding in its place “OB505.c”.
PART 743 — SPECIAL REPORTING AND NOTIFICATION

17. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129,
3 CFR, 2014 Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13,
2018).

18. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note 1 to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(i) and (c)(2)(4);

e. By redesignating Note to paragraph (e)(1)({ii) as Note 2 to paragraph (e)(1)(ii);

e. Revising paragraph (h); and

f. Adding paragraph (i) to read as follows:
§ 743.4 Conventional arms reporting.
(a)* * * This section does not require reports when the exporter uses the alternative submission
method described under paragraph (h) of this section. The alternative submission method under
paragraph (h) requires the exporter to submit the information required for conventional arms

reporting in this section as part of the required EEI submission in AES, pursuant to § 758.1(b)(10).

WASHSTATEC004034
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 490 of 752

[December 20, 2018]

Because of the requirements in § 758.1(g)(4)(ii) for the firearms that require conventional arms
reporting of all conventional arms, the Department of Commerce believes all conventional arms
reporting requirements for firearms will be met by using the alternative submission method. The
Department of Commerce leaves standard method for submitting reports in place in case any
additional items are moved from the USML to the CCL, that may require conventional arms
reporting.
Note 1 to paragraph (a): * * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see § 762.2(b)
of the EAR) for all exports of items specified in paragraph (c) of this section for the following:
(c)* * *
(ij* * *

(i) ECCN 0A501.a and .b.
* ok oR
(2)* * *

(i) ECCN 0A501.a and .b.
* ok oR
(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(10), to include the six character ECCN classification (i.e., 0A501.a or
0A501.b) as the first text to appear in the Commodity description block. If the exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(11) does not have to submit separate annual
and semi-annual reports to the Department of Commerce pursuant to this section.
(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer

Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

WASHSTATEC004035
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 491 of 752

[December 20, 2018]

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the
Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)
482-4145.
PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

19. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 22 U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210;
E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993
Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 12947, 60 FR 5079,
3 CFR, 1995 Comp., p. 356; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13099,
63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p.
783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786; Notice of November 6, 2017, 82 FR
51971 (November 8, 2017); Notice of January 17, 2018, 83 FR 2731 (January 18, 2018); Notice
of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR 47799
(September 20, 2018).
§ 744.9 [AMENDED]

20. Section 744.9 is amended by removing “O0A987” from paragraphs (a)(1) and (b) and
adding in its place “OA504”.
PART 746 - EMBARGOES AND OTHER SPECIAL CONTROLS

21. The authority citation for 15 CFR part 746 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; 50 U.S.C.
1701 et seqg.; 22 U.S.C. 287c; See 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22
U.S.C. 7201 et seqg.; 22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614;
E.O. 12918, 59 FR 28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential
Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination
2007-7, 72 FR 1899, 3 CFR, 2006 Comp., p. 325; Notice of May 9, 2018, 83 FR 21839 (May 10,
2018); Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).
§ 746.3 [AMENDED]

22. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in
its place “OA505.c”.

WASHSTATEC004036
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 492 of 752

[December 20, 2018]

§ 746.7 [AMENDED]

23. Section 746.7 is amended in paragraph (a)(1) by:

a. Adding “0A503,” immediately before “OA980”; and

b. Removing “0A985,”.
PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND
DOCUMENTATION

24. The authority citation for 15 CFR part 748 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; S50 U.S.C.
1701 et seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

25. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.
§ 748.12 Firearms import certificate or import permit.
License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with
paragraphs (ec) through (g) of this section.
(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This
requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.
(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0OA501.y), 0A502, OA504
(except 0A504.f), or 0A505 (except 0A5S05.d).

WASHSTATEC004037
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 493 of 752

[December 20, 2018]

% Kk Rk

(ce) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)() The number or other identifying information of the import certificate or permit must be
stated on the license application.

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0AS05 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that
statement is not issued by a government.

26. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:
SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION
REQUIREMENTS
% Kk Rk
(z) Exports of firearms and certain shotguns temporarily in the United States.
(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0AS502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit
shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

WASHSTATEC004038
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 494 of 752

[December 20, 2018]

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

Uzbekistan, except for any firearm model controlled by 0A501 that is specified under

Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will

comply with the requirements specified in paragraph (z)(2)(i) and (ii) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must
comply with the requirements specified in paragraphs (z)(2)(i) and (ii) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its
agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license
number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value; and

(C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).

(ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this
supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (3): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.

WASHSTATEC004039
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 495 of 752

[December 20, 2018]

PART 758 —- EXPORT CLEARANCE REQUIREMENTS
27. The authority citation for part 758 is revised to read as follows:
Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; S50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).
28. Section 758.1 is amended by:
a. Revising paragraphs (b)(7), (8), and (9) and adding paragraph (b)(10);
b. Revising paragraph (c)(1);
c. Adding Note 1 to paragraph (c)(1);
c. Adding paragraph (g)(4); and
d. Redesignating Note to paragraph (h)(1) as Note 2 to paragraph (h)(1); to read
as follows:
§ 758.1 The Electronic Export Enforcement (EED) filing to the Automated Export System
(AES).
x Ok Ok Ok OR
(b) * * *
(7) For all items exported under authorization Validated End-User (VEU);
(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement
No. 6 to part 744 of the EAR), regardless of value or destination;
(9) For items that fall under ECCNs that list CC Column 1 and 3 and RS Column 2 (see
Supplement No. | to part 738 of the EAR) as reasons for control and such items are for export,
regardless of value, to India; or
(10) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under
ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.
(c)* * *
(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)
of the FTR;

WASHSTATEC004040
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 496 of 752

[December 20, 2018]

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of
firearms controlled under ECCNs OA501.a or .b, shotguns with a barrel length less than 18
inches controlled under ECCN 0A502, or ammunition controlled under ECCN 0AS505,
authorized under License Exception BAG, as set forth in $740.14 of the EAR.

we 8 kK

(g)* * *
(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate
requirements under paragraph (g)(4)(i) and (11) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(1) is limited to certain
EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EET
filing in AES.
(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EEI filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the
EEI is filed in AES.
(11) [dentifving end item firearms by “items” level classification or other control descriptor in the
EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns
with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EEI filing, you must include the six character ECCN
classification (7.e., 0A501.a, or OA501.b), or for shotguns controlled under 0A502 the phrase
“OAS01 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for
conventional arms reporting).

Note 3 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is not

consumed or destroyed in the normal course of authorized temporary use abroad, the commodity

WASHSTATEC004041
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 497 of 752

[December 20, 2018]

must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (ii), or (ii). For
example, if a commodity described in paragraph (g)(4) was destroyed while being repaired after
being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4) would not be
required to be returned. If the entity doing the repair returned a replacement of the commodity to
the exporter from the United States, the import would not require an EAR authorization. The entity
that exported the commodity described in paragraph (g)(4) and the entity that received the
commodity would need to document this as part of their recordkeeping related to this export and
subsequent import to the United States.

% Kk Rk

29. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms
“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR
447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified
in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance
requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts
447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.
Customs and Border Protection, the temporary importer must comply with the following
procedures:

(1) At the time of entry into the U.S. of the temporary import:

WASHSTATEC004042
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 498 of 752

[December 20, 2018]

(i) Provide one of the following statements specified in paragraphs (b)(1)()(A), (B), or
(C) of this section to U.S. Customs and Border Protection:

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP
(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception RPL
(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number
(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,
serial numbers, quantity, and U.S. dollar value;

(iit) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to
maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or
replacement).

Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(10) do not permit
the temporary import of firearms controlled in KCCN OASO01.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
(except for any firearm model controlled by propased GA501 that is specified under Annex A in
Supplement No. 4 to part 740), or shotguns with a barrel length less than 18 inches controlled in

ECCN 0A502 that are shipped from or manufactured in a Country Group D:5 country, or from

WASHSTATEC004043
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 499 of 752

[December 20, 2018]

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,
because of the exclusions in License Exception TMP under § 740.9(b)(5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(10) do not permit the temporary import of firearms controlled in
ECCN OAS501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, (except for any firearm model
controlled by proposed OASO/ that is specified under Annex A in Supplement No. 4 to part 740),
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §
740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under
§ 758.1(b)(10) of the EAR file the export information with CBP by filing EEI in AES, noting the
applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to
the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

30. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0AS01.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License
Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control
Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR
148.1, and as required by this section of the EAR.

WASHSTATEC004044
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 500 of 752

[December 20, 2018]

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found
on the following CBP website:
https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-
abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0AS501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for
Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?

See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-
taking-a-firearm%2C-rifle%2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as
required by this section of the EAR.

PART 762 - RECORDKEEPING

31. The authority citation for part 762 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 ef seg.; S50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).

32. Section 762.2 is amended by removing “; and,” at the end of paragraph (a)(10),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read
as follows:

§ 762.2 Records to be retained.
(a) * * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0ASO1.a

and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been

WASHSTATEC004045
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 501 of 752

[December 20, 2018]

exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that
creates or receives such records is a person responsible for retaining this record; and
Ok Ok Ok Ok
33. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:
§ 762.3 Records exempt from recordkeeping requirements.
(a)*¥ * *
(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel
length less than 18 inches controlled in 0A502;
x Ok Ok Ok OR
PART 772 — DEFINITIONS OF TERMS

34. The authority citation for part 772 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVII, Subtitle B. 50 U.S.C. 4601 et seg.; 50 U.S.C.
1701 et seg.; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018,
83 FR 39871 (August 13, 2018).

§ 772.1 — [AMENDED]

35. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“OB986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”
is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

we 8 kK

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

 

loading firearm, especially of a heavy-caliber weapon.
kK Ok Ok OR
PART 774 - THE COMMERCE CONTROL LIST

36. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: Pub. L. 115-232, Title XVH, Subtitle B. 50 U.S.C. 4601 et seq.; 50 U.S.C.
1701 et seq.; 10 U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 ef seq.; 22
U.S.C. 6004; 42 U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seg.; 22
U.S.C. 7210; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025,
3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

WASHSTATEC004046
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 502 of 752

[December 20, 2018]

37. In Supplement No. | to part 774, Category 0, remove Export Control Classification

Number (ECCN) 0A018.

Supplement No. 1 to Part 774 —- The Commerce Control List

* kk oO

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF
PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

38. In Supplement No. | to part 774, Category, add, between entries for ECCNs 0A018
and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:
0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of
Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except OAS5Ol.y NS Column 1

 

IRS applies to entire entry except OASOl.y §RS Column 1

 

FC applies to entire entry except OASOl.y (FC Column 1

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN
0A501.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASO1.c, .d, and .x.

$500 for OASO1.c, .d, .c, and .x if the ultimate destination is Canada.

GBS: N/A

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

WASHSTATEC004047
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 503 of 752

[December 20, 2018]

be used for any item in this entry.
List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of

greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns

and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical
sighting devices.

Related Definitions: N/A

items:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

Note 1 to paragraph OAS01.a: ‘Combination pistols’ are controlled under KCCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at
least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber
greater than .5O inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,
hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”
d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for
a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are
controlled under OASOLx.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by
paragraph .a or .b of this entry.

f. through w. [Reserved]

Xx. “Parts” and “components” that are “specially designed” for a commodity classified under

paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

WASHSTATEC004048
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 504 of 752

[December 20, 2018]

CCL.

99 Ge 99 66 39 66

y. Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for
a commodity subject to control in this ECCN or common to a defense article in USML Category
I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

39 66

“accessories,” and “attachments” “specially designed” therefor.

y.1. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,
triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Tron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6.  Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0AS01: The controls on “parts” and “components” in ECCN
QASOI include those “parts” and “components” that are common to firearms described in
ECCN OASO01 and to those firearms “subject to the ITAR.”

Note 3 to OA501: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air
rifles are EAR99 commodities.

Note 4 to OA501: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as
shotguns under ECCN 04502 are EAR99 commodities.
0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms
designed solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC, FC, UN, AT, NS

WASHSTATEC004049
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 505 of 752

[December 20, 2018]

 

Control{s) Country Chart (See Supp. No. J to part 738)

 

NS applies to shotguns with a barrel NS Column |
length less than 18 inches (45.72 cm)

 

 

 

RS applies to shotguns with a barrel RS Column 1
length less than 18 inches (45.72 cm)

FC applies to entire entry FC Column |
CC applies to shotguns with a barrel CC Column 1

length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police

or law enforcement

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

AT applies to shotguns with a barrel AT Column 1
length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0AS02 shotgun “parts” and “components,” consisting of complete
trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete
trigger mechanisms; magazines and magazine extension tubes, “complete breech
mechanisms” if the ultimate destination is Canada.
GBS: N/A
CIV: N/A
List of Items Controlled

WASHSTATEC004050
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 506 of 752

[December 20, 2018]

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 04502. Slug guns are also controlled under ECCN
0A502.
0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting
use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements
Reason for Control: CC, UN
Control{s) Country Chart (See Supp. No. I to part 738)

 

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of
the EAR for additional information).

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint devices that administer an electric shock are

controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to

WASHSTATEC004051

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 507 of 752

[December 20, 2018]

enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.
0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and
“components” as follows (see List of Items Controlled).
License Requirements

Reason for Control: FC, RS, CC, UN

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

IRS applies to paragraph .1 RS Column 1|

 

FC applies to paragraphs .a, .b, .c, d, .e, .g, and .i [FC Column 1

 

 

 

of this entry
CC applies to entire entry CC Column 1
UN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for 0A504.g.

GBS: N/A

CIV: N/A
List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)
Section 744.9 of the EAR imposes a license requirement on certain commodities described in
0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.

Related Definitions: N/A

Items:
a. Telescopic sights.

b. Holographic sights.

WASHSTATEC004052
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 508 of 752

[December 20, 2018]

c. Reflex or “red dot” sights.

d. Reticle sights.

e. Other sighting devices that contain optical elements.

f Laser aiming devices or laser illuminators ‘‘specially designed’’ for use on firearms, and
having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504,f does not control laser boresighting devices that must be
placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
.b, .c, .d, .e, OF .1.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in
firearms that are “subject to the ITAR.”

Note 2 to paragraph i: For purpose of the application of “specially designed” for the
riflescopes controlled under 0A504.1, paragraph (a)(1) of the definition of “specially designed” in
§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”
0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to 0A505.a and .x NS Column |
IRS applies to 0A505.a and .x RS Column 1
CC applies to 0A505.b CC Column 1

 

FC applies to entire entry except 0A505.d = [FC Column 1

 

 

 

UN applies to entire entry See § 746.1 of the EAR for UN controls
(AT applies to 0A505.a, .d, and .x AT Column 1
AT applies to OA505.c ‘A license is required for items controlled by

peer" .c of this entry to North Korea for anti-
errorism reasons. The Commerce Country Chart

is not designed to determine AT licensing

 

 

 

 

WASHSTATEC004053
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 509 of 752

[December 20, 2018]

 

requirements for this entry. See §742.19 of the

EAR for additional information.

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in OA505.x, except $3,000 for items in OASOS.x that, immediately
prior to INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (7.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A505.

List of Items Controlled
Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.
Related Definitions: N/A
Items:
a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not
enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.
b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.
c. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and
“specially designed” “parts” and “components” of shotgun shells.

Note 1 to OA505.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN IA984.

WASHSTATEC004054
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 510 of 752

[December 20, 2018]

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in
USML Category HI.

e. through w. [Reserved]

Xx. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on
the USML, the CCL or paragraph .d of this entry.

Note 2 to QA505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as
full metal jacket, lead core, and copper projectiles.

Note 3 to OAS505.x: | The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in
this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or
explosive charge. It is typically used to check weapon function and for crew training.

39. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521
and 0A604, an entry for ECCN 0A602 to read as follows:
0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements
Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500
GBS: N/A

WASHSTATEC004055
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 511 of 752

[December 20, 2018]

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0A602.
List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled
gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

X. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not
elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML
Category VII are controlled under ECCN O0A606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified
in USML subcategory Hj) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890
and replicas thereof designed for use with black powder propellants are designated EAR99.
Supplement No. 1 to Part 774 - [AMENDED]

40. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0A918, 0A984,
0A985, 0A986, and 0A987.

41. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

WASHSTATEC004056
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 512 of 752

[December 20, 2018]

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,
immediately prior to July 1, 2014, were classified under 0A988.

42. In Supplement No. 1 to part 774, Category 0, add, before the entry for ECCN 0B521,
entries for ECCNs 0B501 and 0BS05 to read as follows:
0BS01 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in in
ECCN 0A501 or USML Category I as follows (see List of Items Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. | to part 738)

NS applies to entire entry except equipment

PP , pes NS Column 1
for ECCN OASOL-y
RS applies to entire entry except equipment

PP peep RS Column 1
for ECCN OASOL.y
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

List Based License Exceptions (Sce Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used to ship any item in this entry.
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
Small arms chambering machines.
b. Small arms deep hole drilling machines and drills therefor.

c. Small arms rifling machines.

WASHSTATEC004057

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 513 of 752

[December 20, 2018]

d. Small arms spill boring machines.

e. Production equipment (including dies, fixtures, and other tooling) “specially designed”
for the “production” of the ttems controlled in 0A501.a through .x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A505 or USML Category III, except equipment for the hand loading
of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)

NS applies to paragraphs .a and .x NS Column 1

RS applies to paragraphs .a and .x RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to paragraphs .a, .d, and .x AT Column 1

AT applies to paragraph .c A license is required for export or reexport of
hese items to North Korea for anti-terrorism
sons

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0B505.
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,

alignment mechanisms, and test equipment), not enumerated in USML Category IH that are

WASHSTATEC004058
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 514 of 752

[December 20, 2018]

“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or
USML Category HI.

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.
c. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.
d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.
e. through .w [Reserved]

99 66

X. “Parts” and “components” “specially designed” for a commodity subject to control in
paragraph .a of this entry.

43. In Supplement No. 1| to part 774, Category 0, add, between entries for ECCNs 0B521
and 0B604, an entry for ECCN 0B602 to read as follows:
0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A
CIV: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be
used for any item in 0B602.
List of Items Controlled

WASHSTATEC004059
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 515 of 752

[December 20, 2018]

Related Controls: N/A

Related Definitions: N/A

Items:
a. The following commodities if “specially designed” for the “development” or
“production” of commodities enumerated in ECCN 0A602.a or USML Category II:

a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

a.3. Gun barrel trepanning machines;

a.4. Gun boring and turning machines;

a.5. Gun honing machines of 6 feet (183 cm) stroke or more;

a.6. Gun jump screw lathes;

a.7. Gun rifling machines; and

a.8. Barrel straightening presses.
b. Jigs and fixtures and other metal-working implements or accessories of the kinds
exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.
c. Other tooling and equipment, “specially designed” for the “production” of items in
ECCN 0A602 or USML Category I.
d. Test and evaluation equipment and test models, including diagnostic instrumentation and
physical test models, “specially designed” for items in ECCN 0A602 or USML Category II.
Supplement No. | to Part 774 —- [AMENDED]

44. In Supplement No. | to part 774, Category 0, remove ECCN O0B986.

45. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:
0D501 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A501 or OBSO1.
License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

NS applies to entire entry except “software” INS Column |

for commodities in ECCN 0A501.y or

 

 

 

 

WASHSTATEC004060
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 516 of 752

[December 20, 2018]

 

equipment in ECCN 0BS501 for commodities
in ECCN OASOL.y

 

IRS applies to entire entry except “software” (RS Column 1
for commodities in ECCN 0A501.y or
equipment in ECCN 0BS01 for commodities
in ECCN OASOL.y

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D501.
List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in
USML Category I is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.
0DS05 “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by 0A505 or OBS05.

License Requirements
Reason for Control: NS, RS, UN, AT

 

Controls) Country Chart (See Supp. No. 1 to part 738)

 

INS applies to “software” for commodities in INS Column 1
IECCN 0A505.a and .x and equipment in
IECCN 0B505.a .and .x

 

RS applies to “software” for commodities in RS Column 1
IECCN 0A505.a and .x and equipment in
IECCN 0B505.a and .x

 

 

 

 

WASHSTATEC004061
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 517 of 752

[December 20, 2018]

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

‘AT applies to “software” for commodities in
IECCN 0A505S.a, .d, or .x and equipment in jAT Column 1
IECCN 0B505.a, .d, or .x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “software” in 0D505.
List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in
USML Category ITI is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

46. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs
0D521 and 0D604, an entry for ECCN 0D602 to read as follows:
0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items
Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. | to part 738)
INS applies to entire entry INS Column 1

RS applies to entire entry RS Column 1

UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

WASHSTATEC004062
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 518 of 752

[December 20, 2018]

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0D602.
List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I] is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items.

Related Definitions: N/A

99 66

Items: “Software” “specially designed” for the “development,” “production,” operation,
or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

47. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

48. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs
0E001 and 0E521, entries for ECCNs 0ES5S01, 0OES02, 0E504, and OE505 to read as follows:
0E501 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or
0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

Control(s) Country Chart (See Supp. No. I to part 738)
INS applies to entire entry INS Column 1
IRS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A
Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

WASHSTATEC004063
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 519 of 752

[December 20, 2018]

be used to ship any “technology” in ECCN 0ES01.
List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated
in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Items:

a. “Technology
controlled by ECCN 0A501 (other than OA501.y) or OBSO1.

required” for the “development” or “production” of commodities

3F 66.

b. “Technology
of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0BSO1.

required” for the operation, installation, maintenance, repair, or overhaul

0E502 “Technology” “required” for the “development” or “production” of commodities
controlled by 0A502.
License Requirements

Reason for Control: CC, UN

 

 

 

 

 

 

 

Controls Country Chart (See Supp. No. I part 738)
CC applies to entire entry CC Column 1
UN applies to entire entry See § 746.1(b) of the EAR for UN controls
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled
Related Controls: Technical data required for and directly related to articles enumerated
in USML Category I are “subject to the ITAR”.
Related Definitions: N/A
Items: The list of items controlled is contained in the ECCN heading.
0E504 ‘‘Technology”’ ‘‘required”’’ for the ‘‘development’’ or ‘‘production’’ of commodities
controlled by 0A504 that incorporate a focal plane array or image intensifier tube.
License Requirements

Reason for Control: RS, UN, AT

 

Controls Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry RS Column 1

 

 

 

 

WASHSTATEC004064
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 520 of 752

[December 20, 2018]

 

 

 

 

 

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls
AT applies to entire entry AT Column 1
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.
0ES05 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A505.
License Requirements

Reason for Control: NS, RS, UN, CC, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for NS Column 1
“development,” “production,” operation,

installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

 

O0B505; and for “software” for that equipment

and those commodities in 0D505

 

RS applies to entire entry except RS Column 1
“technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

 

0B505 and for “software” for those

commodities and that equipment in ODS05

 

 

 

WASHSTATEC004065
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 521 of 752

[December 20, 2018]

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the CC Column 1
“development” or “production” of

commodities in 0A505.b

 

AT applies to “technology” for

“development,” “production,” operation,
installation, maintenance, repair, overhaul, or [AT Column 1
refurbishing commodities in 0A505.a, .d, and

4

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any “technology” in 0E505.
List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated
in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

49. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs
0E521 and 0E604, an entry for ECCN 0E602:
0E602 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items
Controlled).
License Requirements

Reason for Control: NS, RS, UN, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

INS applies to entire entry NS Column |

 

 

 

 

WASHSTATEC004066
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 522 of 752

[December 20, 2018]

 

 

 

RS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (Sce Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not
be used for any item in 0E602.
List of Items Controlled

Related Controls: Technical data directly related to articles enumerated in USML
Category II are “subject to the ITAR.”

Related Definitions: N/A

39 66.

Items: “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or
0B602, or “software” controlled by ECCN 0D602.

Supplement No. 1 to Part 774 - [AMENDED]

50. In Supplement No. | to part 774, Category 0, remove ECCN 0E918.

51. In Supplement No. | to part 774, Category 0, revise ECCN 0E982 to read as follows.
0E982 “Technology” exclusively for the “development” or “production” of equipment
controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC
Control(s)

 

 

CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this

control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

 

additional information.)

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: N/A

WASHSTATEC004067

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 523 of 752

[December 20, 2018]

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.
Supplement No. | to Part 774 —- [AMENDED]

52. In Supplement No. 1 to part 774, Category 0, remove ECCNs 0E984 and 0E987.

53. In Supplement No. | to part 774, Category 1, revise ECCN 1A984 to read as follows:
1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except
when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;
smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and “components”
“specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Controls) Country Chart (See Supp. No. I to part 738)

 

 

 

CC applies to entire entry CC Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: N/A
GBS: N/A
CIV: N/A
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
The list of items controlled is contained in the ECCN heading.
54. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

WASHSTATEC004068

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 524 of 752

[December 20, 2018]

Controlled, and “specially designed” “components” and “accessories” therefor.
License Requirements

Reason for Control: NS, MT NP, AT

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 2
MT applies to entire entry MT Column 1

 

INP applies to entire entry, except 2B004.b.3. INP Column 1
and presses with maximum working

ipressures below 69 MPa

 

AT applies to entire entry AT Column 1

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A

GBS: N/A

CIV: N/A
List of Items Controlled

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (“use”) for technology
for items controlled under this entry. (3) For “specially designed” dies, molds and tooling, see
ECCNs 1B003, 0B501, 0B602, 0B606, 9B004, and 9B009. (4) For additional controls on dies,
molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see ECCNs 2B117 and
2B999.a.

Related Definitions: N/A

 

Items:
a. A controlled thermal environment within the closed cavity and possessing a chamber cavity with
an inside diameter of 406 mm or more; and
b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

WASHSTATEC004069

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 525 of 752

[December 20, 2018]

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located
inside the other.

55. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:
2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through -r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS01 if they are “specially designed” for the “production” of the items controlled in
ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of
the kind exclusively designed for use in the manufacture of ttems in ECCN 0A602 or USML
Category IT.

56. In Supplement No. 1 to part 774, Category 2, revise ECCN 2D018 to read as follows:
2D018 “Software” for the “development,” “production,” or “use” of equipment controlled
by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for
software formerly controlled under this entry.

57. In Supplement No. | to part 774, Category 2, revise ECCN 2E001 to read as follows:
2E001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984, 2D991,
2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Controls) Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “technology” for items NS Column 1

 

 

 

 

WASHSTATEC004070
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 526 of 752

[December 20, 2018]

 

controlled by 2A001, 2B001 to 2B009,
2D001 or 2D002

 

MT applies to “technology” for MT Column |
items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to
2B122, 2D001, or 2D101 for MT reasons

 

NP applies to “technology” for items NP Column 1
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP

weasons

 

INP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for (INP Column 2

INP reasons

 

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by 2A226 having  the(CB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

AT applies to entire entry AT Column |

 

 

 

 

Reporting Requirements
See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
Validated End-User authorizations.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: Yes, except N/A for MT
Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according to

WASHSTATEC004071
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 527 of 752

[December 20, 2018]

the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the
EAR).
List of Items Controlled
Related Controls: See also 2E101, 2E201, and 2E301
Related Definitions: N/A

 

Items:
The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems
into coordinate measurement machines specified by 2B006.a.

58. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:
2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 24983, 2A984, 2A991, or 2A994), or 2B (except 2B991,
2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

INS applies to “technology” for equipment {NS Column 1
controlled by 2A001, 2B001 to 2B009

 

IMT applies to “technology” for equipmentMMT Column |
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122 for

MT reasons

 

INP applies to “technology” for equipment {NP Column 1
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B104, 2B109,
2B116, 2B201, 2B204, 2B206, 2B207,

 

 

 

 

WASHSTATEC004072
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 528 of 752

[December 20, 2018]

 

2B209, 2B225 to 2B233 for NP reasons

 

INP applies to “technology” for equipment = (NP Column 2
— by 2A290 or 2A291 for NP

 

casons

 

CB applies to “technology” for equipment (CB Column 2
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the
characteristics of those controlled by

2B350.g

 

‘AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements
See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and
Validated End-User authorizations.
List Based License Exceptions (See Part 740 for a description of all license exceptions)
CIV: N/A
TSR: Yes, except N/A for MT
Special Conditions for STA
STA: License Exception STA may not be used to ship or transmit “technology” according to
the General Technology Note for the “production” of equipment as follows: ECCN
2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement No.1
to part 740 of the EAR).
List of Items Controlled
Related Controls: N/A
Related Definitions: N/A
Items:
The list of items controlled is contained in the ECCN heading.
59. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:
7A61L1 Military fire control, laser, imaging, and guidance equipment, as follows (see List of
Items Controlled).

License Requirements

WASHSTATEC004073
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 529 of 752

[December 20, 2018]

Reason for Control: NS, MT, RS, AT, UN
Control{s) Country Chart (See Supp. No. 1 to part 738).

 

 

NS applies to entire entry except 7A611.y | NS Column 1

 

MT applies to commodities in 7A611.a | MT Column 1
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column 1

 

AT applies to entire entry AT Column 1

 

UN applies to entire entry except 7A611.y | See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $1500
GBS: N/A
CIV: N/A
Special Conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be used
for any item in 7A611.
List of Items Controlled
Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate more
than a de minimis amount of U.S. origin “600 series” controlled content.
Related Definitions: N/A
Items:
a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially
designed” for a defense article on the USML or for a 600 series item.
b. to w. [RESERVED]

99 66

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,

angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that are

WASHSTATEC004074
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 530 of 752

[December 20, 2018]

“specially designed” for defense articles controlled by USML Category XII or items controlled by
7A611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 74002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611.y or 3A61 Ly.

39 66 99 66

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XII and not elsewhere
specified on the USML or in the CCL, as follows, and “parts,” “components,” “accessories,” and

“attachments

y.1 [RESERVED]

specially designed” therefor:

WASHSTATEC004075
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 531 of 752

Billing Code 4710-25

DEPARTMENT OF STATE

22 CFR Parts 121, 123

124, 126, and 129

3

[Public Notice 10603]
RIN 1400-AE30

ions List

U.S. Munit

International Traffic in Arms Regulations

1, , and II

1es

Categor

Department of State.

F

AGENCY

I rule.
§ 121.1 The United States Munitions List.

% OR OK Ok

ina

ACTION

=
<a

SR wR ES
BS SSS

ee RE?
euxndt SS? cack RR SABER
PE RIES EYRE EEN

SSS

Rx
&.

 

 

  

Category I—Firearms :

 

 

 

 

   

Ee

+ vt

*(b) Fully automatic firearms to .50 caliber

 

 

 

ey "
Pod

 

 

 

 

 

 

 

 

 

 

FORRES

 

 

   

*(e) Silencers, mufflers, anc

 

 

pS ERP RES,

 

SERS

 

 

 

 

SEETP ESF

 

WASHSTATEC004076
 

 

 

 

wt

 

Shek

 

 

 
 

favs

 

pees

PRES PE

 

 

  

 

 

mn

for the articles

tegory.

iS Ca

 

d attachments

   

accessories. an

 

 

 

 

 

 

wrens

 

FREES
ate

 

 

 

wenenes,

 

pence
werd
pert

ret

 

 

wept
sat
got

epee,

  

 

Nexalh

  

presses,

  

§ 120.10 of this subchapter) and

      

2,

Be

 

PEELE ET EE
Faas

 

.
&

 

 

LP
epee
See

sypos
Set
en
geod

 

peeves,
Sve

gen

pier,

‘eevee?

           

 

 

 

 

SE

 

20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 532 of 752

Case 2

 

 

 

&

 

 

 

 

paragraphs (a) through (d) of th

 

 

TEE

 

gon

 

beveed
riven

wproeed,

 

 

 

 

 

 

 

v

bere,

 

 

 

 

 

 

 

  

 

 

 

(i) Technical data (

 

   

to the defense articles described in

defense services (a

 

dedeod

 

 

rapes,

of

   

rt
Cent

 

 

 

 

 

WASHSTATEC004077
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 533 of 752

Case 2

  

ee
wp
be

 

 

      

Se PEE EEE SS

 

phen

 

Freche

prvonnahy

 

   

 

ceeht
ees
whe
fhs
oe
+ vet

 

ee

 

x

 

PEL TES

 

aS

ee

i

EE

z

 
 

RE

 
 

Pe
EASE

 

 

RPS

 

PRET

 

  
  

 

RS

aoe
x

ers

 

SEE

 

a

Pe

 

x

 
 

RNS

 

 

 

 

 

Boat

 

 

 

 

 

 

 

Sat
me
oe
me

P pdee
ence,
‘ebb
ee
2 pee

 

 

 

 

MS

 
 

 

Ea eek eee

 

 

 

 

4
g

a

 

RP he

 

 

Nee eee

 

2S
oe

¥

 

 

 

 

 

ge

pected,

 

gegen

eo

 
 

 

 

 

 

 

 

 

 

/
a,
gee!
Sent

weeeved,

 

tt

   

pate,

Rote

 

 

 

Perens

 

 

 

 

 

WASHSTATEC004078
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 534 of 752

Case 2

 

tives

 

 

 

 

 

pond

wef

pres

 

 

 

SENS Ee

 

 

 

Ry

 

 

TARY

 

 

 

=

 
 

as
ERY

12.7 mm),

See,

 
 

BN

 

nw

we

Lé.

 

Ree

 

OR ERE

 

caliber .50 (

 
 

 

 

 

 
 

SETI

 
 

 

 

 
  

 

¥

 

cm
cm

 

 

 

 

 

 

 

STS eee

 

SR ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Category I—Guns and Armament

 

 

 

 

WASHSTATEC004079
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 535 of 752

Case 2

 

 

 

 

x

 

 

RRS ES

 

 

 

EE

 

pm

bevned

ite

 

 

potent

wwnpr

 

S dpoeet

 

 

 

 

 

 

 

 

weeeved,

ena

 

 

 

 

 

 

 

peg

eo

por
wells

  

 

  

peg

eo

 

 

         

wenn
wee

ot

ever,

 

 

eget

ee

eee!

 

 

 

pe
Ne

posed

 

 

 

 

 

 

 

 

‘poerd

                 

 

   

 

 

 

Pate,
ere
r

beet

  

beet

  

pe

abel

pag

 

 

 

weno

ena

 

 

 

 

 

 

wpe,
Ce
2

  

 

 

 

 

rene

po

 

apes

“soot

 

 

 

rn

 

 

 

posed

po

  

we

wpe

 

 

 

WASHSTATEC004080
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 536 of 752

Case 2

    
      

bd
ord
Ee ois, 4
pon Sosnt 3
/ ony 5
vepend uM e
oo reser on 4
: Coe 3

eet

wwnpr

cies

poe,

 

Need

 
 

-designed

 
     
 

 
 
 
 

              

         

   

cae segeeds
+ gee “oad

 

SES

SES

 

+s vn “
. oh © po g
wh “ pd "
a 3 “4
ae te ~
ft sagen > os oe
eet tae
L S eae
©
2
s

EEE

 

PSP ES Ee

ey

  

 

4

 

a

ing mission

   
 

aS

 

east preeees sheet

Ipoveed

      

 

 

TEE YE ee

 

 

  
 
 
  
 
 
 

 

 
 

 

 

 

 

 

 
       
 
 
 

  
 
 
 

a ‘= ;
: oO “add
: So nook eh &h :
: 5 i ‘ ee
a o eo ©
. Oe me a
nog to 1 & 8 - | ye S
“ = : as
O vod
ae]
3
oe

 

 

 

rps a f gon vie
were Ifa ‘ i : poner, . :
Sood goon 4 ai " ?
+ ers en ‘sy i me w
po 3 i po
toot A i peeed oO
wpe Bee . | s
A i devet -
| weg
4

 

(b) Flame throwers

 

 

*(d) Kinetic energy weapon systems

 

(e) Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

: é
work mm
Bee ze A
Leevceved on

pet s
om ong £
oO od ot :
fl Neco oe ad 2
prhnert a

ek.

en

 

 

WASHSTATEC004081
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 537 of 752

Case 2

 

IS

rns
pers
aS

 
 
 

NRE

ena

 

se
x

 

 

gegen

eo

Eee
SSE

 
 

 

 

accessories,

 

eh

 

                

SES

 
 
 
 
 
    
   
 
 
 

weet : wees
we 3 o “et
a . or oa
es : “ «poo oe
L Fah ; vp
z oa a
# :
‘ att vegeod,
" hence a ‘na
2 feed | on
ie i vt teed
ee
es

 

eco

  
 

 
 
  
 

 

 

 

 
 

  
 

      

poe
a“ - es
w rhe sot
3 BRE
mt UE: a" pes qereres,
braid t : mS at sens
ve, oe beet wo yer per
“ hha a4 ree ie a ie
*, oe vests, # : woes
e Se eet tL}
a n ad pepo, Shot cpt
“ 2 ye yo ;
} * ae oer
a , ‘ ae ch chewed
pide 2B ae + te “ee S 5
oe iE 1 3 bs
4 rhs ee ceE 3 wey egends
t 3 oe oe re 2 pee fae
re vay? pee nn eae,
frye 5 pat Q
fd Ae aeeire “
- Be : Oe :
D4 = oe
A we

 
 
 

pemnt
eet

pen

 

 
 
 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

for
Sacdind,
pote, ete pote
gonna rey
wien errant meee

 

  

peg

eo

 

 

 

 

 

 

 

 

 

 

 
 
 
 

attachments, :

Sey

 

 

WASHSTATEC004082
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 538 of 752

Case 2

5 ae
rs,

ptt geen

Secon <pos

 

peg

 

. Sa?
vt
oon >
Seat renee
fede peewee

. yo

 

open
Seed Cee
Co

    

vote

 

 

orcs

es
poten

; or,

ret oD

a od

ne : feet

rss

tFo

sooth

pon ed

bed

pom

oe)

 

Beet

 

gerd,

 

po

a pee,

rapes,

att

 

eet,

 
 
 
 
 
 
  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peed i :
votnees Pat
os i
ppovend pebeed whoces tie ste,
ores poten ery verre
eh, seaman posse gonna
nese: Serene ees “report erento segeeds Serene
Seat ‘neat
Deed
i
fe

 
 

 

 

 
 

 

 

 

 

 

 

 
 
 

 

WASHSTATEC004083
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 539 of 752

Case 2

 

 

 

 

sregeode

‘nah
ft

     

hes
oe
o

deeod

  

 

 

 

 

 

prion,

yen,

get!

 

 

Ned

wwnpr

‘cog

 

ried
od
epee,

Sect!

 

 

 

 

 

creed
pee
am
gerd

cheat

5

 

 

 

 

> pens,

wpe

Pe

P

 

wetoe
a yee,
Pye,

 

 

 

wereed

Seon

 

Sead

 

     

weperk,

“eal

 

 

 

 

werner,
pee
ed

 

 

 

bchapter) and

bchapter) d

to the defense articles described in paragraphs (a)-,,{

1S SU

&
3
Canal
©
S
—
©
—N
—
rn

            

tly related

rec

is su

= §120.9 of th

e

Oe

 

eee
Pep
pel

“edpak

 

defense services («

   

 

sregeode

ed

 

ergeeds
Ce

 

(j) of this category a:

 

 

rapes,
woe

pa
teed
ee

 

      

wpe
"ert

 

po
wells

     

prone

a

por
wells
Speed

 

 

 

  

 

 

es!
z
K
a

 

 

 

WASHSTATEC004084
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 540 of 752

Case 2

 

 

 

eR

 

   

 

EE Se

 

SRT ES

aa

CERO LTE

 

ee
wp
be

 

   

 

EVs

pen

 

 

PERE

 

 

Sack
PES

wae 8

 

 

 

rst

"4
-

 

VER OPES ERT

 

 

 

  

 

 

 

 

et

ge F
aoe

or

NEE

 

 

SR ee

 

sete k
S

 

 

 

 

 

TEI

EAE

SSPE

EE

ES

EE

 

x

 

 

pte

:
Bey ER

 

 

SRESRERES

PETE

 

wees

 

 

WE

 

 

 

 

 

 

 

spent
asa
ons
ery
Seto
a
oe
eh
oe
me
wohebei
tb
im

peed

 

 

 

SER GRESE ES

ay ety grat

 

o
ce
2
F
F
a
oe
res
ope
rae
oe

 

  

 

                
   

Hee REE EES

te
a

REESE

 

 

 

 

3

Y

=

PRS

Se

 

 

 

 

 

eet
eee

  

 

RA

 

eS
S

   

 

 

 

 

"1

RES NS

ee

 

  

 

 

 

 

 

 

¥

Sea ES

io

SEES

 

 

 

 

 

 

ERIE S

SES

 

maa

 

Say

 

 

enh,
ene
les
re
one
ye
a
debe
ye
a
reeks

 

 

Be ee

ao

 

SS

 

 

 

 

 

 

es

Ee

See

 

    

EERIE TES

RW

RE

 

 

 

 

 

  

 

 

 

10

WASHSTATEC004085
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 541 of 752

Case 2

 

 

 

paperk

“eet

 

 

 

 

po
wells

     

weet
peter

 

 

 

 

 

 

 

 

sone nonseen ions nnnensnaennnsnornerntig mnwennnnnsrt

Ordnance

ek
Ras

Category [I—Ammunition

 

 

ESS

 

 

 

ition/,

(a) Ammun

 

 

 

gegen

“

peeved,
pessed
on

  

prion,

Pe

 

 

 

#7

eee!

deed

 

bal
as

 

Sot
LF

  

 

 

 

when,

vei

 

 

 

 

 

 

 

 

 

“

pessed

 

‘nach
peed,

honed

 

 

Va

ete

ged,
reed

gs,
eat

 

 

     

pen

 

 

 

 

rn

ete

od
mS

‘adesed,

in.
ol

 

 

wy

vote

 

 

     

Pe

 

  
 

 

 

epee
eet

 

Py
pebeod
Py
Coe

Anaad

 

 

 

 

 

11

WASHSTATEC004086
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 542 of 752

Case 2

 

 
 

 

 

 

 

   

Le

 

potent
ead

we

ene!

 

 

 

 

 

wwnpr

Sonat

 

 

 

2

pete

 

ones

Serene

 

    

e
reseed,

epee,
oh

 

 

popes

   

   

 

 

 

gegen

Cat

 

 

 

 

 

beer

chests
pot

 

 

 

 

 

 

resend
cot

ne vend
Apna
feet

“ened

Metts,

       

 

 

 

 

om
bested

 

posses,

aff

     

wwnpr

Speed

vee?
me

 

 

povod,

ot

peg
poten

 

Pap
pete
pesee

 

a
a

pedeed

 

 

 

peed

thn

  

bee

sagt
besos

     

Foyt
a

Poop
bebe

 

og
poche

"sae

 

 

 

Pa
pete
:
on
Pn
PL
beeces
see
Peay 4
peobeek
sg

   

 

ts

th

ing equipmen

n/ordnance handli

101

it

(b) Ammun

 

    

«4

is category

m

for the articles controlled

igned

igne

des

 

 

 

 

 

 

 

 

12

WASHSTATEC004087
20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 543 of 752

Case 2

spent

RES EEL

 

STER,

 

 

a
o
—

           

  

 

 

 

 

 

icles in

for the art

S

SPRUE ES

aS

 

  

3

 

 

   

Ae

wy ee
ae

EES

SEs

Peres

REE

 

 

 

 

 

oa
potions
e3

 

 

 

 

Ry

 

SETS ES

ee

  

 

 

Soh}
yee
1» oe
on
a
ed
be
e

ee
pe

¢
SY ENE

 

 

SER AU

 

 

 

ye

 

 

 

 

 

 

 

paperk

‘el

 

pence

 

 

wenn

epee

 

 

 

gegen

oS
2

     

a
peeved,
eed

 

baoad

 

 

 

 

oP ESe

 

;
PEASE Pebrebiier bhi

wR

  

SPLEeey

 

 

 

 

 

 

  

 

om

bended

pote

 

 

gegen

eo

woe,
Ce
2

    

 

ergeeds
eee

we

peveed

gegen

x

   

 

 
 

 

gen

Nhe

 

  

Fi

eepeed,

 

 

   

FY
ae

  

     

 

 

rapes,

on,
Pad
Ninn,

vp

aoe
porns

peeved,

 

‘eat

 

 

 

13

WASHSTATEC004088
 

 

 

Ned

 

 

ca reed
ret pay wath

20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 544 of 752

Case 2

 

m

 

      

 

 

. Pn
2 pt
Serle ee, 5 4
ee tpernntt a’ Sat fee
S| . ponent
heck pone
wipe pono :
S 5 oe coe 2 gees
= . vena ite ie
n opeee,
meer Senne os

 

 

 

 

  

peat

 

a

peeve

peeved,

 

feos perene
we,
Seat

 

 

 

 

 

 

poe

      

 

 

 

Saat all Bank
Frreeon, 4 oy
os Sagoo
we Leet greeet
aa wn
St
epee ie

we

 

 

 

 

 

 

 

 

pene

a

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peeves,

 

 

 

 

 

 

 

 

 

  

 

 

 

 

5

 

 

 

 

 

 

wept

    

 

14

 

WASHSTATEC004089
 

 

 

               

 

 

 

 

 

 

 

 

 

  

 
 

o Le ee .
3 “8 “a Z e
3 tp ee A wa
" we fp Be
2 2 wee :
2
3 >>
3 ae)
be oO aL, ‘ es
2 o ae ° ° oe
< , @ ; oe wd
gs ae a a
— 2 “age : oS ee
3 8 “3 : 5
7 a ‘ed? ; :
nA zi >
2 Oo d
Q ;

§120.10 of th

 

is su

+ §120.9 of th

BE
Es

=

       

sae
ee

oh

    

 

   

poe

eo

pene

pon
potions
e3

ergeeds
eee

 

 

eepeed,

ed
gon
peed

     

 

 

 

     

 

 

 

      

 

 

TEES

SEER

 

 

permenant,

 

 

 

 
 

 

 

 

 

 

 

‘pope,
ee,
aed
ret
oe
#
CB
Ses
Phy

    

SRST
=

 

   

  

15

20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 545 of 752

Case 2

 

 

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oom
3
\Newrese”
Ww
6.
63
ran
op
s
3
Q.
c
+ ot
ie)
oO
2
>=
a
oO
ie]
oO
“a
Ww
oO
poor
QO
€
3
oY
Ww
5
ia
OQ
"So
o
SS
wet
°
ame

 

 

  

 

 

8 :
a op Co i :
se — wpe be (op e ;
eg — w Son? ref H i - od
s § oo : ‘|
> pond . 9 rod eh 4 i " 2
= = 4 : booed D i
5 vey te :
o & aD bce 2 on |
4 oa “ ‘|
@ § 3 oS os ;
ee wa — OE as
o ae a ‘ A 4
oS So: oh JE :

 

WASHSTATEC004090
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 546 of 752

   

 

ret

tad

pon
‘pone

 

 

es,

 

tegory does not control cartridge and

is ca

Th

 

 

 

to export, have been rendered useless beyond the

, prior

shell casings that

possibility of restoration for use as a cartridge or shell casing by means of

ing or popping.

heating, flame treatment, mangling, crushing, cutt

PELE PLY

 

 

 

 

eR RARE

   

 

7

 

 

PRETME ELEY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

WASHSTATEC004091
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 547 of 752

Categories |, IL, and ill MDE Transitioning to the CCL

 

 

ITEM DESCRIPTION

CCL CONTROL

 

Cartridge, 5.56mm M855A1

 

 

CCL

ECCN OA505.a

 

 

WASHSTATEC004092

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 548 of 752

The Honorable

Robert P. Corker, Jr., Chairman
Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, I], and IT] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and II; line-in/line-out comparison of the
current and revised USML Categories I, II and HI;, the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC004093
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 549 of 752

The Honorable

Robert Menendez

Committee on Foreign Relations
United States Senate
Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, I], and IT] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, II and II; line-in/line-out comparison of the
current and revised USML Categories I, I] and UI; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC004094
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 550 of 752

The Honorable

Edward R. Royce, Chairman
Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), Lam
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, I, and II] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, H and IH; line-in/line-out comparison of the
current and revised USML Categories I, II and IT; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC004095
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 551 of 752

The Honorable

Eliot L. Engel

Committee on Foreign Affairs
House of Representatives
Washington, DC 20515

Dear Mr. Engel:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), [am
transmitting herewith notification of the intention to transfer jurisdictional control of certain
classes of items currently on the United States Munitions List (USML) to the Commerce Control
List.

The Secretary of State, with the concurrence of the Secretary of Defense, is transferring
control of various items currently controlled by USML Categories I, II, and II] to the jurisdiction
of the Export Administration Regulations. In accordance with new regulatory and policy
procedures instituted by the Department of Commerce, export activities pertaining to these items
will continue to be prudently controlled in the interests of U.S. national security and foreign
policy priorities. When it is published, the Department of State will forward its final rule
implementing this change to the Congress and the Comptroller General, pursuant to the
Congressional Review Act.

Attached for your reference are the following documents: a summary of the revisions to
the USML; the final regulatory text of Categories I, H and IH; line-in/line-out comparison of the
current and revised USML Categories I, II and IT; the Department of Commerce’s revised
companion regulatory text; and a summary of the control for major defense equipment.

We hope this information is helpful. Please let us know if we can be of further

assistance.
Sincerely,
Mary Elizabeth Taylor
Assistant Secretary
Legislative Affairs
Enclosure:
As stated.

WASHSTATEC004096
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 552 of 752

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and HI
AGENCY: Department of State.
ACTION: Final rule.

§ 121.1 The United States Munitions List.
ook oe ok ok
Category I—Firearms and Related Articles

*(a) Firearms using caseless ammunition.

*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.

*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

WASHSTATEC004097
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 553 of 752

inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(i) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense
services using the classified technical data. (See § 125.4 of this subchapter
for exemptions.)

(j)}-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I: The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

designed to expel a projectile by the deflagration of propellant;

WASHSTATEC004098
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 554 of 752

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.
Category Ii—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and cannons;

**(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(3): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(3): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(3): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE

WASHSTATEC004099
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 555 of 752

ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

Note I to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire
modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are

controlled on the CCL under ECCN 2B232.

WASHSTATEC004100
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 556 of 752

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f)-(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firmg mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firmg superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(111) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

WASHSTATEC004101
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 557 of 752

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components

therefor; or

WASHSTATEC004102
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 558 of 752

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(11) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1)—(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category WI—Ammunition and Ordnance
(a) Ammunition, as follows:
*(1) Ammunition that incorporates a projectile controlled in paragraph

(d)(1) or (3) of this category;

WASHSTATEC004103
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 559 of 752

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or
stacked projectiles or for guns that fire superposed or stacked projectiles;

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a

commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)

WASHSTATEC004104
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 560 of 752

identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for the
articles controlled in this category, as follows:

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted uranium;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

WASHSTATEC004105
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 561 of 752

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled
in USML Category I;

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category IT;

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or IT;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and
specially designed parts and components therefor;

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system

that:

10

WASHSTATEC004106
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 562 of 752

(1) Is classified;

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(ec) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f}(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category II: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category IIT; This category does not control cartridge and shell

casings that, prior to export, have been rendered useless beyond the

11

WASHSTATEC004107
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 563 of 752

possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.
Note 3 to Category IIT; Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

12

WASHSTATEC004108
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 564 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 2/4/2019 4:53:30 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]; Minarich, Christine M
[MinarichCM@state.gov]

Subject: 1-3 formal notification

i'm happy to confirm that it has been signed and is on its way to the 1‘

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC004109
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 565 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/16/2019 5:25:12 PM

To: Miller, Michael F [Millermf@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: HOT - L/PM meeting with String at 1400 hrs

Great. Just reached out to Brett.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Miller, Michael F <Millermf@state.gov>

Sent: Wednesday, October 16, 2019 1:04 PM

To: Koelling, Richard W <KoellingRW @state.gov>

Cc: Heidema, Sarah J <HeidemaS/J@state.gov>

Subject: RE: HOT - L/PM meeting with String at 1400 hrs

SENSITIVE BUT UNCLASSIFIED
From: Koelling, Richard W <KoellingRW @istate coyv>
Sent: Wednesday, October 16, 2019 12:58 PM
To: Miller, Michael F <Millermf@state.gov>
Cc: Heidema, Sarah J <HeidemaSi@ state gov>
Subject: HOT - L/PM meeting with String at 1400 hrs
Importance: High

Mike, heads . that Joe and Jeff - to meet with L at 2:00 today to provide a general update on Cats 1

v/r,

 

 

Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004110
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 566 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/16/2019 7:04:23 PM

To: Miller, Michael F [Millermf@state.gov]

cc: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]

Subject: Updated State Draft Final Rule on Cats I-Ill

Attachments: Tab 1 - Cat I-Ilf Final FRN v6 CLEAN.docx; Tab 1 - Cat I-fll Final FRN v6.docx

Mike: Attached please find the State draft final rule on Cats I-Ill for OMB. I’ve attached both a clean version anda
marked up version that reflects all the edits and comments we received from within state and from the

let us know.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC004111
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 567 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/16/2019 7:51:35 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Cats [-lll Synch

Attachments: DRAFT 123 Cover Letter LPM cmts.docx

Very helpful edits. | marked a couple more on the attached. Did the Action Memo craft that Rick sent around contain
L/PM edits? | have some thoughts about that too, but want to make sure | have the right version.

SENSITIVE BUT UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Wednesday, October 16, 2019 3:24 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Kovar, Jeffrey D <KovarJD @state.gov>
Subject: RE: Cats I-Ill Synch

Thanks for forwarding Joe. | forgot to send these earlier and got sucked into a question on the other system. My
apologies.

SENSITIVE BUT UNCLASSIFIED

Sent: Wednesday, October 16, 2019 3:21 PM
To: Kovar, Jeffrey D <Kovar!D G@istate goy>

 

Subject: FW: Cats I-Ill Synch
Attached are the edits Christine proposed to the CN cover letter.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: Minarich, Christine M <MinarichCM@ state. goy>
Sent: Thursday, October 3, 2019 5:44 PM
To: Paul, Joshua M <PaullM@ state gov>; Foster, John A <FosterJA?2 @state.gov>; Heiderma, Sarah J
<HeidermaSig@ state gov>; Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawarrniN@state gov>;

 

 

 

Cc: PM-CPA <PM-CPAG@ state gov>
Subject: RE: Cats I-Ill Synch

Dropping Mike and Jeff until we have a near final draft.

Thanks for taking the pen on this draft Josh.

Christine

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <Paul IM@ state. gov>
Sent: Thursday, October 3, 2019 11:53 AM

WASHSTATEC004112
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 568 of 752

<Heidema’/ @state.gov>; Koelling, Richard W <KoellingRW estate. gzov>; Kovar, Jeffrey D <Kovar]D @state.gov>;
Khawam, Joseph N <KhawamJNi@state.gov>; Minarich, Christine M <MinarichCM @state.gov>; Hart, Robert L

Cc: PM-CPA <PM-CPA@ state goy>
Subject: RE: Cats I-Ill Synch

Dear all,

Attached as discussed on the call please find a draft cover letter for the re-notification

Thanks,
Josh

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-ill Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: Dial In

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in: USA rol Fred —
USA Caller Paid /international LL:

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004113
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 569 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/16/2019 8:26:28 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Cats [-lll Synch

Attachments: USML Cat I-Ill 38(f) - AM to T v5.docx

CK ~ here are my eciit

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Wednesday, October 16, 2019 4:06 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Cats I-Ill Synch

The AM that Rick sent includes my edits, so please use that version to add any additional edits you have. Thanks.
Joseph N. Khawam

Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

Subject: RE: Cats I-Ill Synch

ididn’t make any edits to Rick’s draft of the AM. But I'm not sure if Joe weighed it at some point.

SENSITIVE BUT UNCLASSIFIED

Sent: Wednesday, October 16, 2019 3:52 PM
To: Minarich, Christine M <MinarichCM @state goy>; Khawam, Joseph N <KhawamJN@state.goy>
Subject: RE: Cats I-ill Synch

 

Very helpful edits. | marked a couple more on the attached. Did the Action Memo draft that Rick sent around contain
L/PM edits? | have some thoughts about that too, but want to make sure | have the right version,

SENSITIVE BUT UNCLASSIFIED

Sent: Wednesday, October 16, 2019 3:24 PM
To: Khawam, Joseph N <KhawamJN@state.gov>; Kovar, Jeffrey D <KovarJD@state. gov>
Subject: RE: Cats I-ill Synch

 

Thanks for forwarding Joe. | forgot to send these earlier and got sucked into a question on the other system. My
apologies.

WASHSTATEC0041 14
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 570 of 752

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN @istate.
Sent: Wednesday, October 16, 2019 3:21 PM

LO >

   

Cc: Minarich, Christine M <MinarichOM @ state. gov>
Subject: FW: Cats I-ill Synch

Attached are the edits Christine proposed to the CN cover letter.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BOT UNCLASSIFIED

From: Minarich, Christine M <MinarichUM @ state gov>

Sent: Thursday, October 3, 2019 5:44 PM

To: Paul, Joshua M <PaulM@state.gov>; Foster, John A <FostenJA2 @ state.gov>; Heidema, Sarah J

<Heidemas! @ state goy>, Koelling, Richard W <KoellingRW@ state gov>, Khawam, Joseph N <KhawarnIN@ state gov>;
Hart, Robert L <HarthlL@ state. gov>

Ce: PM-CPA <PM-CPA@state gov>

Subject: RE: Cats I-Ill Synch

Dropping Mike and Jeff until we have a nearfinal draft.
Thanks for taking the pen on this draft Josh

 
   
 

Christine

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <Paul i M@ state. goy>
Sent: Thursday, October 3, 2019 11:53 AM
To: Foster, John A <Foster/A? @istate.goy>; Miller, Michael F <Méi

 

lermf@istate eov>; Heidema, Sarah J

  

 

Subject: RE: Cats I-Ill Synch

Dear all,

Attached as discussed on the call please find a draft cover letter for the re-notification.

Thanks,

Josh

From: Foster, John A <Foster iA? @istate. goy>

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-lll Synch

WASHSTATEC004115
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 571 of 752

When: Thursday, October 3, 2019 10:30 AM-11:00 AM {UTC-05:00) Eastern Time (US & Canada).
Where: Dial IIR cess CODE:

Colleagues,

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in: USA vi fi
USA Caller Paid/international _——

ACCESS COD

   

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC0041 16
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 572 of 752

 

Message

From: Khawam, Joseph N [KhawamJN@state.gov]

Sent: 10/16/2019 8:32:31 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: RE: Cats I-lll Synch

Thanks, Jeff. I'll pass these along to DDTC.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Wednesday, October 16, 2019 4:26 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Cats I-ill Synch

OK ~ here aremy edits,

SENSITIVE BUT UNCLASSIFIED

Subject: RE: Cats I-ill Synch
The AM that Rick sent includes my edits, so please use that version to add any additional edits you have. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: Minarich, Christine M <MinarichCM@ state gov>
Sent: Wednesday, October 16, 2019 3:57 PM
To: Kovar, Jeffrey D <KovarJD@state gov>; Khawam, Joseph N <Khaw
Subject: RE: Cats I-Ill Synch

 

i didn’t make any edits to Rick’s draft of the AM. But ’'m not sure if Joe weighed it at some point.

SENSITIVE BUT UNCLASSIFIED

To: Minarich, Christine M <MinarichCM @state.gov>; Khawam, Joseph N <KhawamJN @istate gov>

cerestetentneveenenteteetntertoencecensMWieetveriecenereesenchetensecees Fon Nn SE ET Ap OMA DR RE A ORSON ON, DeseienenentecenceresezeetentstWiWaeroreversearencated

Subject: RE: Cats I-ill Synch

Very helpful edits. | marked a couple more on the attached. Did the Action Memo draft that Rick sent around contain
L/PM edits? {| have some thoughts about that too, but want to make sure [| have the right version.

WASHSTATEC004117
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 573 of 752

SENSITIVE BUT UNCLASSIFIED
From: Minarich, Christine M <MinsrichC Mm state. gav>
Sent: Wednesday, October 16, 2019 3:24 PM
To: Khawam, Joseph N <KhawarmJN @istate.gov>; Kovar, Jeffrey D <Kov
Subject: RE: Cats I-Ill Synch

 

(est ariD@istate eoy>

       

Thanks for forwarding Joe. | forgot to send these earlier and got sucked into a question on the other system. My
apologies.

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawarriN @istate 2oy>
Sent: Wednesday, October 16, 2019 3:21 PM

To: Kovar, Jeffrey D <KovariD@state gov>

Cc: Minarich, Christine M <MinarichCM @ state. gov>
Subject: FW: Cats I-lll Synch

 

Attached are the edits Christine proposed to the CN cover letter.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Minarich, Christine M <MinagrichCM @istate goy>
Sent: Thursday, October 3, 2019 5:44 PM

state gov>; Foster, John A <FostenJAZ@state.gov>; Heidema, Sarah J

ceaerseccnencetenencctenerescean®@Geecencecenrnessecers ohecineeee

 

    

<Heidema’! @ state. gov>; Koelling, Richard W <KoellingRW Gistate gov>; Khawam, Joseph N <KhawamJN@state. gove;
Hart, Robert L <HartKhlL@ state. coy>

 

Subject: RE: Cats I-Ill Synch

Dropping Mike and Jeff until we have a near final draft.
Thanks for taking the pen on this draft Josh

Christine

SENSITIVE BUT UNCLASSIFIED

 

Ce: PM-CPA <PM-CPA @state goy>
Subject: RE: Cats I-Ill Synch

 

Dear ail,

WASHSTATEC004118
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 574 of 752

Attached as discussed on the call please find a draft cover letter for the re-not ification

Thanks,

Josh

From: Foster, John A <FosterJA2 @state.gov>

Sent: Wednesday, October 2, 2019 4:18 PM

To: Foster, John A; Miller, Michael F; Heidema, Sarah J; Koelling, Richard W; Kovar, Jeffrey D; Knawam, Joseph N;
Minarich, Christine M; Paul, Joshua M; Hart, Robert L

Subject: Cats I-ill Synch

When: Thursday, October 3, 2019 10:30 AM-11:00 AM (UTC-05:00) Eastern Time (US & Canada).

Where: Dial in EE access cove

Colleagues,

 

in an effort to chart a way forward on the items in red text in Sarah’s attached email, | have reserved the DDTC
conference call line at 10:30 AM tomorrow morning. Please find the dial-in info below:

Dial in USA Toll-Free

USA Caller Paid /International Toll: fF

access cope:

Thanks,
John

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004119
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 575 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/17/2019 4:19:33 AM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Updated Commerce Cat I-IIl firearms rule with changes to address 3D printing of firearms for informal review

(Please review for clearance to send to OMB by COB on 10/17)
Attachments: Stagg v Dept of State SDNY no 15-cv-8468 ECF No 89 op and order granting SJ for govt.pdf; 2019-10-16 1.57pm
Redline Commerce Cat I-lll firearms rule to DOJ CM cmts.docx

 

SBU - DELIBERATIVE PROCESS

From: Minarich, Christine M

Sent: Thursday, October 17, 2019 12:11 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Knawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>; Foster, John A <FosterJA2@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>

Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17}

 

SBU - DELIBERATIVE PROCESS

From: Heidema, Sarah J <HeidemaSi@istate goy>

Sent: Wednesday, October 16, 2019 9:09 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @istate gov>; Foster, John A
<FosterIA? @ state goy>

Subject: Re: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

WASHSTATEC004120
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 576 of 752

From: Khawam, Joseph N <KhawarmJiN@state 2oy>

Sent: Wednesday, October 16, 2019 6:01:09 PM

To: Heidema, Sarah J <Heidermaii @state.sov>; Koelling, Richard W <KoellingRW@state. gov>; Foster, John A
<Fosteria? @ state goy>

Ce: Minarich, Christine M <MinarichCM @state.pov>; Hart, Robert L <HarthL @state goy>

Subject: FW: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17}

WASHSTATEC004121

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 577 of 752

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Wednesday, October 16, 2019 3:31 PM

To: Coppolino, Tony (CIV) <Teny.Coppelino@usdo|. gov>; Khawam, Joseph N <KhawamJN@istate. zoy>; Minarich,
Christine M <MinarichCM @istate gov>; Soskin, Eric (CIV) <Evic Soskin@®usdol.gov>; Robinson, Stuart J. (CIV)

<Stuart. |. Robinson @usdol gov>; Myers, Steven A. (CIV) <Steven. A. Myers@iusdel gov>; Koelling, Richard W
<KoellingRW @state.gov>; Memos, Nicholas <MemasNi@state.zov>; Foster, John A <FosterJAZ@state. gov>; Heidema,

Sarah J <HeicemaS) @state.gov>

 

 

 

     

<Richard Ashooh@ bis. doc.gov>; Clagett, Steven <steven.clagett@ bis.cdoc.gov>; Lopes, Alexander
<aiexander lopes@bis. doc. goy>; Hillary Hess <Hillary Hess@bis.doc.gov>; Karen NiesVogel

 

 

 

 

Curtis, Deborah (Federal) <OCurtis@doc.gov>; JEST, JOE <EST@ doc. gov>
Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

 

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

WASHSTATEC004122
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 578 of 752

From: Timothy Mooney
Sent: Thursday, October 10, 2019 7:47 PM

,

 

 

 

Christine M <MinarichCMi@state.zov>; Soskin, Eric (CIV) <Enc Soskin@usdoj.gov>;
<Stuart. |. Robinson @usdol gov>; Myers, Steven A. (CIV) <Steven. A. Myers@iusdel gov>; Koelling, Richard W
<KoeslingRW@ state gov>; Memos, Nicholas <Memoshi @state goy>; Foster, John A <FasterJA2 @state.gov>; Heidema,
Sarah J <HeidermaSl @state.gov>

Ce: Abraham, Liz <labrahami@doc.pov>; Matthew Borman <Matthew, Borrani@ bis doc, gov>; Richard Ashooh
<Richard Ashooh@bis doc. eay>; Steven Clagett <Steven Clagett @bis.ciac aay>; Alexander Lopes
<Alexander.Lopes@bis.doc.gov>; Hillary Hess <Hilary.Hess@ bis.coc.gov>; Karen NiesVogel

 

 

     

 

 

 

 

 

 

‘Curtis, Deborah (Federal)' <OCurtis@dac.pov>; JEST, JOE <ijest@doc gov>
Subject: RE: Updated State Cat I-III firearms rule with changes to address 3D printing of firearms for informal review
(Commerce tweaks to DOJ edited version from 10/8)

 

 

From: Coppolino, Tony (CIV) <Tony.Coppoline @usdal goy>
Sent: Wednesday, October 09, 2019 4:56 PM
To: Khawam, Joseph N <KhawamJN @state.sov>; Minarich, Christine M <MinarichCM @state.gov>; Timothy Mooney

 

 

<Stuart). Robinson @iusdoleov>; Myers, Steven A. (CIV) <Steven.A.Myers@usdolgoay>; Koelling, Richard W
<KoellingR W@ state gov>; Memos, Nicholas <MermosNi @state gov>; Foster, John A <FosterJA2 @state.gov>; Heidema,

 

 

 

 

Ce: Abraham, Liz <LAbraham(@doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashooh@bis.dac.gov>; Steven Clagett <Steven.Clageti@bis.coc.gav>; Alexander Lopes

 

 

 

<Karen. Nies Vogel @bis coc.goy>; Jessica Curyto <Jessica.Curyte @bis.doc. y>
Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

 

ATTORNEY-CUENT PRIVILEGE/WORK PRODUCT + DELIBERATIVE PROCESS PRIVILEGE

 

WASHSTATEC004123
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 579 of 752

Anthony J. Coppoline
Deputy Director, Crval Division, Federal Programs Branch, U.S. Department of Justice
1100 L Street, N.W., Room 11500, Washington, D.C. 20001

 

 

 

Tony (CIV) <teoppoli chy USEOH GOV>: Soskin, Eric (CIV) <ESeas .go¥>; Robinson, Stuart J. (CIV)
<strobins@cly USDC. GOV>; Myers, Steven A. (CIV) <strnyers@Civ. USDOI GOV>: Koelling, Richard W

   

 

Sarah J <HeidemaSi @state gov>
Cc: Abraham, Liz <LAbraham@doc.gov>; Matthew Borman <Matthew.Borrman@bis.doc.gav>; Richard Ashooh

 

<Richard Ashooh@bis.coc.gov>; Clagett, Steven <steven.clazeti@ bis.dioc.gov>; Lopes, Alexander

<aiexander lopes@bis dec gov>; Hillary Hess <Hilary. Hess @bis.dac.gov>; Karen NiesVogel

<Karen.NiesVogel @bis dac.gov>; Jessica Curyto <lessica Curyto @bis.doc.gov>

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments te COB on 10/4/19)

 

 

 

 

 

Attached please find the updated State rule addressing cormments from [CU and Commerce. We'd welcome any further
feedback. If possible, please send any further comments or edits by cob tomorrow (10/9) to allow sufficient time to
finalize the draft rule for OMB by Thursday (10/10). Thanks.

SBU - DELIBERATIVE PROCESS

From: Minarich, Christine M <MinarichCM@ state gov>

Sent: Thursday, October 3, 2019 4:21 PM

To: Timothy Mooney <Timothy Moaney@ bis.doc.gov>; Khawam, Joseph N <KhawamJN@ state. gov>;

Tony.Coppoline @usdeal.gov; Eric Soskin@usdolLgovy; Stuart Robinson@uscdal gov; Steven. A. Myers@ usdol.gov; Koelling,
Richard W <Koelling RW state. zov>; Memos, Nicholas <MermosN{ @istate gzoy>; Foster, John A <FasterJA2 @state soy>;
Heidema, Sarah J <HeidernaS) @state.soy>

 

     

 

<Richard Ashooh@bis.cdoc.soy>; Clagett, Steven <steven.clagett@ bis. doc.gov>; Lopes, Alexander

<giexander jopes@bis coc gov>; Hillary Hess <Hillary.Hess@bis.doc.gov>; Karen NiesVogel

<Karen. Mies Vogel @bis doc.gov>; Jessica Curyto <Jessica Curyto @bis.doc. gov>

Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

 

 

 

Au,

 

We're following Commerce’s approach and sending the attached to DQ) and DOC/BIS for informal review prior to
submitting the updated rule formally to OMB for interagency review next week.

WASHSTATEC004124
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 580 of 752

in order to keep with the timeline, and because of the relatively minor nature of our edits, we'll follow the same
timeline as Commerce. Please provide any comments or edits that you have on the State rule by COB on Friday, October
4, 2019.

Christine

 

SBU - DELIBERATIVE PROCESS

From: Timothy Mooney <Timethy. Mooney @bis.cioc gay>

 

Sent: Thursday, October 3, 2019 9:26 AM

 

  

Tony Coppoline @usdal. gov; Eric Soskin@usdol gov; Stuart Robinson@uscol gov; Seven. A. Myers@uscdo] gov; Koelling,
Richard W <KoellingRW Gistate.gov>; Memos, Nicholas <MemosNi @state gov>; Foster, John A <FosterJA2 @ state. gav>

 

 

<Richarcd Ashooh@bis doc.gov>; Clagett, Steven <steven.clagett@ bis coc.gov>; Lopes, Alexander

<alexander.lopes@ bis dac.gov>; Hillary Hess <Hilary. Hessi@bis.doc.gov>; Karen NiesVogel

<Karen. MiesVogel@ bis. doc.zoy>; Jessica Curyto <Jessica Curyto @ bis dac.gov>

Subject: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-III (firearms) (ole

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

 

 

 

    

 

 

 

    
 
 

| attached a redline version of the rule

   

also included a clean version of the rule,
want to make on the rule.

ut please use the re

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC004125
Case aseOicvsra_bedee lk hicpaeninen és Filed OPZG28 Page DSi 46 752

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STAGG P.C.,
Plaintiff,

V.
15 Civ. 8468 (KPF)
U.S. DEPARTMENT OF STATE;
DIRECTORATE OF DEFENSE
TRADE CONTROLS; AND MIKE
POMPEO (in his official capacity only
as Secretary of State),

Defendants.

 

 

DEFENDANTS’ MEMORANDOM OF LAW IN SUPPORT OF MOTION FOR
SUMMARY JUDGMENT AND IN OPPOSITION TO PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT

GEOFFERY S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for Defendants

86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: (212) 637-2748
Facsimile: (212) 637-2686

DOMINIKA TARCZYNSKA
Assistant United States Attorney
- Of Counsel -

WASHSTATEC004126
Case aseOicvsra_bedeelk hicpaeniner és Files OPZG28 Page 208 46 752

TABLE OF CONTENTS

Page:
PRELIMINARY STATEMENT 0... cececeeeeeverersecnseceeseeeseeeseesaeceaecaeevaesccesevarenaeseesnererees 1
BACKGROUND 00. cceeceececcsneeneeeercenecnaecaeesaeseevanensesnaecaaeseeesagesecsaeceuesaeevaeseaessevvarenaesaenaeeerees 2
I. Statutory and Regulatory Framework ...........cecceececseeeseeeeeceeneeseeecaeennecveneesaeeseeseaseenneeseneenees 2
A. Arms Export Control Act ........cccccccessceceeeceneceeeeecececaeenseeeeeeesaeesaecenesssneesacecaesuaeeseeeesaaeenarees 2
B. Designation of Defense Articles, Services, and Related Technical Data........00.0 eee 3
C. The ITAR’s Registration and Licensing Provisions ..............c::ccccceesseeeeecenseeeeeeeceenaeenanetees 5
D. Public Domain Provision .......c ccc ceeeseeeeceneceseeseeseeeseeeseesaecaecaeeseessessaceuesnaetateeaesseetanenaes 7
E. History of Public Domain Exclusion... ccc ceccceeceeeeeeesceceeeeeereeceeesaeceneceeeesaneeseessaeeneneeees 7
F, 2015 Proposed Revisions to ITAR ooo... ceceeccescceeeeesereeseeceaeeeeneeeeeessaecaaeceeeesaneeseessaesneneeees 9
G. Recent Developments ........ ccc eccecececeneceeeeeeeeesanecaeceeeeeneesaueceaecseeseneesanecaeeseseeneesaeeseasens 10
TL. Procedural History .........cccceceeecceeeeeeeeeceeeceseeeeneeeanecsaeeeeeesneesaeecaesseesereesanecsaeseeeeeeneeseeceatens 11
A. Plaintiff?s Allegations 2.0.00... cee ceeceeeceeneeseeeeseeeeneecseecenecseeeencecaeecsaeeseeeseneeseeceaeeeseeeeneetanes 11
B. District Court Preliminary Injunction Decision ...........eeeecccessesseeceeeeeeeeeeeeeceneceseeeeneeenees 12
C. PlaintifP's Appeal oo... cecceecceesseenceceneceseeeeeeecaeessaeeeceeseeesaeeceaecnseeseeeecaeesaeeceeesseseeaeeceasee 12
LEGAL STANDARDS ou. eeeceeceeeeseseeeesensecsnesaeesaeeseesseenaecnuessuesaeseneseeaeenaecseesaeeeeeeseesatenaeenaesas 14
ARGUMENT oo. ceececceceseeeeesecssecnsecseesseesaseseesaecnaecaeesaesseeacesuecsaesanesnessesnaesaaecnsessaseneeseesseeaeenaesas 14
I. Stagg Lacks Standing To Challenge the ITAR’s Licensing Provisions............c:cecceeseeeeeees 14
Il. The ITAR’s Licensing Requirements Do Not Violate the First Amendment.............0.0.... 18
A. The ITAR’s Licensing Requirements Survive First Amendment Scrutiny «0.0.00... 19
B. The ITAR Does Not Impose an Unconstitutional Prior Restraint on Speech.............0. 23

C. The ITAR’s Restrictions On Unlimited Internet Dissemination Do Not Violate The First
AMEONAMENE 0... eee eecesecsneensecseesseeseeesecnaeenaecsaesseesaesaeesaecnaecauesaeesaesatesasonaecnaesaeeseetaeeatonaes 29
D. The ITAR Is Not Unconstitutionally Overbroad ..........eceecceeeceseeeceeeeeeeeeeeeeceneceseeeeneeenees 32
Il. The ITAR Does Not Violate The Fifth Amendment Claim oe eeeeeseeeeeeeeeeeenees 34
CONCLUSION Wee ceccececeeeseceesceaecnsesseeeneeseessecsaeenuessuesaseeesaesaeeaaessaesaeteneasonsesnaesaeeseesenseasonaes 35

WASHSTATEC004127
Case aseOicvsa_bedeek hicpaeninweh és Filed OPZG2O Page 398 46 752

TABLE OF AUTHORITIES

Cases Page:
Am. Library Ass’n v. Barr,

956 F.2d 1178 (D.C. Cir, 1992) occ eececenecnaecneeseeeseessceaecaesaseeaesseesaeesaecnsersasenesseasaeenaee 17
Beal v. Stern,

184 F.3d 117 (2d Cir, 1999). ee ceaecsecseesseeseesseessecaeseesaeesaevseesaecnaesneesaesseevaeesaeenaesnaesas 27
Bernstein v. DOJ,

176 F.3d 1132 (9th Cir, 1999) ooo eee cee eseeseessecnsecnuessaesaeeeessesnaesaaecseesseseneesessseeaeenaesas 23
Bernstein v. DOJ,

192 F.3d 1308 (Oth Cir. 1999) oe ceecssesseesneeseessecnsecaessaesaessnessessaeesaecseesaesseeeseeatenaeenaesas 23
Bernstein v. U.S. Dep't. of State,

945 F. Supp. 1279 (N.D. Cal. 1996) ooo ee cece ence ceeeteeteresaecnaesaeesaeeseesaeesaeenuerneseneeseaea 23, 33
Bordell v. Gen. Elec. Co.,

922 F.2d 1057 (2d Cir. 1991). eee ceeeseseecenecnseceesseeseesaeessecsaesaeessesseevseesaecssessaesaeeseesatenage 16
CAMP Legal Def. Fund, Inc. v. City of Atlanta,

451 F.3d 1257 (11th Cir, 2006) oe cseescesseesecsuecneesaseseessessaesaaesseessetenesseesseeaeeneesas 16
Capital Cities/ABC, Inc. v. Brady,

740 F. Supp. 1007 (S.D.N-Y. 1990)... ec eeceeecssecnseseeeseesseesaeenaecneesaeeseessessaeenaesaeeseaeeeee 24, 26
Catholic Leadership Coal. of Tex. v. Reisman,

764 F.3d 409 (Sth Cir, 2014) oo ee ceecenecnaeceeseeeseetacesaecaesaeeeaessessaeesaeensessasenesseesaeenaee 24
Celotex Corp. v. Catrett,

ATT US. 317 (1986)... ec ceceecesecnsesneeereesecseceeceaesaeeseesecenaevsaeceaesaeeveevereeascnayeaeesaessnevatesaeenasenaeses 14
Chesapeake B & M, Inc. v. Harford Cnty, Md.,

831 F.Supp. 1241 (D. Md. 1993) oe ccecesecseesseeseeeseeesecaecaeesaeesaeveeeaecnaeenaesaeeseesenesatenaes 27
City of Lakewood vy. Plain Dealer Publ’g Co.,

A486 U.S. 750 (1988)... eeccsscssecscesseeseevereeccnaecneeseaesaseseesaccaecneevarecasssevvarenseseevaeveresseesasenueeeaeeas 25
City of Littleton v. Z.J. Gifts D-4, L.L.C.,

SAL U.S. 774 (2004) eee eecesecsesseeeeeesecnsecnaecaeessevsaesscesaecsaecaeesaeesaesseesascnaesaaesaeeseevaeesaeenaessaeeas 25

il

WASHSTATEC004128
Case aseOicvsraLbedea lk hicpaeninh és Files OPZG2O Page oF 4§ 752

City of Los Angeles v. Lyons,

AGL US. 95 (1983). ee cececnseseceseseevseseeesecnevsecnevseenaesaesaecaevsecneveecnsessesaesseaesnevetenaeseenaeseesaeraeeatens 17
Clapper v. Amnesty Int’l USA,

133 S.Ct. 1138 (2013) eee ececcsseeeceeeesesseseeeaecseesecnevsnsaeesecsaessceaecsevsesateeesneeseesaeeeesaeraneaeeneeees 16
Dallas Aerospace, Inc. v. CIS Air Corp.,

352 F.3d 775 (2d Cir, 2003)... ce cecescseeecesesecsseseeesecsevsecnevsecnaeseesaecseaeeaeveesnevseenaeecesaesaesaeeneeaes 15
Defense Distributed v. U.S. Dep’t of State,

121 F. Supp. 3d 680 (2015) oo cece cee ceneceeeeeeeeecaeeceaeenseeeeneesaaecaeeseesseeeeaeessaeenneeeeee passim
Defense Distributed v. U.S. Dep’t of State,

838 F.3d 451 (2016)... cece eeccssesecneeeccsevecseecaeeaecneverceeesevsaeseceaessevaecaesaesnevseseaseessaveeeaesateareneed 21
Dep’t of the Navy v. Egan,

A484 US. S18 (1988). ee ceeeeseenecseeaecaeesecnaeeeceaeceessesaeesecsevsecsseeeesaerseeaeesevsesnavetesaeseetaeeseeaeens 29
Expressions Hair Design v. Schneiderman,

808 F.3d 118 (2d Cir. 2015)... ceceeesceeecceeseveeeeeceeseeneverceceseesaececeaesseveecaessesneeseeeaenessaveaeseesnees 34
Field Day, LLC v. Cnty of Suffolk,

463 F.3d 167 (2d Cir. 2006)... cceeccceccneeercseesecsseseceneceessecasesecseessessesaessesseveceneesesnaeenesaesaeeateas 30
Forsyth Cty. v. Nationalist Movement,

S05 U.S. 123 (1992)... cecseceeeccsesscnevercesesevseeseceaesaeverceevsecneeseeesecsesaesatseesaeeseceeseceeaevatsareatats 27, 30
Freedman v. Maryland,

380 U.S. ST (1965S) eee ccesecesesecneesecneveccseeeesaeeseaessevsesaevsecsaesecsaessesesatesesneveeetsenesaersnsaeeneeae® 25
FW/PBS, Inc. v. City of Dallas,

A493 US. 215 (1990). eececeeecneeeeceseseevseceeenecnevsecnaesecnaesaseaessesaecaesersneeseseusceesaeteevaeeaseats 17, 24, 25
Grayned y. City of Rockford,

AO8 U.S. 104 (1972) ooo cceccececesesecesecseeecnevsecaeeseessesseaecsevsesateeeceaessasessessessavecenaesessaseneaesaerateas 36
Hazelwoed Sch. Dist. v. Kuhimeier,

A484 U.S. 260 (1988)... eceeeccessseevseceeesecnevsecsaesnenavseessesaesecneveecaaeveesaecaeesseneverceasseesaeseseneesevarens 25
Holder v. Humanitarian Law Project,

S61 U.S. 1 (2010). cecesneecneeceneeseneecaeecnaeeaeeeseeesaeecsaeesaeeseneesaeeceaeeaeesseeesaeessaeesnnesents passim
John Doe, Inc. v. Mukasey,

S49 F.3d 861 (2008)... eee seeeeecseeeeeevecessseevaeceteaecnevsecsasseesavsaessesaeesesnevercnaevevsaeeateaseneate 26, 28

iii

WASHSTATEC004129
Case aseOicvsa_bedeek hicpaeninweh és Filed OPZG28 Page 596 46 752

Karn vy. U.S. Dep’t of State,

925 F. Supp. 1 (D.D.C. 1996) eee ceeeeeseecenecnsecneesseeseesaeesaecnaesneesaesseesaeesaeenaesaeeseeeseee 17, 32
Kuhali v. Reno,

266 F.3d 93 (2d Cir. 2001). eee cea csecseeseeteressecnaesaaesaeeseesseesaecaesneeeseesaesaeeaaesaaesaetnesaeonaes 7
L.A. Police Dep’t v. United Reporting Pub. Corp.,

528 U.S. 32 (1999) occ ecceecesecnsecseesseeseesseeaecnaecsaessavsaesacesaecnaecaaesseesaecsaesasesseeseesseeatenaeenaesas 33
Laird v. Tatum,

A408 U.S. 1 (1972) eee cee csceceeeseetcessecaesaaesaeeseesseeeaecnuessaesaeeseessesatesseesatttesseossespaeeeesaeraees 17
Latino Officers Ass’n v. Safir,

170 F.3d 167 (2d Cir, 1999). ceccesesseeseeeeecnsecneeceaesaeevensaecaecnayvareeassnaecaeesaasseevareverenasenaeses 17
Legal Assistance for Vietnamese Asylum Seekers v. Dep’t of State,

104 F.3d 1349 (D.C. Cir, 1997) ooo ee ccceceeeeceecnsesaeeseseseessesnaecaaesaeesaeesaecneessaseseeeesaeenaeenaesas 29
Lovitch v. Cty. of Orange, 11 Civ. 2536 (ER),

2013 WL 3805142 (S.D.N.Y. July 19, 2013) oe ceeecesesseeseesceeeeeraeesaeeesverensesnaseneeeneeseees 17
Lujan v. Defenders of Wildlife,

S504 U.S. 555 (1992) occ eccecenecneeceeeeesseesaesaecneessaseseeseessecsaecaaessessaseaeesaesaecaeesseeseetatesaeenaeeats 16
MacDonald v. Safir,

206 F.3d 183 (2d Cir, 2000)... ce ceeccsecnesseeeeeseevercsecnsecnevsneesesseesuccnaecseesaeseaseaevarenaesaes 25,31
Makarova v. United States,

201 F.3d 110 (2d Cir, 2000). ec ceetesesececnseesesaeeseetseeaecnaesnaesaaeseavsessaeenaesaetaneeaeens 17
Members of City Council of City of L.A. v. Taxpayers for Vincent,

466 U.S. 789 (1984) eee cesecseseeecceeseesaecesesseesneverecaesnayeaeesaaesnevacesseenaeensessaseaeesensarceaseneevateeaseas 34
Milwaukee Police Ass’n v. Jones,

192 F.3d 742 (7th Cir, 1999) ones eeeeeecenecnecsaeceesaeseneesecsessaecaaessevseeeeesaesnaeeeesaaesaneas 25
MJJG Restaurant, LLC v. Horry Cnn, S.C.,

11 F. Supp. 3d 541 (D.S.C. 2014). eee eceeccnneenseseceseeevenserccaecnaesaesenesnaecaeesaasseevaneveesnasenaeses 29
Moore v. Brown,

868 F. 3d 398 (Sth Cir, 2017) eee cee csc seeeseeseeenaecaecseessaeesesseesseesaecnaessuesaeeseesaesnaeeaaeaes 26
N.Y. Times Co. v. United States,

AO3 U.S. 713 (1971) ee ceeceseeneseeseceesevvaecesesseevseverecsesnaecauecagsnevseeseeenseesaessaseaeevensereeassnayeats 13, 26

iv

WASHSTATEC004130
Case aseOicvsra_bedee lk hicpaeninwen és Filed OPZG2O Page 6OF 45 752

National Organization for Marriage, Inc. v. Walsh,

714 F.3d 682 (2d Cir. 2013)... ce ceeeccsesecesesseesessevsecseesecneesecsaecseaesaeveesneeseenevenenaesaeeaeeaeeats 17, 18
Near v. Minnesota ex rel. Olson,

283 US. 697 (L981) i ceeecccceecneeescseesecnseesessecsevsecaeeseceaveecaaeseesesataesnevsesnteseensesseeaeeaeenesnanate 27, 28
New York v. Ferber,

AS8 US. 747 (1982)... cececcsssssceseseeesessevsecsevsecnseseesaessessesaeveesnevseeneeecesserseaeeaeesesnaestenaeseeaeeateaeens 34
Packingham v. North Carolina,

137 S.Ct. 1730 (2017) eee ceesccesesceseescseesecsseeseesesaevsecaeesecsaeeeceaecsesesatesecnevseenteceensessssaeeaeenesnanate 32
Perry v. McDonald,

280 F.3d 159 (2d Cir. 2001)... cc cececcseeeecneeeeceseeeevaececenecneveecnacsesneeseceaeesesnevercasenevaeseseaeeaeverens 25
Presbyterian Church in the U.S.A. v. Reagan,

738 F.2d 1375 (D.C. Cir, 1984) oo eccecceecneeeceneesecsaecsevsesaevarsaeesecsaeeseenevsesnaveceeaeseetaeeseeaeens 17
Raines v. Byrd,

521 US. 811 (1997) ec eecneeecneeeccnseveessecseeseeneverceaseevaeceseaesneversnessesnnevaecaeesessevsrceasseevarseteatens 16
Reed v. Town of Gilbert,

135 S. Ct. 2218 (2015) eee ceccecesecesesesseesecneveceneeseesaeesevsessevsesaeesecsaeeeseaevsesnaveceneesessaseresaessevatens 19
Reno v. ACLU,

521 US. 844 (1997) oe ccceceseccnsevecseecsesnecneveccnevsevseeseceaessevaesiessesneeseceteesseneverceasevsaeseseaeeaevarses 32
Southeastern Promotions vy. Conrad,

A420 U.S. S46 (1975) oie ec cceseeeeeseceeesecevsceneeseenasesesuessesaecaevsesnavsneaeeseeaetacenevsesnasenesaeseetaeeaeeaeens 28
Stagg, P.C. v.. U.S. Dep't. of State

158 F. Supp. 3d 203 (2016) 0... cecceeceseseesneecneeeeeeeseeeesaeecaeeeseevsneesaeecnaeeceaeesnneveneesanessaeenes passim
Stagg P.C. v. U.S. Dep't of State,

673 F. App’x 93 (24, Cir, 2016) ..cccccccccccsssscsssscscssssesssscscesssesvescaseussessssssesesssesnsacecensseareasees passim
Stagg, P.C. v. Dep’t of State,

138 S.Ct. 721 (2018)... eeeeccesessevseeneeseceesecsaeceesaeeseveecaeeseenevecessesseaesaeaesnevereneeeesaeesesaerateatens 14
Teague v. Reg’l Comm’r of Customs,

404 F.2d 441 (2d Cir. 1968)... ccc ceeeccneeeecneeeseeseseesaecsevsecnevsesaeeseesaesaceaesaevsesateseeneeeeees 26, 27
Thomas v. Chicago Park District,

534 US. 316 (2002)... ees eseeneseecneeseceeeceessessesaessessecnevsreneeseenaeseesaesaeeneveeesaeseesaeeaeeaseneate 24, 29

Vv

WASHSTATEC004131
Case aseOicvsraLbedee lk hicpaeninweh 66 Filed OPZG28 Page POf 45 752

TK's Video v. Denton Cnty, Tex.,

24 F.3d 705 (Sth Cir, 1994) oc cceeecnsesecnceeecnseseesaecaevsecneveecnaessesaesseaesaevereneeseesaeseesaeeaeeaeens 27
U.S. Ordnance, Inc. v. Dep’t of State,

432 F. Supp. 2d 94 (D.D.C. 2006) oo. eecceceseeceneceesesacesecnevseceseseesaessesseenevsesavsesaeseetaeeseeaeens 30
US. v. Edler,

579 F.2d 516 (9th Cir, 1978) oo... cecceeccseecescceceeceeeeeeeeesaceceaeceseeveneesaeesnaseseeseneesaeecsaeeeneetenes passim
U.S. v. Hicks,

980 F.2d 963 (Sth Cir, 1992) occ eeccceecsseesesseseessecseesecnevsecseeseesseseeenecaessesateseeneeseesaeseessesnanate 23
United States v. Gowadia,

760 F.3d 989 (9th Cir, 2014) oe eeceesecseeeeceseeseveeceessecnevseceaeeeesavsoessesaeesesaeveeenaeseesaesaneasenevare 21
United States v. Hsu,

364 F.3d 192 (4th Cir, 2004) ooo eee cecececsecseseceevsecaeesecnaesecsaeseessesatesesnevseceseeeesaesaneaeeneeaes 37
United States v. Mak,

683 F.3d 1126 (9th Cir. 2012) oo. e eee ceccecscecsneceeeeeeeeesseeceaeceeevsneeseecnaeenreseeeesaeesseeenneenes passim
United States v. Posey,

864 F.2d 1487 (9th Cir, 1989) occ ceeesecceeeecneeceneesecsaeesessessevaesaeesecnaveeceaeseesaesateneenees 21, 34
United States v. Pulungan,

569 F.3d 326 (7th Cir, 2009) ooo. eeecceseseesseeecesesseveeceeesecnevseceaeenesavsaessesaeesecnevecenaeueesaesanensenevare 35
United States v. Thomas,

864 F.2d 188 (D.C. Cir, 1988) oo. ceccccesesseesecessecnevecceeeseesaeesesaessesaesaeesecnaeeeeeaeseesaesateneenees 35
United States v. Williams,

553 U.S. 285 (2008)... ee ecceseseeseecseeeenevsrceceeeevaeceeeaesseverceassesneesecesesseaesaesersaeeseceusecesaeveneeeeaseats 32
United States v. Wu,

TAL F.3d 1 (1st Cir. 2013) ooo ceeceeccceeeeeseeeneeeeeeeseneecaeecaeeaeessneesaeecaeeeseeseneesaeesnaeenseesenes passim
Valley Forge Christian Coll. v. Am. United for Separation of Church & State, Inc.,

A454 U.S. 464 (1982)... ceceeeccesessevseceeesecnevseceaeeneneeseessesseesecneveecaseveesaecaesaseneverceassevsaeseseaeeaeverens 15
Vermont Right to Life Committee, Inc. v. Sorrell,

221 F.3d 376 (2d Cir. 2000)... cei eeecseeeecnssesceseseessesasesecnevsecsseeesaersessecsevsesasetesaeseetaeeaeeaeens 18
Hoffman Estates v. Flipside,

ASS U.S. 489 (1982)... cecesesecssececenesseveecsecsecneesecesecsesaecaeseesaeesecsescceaevsevaecaseseeseverceasensvaeseteatens 34

vi

WASHSTATEC004132
Case aseOicvsraLbedee lk hicpaeninweh 66 Files OPZG2O Page &O8 45 752

Virginia v. Hicks,

539 ULS. 113 (2003)... eceeecenecnsecnsesseesaesecesaecaecaeesaeesaesaeesaecsaesaeesaesseevaeesaesssessaesaeeseesatenage 32
Ward v. Rock Against Racism,

AOL ULS. 781 (1989) eee cee csceseeeseesecnsecnaecaeeseeveesaeesuesnaesaeescessesaessaesnsersaseneeseesaeenase 29, 35
Warth v. Seldin,

A422 U.S. 490 (1975). eeeecceecesecnsesseeseeeseeeaecnsecsaesaeesaesseeaecnuecsuesaeessesseesaeenaesssesseeseesseesatenaeenaesas 15
Whitmore v. Arkansas,

A495 US. 149 (1990) cece ceeeeseeseensecnecseesseeseeeseesaesnaecaeesseesaetacesasonaesaaesaeeseesaneeaeonaesnaeens 16
Wolff v. City of Monticello,

803 F. Supp. 1568 (D. Minn. 1992)... ee ceecesecseseeeseeeseesscceaecneevaeecaesesvarensesnaesaeeeressessasenaee 27
Statutes
22 U.S.C. 8 2751 oe ceceeesscesecenecneeveeeeceeevvancnsesseevsevenesseenaeceuecsaesneeseesecenaevsaeseaesaeevenvereeaseayeaeesaseseeya 2
22 U.S.C. § 2778 ..ecececccceccesncecsceceseeeeneceacecsaeceaecceneesanecaecneesneccacesaeesaeeseneesacecnaeeeesveneesneestaren passim
Rules
Fed. R. Civ. P. 56... eceeseescccnecneeseeeeceeseevarensecanesaeveressessascnuecsaeeaeesaeseeeeaevsaeseaesaeevenvereeassnaveneesas 1,15
Regulations
22 CFR. § 120.1 cece eeeccseeseveecssesseeveevereesecnaeceuccaassnevsnesecesaevsaeseaesaeeveevereenssnayeauesaegsnevaneeeenass 22, 34
22 CFR. 120.10 occ eeccccccecseeceeeeeseeesaceceaecneeveneccacecsaseaeeseeeesacecaeeseeseneeeaeesnaseseeeseneesnecsaeeees passim
22 COPLR. Part 121 cee cceecnecneesaeeseessecaecnaessaseneeseasseesaecsaessaesaeseeessesaeeaaesseesaetenesaeonseeaaeegs 4
22 CAFR. § L201 1 oe eecccceccceneceeeceeeeesececeaeceneevsneecacecsaeenaeeseneesaeecaeceseeseneeeaeessaseseeseneesieecsaeeees passim
22 COPLR. § 12017 ieee ceeeeceecneensecneeseesseeeaeesaecnaecseeseevsessatesaesnaesaneenesseetanenaes 5, 10, 19, 33, 35
22 CAFR. § 120.21 ie eeceeccesseneeveeseceesevvarcnsesaeevseveresseenaecauecassneeseeseceaevsaeseaesaeevensereeaseayeaeeeaseeeys 9
22 CLEAR. § 120.4 occ eeceeccesecnseseeseeeseesseenaecseesseeseesseesaeenaecsaessaesaeseeesaesnaesseesaeeseesatesaeonaesaeeeaeeneeea 5
22 CLELR. § 120.6 occ cceeccnecsecssesseeseesaecaecuecsaeeneeseessessaeesuessaesateseessessaessaecsersaseneeseesaeenaee 21, 29

vil

WASHSTATEC004133
Case aseOicvsra_bedeek hicpaeninwer és Filed OPZG2O Page 99? 4§ 752

22 CLELR. 8 L211 ieee cece cence eene recesses sneeeeaesessaeeeseuesessaeeecauesnsaaeceeeesonsueeeneeeesssseecneesessnees 4,9

22 CUPL. § 125.2 cece cece scene ee ccae senses sessaesessaecessassuseuecnsseeeneeeceeeeeenseeeceeeeseseeecseeesenneeeesneneenaes 9

22 CLER. § 125.4 ieee cece cence eens eecrneeeceaeeecraeeeseaesessaeeessassensaeesesuesnnieesssaeesnnneeeseseecnnneeeseeneenaes 9

22 CLPLR. § 126.9 oo cece cen ee cesses rene eeceeseseaeeeeaeseseaeeecsaesesaaeeecaaesnseeeceseeesseeecesesesspeeeensenens 5

22 CPLR. 9 LQ 7 ccc ceecee eens se cree eeccaesessaesesaescssaesessaesuseeecesseeeseeecseeseeseeesssesseneeeesneneeneeeeggs 7

22 CLPLR. § 127.10 oe ceececen ee cene ee ceeeeeaeeesaesensaecessussnnseeceseeeseeeeeseeeecnseeeeeeeecneeeeseeeeeneeeegas 7
vill

WASHSTATEC0041 34
Cageate d- a6 Q01d848a-K PROgUEteMaROEDS FiIKeCOIP2OH20 FageciO99r a5752

Defendants the United States Department of State (the “Department’”), the Directorate of
Defense Trade Controls (“DDTC”), and Mike Pompeo, in his official capacity as Secretary of
State, respectfully submit this memorandum of law in support of their motion for summary
judgment pursuant to Federal Rule of Civil Procedure 56, and in opposition to Plaintiff Stagg,
P.C.’s (“Stagg”) motion for summary judgment, ECF No. 62.

PRELIMINARY STATEMENT

Stagg seeks to strike down the licensing requirements of the International Traffic in Arms
Regulations (““ITAR”), which require, in part, a license before technical data related to items on
the United States Munitions List (“USML”) is exported (including by providing it to a foreign
person within the United States). As an initial matter, Stagg lacks standing because the Department
has recently clarified that the type of information that Plaintiff asserts it wants to disseminate—
available in printed books, newspapers, journals, and magazines that Stagg can buy in a physical
bookstore or check out from a public library—does not require approval from the Department prior
to export pursuant to the regulations Plaintiff challenges. If the Court were to nevertheless permit
Plaintiff's challenge to proceed, the First and Fifth Amendment claims fail on the merits.

The ITAR’s licensing requirements are part of an export controls regulatory scheme for
weapons that ensures that certain designated articles useful for warfare or terrorism are not shipped
without authorization from the U.S. to other countries (or otherwise provided to foreigners), where,
beyond the reach of U.S. law, they could threaten U.S. national security, foreign policy, or
international peace and stability. Contrary to Plaintiffs arguments, these licensing requirements
are not aimed at domestic speech. To the extent that the licensing requirements arguably implicate
domestic speech, they readily survive First Amendment scrutiny. As the Second Circuit has
already held, the ITAR’s licensing provisions advance important national security interests and the

impact on national security would be obvious and significant if the government were barred from

WASHSTATEC004135
Cageate@- a6 Q01dd48a-K PRoguateMhaRhEDS FiIKeCOIP2OH20 Fageciaos ab752

licensing and controlling the dissemination of technical data. Moreover, the ITAR, which includes
a public domain exception, is narrowly tailored to advance such interestsPlaintiff misconstrues the
public domain exception, which provides that information that would otherwise be technical data
but is publically available in one of the ways enumerated in the ITAR does not require an export
license, by arguing that the exception exempts putting information info the public domain from
the authorization requirements. That argument is unsupported by the provision’s plain meaning.

Likewise, Plaintiffs claim that the ITAR’s licensing requirements are unconstitutionally
vague is without merit. Numerous courts have upheld these provisions in the face of similar Fifth
Amendment challenges, finding that the regulations put an individual of ordinary intelligence on
notice of what the regulations proscribe.

BACKGROUND
I. Statutory and Regulatory Framework

A. Arms Export Control Act
The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seg., authorizes the

President, “[ijn furtherance of world peace and the security and foreign policy of the United
States,” to “control the import and the export of defense articles and defense services” and to
promulgate regulations accordingly. /d. § 2778(a)(1). AECA § 2778(a) authorizes the President to
(1) designate those defense articles and services to be included on the Munitions List; (2) require
licenses for the export of USML items; and (3) promulgate regulations for the import and export
of such items. /d. The designation of an item as a defense article or service is statutorily exempted
from judicial review. /d. § 2778(h). The President has delegated this authority to the Department,
which has accordingly promulgated the ITAR, administered by the DDTC. See Exec. Order
13,637(n)(iil); 22 C.F.R. §§ 120-130. The ITAR sets forth a regulatory framework that recognizes
that private companies developing munitions can further the national security and foreign policy

interests of the United States, while simultaneously safeguarding those interests by prohibiting the

WASHSTATEC004136
Cageate @- a6 201dd48a-K PROgUEtRMAaREDS FiIKeCOIP2OH20 FageciDos ab752

unfettered access to defense articles and services by foreign countries and persons.

With certain exceptions not relevant here, “no defense articles or defense services . . . may
be exported or imported without a license for such export or import.” 22 U.S.C. § 2778(b)(2).
“Decisions on issuing export licenses . . . shall take into account whether the export of an article
would contribute to an arms race, aid in the development of weapons of mass destruction, support
international terrorism, increase the possibility of an outbreak or escalation of conflict, or prejudice
the development of bilateral or multilateral arms control or nonproliferation agreements or other
arrangements.” /d. § 2778(a)(2). This “intricate” regulatory scheme is intended “to combat the
sophisticated weapons dealers whose activities undermine U.S. interests.” United States v. Wu,
711 F.3d 1, 8 (1st Cir. 2013).

Various provisions in the ITAR promote domestic and international collaboration in
creating and expanding defense technologies, including the sharing of technical data. See, e.g., 22
C.F.R. § 120.11(a)(8) (fundamental research in science and engineering is in the public domain);
id. § 125.4(b)(10) (licensing exemption for certain sharing of technical data within a U.S. company
abroad); id. § 125.4(b)(10) (licensing exemption for disclosures of unclassified technical data in
the U.S. by U.S. institutions of higher learning to certain foreign persons); id. § 126.18 (licensing
exemption for intra-company transfers to dual or third-country nationals). In addition, the U.S.
government licenses large numbers of technical data exports annually, recognizing circumstances
where the international exchange of such information can serve the national interest. See, e.g., 81
Fed. Reg. 36,647, 36,649-50 (Jun. 7, 2016) (publishing notification to Congress of proposed export
licenses of technical data and manufacturing know-how to Japan).

B. Designation of Defense Articles, Services, and Related Technical Data

The USML lists “defense articles and defense services,” ranging from firearms to tanks

and nuclear weapons. 22 C.F.R. Part 121; Wu, 711 F.3d at 13. The USML also includes related

WASHSTATEC004137
Cagease d- a6 Q01d848a-K PROguEteMaROEDS FiIKeCOIF2OH20 Fageci Bast ab/752

39 66.

“technical data” “required for the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of defense articles,” and includes
“blueprints, drawings, photographs, plans, instructions or documentation.” 22 C.F.R.
§ 120.10(a)(1); see e.g., 22 C.F.R. § 121.1 Category XI(d).

The ITAR excludes from the definition of “technical data” (1) “information concerning
general scientific, mathematical or engineering principles commonly taught in schools, colleges
and universities,” (2) “basic marketing information on function or purpose or general system
descriptions of defense articles,” and (3) “information in the public domain.” /d. § 120.10(b).
“Public domain” is defined to include “information which is published and which is generally
accessible or available to the public” through various listed means. 22 C.F.R. § 120.11(a)(1-7).
Also included in the “public domain” definition—and thus not “technical data”—is “fundamental
research in science and engineering at accredited institutions of higher learning in the U.S. where
the resulting information is ordinarily published and shared broadly in the scientific community.”
Id. § 120.11(a)(8). The Department implements this fundamental research exception consistent
with National Security Decision Directive 189, which states that it is the policy that, to the
maximum extent possible, the products of fundamental research should remain unrestricted and,
where necessary, national security classification is the appropriate mechanism to control
information generated during federally funded fundamental research in science, technology, and
engineering at colleges, universities and laboratories. See Declaration of Michael Miller (“Miller
Decl.) 4 8; id. Ex. A.

In the vast majority of circumstances, there is no doubt as to whether a particular item is a
defense article or defense service. /d. 4 14. When persons are unable to make a self-determination,

the ITAR provides a “commodity jurisdiction” procedure, pursuant to which persons can request

WASHSTATEC004138
Cageate d- a6 Q01d848a-K PROguEteMaREDS FiIKeCOIP2OH20 Fageci alg ab752

that DDTC determine whether the item, service, or data is within the ITAR’s scope. 22 C.F.R.
§ 120.4; Miller Decl. J 14. This process typically takes 45-55 business days, and after 45 days the
applicant can request expedited processing. 22 C.F.R. § 120.4(e); Miller Decl. 15. Contrary to
Plaintiff's assertion, see ECF No. 64 (“2d Stagg Decl.”) § 22, the Department does not treat all
information submitted for a commodity jurisdiction determination as ITAR-controlled,' however,
if exporters have questions about the jurisdiction of an item while a commodity jurisdiction request
is pending, they may request a license. See Miller Decl. { 16. In addition, DDTC provides advisory
opinions to persons seeking guidance and assistance to better understand the ITAR. 22 C.F.R
§ 126.9(a); Miller Decl. ¥ 17.

C. The ITAR’s Registration and Licensing Provisions

The ITAR governs, in relevant part, activities that constitute “exports,” which include, infer
alia, “[s]ending or taking of a defense article out of the United States,” and “releasing or otherwise
transferring technical data to a foreign person in the United States.” 22 C.F.R. § 120.17(a)(1), (2),
(4). Providing technical data to a U.S. person in the United States is not an export and is not
governed by the ITAR. See Miller Decl. ¥ 10.

The ITAR requires those “in the business of either manufacturing or exporting . . . defense
articles or furnishing defense services” to register, except for “[p]ersons whose pertinent business
activity is confined to the production of unclassified technical data only,” and those “who engage
in the fabrication of articles solely for experimental or scientific purpose, including research and
development.” /d. § 122.1. The purpose of the registration requirement “is primarily a means to

provide the U.S. Government with necessary information on who is involved in certain

 

' Stage makes this assertion based on a FAQ that has since been removed from the Department’s
website, see 2d Stagg Decl. {] 22 n.6, and replaced by guidance that states that a commodity
jurisdiction request and license can be processed at the same time, see Miller Decl. 16 n.2.

WASHSTATEC004139
Cageate @- a6 Q01d848a-K PRoguateMhaRhEDS FiIKeCOIP2OH20 FageciBan ab/752

manufacturing and exporting activities.” /d. § 122.1(c). Only those wishing to “export” defense
articles or related technical data must obtain a license. See id. Parts 123, 125.

ITAR § 125.4(b) describes additional types of exports that are exempt from the ITAR’s
licensing requirements. This includes, under certain circumstances, disclosures of unclassified
[t]echnical data in the United States by U.S. institutions of higher learning to foreign persons who
are their bona fide and full time regular employees, id. (b)(10), and “technical data approved for
public release (7.e., unlimited distribution) by the cognizant U.S. Government department or
agency or Office of Freedom of Information and Security Review[’],” id. (b)(13).

ITAR § 126.7 sets forth the criteria under which an export license or other approval shall
be denied or revoked, including whenever required by statute, when the Department believes that
the terms of the license have been violated, if the applicant is subject to a criminal complaint or
conviction for certain types of crimes, if the applicant fails to include required information in the
application, if the applicant is ineligible to contract with an agency of the U.S. government, if the
applicant is subject to sanctions under certain relevant laws, or if the Department “deems such an
action to be in furtherance of world peace, the national security or foreign policy of the United
States, or is otherwise advisable.” See id. § 126.7(a); Miller Decl. 11. The Department is required
to notify applicants or licensees of such actions and state the reasons as specifically as security and
foreign policy considerations merit. /d. §126.7(b). Applicants can seek reconsideration of the
decision. Jd. § 126.7(c). As Judge Scheindlin noted, the Department “is required ‘to complete the
review and adjudication of license applications within 60 days of receipt, except in cases where

399

national security exemptions apply’” and “[t]hese exceptions are relatively narrow.” Stagg /, 158

F. Supp. 3d at 206 (quoting 74 Fed. Reg. 63,497 (Dec. 3, 2009). The average processing time for

 

* Renamed the Defense Office of Prepublication and Security Review.

WASHSTATEC004140
Cageate d- a6 201d848a-K PROgUEtRMAROEDS FiIKeCOIF2OH20 Fagecieas ab/752

license approvals in May 2018 was 30 days. See Miller Decl. € 12.

Willful export of defense articles (and related technical data) without a license is a criminal
violation. See 22 U.S.C. § 2778(c); 22 C.F.R. § 127.1(a); United States v. Mak, 683 F.3d 1126,
1136 (9th Cir. 2012); Kuhali v. Reno, 266 F.3d 93, 104 (2d Cir. 2001). Civil penalties can be
imposed for willful and non-willful unlicensed exports. See 22 U.S.C. § 2778(e); 22 C.F.R.
§ 127.10.

D. Public Domain Provision

Information that is already available from one of the sources listed in ITAR § 120.11 (a) is
not ITAR-controlled technical data and is not subject to the ITAR’s licensing requirements. Miller
Decl. § 20. Because the chapeau text in ITAR § 120.11(a) is phrased in the present tense, the
variety of public domain sources enumerated in § 120.11(a)(1)-(8) only apply to information that
has already been made available in this way. Information that is not yet in the public domain and
which would be released to foreign persons through publication requires authorization prior to
such a release. Such authorization is typically obtained through the processes set forth in
paragraphs (5), (7), or (8) of § 120.11(a): review and publication by the U.S. Patent and Trademark
Office, review and release by the Department of Defense or other cognizant government agency,
or by meeting the requirements to be fundamental research. 22 C.F.R. § 120.11(a)(5),
§ 125.4(b)(13); see also Miller Decl. ¥ 20.

E. History of Public Domain Exclusion

In 1980, the Department undertook an effort to “to simplify and clarify the ITAR” and
conform its terms to the recently enacted AECA. 45 Fed. Reg. 83,970, 83,970 (1980). The final
rule amending the ITAR was promulgated in 1984. 49 Fed. Reg. 47,682, 47,682 (1984). The
amendments included a provision “to make it clear that the regulation of the export of technical

data does not purport to interfere with the First Amendment rights of individuals,” 45 Fed. Reg. at

WASHSTATEC004141
Cageate @-a6- Q01dd48a-K PRoguateMhaROEDS FiKeCOIF2OH20 Fageciqdt ab752

83,970, and in the final rule new exemptions were added in response to concerns “on licensing
requirements as they relate to the First Amendment,” 49 Fed. Reg. at 47,682.° Although the
Department noted that neither its policy nor practice had changed regarding, e.g., potential
“application of government export regulations to disclosures of information in university
classrooms,” the Department “clarified” the rule to address those concerns. /d. at 47,683. In
particular, the amended ITAR expressly exempted “information concerning general scientific,
mathematical or engineering principles” from technical data, id. at 47,682 (revising 22 C.F.R.
§ 120.21), and reflects that “[t]he Department’s long-standing practice of regulating only
information that is directly related to defense articles, as reflected in U.S. v. Edler, 579 F. 2d 516
(9th Cir. 1978), remains unchanged.” /d.; accord id. at 47,682 (Department’s “actual practice” had
been “controlling only exports of certain technical data directly related to defense articles and not
general, theoretical information”). The revision also added § 125.4(b)(10), which allows
disclosures of technical data in the United States by U.S. institutions of higher learning under
certain conditions. See id. at 47,682; compare 22 C.F.R. § 125.11 (1984) (“General exemptions”)
with 22 C.F.R. § 125.4 (1985) (“Exemptions of general applicability’).

The 1984 Federal Register notice unequivocally states that “the basic regulatory scheme is
not changed under the revision.” 49 Fed. Reg. at 47,682. Although Stagg points out that this
revision eliminated a footnote in the rule providing that the “burden for obtaining appropriate U.S.
Government approval for the publication of technical data . . . is on the person or company seeking
publication,” 22 C.F.R. § 125.11(a)(1) n.3 (1984), the 1984 amendments did not change the

requirement that a person seeking to export technical data obtain the requisite approval. 49 Fed.

 

3 The DOJ opinions that Plaintiff cites, see Pl’s Br. at 4, analyzed pre-1984 iterations of the
ITAR, which has been amended in numerous ways since that time. As discussed below, courts
have since upheld the ITAR against First Amendment challenges. See p. 23 infra.

WASHSTATEC004142
Cageate @-a6- 201d848a-K PROgDEteMAROEDS FiIKeCOIP2OH20 Fageci Bas ab/752

Reg. at 47,700 (revision to 22 C.F.R. § 125.2).4

F. 2015 Proposed Revisions to ITAR
On June 3, 2015, the Department issued a notice of proposed rulemaking to update certain
ITAR provisions. The portions of these proposed amendments relevant to this litigation pertain to
the proposed revised definition of “public domain.” The proposed new paragraph (b) of § 120.11
states that “technical data . . . is not in the public domain if it has been made available to the public
without authorization.” 80 Fed. Reg. 31,525, 31,535 (June 3, 2015). The preamble explains:
The requirements of paragraph (b) are not new. Rather, they are a more explicit
statement of the ITAR’s requirement that one must seek and receive a license or
other authorization from the Department or other cognizant U.S. government
authority to release ITAR controlled “technical data,” as defined in § 120.10. A
release of “technical data” may occur by disseminating “technical data” at a public
conference or trade show, publishing “technical data” in a book or journal article,
or posting “technical data” to the Internet. This proposed provision will enhance
compliance with the ITAR by clarifying that “technical data” may not be made
available to the public without authorization. Persons who intend to discuss

“technical data” at a conference or trade show, or to publish it, must ensure that
they obtain the appropriate authorization.

Id. at 31,528. The proposed rule also states that “fundamental research” will be moved from the
“public domain” definition into a new § 120.49 because “information that arises during, or results
from fundamental research is conceptually distinguishable.’ ” /d.

The Department received approximately 12,787 comments (including from Plaintiff) on
these proposed ITAR revisions See Miller Decl. 19. Those comments are being reviewed and the
Department is considering, where appropriate, incorporating them into any further iteration. /d.

Given the substantial number and scope of comments received, the Department does not have a

 

‘ Plaintiffs reliance on the Federal Register notice with respect to the 2002 ITAR revision that
added an exemption for institutions of higher learning, see Pl’s Br. 4 (citing 67 Fed. Reg. 15099,
15,100 (Mar. 29, 2002)), is likewise misplaced. Contrary to Plaintiffs assertion that statement
does not “encourage/] the public to freely publish technical data” rather, it states that information
that is already in the public domain, though various means, is not treated as ITAR-controlled.

WASHSTATEC004143
Cageate@- a6 Q01dd48a-K PROguateMaREDS FiIKeCOIP2OH20 Fageci S99 ab752

definitive time frame for publication of any further iteration of the rule. /d.

G. Recent Developments

In June 2016, the Department issued an interim final rule with respect to revisions to the
definition of “export” and “reexport or retransfer.” 81 Fed. Reg. 35,611 (June 3, 2016). The
Department accepted comments on this interim final rule until July 5, 2016, id., and it became
effective September 1, 2016. /d.; see also 81 Fed. Reg 62,004 (Sep. 8, 2016)(publishing rule
amending the ITAR by revising the definition of “retransfer” and making other clarifying
revisions). The revised definition of “export” continues to encompass “releasing or otherwise
transferring technical data to a foreign person in the United States (a ‘deemed export’).” 22 C.F.R.
§ 120.17(a)(2); see 81 Fed. Reg. at 35,616. A notice of proposed rulemaking has also been issued
with respect to USML Categories I-III], which would remove most non-automatic and semi-
automatic firearms and nearly all firearms parts, components accessories and attachments, as well
as the technical data directly related to these firearms and related equipment, from the ITAR’s
control if the rule is finalized. 83 Fed. Reg. 24,198 (June 3, 2016). No updated rulemaking has yet
been issued with respect to the “public domain” provisions at issue in this litigation.

More recently, after further consideration of comments received in response to the
proposed amendments and following questions raised by the Second Circuit in this case, see Stagg
v. U.S. Dep’t of State, 673 F. App’x 93, 97 (2d Cir. 2016) (“Stagg I’), the Department clarified
its position with respect to republication of information that is publicly available. See Miller Decl.
4 21. Specifically, the Department published a new Frequently Asked Question (“FAQ”) on its
website explaining that no authorization or approval from DDTC is necessary to republish
‘Ti |nformation that is available in printed books, newspapers, journals, and magazines that you can
buy in a physical bookstore or newsstand, check out from a public library, or receive in the mail

through a subscription or 2nd class U.S. mail.” /d. Ex. B (“FAQ”) (available at

10

WASHSTATEC004144
Cageate d- a6 201d848a-K PROgUEtRMAAROEDS FiIKeCOIPLOH20 FageczdQg ab752

https://www.pmddtc.state.gov/?id=ddtc_ public portal faq detail&sys id=76664ae2db9b57003b
1272131f9619aa). The FAQ explains that this guidance is to clarify the preamble of the June 3,
2015 Notice of Proposed Rulemaking. /d. Although the Department only made this policy
statement on its website recently, in connection with an earlier commodity jurisdiction request,
DDTC had advised a requestor that information required for the production of a defense article
enumerated on the USML was not ITAR-controlled technical data because it was published in a
book and available to the public. /d. at J 22.

i. Procedural History
A. Plaintiff’s Allegations
On October 28, 2015, Stagg filed a complaint alleging claims under the First and Fifth

Amendments and the Administrative Procedure Act (“APA”),°? ECF No. 1, and on November 2,
2015, Stagg filed a motion for a preliminary injunction seeking to enjoin the government from
enforcing the ITAR’s licensing or other approval requirements for putting privately generated
unclassified information into the public domain, ECF Nos. 15-16.

Stagg amended the complaint on December 3, 2015, alleging that DDTC imposed an
unconstitutional prior restraint on speech through its statement in the preamble to the proposed
ITAR revisions that “[t]he requirements of paragraph (b) are not new. Rather they are a more
explicit statement of the ITAR’s requirement that one must seek and receive a license or other
authorization from the Department or other cognizant U.S. government authority to release ITAR
controlled ‘technical data’... ”’ ECF No. 27 (“Am. Compl.”) § 42. Stagg claimed that it intended
to speak at a conference and publish materials providing examples of ITAR-controlled technical

data that was accessible in the public domain because it was available from bookstores and

 

> Defendants moved to dismiss the APA claim, see ECF No. 32, and Plaintiff voluntarily dismissed
the APA claim, ECF No. 57.

il

WASHSTATEC004145
Cageate d-a6- Q01d848a-K PRoguaTeMaROEDS FiKeCOIP2OH20 FageczdQs ab752

libraries, but had self-censored that speech because it claimed to have knowledge that these
materials had not been authorized by the Department for release into the public domain—and thus
Plaintiff claimed their republication would violate the ITAR. Jd. {{[ 46- 52. Stagg asserted that it
believed that foreign persons would access its presentations and published materials because they
would be distributed at a public conference and made available on Stagg’s website. Jd. 7 53.

B. District Court Preliminary Injunction Decision

On January 26, 2016, Judge Scheindlin denied the preliminary injunction motion, holding
that Stagg had not met the high burden of enjoining a government action taken in the public interest
pursuant to the statutory and regulatory scheme set out in the AECA and ITAR. See ECF No. 35;
Stagg v. U.S. Dep’t of State, 158 F. Supp. 3d 203, 209-10 (S.D.N.Y. 2018) (“Stagg I’). Although
the Court concluded that Stagg had demonstrated irreparable harm based on its alleged loss of First
Amendment freedoms and assumed that Stagg a substantial likelihood of success on the merits,
the Court held that the balance of the equities and the public interest “both firmly weigh” in favor
of the government. /d. at 210-11. The Court concluded the injunction “would have very serious
adverse impacts on the national security of the United States” by allowing free republication of
technical data such as “privately generated technical data for delivery systems for weapons of mass
destruction, such as rockets and missiles, created by defense contractors, and technical data related
to chemical and biological agents that could be adapted for use as weapons.” Jd. at 210-11.°

C. Plaintiff's Appeal

The Second Circuit affirmed the district court’s decision, holding that “the national security

 

* In her decision, Judge Scheindlin noted that Stagg did “not identify the materials in question
despite both this Court’s and the Government’s request (depriving the DDTC of the opportunity
to end this controversy by confirming its suspicion that the materials Stagg P.C. wishes to present
are not covered by the AECA and ITAR).” Stagg J, 158 F. Supp. 3d at 208.

12

WASHSTATEC004146
Cageate @- a6 Q01d848a-K PRoguateMhaROEDS FiIKeCOIP2OH20 Fageczb0s a5752

concerns raised by a preliminary injunction that barred the government from licensing, and thereby
controlling, the dissemination of ... sensitive information are obvious and significant.” Stagg I,
673 F. App’x at 95. The Circuit recognized that the “government does not merely invoke national
security as ‘a broad, vague generality” of the sort that cannot “abrogate the fundamental law

399

embodied in the First Amendment[,]’” but had set forth specific concerns relating to the export of
“technical data” as defined in ITAR. /d. (quoting N.Y. Times Co. v. United States, 403 U.S. 713,
719 (1971) (Black, J., concurring)). The Circuit relied on the Department’s description of the
significant harms to “the national security and foreign policy interest of the United States,”
including recognizing that ‘[a]bsent the inclusion of ‘technical data [ ]’ within ITAR’s licensing
structure, the statutory ‘limits on arms transfers would be of negligible practical effect because
[they] would leave unregulated the exportation of the technology, knowhow, blueprints, and other
design information sufficient for foreign powers to construct, produce, manufacture, maintain, and
operate the very same equipment regulated in its physical form by the ITAR.’” /d. at 96 (quoting
Nilsson Decl., ECF No. 30, { 6).

The Second Circuit rejected Stagg’s argument that the government’s reliance on national
security as a basis to deny a preliminary injunction in the First Amendment context was foreclosed
by the Supreme Court’s decision in New York Times v. United States, holding that the district court
was entitled to draw the conclusion that the release of the information would “result in direct,
immediate, and irreparable damage to our Nation or its people,” id. (quoting N.Y. Times, 403 U.S.
at 730 (Stewart, J., concurring)), and what is being challenged in this case is a “statutorily

authorized regulatory scheme, which implicates legislative as well as executive judgment about

the national security interest in controlling information for the production of defense articles on

13

WASHSTATEC004147
Cageate@- a6 Q01dd48a-K PRoguaTeMhaRhEdS FiIKeCOIP2OH20 FageczaQs ab752

the U.S. Munitions List.” Jd. 7

Stagg sought a rehearing en banc, which was denied. Stagg P.C. v. U.S. Dep ’t of State, 16-
316, Dkt. 88 (Feb. 17, 2017). It then filed a petition for certiorari to the Supreme Court, which
was likewise denied. Stagg, P.C. v. Dep’t of State, 138 S.Ct. 721 (2018).

LEGAL STANDARDS

Summary judgment shall be granted when “there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp.
v. Catrett, 477 U.S. 317,323 (1986); Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780
(2d Cir. 2003). The Court must construe the facts in the light most favorable to the non-moving
party, and draw all reasonable inferences against the movant. See id. at 780.

ARGUMENT
I. Stagg Lacks Standing To Challenge the ITAR’s Licensing Provisions
Although Judge Scheindlin previously found that Plaintiff’s allegations were sufficient to

satisfy the standing requirements at the preliminary injunction stage based on the allegations in the
Amended Complaint, Stagg J, 158 F. Supp. 3d. at 209, and the Second Circuit affirmed this
determination, Stagg IJ, 673 F. App’x at 94-95, Plaintiff nevertheless lacks standing to continue
its challenge to the ITAR’s licensing requirements because, as the Department has now clarified,
the information Stagg asserts it intends to publish—information available in printed books,
newspapers, journals, and magazines that Stagg can buy in a physical bookstore or check out from

a public library’—does not require approval from the Department for export or republication, see

 

’ Plaintiff’s assertions that the Second Circuit confirmed that this case is “about domestic
publication” and “that the ITAR currently imposes a prior restraint to use the public domain
exclusion,” see ECF No. 63 (“PI’s Br.’’) at 1, 3, misstate the Circuit’s opinion. The Circuit made
no finding as to the merits of Plaintiff's First Amendment claim, and made no determination as to
whether the ITAR’s licensing requirements constitute a prior restraint on speech.

® See Am. Compl. § 49 (explaining that the information it seeks to publish is “available to the
public from bookstores or public libraries.”); ECF No. 28 (“lst Stagg Decl.”) ¥ 5 (“Specifically

14

WASHSTATEC004148
Cageate @-a6- 201d848a-K PROguateMaROEDS FiIKeCOIF2OH20 FageczaQs ab752

Miller Decl. 4] 21-22; see also FAQ.°? Likewise, Stagg’s stated intention to “aggregate and
modify” this information, see 2d Stagg Decl. § 27, Am. Compl. ¢ 55, would not create ITAR-
controlled technical data because it has neither alleged that its intended aggregation is “for
purposes of application to a defense article,” nor that it possesses the expertise necessary to make
such an application. See Miller Decl. { 25 (explaining “high-level technical knowledge or skill” is
needed for such an aggregation to fall outside the public domain)!°.

“The judicial power ... is not an unconditioned authority to determine the [validity] of
legislative or executive acts,” but is limited “to the resolution of ‘cases and controversies.’ ” Valley
Forge Christian Coll. v. Am. United for Separation of Church & State, Inc., 454 U.S. 464, 471
(1982). Standing assures that litigants have a sufficient “personal stake in the outcome of the
controversy ... to justify exercise of the court’s remedial powers on [their] behalf.” Warth v.
Seldin, 422 U.S. 490, 498-99 (1975). The “standing inquiry [is] especially rigorous when reaching

the merits of the dispute would force [the Court] to decide whether an action taken by one of the

 

the examples shown would involve information that met the public domain exclusion within 22
C.F.R. § 120.11 because the information was published, generally accessible, and available to the
public from bookstores or public libraries.”); Stagg P.C. v. U.S. Dep’t of State, 16-316, Dkt 57
(Aug. 29, 2016) (“PI’s 2d Cir. Reply Brief), at 5 (reiterating that the information that it seeks to
use in its presentations is “available from public libraries and bookstores.”).

” Both Judge Scheindlin and the Second Circuit recognized the possibility that the Department
could moot Plaintiff's challenge by clarifying the ITAR’s licensing requirements. Cf Stagg I, 158
F. Supp. 3d at 209, n.37 (“The DDTC may well reword or even withdraw the preamble and
amended regulation in response to the public comments it has received, and obviate the need for
this lawsuit.”); Stagg IT, 673 F. App’x at 95 n.1 (“Constitutional questions about regulations that
no longer exist or that have been under consideration do not present cases or controversies within
a court's Article HI jurisdiction.”).

‘0 Plaintiff's selective quotation of the 2013 Federal Register notice conveniently omits the portion
that makes clear the limited circumstances in which new technical data may be created. See 78
Fed. Reg. 31,444, 31,445 (May 24, 2013) (“it is seldom the case that a party can aggregate public
domain data for purposes of application to a defense article without using proprietary information
or creating a data set that itself is not in the public domain.”) (emphasis added).

15

WASHSTATEC004149
Cageate d-a6- 201d848a-K PROgUEtRMAaROEDS FiIKeCOIP2OH20 FageczbOs ab752

other two branches of the Federal Government was unconstitutional.” Raines v. Byrd, 521 U.S.
811, 819-20 (1997); see also Clapper v. Amnesty Int’l USA, 133 S.Ct. 1138, 1147 (2013).

To establish standing, Stagg has the burden to establish “‘an invasion of a legally protected
interest which is (a) concrete and particularized” and “(b) actual or imminent, not conjectural or
hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); Makarova v. United
States, 201 F.3d 110, 113 (2d Cir. 2000). “Abstract” injury, or “[a]llegations of possible future
injury” that enter “the area of speculation and conjecture,” “do not satisfy the[se] requirements,”
Whitmore v. Arkansas, 495 U.S. 149, 155, 158 (1990). To survive summary judgment “the plaintiff

. must ‘set forth’ by affidavit or other evidence ‘specific facts,’ which for purposes of the
summary judgment motion will be taken to be true. And at the final stage, those facts (if
controverted) must be ‘supported adequately by the evidence adduced at trial.’” Lujan, 504 U.S.
at 561 (internal citations omitted).

©

Allegations of a “‘subjective chill [of First Amendment rights] are not an adequate
substitute for a claim of specific present objective harm or a threat of specific future harm.’”
Clapper, 133 S.Ct. at 1152 (quoting Laird v. Tatum, 408 U.S. 1, 13-14 (1972)). “[R]ather, a
plaintiff must “‘proffer some objective evidence to substantiate [its] claim that the challenged
[regulation] has deterred [it] from engaging in protected activity.’” Latino Officers Ass’n v. Safir,
170 F.3d 167, 170 (2d Cir. 1999) (quoting, Bordell v. Gen. Elec. Co., 922 F.2d 1057, 1060-61 (2d
Cir. 1991)). “In a challenge of a prior restraint on speech the plaintiff must establish that the
challenged provision pertains to its activity, and not merely that it is ‘subject to the law.’” CAMP
Legal Def. Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1276 (11th Cir. 2006); see also FW/PBS,

Ine. v. City of Dallas, 493 U.S. 215, 233-36 (1990) (dismissing facial challenge where no party’s

conduct was regulated by challenged provisions). Uncertainty whether conduct is subject to

16

WASHSTATEC004150
Cageate d- a6 Q01d848a-K PROguEtRMAREDS FiIKeCOIFZOH20 Fageczenh ab752

prosecution is also insufficient. Am. Library Ass’n v. Barr, 956 F.2d 1178, 1192-94 (D.C. Cir.
1992); Presbyterian Church in the U.S.A. v. Reagan, 738 F.2d 1375, 1380 (D.C. Cir. 1984)
(“present deterrence from First Amendment conduct because of the difficulty of determining the
application of a regulatory provision to that conduct” does not support standing).

Now that the State Department has clarified its position and explained that information that
is published in printed books, newspapers, journals, or magazines and publicly available through

bookstores or public libraries"!

is not subject to the ITAR’s licensing requirements, Plaintiff has
no “‘real or immediate threat’ of future injury necessary for standing.” Stagg II, 673 F. App’x at
94-95 (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)); see also Karn v. U.S. Dep’t
of State, 925 F. Supp. 1, 12 (D.D.C. 1996) (“[T]he Court will not accept the plaintiff’s invitation
to address the constitutionality of the ‘technical data’ provisions of the ITAR where the plaintiff’s
injury is not causally connected to said provisions.”); cf Holder v. Humanitarian Law Project, 561
U.S. 1, 24-25 (2010) (where plaintiffs “have not provided any specific articulation” of intended
expression, deciding whether statute reaches that expression would require “sheer speculation”

and thus “plaintiffs cannot prevail in their preenforcement challenge” (quotation marks omitted)).

National Organization for Marriage, Inc. v. Walsh, 714 F.3d 682, 690 (2d Cir. 2013), and

 

'! To the extent that Plaintiff now changes its allegations asserting that it instead wants to use
information obtained from the Internet, see 2d Stagg Decl. ¥ 29, that is a different legal challenge.
Plaintiff has had numerous opportunities and entreaties from Defendants and the Court to identify
the materials that it seeks to publish, see Stagg /, 158 F. Supp. 3d at 208, it cannot now amend its
complaint for a third time at this late stage of the litigation through its summary judgment brief.
See, e.g., Lovitch v. Cty. of Orange, 11 Civ. 2536 (ER), 2013 WL 3805142, at *5 (S.D.N.Y. July
19, 2013) (“Plaintiffs cannot amend their complaint by asserting new facts or theories for the first
time in opposition to the County's motion for summary judgment.”). Indeed, such an amendment
would directly contradict Stagg’s prior assertions before the Second Circuit, that information on
the internet is not covered by the public domain exception, Pl’s 2d Cir. Br. 54, 2d Cir. Reply 14,
and that it intends to publish only public domain information, id. Moreover, Plaintiff has not met
his burden to provide any of the factual detail necessary to establish standing on this basis.

17

WASHSTATEC004151
Cageate @- a6 Q01d848a-K PRoguateMhaROEDS FiIKeCOIP2OH20 FageczqOst ab752

Vermont Right to Life Committee, Inc. v. Sorrell, 221 F.3d 376 (2d Cir. 2000), which held that
government assurances that it did not intend to prosecute the plaintiffs under the challenged
statutes did not foreclose the plaintiff's standing, do not change the result here. In those cases, the
Second Circuit held that the plain language of the challenged statutes would apply to the plaintiffs’
conduct and therefore the Circuit found that the government’s statements about how it intends to
exercise its prosecutorial discretion did not remove the plaintiffs’ reasonable fears that they would
be subjected to penalties. See id. at 383-84; Nat’l Org for Marriage, 714 F.3d at 689-90. Here, on
the other hand, both the plain language of the ITAR’s public domain exception with respect to
books, newspapers, journals, and magazines, and the recent FAQ make it clear that the information
in printed books, newspapers, journals, and magazines in physical bookstores and public libraries
that Stagg claims that it wants to republish does not require a license for republication. Therefore,
Plaintiff lacks standing to challenge the ITAR’s licensing requirements.

Il. The ITAR’s Licensing Requirements Do Not Violate the First Amendment
If the Court allows Plaintiffs facial challenge to proceed despite its lack of Article II

standing (which the government contends it should not), it is necessary to clarify what exactly is
at issue in Plaintiffs challenge. Plaintiffs brief appears to conflate the public domain exclusion,
which excludes information that is already in the public domain from the ITAR’s licensing and
other requirements, and the ITAR’s requirements that a license or other appropriate authorization
be obtained prior to an unrestricted dissemination of ITAR-controlled technical data related to
items on the USML in a manner that would provide access to foreign persons. The ITAR does not
require a license or other authorization to republish information that is available in printed books,
newspapers, journals, and magazines that can be purchased in a physical bookstore or newsstand
or checked out from a public library, because such information is already in the public domain and

no longer considered ITAR-controlled technical data. See Miller Decl. § 21. The ITAR does not

18

WASHSTATEC004152
Cageate 4-a6 201d848a-K PROgUEtRMAROEDS FiIKeCOIP2OH 20 FageczBAs ab752

require a license or other authorization to publish fundamental research that meets the criteria set
forth in § 120.11(a)(8), nor does it require a license or other authorization to publish information
concerning the general scientific, mathematical, or engineering principles commonly taught in
schools, colleges and universities, id. § 120.10(b)(1). The ITAR also does not require a license for
purely domestic publication or dissemination of files. See id. § 120.17 (defining export). The
question before the Court is thus whether the ITAR’s licensing requirements, which require a
license only to export information that constitutes ITAR-controlled technical data (including by
providing it to foreign persons in the United States), are constitutional.

A. The ITAR’s Licensing Requirements Survive First Amendment Scrutiny

In examining the ITAR’s licensing requirements, the Court should assess whether they
“further[] a compelling interest and [are] narrowly tailored to achieve that interest.” Reed v. Town
of Gilbert, 135 8. Ct. 2218, 2231 (2015). As part of its analysis, the Court should look at their
normal application—not simply the narrow circumstances presented by Plaintiff involving an
intended presentation at a legal conference.!* The ITAR’s licensing requirements apply to a broad
range of technical data related to items on the USML, and the “export” of that data involves
transmission to foreign persons in a variety of contexts, including in commercial arms transactions.
As demonstrated in the case law, the scope of the licensing regulations is obviously legitimate:
they have been employed to restrict the transfer of files containing naval technology, including a

project intended to decrease the signature noise emitted by Navy submarines and warships, to

 

Although Plaintiff styles this as a “facial challenge” it in fact appears to try to have it both ways,
seeking a broad permanent injunction, see Am. Compl. at 13, while at the same time claiming that
its challenge is limited to the circumstances of Stagg’s intended dissemination of technical data,
see 2d Stagg Decl. § 33, essentially an as-applied challenge in which Plaintiff refuses to provide
all of the details of its intended conduct. Plaintiff cannot proceed with this type of quasi-
facial/quasi-as-applied challenge. If Plaintiff wants to proceed with an as-applied challenge, it
should be required to disclose the information that it intends to disseminate.

19

WASHSTATEC004153
Cageate d-a6- 201d848a-K PROguEteMaREDS FiIKeCOIP2OH20 FageczQs ab752

individuals traveling to China, Mak, 683 F.3d at 1131-32; the transmission of technical data related
to B-2 stealth bombers and infrared signature-reducing exhaust nozzle missile to individuals in
China, Switzerland, Israel, and Germany, United States v. Gowadia, 760 F.3d 989, 997 (9th Cir.
2014); and the shipment of weapons-grade components to China, Wu, 711 F.3d at 1.

The Supreme Court’s analysis in Holder v. Humanitarian Law Project, 561 U.S. 1 (2010)
(“HEP”), illustrates why the application of the ITAR’s licensing requirement to technical data is
permissible. There, the Supreme Court upheld a restriction on providing “material support or
resources to a foreign terrorist organization” as applied to a group that sought to “facilitate only
the lawful, nonviolent purposes” of certain foreign groups solely through training and advocacy—
that is, by “communicating a message.” 561 U.S. at 8, 28. But the Court nonetheless upheld the
statute against a First Amendment challenge, concluding that Congress and the Executive had
permissibly determined that even support for peaceable, lawful conduct “can further terrorism by
foreign groups.” /d. at 30, 33-34. The Court emphasized that the issues presented “implicate[d]
sensitive and weighty interests of national security and foreign affairs,” and thus deferred to the
government’s determinations about the likely consequences of allowing the communications at
issue. /d. at 33-34; see also id. at 28 (“Everyone agrees that the Government’s interest in combating
terrorism is an urgent objective of the highest order.”). The Court concluded that “Congress and
the Executive are uniquely positioned to make principled distinctions between activities that will
further terrorist conduct and undermine United States foreign policy, and those that will not.” /d.
at 35. Thus, where “sensitive interests in national security and foreign affairs [are] at stake,” id. at
36, courts applying First Amendment scrutiny must give “significant weight” to the “political
branches[’]. . . determination” of what is “necessary.” /d. at 36.

Similarly, here, Congress and the Executive Branch have concluded that restrictions on the

20

WASHSTATEC004154
Cageate d-a6- 201d848a-K PRoguaTeMaRhEdS FiKeCOI#2OH20 Fagecsblgr aib752

export of arms are essential to the promotion of “world peace and the security and foreign policy
of the United States.” 22 U.S.C. § 2778(a)(1); 22 C.F.R. § 120.1. “[T]he Government’s important
interest in regulating the international dissemination of military information” has been recognized
by numerous courts, Mak, 683 F.3d at 1135; see also Defense Distributed v. U.S. Dep’t of State,
838 F.3d 451, 458 (Sth Cir. 2016) (recognizing the “Department’s stated interest in preventing
foreign nationals—including all manner of enemies of this country—from obtaining technical data
on how to produce weapons and weapons parts” is ‘‘a very strong public interest in national defense
and national security.”); United States v. Posey, 864 F.2d 1487, 1496 (9th Cir. 1989) (citing der,
579 F.2d at 520), including the Second Circuit in this very case, see Stagg I, 673 F. App’x at 95-
96. As the Second Circuit has recognized, “the national security concerns raised [if the government
were to be barred] from licensing, and thereby controlling, the dissemination of such sensitive
information are obvious and significant.” /d. at 95. “[I]n [such] matters of national security, which
present the most compelling nation interest” the government’s “evaluation of the facts” is accorded
“considerable ‘deference.’” /d. at 96 (quoting HLP, 561 U.S. at 33).

The ITAR’s licensing requirements are narrowly tailored to achieve the government’s
compelling interests. The Department has reasonably concluded that the overseas dissemination
of arms cannot meaningfully be curtailed if unfettered access to technical data essential to the
production of arms is not also subject to the export licensing scheme. See 22 C.F.R. §§ 120.6,
120.10. “‘[A]bsent the inclusion of ‘technical data [ ]’ ‘within ITAR's licensing structure, the
statutory ‘limits on arms transfers would be of negligible practical effect because [they] would
leave unregulated the exportation of the technology, know-how, blueprints, and other design
information sufficient for foreign powers to construct, produce, manufacture, maintain, and

operate the very same equipment regulated in its physical form by the ITAR.’” Stagg IT, 673 F.

21

WASHSTATEC004155
Cageate @- a6 Q01dd48a-K PRoguaTemaRhedS FilKeCOIF2OH20 Fagecstles ab752

App’x at 96 (quoting Nilsson Decl. { 6); see also Mak, 683 F.3d at 1135 (“The authority to regulate
arms traffic would be of negligible practical value if it encompassed only the exportation of
particular military equipment but not the exportation of blueprints specifying the construction of
the very same equipment.”). Those provisions allow the defense industry to function while
protecting national security. In particular, private companies often work on defense articles, and
develop plans, blueprints, and other technical data for the production of munitions. The
information is frequently not classified, and may be shared within the industry to allow
development of technologies and to foster innovation. In some cases, there are legitimate reasons
to share information overseas or with foreign persons. The Department reviews proposals for such
dissemination to ensure that they will not compromise national security. See Miller Decl. | 13.
Nevertheless, the statutory and regulatory scheme confirms that the government “has been
conscious of its own responsibility to consider how its actions may implicate constitutional
concems.” HEP, 561 U.S. at 35. For example, the “ITAR makes a point to specifically exclude
numerous categories from designation, such as general scientific, mathematical, or engineering
papers.” Mak, 683 F.3d at 1135 (citing HLP, 561 US. at 35-36). The regulations also exclude from
the definition of “technical data” “basic marketing information on function or purpose or general
system descriptions of defense articles,” and information that is already within the public domain
22 C.F.R. 120.10(b). Moreover, the AECA and ITAR restrict only the export of technical data, not
domestic dissemination. See Defense Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 695
(W.D. Tex. 2015) (“Plaintiffs are free to disseminate the computer files at issue domestically in
public or private forums, including via the mail or any other medium that does not provide the
ability to disseminate the information internationally.”); Cf U.S. v. Hicks, 980 F.2d 963, 970-72

(5th Cir. 1992) (holding statute prohibiting intimidation of flight crew withstood First Amendment

22

WASHSTATEC004156
Cageate d-a6- Q01dd48a-K PRoguateMmaRhEdS FiIKeCOIF2OH20 Fagecsblat ab752

strict scrutiny because it “encompasses only a relatively narrow range of speech’).

This regulatory scheme is not designed to curtail the expression of ideas, but rather to
ensure that dangerous weapons are not made available to foreign persons or nations to inflict harm
on the United States or its allies. Mak, 683 F.3d at 1134-35. It is plainly legitimate for the
government to further such an interest, id. at 1135, and the Supreme Court has made clear that
Congress and the Executive Branch must be accorded significant deference, even in the First
Amendment context, in determining which measures are necessary to protect national security.
See HLP, 561 U.S. at 33-34. In sum, Stagg cannot plausibly contend that the normal operation of
this statutory and regulatory scheme is unconstitutional, and makes no serious effort to do so.

B. The ITAR Does Not Impose an Unconstitutional Prior Restraint on Speech

Plaintiff's repeated references to the regulations as a “prior restraint,” see generally Pl’s
Br., do not advance its First Amendment claim. That position has been rejected by numerous
courts. See Mak, 683 F.3d at 1136; Edler, 579 F.2d at 521, Defense Distributed, 121 F. Supp. 3d
at 696 (finding plaintiffs unlikely to prevail on merits of First Amendment challenge to ITAR).

1. The Freedman Factors Are Not the Appropriate Legal Test

As the Second Circuit and others have recognized, “‘the context in which [a prior restraint]

occurs can affect the level of scrutiny applied.’” Perry v. McDonald, 280 F.3d 159, 171 (Qd Cir.

 

13 Stagg relies extensively on Bernstein v. U.S. Dep’t. of State, 945 F. Supp. 1279 (N.D. Cal.
1996), which was limited solely to encryption computer source code, and expressly declined to
rule more on technical data provisions because the court was bound by Edler. Id. at 292. Moreover,
the Ninth Circuit’s decision, Bernstein v. DOJ, 176 F.3d 1132, 1139-43 (9th Cir. 1999), was
subsequently withdrawn and a rehearing granted, Bernstein v. DOJ, 192 F.3d 1308 (9th Cir. 1999),
suggesting the Court should be cautious before relying on it. More relevant is the Ninth Circuit’s
subsequent determination that the current version of the ITAR is constitutional as applied to
technical data. Mak, 683 F.3d at 1135. Stagg’s claim that the government mooted the case because
it “s[aw] the writing on the wall,” Pl’s Br. 13 n.4, is entirely unfounded as the December 30, 1996,
ITAR amendment that moved non-military encryption from the USML to the jurisdiction of the
Department of Commerce explicitly states the policy decision was announced on October 1, 1996,
months before the Bernstein opinion. See 61 Fed. Reg. 68,633 (December 30, 1996).

23

WASHSTATEC004157
Cageate d-a6- Q01d848a-K PRoguaTeMmaRhEdS FiKeCOI#2OH20 FagecsBlet ab752

2001) (quoting Milwaukee Police Ass'n v. Jones, 192 F.3d 742, 749 (7th Cir. 1999)); accord
Catholic Leadership Coal. of Tex. v. Reisman, 764 F.3d 409, 438 (Sth Cir. 2014); Defense
Distributed, 121 F. Supp. 3d at 692 (“judicial decisions analyzing prior restraints have applied
different standards of review depending on the restraint at issue.”). For example, while a prior
restraint involving “a facially content-based restriction on political speech in a public forum” is
subject to strict scrutiny, “a prior restraint on speech in a non-public forum at a school is
constitutional if reasonably related to legitimate pedagogical goals.” Milwaukee Police Ass’n, 192
F.3d at 749 (citing Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273 (1988)). Freedman v.
Maryland, involved a “censorship statute” that made it unlawful to exhibit any movie unless it was
first judged to be “moral and proper” and not “obscene or... tend[ing] . . . to debase or corrupt
morals or incite to crimes.” 380 U.S. 51, 52 & n.2 (1965). The Supreme Court’s post-Freedman
licensing decisions clarify that the level of procedural safeguards required depends on the nature
of the “typical First Amendment harm at issue.” City of Littleton v. Z.J. Gifis D-4, L.L.C., 541 U.S.
774, 782-83 (2004); accord Thomas y. Chicago Park District, 534 U.S. 316, 320-23 (2002)
(“extraordinary procedural safeguards” required where “core abuse” of First Amendment at issue,
but not where regulation imposes lesser burdens); MacDonald v. Safir, 206 F.3d 183, 195 (2d Cir.
2000) (“broad Freedman requirement” “limit[ed]” when government not “‘engaged in direct
censorship of particular expressive material’” (quoting FW/PBS, 493 U.S. at 229 (plurality
opinion))). In particular, it is “most assuredly not the case” that “the congressional or executive
power to regulate speech when dealing with foreign affairs is subject to the same scrutiny and
limitations that the First Amendment would impose in the domestic context.” Capital Cities/ABC,
Inc. v. Brady, 740 F. Supp. 1007, 1012-13 (S.D.N.Y. 1990) (citing Teague v. Reg’l Comm’r of

Customs, 404 F.2d 441, 446 (2d Cir. 1968).

24

WASHSTATEC004158
Cageate d-a6- Q01d848a-K PROguEteMaROEDS FiIKeCOIF2OH20 Fagecsalgf aib752

Heightened concerns about prior restraints arise when “a licensing law gives a government
official or agency substantial power to discriminate based on the content or viewpoint of speech
by suppressing disfavored speech or disliked speakers.” City of Lakewood v. Plain Dealer Publ’g
Co., 486 U.S. 750, 759 (1988). For such concerns to arise, the “law must have a close enough
nexus to expression, or to conduct commonly associated with expression, to pose a real and
substantial threat of... censorship risks.” /d. By contrast, “laws of general application that are not
aimed at conduct commonly associated with expression and do not permit licensing determinations
to be made on the basis of ongoing expression or the words about to be spoken[] carry with them
little danger of censorship.” /d. at 760-61; see also Moore v. Brown, 868 F. 3d 398, 405-06 (Sth
Cir. 2017) (holding that Lakewood unbridled discretion analysis does not apply to First
Amendment challenge to law that does not have a close nexus with expression but is instead
concerned with management of large items in a park regardless of any expression that those items
may contain). The provisions at issue fall squarely in this latter category. They are part of a scheme
designed to curtail the spread of defense articles to foreign nationals. Far from being aimed at
restricting expression, '* the regulations “specifically carve out exceptions to the law for the types
of information that are subject to the highest levels of First Amendment protection, for example,
published scholarly works.” Mak, 683 F.3d at 1136; see 22 C.F.R. § 120.11(a).

While technical data could arguably, in some circumstances, be distributed for expressive
purposes, it nonetheless stands in obvious contrast to activities such as parading, posting signs,
distributing handbills, or publishing newspapers, which are always (or almost always) done for

expressive purposes. Cases involving restrictions on those activities are thus inapposite here. See,

 

‘4 Plaintiffs assertion that the government has acknowledged that it is in the “speech-licensing
business,” Pl’s Br. 10, is based on a mischaracterization of quotes from Defendants’ appellate
brief.

25

WASHSTATEC004159
Cageate @- a6 Q01d848a-K PROguEteMaREDS FiIKeCOIF2OH20 FagecsBlar aib752

e.g., N.Y. Times, 403 U.S. at 713 (publication of Pentagon Papers in the newspaper); Near v.
Minnesota ex rel. Olson, 283 U.S. 697 (1931) (publication of charges of official misconduct in
newspaper); Forsyth Cty. v. Nationalist Movement, 505 U.S. 123 (1992) (permit for protest march).
Thus, Plaintiff's attempt to shoehorn the AECA and ITAR into the classic prior restraint
framework is unpersuasive. Mak, 683 F.3d at 1136 (rejecting similar prior restraint argument); see
also Edler, 579 F.2d at 521 (same). Cf’ Capital Cities/ABC, Inc, 740 F. Supp. at 1013 (upholding
against First Amendment challenge licensing strictures for international television broadcasts
without concluding such a licensing system constituted a prior restraint); Teague, 404 F.2d at 446
(application of Trading with the Enemy Act to academic publications imported from Cuba was not
a prior restraint in light of broader regulatory purpose).

The ITAR is also unlike the statute at issue in John Doe, Inc. v. Mukasey, which prohibited
recipients of national security letters from disclosing that fact absent government approval. 549
F.3d at 877. First, in that case, the Second Circuit recognized that the content of the regulated
speech was “relevant to intended criticism of a government activity.” /d. at 878. Here, by contrast,
the regulations apply to technical data, based on its nature as a functional equivalent of a defense
article, which offers no opinion regarding government activity. Moreover, the type of speech
governed by the regulations generally occurs in the commercial context, where companies seek to
share (or sell) proprietary information. See Miller Decl. 7 13. Plaintiffs claim that its presentation
will be critical of the government, see 2d Stagg Decl. § 28, is irrelevant because Plaintiff is seeking
to strike down the ITAR’s licensing provisions as they apply to technical data in their entirety.
Second, unlike in Doe where complete secrecy was required, the ITAR does not require a license
for speech to a purely domestic audience.

Moreover, while prior restraints are traditionally disfavored in substantial part because it

26

WASHSTATEC004160
Cageate @- a6 201d848a-K PROguEteMaREDS FiIKeCOIF2OH20 Fagecsela ab752

is presumed that after-the-fact punishment is available, see Near, 283 U.S. at 718-19; Se.
Promotions v. Conrad, 420 U.S. 546, 558-59 (1975), here, after-the-fact punishment would be
inadequate because of the potential irreversible harm to national security and foreign policy. See
Mak, 683 F.3d at 1136 (“national security concerns may be more sharply implicated by the export
abroad of military data than by domestic disclosure’); Miller Decl. § 32.

2. The Processing Time for a License Request Does Not Render the ITAR
Unconstitutional

Stagg is further mistaken in arguing that the licensing scheme is an impermissible prior
restraint because licensing decisions are not made in a “brief specified period.” Pl’s Br. 10-11. To
begin, that argument is premised on the incorrect conclusion that the licensing scheme is a classic
prior restraint subject to Freedman’s rigorous procedural requirements. In any event, Stagg has
not sought authorization to export or release the information in this case and presents only general
arguments about the pace of licensing decisions. Department guidance provides that licensing
decisions should be made within 60 days, unless certain “relatively narrow” national security
exceptions apply. Stagg /, 158 F. Supp. 3d at 206. On average, DDTC has been making such
determinations within 30 days, see Miller Decl. § 12, even given the complexity of the factors that
need to be considered in making the determination. Cf Beal v. Stern, 184 F.3d 117, 128-29 (2d
Cir. 1999) (recognizing reasonableness of time period in which Parks Service is to respond to
permit applications depends on specific circumstances). !°

The licensing determination appropriately involves considerations of numerous difficult

 

'S Courts have upheld similar, and even lengthier, periods as reasonable. See TK ’s Video v. Denton
Cnty, Tex., 24 F.3d 705, 708 (Sth Cir. 1994) (60-day period); MJ/G Restaurant, LLC vy. Horry
Cnty, S.C, 11 F. Supp. 3d 541 (D.S.C. 2014) (30-day period); Chesapeake B & M, Inc. v. Harford
Cnty, Md., 831 F.Supp. 1241, 1249-50 (D. Md. 1993) (44-day period), rev’d in part, vacated in
part, and remanded on other grounds, 58 F.3d 1005 (4th Cir. 1995) (en banc); Wolff v. City of
Monticello, 803 F. Supp. 1568, 1574 (D. Minn. 1992) (noting that 90-day time period for decision
on adult bookstore license application not unreasonable per se).

27

WASHSTATEC004161
Cageate @- a6 Q01dd48a-K PRoguaTeMmanhEdS FilKeCOI#2OH20 Fageca@ldt ab752

questions of national security or foreign policy. See 22 U.S.C. § 2778(a)(2) (requiring
consideration of “whether the export of an article would contribute to an arms race, aid in the
development of weapons of mass destruction, support international terrorism, increase the
possibility of an outbreak or escalation of conflict, or prejudice the development of bilateral or
multilateral arms control or nonproliferation agreements or other arrangements.’’). Given the stakes
and the complexity of the issues involved, there is no basis for Stagg’s apparent view that such
determinations must be made hastily.

3. The Lack of Judicial Review Does Not Violate the First Amendment

Similarly, the ITAR’s licensing provisions do not violate the First Amendment because the
ITAR precludes judicial review of licensing decisions under the APA. Again, Stagg’s argument
that judicial review is required rests on the assumption that the ITAR restrictions constitute a
classic prior restraint. Regardless, Executive decisions regarding foreign affairs are entitled to
deference from the courts, and are particularly likely to be discretionary and thus inappropriate for
judicial review. See Legal Assistance for Vietnamese Asylum Seekers v. Dep't of State, 104 F.3d
1349, 1353 (D.C. Cir. 1997) (“By long-standing tradition, courts have been wary of second-
guessing executive branch decisions involving complicated foreign policy matters.”); Dep't of the
Navy v. Egan, 484 U.S. 518, 528-29 (1988) (whether granting security clearance would be “clearly
consistent with the interests of the national security” was unreviewable); U.S. Ordnance, Inc. v.
Dep’t of State, 432 F. Supp. 2d 94, 98-99 (D.D.C. 2006) (administration of AECA is committed
to agency discretion and thus court lacked jurisdiction over APA claim seeking review of a

decision to revoke an AECA license), vacated as moot, 231 F. App’x 2 (D.C. Cir. 2007).'°

 

'6 If the Court were to find that the lack of judicial review does not survive First Amendment
scrutiny, the proper remedy is not to strike down the licensing requirement in its entirety or to
enjoin the Department from enforcing it. Instead, the Court should provide the government the
opportunity to address this issue in the first instance. See John Doe, Inc., 549 F.3d at 883-85.

28

WASHSTATEC004162
Cageate 4-a6- 201d848a-K PRoguateMaREDS FiIKeCOIF2OH20 FagecsBls ab752

4. The ITAR Does Not Give the Department “Unbridled Discretion”
Finally, Stagg is incorrect that the ITAR violates the First Amendment by vesting

government officials with “unbridled discretion.” See Pl’s Br. 13-16. A prior restraint (not present
here) must provide “narrow, objective, and definite standards to guide the licensing authority,”
Forsyth Cnty, 505 U.S. at 131, but such standards do not require “perfect clarity and precise
guidance,” Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989). That test is met here. Only
“technical data” is subject to the restriction Stagg challenges and the term is extensively and clearly
defined. 22 C.F.R. § 120.10. The definition depends on a specific relationship to “defense articles,”
which are described on the USML. 22 C.F.R. §§ 120.6, 121.1. In short, the AECA “delineates
narrowly the scope of information subject to arms controls.” Mak, 683 F.3d at 1136 (internal cite
omitted). These criteria provide “adequate standards to guide the official’s decision.” Thomas, 534
U.S. at 323; accord Field Day, LLC v. Cnty of Suffolk, 463 F.3d 167, 179 (2d Cir. 2006).
Although Stagg points to the regulation stating that a license can be denied when it is
“otherwise advisable,” see Pl’s Br. 14, that term occurs in the midst ofa long list of specific criteria,
all of which must be read against the backdrop of the precise definitions of “technical data” and
“defense articles” that must be satisfied before a license or other authorization is required at all.
Moreover, in determining the degree of discretion a licensing authority has, the Court must
consider “the well-established practice of the authority.” MacDonald, 206 F.3d at 191. Stagg
presents no evidence that the Department has exercised its discretion in an unconstrained way.

C. The ITAR’s Restrictions On Unlimited Internet Dissemination Do Not Violate The
First Amendment

In its summary judgment brief, Plaintiff asserts for the first time that the ITAR’s restrictions
on publication on the Internet, in a matter that would allow access to foreign persons, violates the
First Amendment. See Pl’s Br. 16-18. As an initial matter, this new claim directly contradicts

Plaintiff's statements to the Second Circuit, where it expressly asserted that the public domain

29

WASHSTATEC004163
Cageate @- a6 Q01d848a-K PRoguEteMaREDS FiIKeCOIF2OH20 FagecsOle ab752

“exclusion does not allow for publication on the Internet, one of the things the district court seemed
concerned about. See Op. at 15. Thus, the requested preliminary injunction would not allow
persons to upload technical data to the Internet because that is not one of the methods listed in the
public domain exclusion. 22 C.F.R. § 120.11.” PI’s 2d Cir. Br. 54. See also 2d Cir. Reply 14 (“The
Government attacks Stagg’s reference to publishing materials on the Internet ... but Stagg was
referring only to re-publishing materials already obtained from public domain sources.”).

In any event, the same reasons why Plaintiff’s First Amendment challenge fails apply with
even greater force to the unauthorized, unrestricted dissemination of ITAR-controlled technical
data related to defense articles on the Internet. As Judge Scheindlin recognized “without the
licensing and approval mechanisms set forth in the AECA and ITAR, any unclassified data leaked
to the Internet would be fair game to republish in any forum without regard to consequences—and
in an era where national security information has been successfully leaked, this is not a specious
threat.” Stagg I, 158 F. Supp. 3d at 211; see also Miller Decl. ¥ 32.

Plaintiff now incorrectly argues that the government has “repeatedly represented that the
Internet is covered by the public domain exclusion,” Pl’s Br. at 17. Plaintiff's assertion that the
Government “declined to revise” the ITAR text to control Internet publication, relying on the
Federal Register notice for the June 2016 revision of the definition of “export,” see Pl’s Br. 17
(citing 81 Fed. Reg. 35,611, 35,613 (June 3, 2016)), is misleading. The Federal Register notice
explicitly states that the issues will “be addressed in a separate rulemaking, and until such time,
the existing ITAR controls remain in place.” 81 Fed. Reg. at 35,613. The Department has long
held the position that such publication would constitute an export. See 80 Fed. Reg. at 31,529
(Specific control on publication to the internet “makes more explicit the existing control in (a)(4),

which includes the publication of “technical data” to the Internet due to its inherent accessibility

30

WASHSTATEC004164
Cageate d- a6 Q01d848a-K PROguateMaREDS FiIKeCOIF2OH20 Fagecad2gr ab752

by foreign persons.”); Defense Distributed, 121 F. Supp. 3d at 690 (government “clearly
believe[s]” freely available Internet publication constitutes “export.”).!’ Indeed, the Department’s
view is clear from its memorandum of law in Bernstein, which Stagg now selectively cites, Pl’s
Br. 5.8 There, the government stated the same concerns regarding Internet publication:
[P]laintiff’s contention that distribution through the Internet would not implicate
the notion of an export is highly suspect. The Internet is an international
telecommunications medium, through which information on “World-Wide Web”

... Sites ... can be accessed internationally. ... There is the obvious concern that
posting software without regard to whether it can be distributed to international

 

‘7 Plaintiff's novel argument that the public domain exclusion for information in “public libraries”
should be read to include information on the internet based on the Supreme Court’s decisions in
Reno v. ACLU, 521 U.S. 844, 853 (1997), and Packingham v. North Carolina, 137 S.Ct. 1730,
1735 (2017), see Pl’s Br. 16, must be rejected. Not only does Plaintiff take the statements out of
context, it fails to recognize that those cases post-date by years the drafting of the public domain
exclusion—which thus could not have possibly intended to include the Internet in its definition of
“public library.” Moreover, the Internet differs fundamentally from a public library—virtually
anyone with internet access can post information to the internet or republish information made
available by someone else and there are no publication standards or systems of peer or editorial
review to help ensure that sensitive national security information is not released. See Miller Decl.
4 32. Thus the risks of making technical data available to foreign adversaries, including advancing
enemy weapons systems and arming insurgent groups, are even more significant. /d.

18 Nothing in the government’s memorandum of law in Bernstein suggests the change in position

Stagg argues, Pl’s Br. 5, 23-24; that memorandum merely explained that it is unreasonable to
argue, as the plaintiff did in that case, that “nothing can be published without the government’s
approval.” /d. at 5; see Tarczynska Decl. Ex. A. As the ITAR makes clear, the licensing
requirements are narrow in scope—applying only to publications that constitute “exports” of very
specific “technical data” related to defense articles. They do not apply to general scientific,
mathematical or engineering principles commonly taught in schools, colleges and universities, 22
C.F.R. § 120.11(b), nor does it apply to fundamental research of the type that is “ordinarily
published and shared broadly in the scientific community,” id. § 120.11(a)(8). Bernstein was an
academic who wanted to publish and teach technical data related to cryptographic source code, see
Bernstein, 945 F. Supp. at 1282, 1287-92, and accordingly the statements in the government’s
declaration were made within the specific context of that litigation and the evaluation of academic
and scientific materials, see ECF No. 63-1 at 56.

Plaintiff likewise takes the statements in the government’s brief in Defense Distributed out of
context, see Pl’s Br. 5-6; the government took the position in Defense Distributed that
dissemination of technical data in a manner that allows access by foreign persons—in that case
through the internet—is an “export” requiring appropriate authorization, 121 F. Supp. 3d at 687
(quoting DDTC letter indicating that thru Internet posting plaintiff “may have released ITAR-
controlled technical data without the required prior authorization’’).

31

WASHSTATEC004165
Cageate @-a6- Q01d848a-K PRoguEteMaROEDS FiIKeCOIP2OH20 Fagecad2df ab752

destinations would circumvent ITAR controls. Hence, the State Department has
advised parties, including plaintiff, to take reasonable steps to confine the
distribution of software to Internet sites within the United States and Canada, based
on technical means that appear to be available to do so.
See Tarezynska Decl. Ex. A (citations omitted)). Plaintiffs attempt to distinguish this language by
arguing that it concerned only cryptographic software, Pl’s Br. 17-18, is a distinction without a
meaningful difference. The language discusses whether Internet publication is an “export”—which

has the same implications for technical data as for cryptographic software.

D. The ITAR Is Not Unconstitutionally Overbroad

For similar reasons, Stagg’s First Amendment overbreadth challenge to the ITAR is
without merit and has also been rejected by the courts. See Mak, 683 F. 3d at 1136 (rejecting
overbreadth challenge); Karn, 925 F. Supp. at 13 (“plaintiffs overbreadth concerns [about the
ITAR’s technical data’ provision] are not genuine.”). As an initial matter, Plaintiff's overbreadth
claim fails because, as explained above, the AECA and ITAR are not directed at speech, but rather
to the export of defense articles and related technical data, 22 U.S.C. 2778(a)(1); 22 C.F.R § 120.1.
See Virginia v. Hicks, 539 U.S. 113, 124 (2003) (“Rarely, if ever, will an overbreadth challenge
succeed against a law or regulation that is not specifically addressed to speech or to conduct
necessarily associated with speech’’); see also Members of City Council of City of L.A. v. Taxpayers
for Vincent, 466 U.S. 789, 800 n.19 (1984).

Moreover, Stagg has not met its “burden of demonstrating, from the text of the law and
from actual fact, that substantial overbreadth exists.” Hicks, 539 U.S. at 122. The substantiality
requirement is critical: courts must “vigorously enforce[ ] the requirement that a statute’s
overbreadth be substantial, not only in an absolute sense, but also relative to the statute’s plainly
legitimate sweep.” United States v. Williams, 553 U.S. 285, 292 (2008). Invalidation based on

overbreadth is considered “strong medicine,” id. at 293 (quotation marks omitted), to be applied

32

WASHSTATEC004166
Cageate @-a6- 201d848a-K PROguateMaREDS FiIKeCOIP2OH20 Fagecad2at a5752

“with hesitation, and then ‘only as a last resort,’” L.A. Police Dep’t v. United Reporting Pub.
Corp., 528 U.S. 32, 39 (1999) (quoting New York v. Ferber, 458 U.S. 747, 767 (1982)).

Here, as explained above, the ITAR’s export controls on technical data have a permissible
sweep; in contrast, Stagg has not made any showing that the alleged overbreadth is even
appreciable, much less substantial in absolute or relative terms. Stage’s arguments to the contrary
are without merit. See Pl’s Br. 18-19. First, Stagg claims that it is overbroad to apply export-control
laws to domestic publication. /d. But there is no part of the AECA or the ITAR that restricts their
application to activities abroad. In fact, the ITAR applies only to a narrow category of domestic
speech that constitutes an export of technical data, i.e., disclosure or transfer to a foreign person.
See 22 C.F.R. § 120.17(a)(4). That category is small—even providing ITAR-controlled technical
data to purely domestic audiences or on websites with limited access does not require a license,
see Miller Decl. 10; Defense Distributed, 121 F. Supp. 3d at 695. Moreover, the regulations validly
apply in such circumstances: sensitive information about defense articles in the hands of foreign
entities is no less dangerous if foreign persons obtained the information while visiting the United
States. Second, to the extent Stagg asserts that the ITAR’s licensing requirements are overly broad
because they cover the exchange of ideas and research and items that are civilian, recreational, and
scientific in nature, Pl’s Br. 19-21, Stagg ignores the fact that the ITAR expressly exempts
fundamental research, !? 22 C.F.R. § 120.11(a)(8), general scientific, mathematical, or engineering

principles commonly taught in schools, colleges, and universities, id. § 120.10(b), and information

 

9 Stage’s suggestion that the fundamental research exception is “subject to a strict prior
constraint,” Pl’s Br. 21, is incorrect. ITAR § 120.11(a)(8) states that information is “fundamental
research” if it is “basic and applied research in science and engineering where the resulting
information is ordinarily published and shared broadly within the scientific community.” Research
that meets these criteria does not require any further authorization for publication and
dissemination to foreign persons. Indeed, the proposed revisions separated out fundamental
research recognizing that it differs from other “public domain” material. 80 Fed. Reg. at 31,528.

33

WASHSTATEC004167
Cageate @-a6- Q01d848a-K PRoguateMhaROEDS FiIKeCOIP2OH20 FagecaBest ab752

in the public domain, id., from its scope. Finally, Stagg’s claim that the ITAR is facially overbroad
because it applies to republication of information that is publicly available in printed books,
newspapers, journals, and magazines available in bookstores and public libraries, see Pl’s Br. 21-
22, has been mooted by the Department’s recent clarification that such information does not
require approval from the Department for republication. See Miller Decl. 4 21. To the extent this
leaves a narrow field of technical data never authorized for release but available in places like the
Internet, that does not constitute a substantial overbreadth. While courts have found constitutional
limits on certain regulations that prohibit redissemination of already-public speech, none of the
cases Stagg cites considered the unique circumstances of regulations addressed at technical
information rather than speech, in the context furthering national security by preventing the spread
of munitions abroad. In those circumstances, the government’s strong interests outweigh the
concerns about restricting republication. Posey, 864 F.2d at 1496-97; Edler, 579 F.2d at 520-22.

Til. The ITAR Does Not Violate The Fifth Amendment

Stage’s Fifth Amendment claim that the ITAR’s licensing requirements are “void for
vagueness” likewise fails. Like its First Amendment claim, the Fifth Amendment claim conflates
the concepts of something that is already in the public domain, versus putting something into the
public domain. See Pl’s Br. 22-23. In response to a facial Fifth Amendment challenge, a regulation
will be upheld unless it is impermissibly vague in all of its applications. Expressions Hair Design
v. Schneiderman, 808 F.3d 118, 142 (2d Cir. 2015) (citing Hoffman Estates v. Flipside, 455 U.S.

489, 497-98 (1982), vacated and remanded on other grounds, 137 S.Ct. 1144 (2017).*° “(Perfect

 

° The Second Circuit has suggested that in First Amendment cases, there may be an additional
type of facial vagueness challenge “if the challenged regulation reaches a substantial amount of
constitutionally protected conduct,” although it did not decide the question. Expressions, 808 F.3d
at 143 (internal cite omitted). As explained above, the vast majority of the ITAR’s applications do
not implicate constitutionally protected conduct. See pp. 19-22 supra.

34

WASHSTATEC004168
Cageate@- a6 Q01dd48a-K PRoguaTeMhaRhEdS FiIKeCOIP2OH20 Fagecaacdi ab752

clarity and precise guidance” is not required. Ward, 491 U.S. at 794; Grayned v. City of Rockford,
408 U.S. 104, 110 (1972); United States v. Thomas, 864 F.2d 188, 195 (D.C. Cir. 1988).

For the reasons explained above, the ITAR “plainly has a ‘core meaning that can
reasonably be understood,’” Expressions, 808 F.3d at 142. The terms “technical data” and “defense
article” are well defined, and their application to the exports primarily targeted by the AECA and
the ITAR is both legitimate and easily comprehensible. See Wu, 711 F.3d at 13-14 (rejecting a
Fifth Amendment vagueness challenge to the AECA and ITAR, relying on the commodity-
jurisdiction process and scienter requirements);”! United States v. Hsu, 364 F.3d 192, 196-97 (4th
Cir. 2004). Likewise the term “export” is defined to include “[rjeleasing or otherwise transferring
technical data to a foreign person in the United States,” 22 C.F.R. § 120.17(a)(2), which as the
court in Defense Distributed recognized, clearly puts “[plersons of ordinary intelligence .. . on
notice by the language of the regulations that . . . posting [on the Internet] would fall within the
definition of export.” 121 F. Supp. 3d at 701. As detailed above, Stagg is incorrect in asserting that
the government removed those requirements. See pp. 7-9 supra. To the extent that Plaintiffs claim
rests on the assertion that there are “sixty years of publicly available materials that the ITAR now
retroactively controls for republication,” Pl’s Br. 24, that claim is based on the incorrect premise
that no published information was approved for release into the public domain and further has been
mooted by the Department’s recent clarification in the FAQ. See Miller Decl. § 21.

CONCLUSION

For the foregoing reasons, the Court should grant Defendants’ motion for summary

judgment and deny Plaintiffs cross motion for summary judgment.

 

*! Plaintiff's reliance on Wu and United States v. Pulungan, 569 F.3d 326, 328 (7th Cir. 2009 is
misplaced. They deal with the question of whether in a criminal prosecution the determination
whether an item is properly classified as a defense item on the USML is a question for the jury.

35

WASHSTATEC004169
Cageate @- a6 Q01d848a-K PROguEteMaREDS FiIKeCOIF2OH20 FagecaB2a ab752

Date: New York, New York
July 20, 2018

WASHSTATEC0041 70

36

GEOFFERY S. BERMAN
United States Attorney for the
Southern District of New York
Attorney for Defendants

By: /s/ Dominika Tarcezynska
DOMINIKA TARCZYNSKA
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel: (212) 637-2748

Fax: (212) 637-3455
dominika.tarezynska@usdoj.gov
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 626 of 752

Delivery Report

 

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/17/2019 3:35:01 PM

To: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

Subject: Read: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review

(Please review for clearance to send to OMB by COB on 10/17)

Your message

was read on

Your message
To: Koelling, Richard W
Subject: RE: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal

review (Please review for clearance to send to OMB by COB on 10/17)
Sent: Thursday, October 17, 2019 11:19:32 AM (UTC-05:00) Eastern Time (US & Canada)

was read on Thursday, October 17, 2019 11:34:11 AM (UTC-05:00) Eastern Time (US & Canada).

WASHSTATEC004171
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 627 of 752

Finai-recipient: RFC822; KoellingRWéstate.gov
Disposition: automatic-action/MDN-sent-automatically; displayed
X-MSExch-Correlation-Key: LbcNXILQA0+K39pAt36jTg==

X-Display-Name: Koelling, Richard W

WASHSTATEC0041 72
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 628 of 752

Delivery Report

 

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/17/2019 5:00:18 PM

To: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

Subject: Not read: RE: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal

review (Please review for clearance to send to OMB by COB on 10/17)

Your message

was deleted without being read on

Your message
To: Minarich, Christine M
Subject: RE: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal

review (Please review for clearance to send to OMB by COB on 10/17)
Sent: Thursday, October 17, 2019 11:19:32 AM (UTC-05:00) Eastern Time (US & Canada)

was deleted without being read on Thursday, October 17, 2019 1:00:18 PM (UTC-05:00) Eastern Time (US & Canada).

WASHSTATEC004173
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 629 of 752

Finai-recipient: RFC822; MinarichCM@state.gov

Disposition: automatic-action/MDN-sent-automatically; deleted
X-MSExch-Correlation-Key: 4ofSLevtwkwW/TgqFvslGxlg==

Original-Message-ID:
<CY1P110MB0405873CE6EDFE9C63EC26D1936D0@CY1P110MB0405.NAMP110.PROD.OUTLOOK. COM>

X-Display-Name: Minarich, Christine M

WASHSTATEC0041 74
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 630 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/17/2019 5:24:49 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: FW: Cats I-lll question - OMB Timing

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, October 17, 2019 1:23 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: FW: Cats I-IIl question

Rob Hart
202.736.9221 | hartyi@state. gov

UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <lasmeet K. Seehra@omb.con.gov>
Sent: Thursday, October 3, 2019 1:06 PM

  
   

Cc: Heidema, Sarah J <HeldermaSi @state.goy>; Koelling, Richard W <KoellingRW @state.zov>
Subject: Re: Cats I-Ill question

Sent from my iPhone

cearueveenentnrentsteeSiicervuevercenteevecedeReveencet

Hi Jasmeet,

 

WASHSTATEC004175
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 631 of 752

 

Thanks,

Rob Hart
Chief, Regulatory and Multilateral Affairs Division

Department of State | Directorate of Defense Trade Controls
202.736.9221 | hartri@state gov

UNCLASSIFIED

WASHSTATEC0041 76
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 632 of 752

Appointment

From: Diggs, Yolanda M [DiggsYM @state.gov]
Sent: 10/17/2019 5:40:50 PM
To: Khawam, Joseph N [KhawamJN@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Koelling, Richard W

[KoellingRW @state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: PCC-Level CATS I-lil Syne
Location: DAS' office

Start: 10/18/2019 6:30:00 PM
End: 10/18/2019 7:15:00 PM

Show Time As: Tentative

Recurrence: (none)

WASHSTATEC004177
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 633 of 752

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 10/17/2019 6:19:52 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Kovar, Jeffrey D
[KovarJD@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: RE: Updated State Draft Final Rule on Cats I-ill

Thanks for taking a look Joe, all good.

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, October 17, 2019 1:41 PM

To: Miller, Michael F <Millermf@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>; Hart, Robert L <HartRL@state.gov>

Subject: RE: Updated State Draft Final Rule on Cats I-III

Thanks, Mike

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Miller, Michael F <Millermf@state.sov>

Sent: Thursday, October 17, 2019 11:44 AM

To: Khawam, Joseph N <KhawamJN @ state. gov>

Ce: Heidema, Sarah J <HeidemaSJ@ state.gov>; Koelling, Richard W <KoelingRW @state.gzov>; Kovar, Jeffrey D

Subject: RE: Updated State Draft Final Rule on Cats I-lll

Thanks Joe —

 

Hope that makes sense.

MM

WASHSTATEC0041 78
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 634 of 752

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamiN@state. gov>

Sent: Wednesday, October 16, 2019 3:04 PM

To: Miller, Michael F <Milerm{@istate 2av>

Cc: Heidema, Sarah J <HeideraSi@state.gov>; Koelling, Richard W <KoellingRW @state sov>; Kovar, Jeffrey D

Subject: Updated State Draft Final Rule on Cats I-III

Mike: Attached please find the State draft final rule on Cats I-lll for OMB. I’ve attached both a clean version and a
marked up version that reflects all the edits and comments we received from within state and from the

interagency. The 3-D printed gun section of the preamble is on pp. 20-25. If you have any questions or concerns, please
let us know.

Thanks,
Joe

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

WASHSTATEC004179
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 635 of 752

 

Message

From: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

Sent: 10/17/2019 6:54:45 PM

To: Abraham, Liz (Federal) [LAbraham@doc.gov]

cc: Coppolino, Tony (CIV) [Tony.Coppolino @usdoj.gov]; Soskin, Eric (CIV) [Eric.Soskin@usdoj.gov]; Myers, Steven A.

(CIV) [Steven.A.Myers@usdoj.gov]; JEST, JOE (Federal) [JIEST@doc.gov]; KLASON, PETER (Federal)
[PKLASON@doc.gov]; Curtis, Deborah (Federal) [DCurtis@doc.gov]; Knhawam, Joseph N [KhawamJN @state.gov];
Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Updated Commerce Cat I-IIl firearms rule with changes to address 3D printing of firearms for informal review
(Please review for clearance to send to OMB by COB on 10/17)

Attachments: 2019-10-16 1.57pm Redline Commerce Cat I-lll firearms rule to DOJ +FPB.docx

Okay. Here are our cornments on the draft rule.

From: Abraham, Liz (Federal) <LAbraham @doc.gov>

Sent: Thursday, October 17, 2019 2:51 PM

To: Robinson, Stuart J. (CIV) <strobins@CIV.USDOJ.GOV>

Cc: Coppolino, Tony (CIV) <tcoppoli@CIV.USDOJ.GOV>; Soskin, Eric (CIV) <ESoskin@civ.usdoj.gov>; Myers, Steven A.
(CIV) <stmyers@CIV.USDOJ.GOV>; JEST, JOE (Federal) <JIEST@doc.gov>; KLASON, PETER (Federal)

<PKLASON @doc.gov>; Curtis, Deborah (Federal) <DCurtis@doc.gov>; Khawam, Joseph N <KhawamJN@state.gov>;
Minarich, Christine M <MinarichCM@state.gov>

Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

Actually — we need to keep at 3 p.m. for the DOC side. We'll talk to you in 10 minutes.

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Robinson, Stuart J. (CIV) <Stuart.) Robinson @usdolgoy>

Sent: Thursday, October 17, 2019 2:49 PM

To: Abraham, Liz (Federal) <LAbraham @doc.gev>

Cc: Coppolino, Tony (CIV) <Teny.Coppoliria@usda}.eov>; Soskin, Eric (CIV) <Eric.Saskin@iuscdol.gov>; Myers, Steven A.
(CIV) <Steven. A. Myers @usdolgov>; JEST, JOE (Federal) <JESTM@coc.pzov>; KLASON, PETER (Federal)

<PELASON @ doc.gov>; Curtis, Deborah (Federal) <DCurtis@doc.gov>; Khawam, Joseph N <Khawam/N@istate. go>;

 

 

 

 

 

Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

Apologies for the late notice, but we can move this call to 4:00pm. We can use the same dial-in.

From: Abraham, Liz (Federal) <LAbraham@doc.gov>

Sent: Thursday, October 17, 2019 1:52 PM

Ce: Coppolino, Tony (CIV) <tcop 1 _ 6 3 H@CIV.USDO!GOV>; Soskin, Eric (CIV) <ESoskin@civ.usdol.gov>; Myers, Steven A.
(CIV) <striyers@ClY LISDCH GOV>; JEST, JOE (Federal) <EST@idoc. gov>; KLASON, PETER (Federal)

 

WASHSTATEC004180
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 636 of 752

Minarich, Christine M <MinarichCM @state eoy>
Subject: RE: Updated Commerce Cat I-lll firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

   

+ Christine Minarich from State/L, who will be filling in for Joe Knhawam on this call.

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Abraham, Liz (Federal)

Sent: Thursday, October 17, 2019 12:46 PM

To: Robinson, Stuart J. (CIV) <Stuart.J Robinson@usdol goy>

Cc: Coppolino, Tony (CIV) <Teny.Coopoline@usdo}. gov; Soskin, Eric (CIV) <Eric.Soskin@tusdal.eov>; Myers, Steven A.
(CIV) <Steven.A Myers @usdolgev>; JEST, JOE (Federal) <EST@dac.gzov>; KLASON, PETER (Federal)

 

 

 

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

Just a heads up that Joe Khawam from State/L isn’t able to join, but we'll follow up with him afterwards.

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Robinson, Stuart J. (CIV) <Stuart.) Robinson @uscdal.gov>
Sent: Thursday, October 17, 2019 12:05 PM

 

Ce: Coppolino, Tony (CIV) <Tony.Ceppaline@uscol.gov>; Soskin, Eric (CIV) <Eric. Soskin@@usdol gay>; Myers, Steven A.
(CIV) <Stever. A. Myers@uscdol.gov>; JEST, JOE (Federal) <JJEST@doc.sayv>; KLASON, PETER (Federal)

 

 

cenceetenincertccnercenenereeDiececenevcencecstedtrcenene | FMA MCD gp Bal Ne RENE BAB A FO” elec lnenententzee D6 WacetonencertecndeRececnres Bo NE EMA MES GAN AN p DNA oD Nae Bl BONS ™ [estentncncestacentenestetenensenshWientuterensnercescsdeckercecees

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

Thanks, Liz. We can use this dial-in:

Phone Number

Attendee Access Code

 

WASHSTATEC004181
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 637 of 752

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review {Please review for clearance to send to OMB by COB on 10/17}

Stuart,
Narrowing the group a bit here. We’d be available at 3 p.m. for a call.

Thanks,
Liz

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Robinson, Stuart J. (CIV) <Stuart.J Robinsen@usdolgay>

Sent: Thursday, October 17, 2019 11:20 AM

To: Mooney, Timothy <Timethy. Mooneyé bis.coc.eav>; Coppolino, Tony (CIV) <Tony.Connaline @usdol zavo; Khawam,
Joseph N <KhawamJN@state.gov>; Minarich, Christine M <MinarichCM @state.gov>; Soskin, Eric (CIV)

<Eric Soskin@uscal.gov>; Myers, Steven A. (CIV) <Stever. A. Myers@uscdoleov>; Koelling, Richard W

 

 

 

 

 

 

 

sevincerenserenrsenterersnceerarehiWacatenenceevecedeckoveences

<Richard Ashooh@bis.dac.gov>; Clagett, Steven <Steven.Clagett @ibis.dec.gov>; Lopes, Alexander

<Alexander Lones@bis.doc.sov>; Hess, Hillary <Hillary.Hess@ bis. doc. gov>; NiesVogel, Karen

<Karen NiesVogel @bis.doc.gov>; Curyto, Jessica <lessica Curyte@ bis. doc.sov>; KLASON, PETER (Federal)
<PRLASON dicloc.eov>; Curtis, Deborah (Federal) <OCurtis@doc.gov>; JEST, JOE (Federal) <UEST@doc.goy>
Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please review for clearance to send to OMB by COB on 10/17)

 

 

 

 

 

 

   

Thanks, Tim. Are you available for a call at 3:00pm ET?

Stuart

From: Timothy Mooney <Timethy. Mooney @his.cdoc.gov>
Sent: Wednesday, October 16, 2019 3:31 PM
To: Coppolino, Tony (CIV) <tcappol@chy USDOL GOV>: Khawam, Joseph N <KhawanmJN @istate.cay>; Minarich, Christine

M <MinarichCh @ state gov>; Soskin, Eric (CIV) <ESoskini@civ.usdoi.sov>; Robinson, Stuart J. (CIV)

 

       

<KoellingRW Gistate zav>; Memos, Nicholas <MermosNiGistate.cov>; Foster, John A <FosterIA? G@state.zav>; Heidema,
Sarah J <HeidemaS} @istate zoy>

<Richard Ashooh@bis.cdac.gov>; Steven Clagett <Steven. Clagett @ibis.doc.gov>; Alexander Lopes
<Alexander.Lones@bis.coc.sov>; Hillary Hess <Hillary. Hess@his doec.zov>; Karen NiesVogel

 

 

 

 

 

 

os .

Curtis, Deborah (Federal) <DCurtis@idoc.gov>; JEST, JOE <JEST@doc.poy>
Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review {Please review for clearance to send to OMB by COB on 10/17}

Tony and Rick, et al.,

WASHSTATEC004182
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 638 of 752

Attached is the updated Cormmmerce Cat, 1-ll (Hrearrmms) rule with changes to address the comments from DOJ. BIS
believes the attached edits should address the DOJ comments.

The goal is to get the updated Commerce and State rules sent to OMB by cob on October 17.

in order to expedite the clearance process with DOJ and State/DDTC, BIS would like to schedule a telecon tomorrow
with DOJ and State to resolve any concerns DOJ or State/DDTC may have on the updated Commerce draft.

if after reviewing the draft, you don't believe a telecon is needed, please email this group.

if you do believe a telecon is needed tomorrow, please email this group with times that you are available for a call.
Tim

Tim Mooney

Senior Export Policy Analyst

Regulatory Policy Division

Bureau of industry and Security
Tel. (202) 482-3371

From: Timothy Mooney
Sent: Thursday, October 10, 2019 7:47 PM

 

Christine M <MinarichCM @ state. gov>; Soskin, Eric (CIV) <Enic Soskin@uscdol.goy>; Robinson, Stuart J. (CIV)
<Stuart. J Robinson @uscdealcov>: Myers, Steven A. (CIV) <Steven. A. Myers@usdalgoy>; Koelling, Richard W
<KoellingRW @istate 2ayv>; Memos, Nicholas <MemosNigistate.gov>; Foster, John A <FosterJA? @istate zoy>; Heidema,

 

 

 

 

centgententacreenesercentaserehiWanertnercenrvestlacetenes

<Richard Ashooh@bis.cdac.gov>; Steven Clagett <Steven. Clagett @ibis.doc.gov>; Alexander Lopes
<Alexander Lopes @ bis. doc.sov>; Hillary Hess <Hillary Hess@his dec.zov>; Karen NiesVogel

 

 

 

 

 

 

‘Curtis, Deborah (Federal)' <RCurtis@icinc.gov>; JEST, JOE <iest@doc.gov>
Subject: RE: Updated State Cat I-III firearrns rule with changes to address 3D printing of firearms for informal review
(Commerce tweaks to DOJ edited version from 10/8)

  

Rick,

Attached are some minor tweaks from Commerce to the updated version DOJ sent to State yesterday for the State Cat I-
ll (firearms) rule. We believe State and Justice should be fine with the minor tweaks.

The Commerce rule is updated to address the DCU’s comments. The Commerce rule is in final review with BIS
management for clearance for sending back to DOJ and State. We plan to send the Commerce rule to DOJ and State
tomorrow and will try to do that as early as we can.

Tirn
From: Coppolino, Tony (CIV) <Tony.Copneling @usdal. go>

Sent: Wednesday, October 09, 2019 4:56 PM
To: Khawam, Joseph N <khawarn tN @state.pov>; Minarich, Christine M <MinarichCM @ state,

 

zov>; Timothy Mooney

     

 

WASHSTATEC004183
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 639 of 752

<Stuart. L Robinson @usdaleeyv>; Myers, Steven A. (CIV) <Steven.A.Myers@usdol gov>; Koelling, Richard W
<KoellingR Wi @ state cov>; Memos, Nicholas <Memoshi@state.goy>; Foster, John A <FasterJA2@state eov>; Heidema,
Sarah J <HeidemaS@state.cov>; Coppolino, Tony (CIV) <Toeny.Coppolino@usdolLgov>

 

 

     

 

<Richard Ashooh@ bis. doc .gov>; Steven Clagett <Steven.Clageti@bis.cioc. zov>; Alexander Lopes
<Alexander.Lopes( bis. doc.poy>; Hillary Hess <Hllary Hess @bis.doc.gov>; Karen NiesVogel

<Karen. NiesVorel@ bis. doc. goy>; Jessica Curyto <Jessica Curyto @ibis dac.goy>

Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

 

   

 

 

 

ATTORNEY-CUENT PRIVILEGE /WORK PRODUCT + DELIBERATIVE PROCESS PRIVILEGE

 

Joseph

The State Department revisions look really great.

   

(Two of our attorneys are out for the religious holiday and so it is possible we may send along an additional comment or
two tomorrow morning}.

idon’t believe we have seen a revision fram Commerce yet, or did we miss that?
Tony

Anthony J. Cappoline

Deputy Director, Civil Division, Federal Programs Branch, U.S. Department of Fustice
1100 L Street, N-W., Room 11500, Washineton, DiC. 20001

(202) 514-4782 @hone}

usdoy gov

SEI ARE

From: Khawam, Joseph N <KhawamJN @istate.gov>
Sent: Tuesday, October 08, 2019 9:38 PM

 

 

Sarah J <HeidemaS)]@state.gov>

Cc: Abraham, Liz <LAbraham@doc.gev>; Matthew Borman <Matthew.Borman@bis.coc.gev>; Richard Ashooh
<Richard Ashooh@bis coc eov>; Clagett, Steven <steven.clacett @bis coc.gov>; Lopes, Alexander

<aiexander lopes@bis. doc gov>; Hillary Hess <Hillary. Hess @bis.doc.gov>; Karen NiesVogel

<Karen. NiesVogel @ bis coc gzey>; Jessica Curyto Jessica. Curyto @ bis. doc goy>

Subject: RE: Updated Commerce Cat I-lil firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

 

 

 

 

Attached please find the updated State rule addressing comments fram DOJ and Commerce. We'd welcome any further
feedback. ff possible, please send any further comments or edits by cob tomorrow (10/9) to allow sufficient time to
finalize the draft rule for OMB by Thursday (10/10). Thanks.

SBU - DELIBERATIVE PROCESS

WASHSTATEC004184
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 640 of 752

From: Minarich, Christine M <MinarichCM@ state 2

Sent: Thursday, October 3, 2019 4:21 PM

av>

   

 

Tony Coppolino @uscdoLgov; Eric Soskin@uscal gov; Stuart. Robinson@usdol gov; Steven. A. Myers@usdal gov; Koelling,
Richard W <KoellingRVW/@state.gav>; Memos, Nicholas <MernosNi@state.gav>; Foster, John A <FosterI A? @state pav>;

 

 

 

Cc: Abraham, Liz <LAbraham @idac.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Richard Ashooh
<Richard Ashoohi@ bis coc goy>; Clagett, Steven <steven.clazgett@ bis. doc.gov>; Lopes, Alexander

 

 

 

 

<Karen.NiesVogel @bis. doc.gov>; Jessica Curyto <Jessica.Curyto @ bis. doc.soy>
Subject: RE: Updated Commerce Cat I-ill firearms rule with changes to address 3D printing of firearms for informal
review (Please provide comments to COB on 10/4/19)

 

 

 

Alb,

Please find attached an updated recline of the State Catesory 1-Ii tfirearms) rule

We're following Commerce's approach and sending the attached to DQ! and DOC/BIS for informal review prior ta
submitting the updated rule formally to OMB for interagency review next week.

in order to keeo with the timeline, and because of the relatively minor nature of our edits, we'll follow the same

timeline as Commerce. Please provide any cormments or edits that you have on the State rule by COB on Friday, October
4, 2019,

Christine

 

SBU - DELIBERATIVE PROCESS

From: Timothy Mooney <Timothy. Mooney (@his.dac pov>

Sent: Thursday, October 3, 2019 9:26 AM

To: Minarich, Christine M <MinarichCM @ state goy>; Khawam, Joseph N <KhawarmJN@istate gov;

Tony Coopaline @uscdoal gov; Eric. Saskin@usdalecov: Stuart! Rabinson@usdal eov; Steven. A. MyersGiuscial. cov; Koelling,
Richard W <KoeilingRW @state.zov>; Memos, Nicholas <Meroshi@state.sov>; Foster, John A <FosteriA? Gistate. zoy>

 

 

<Richard Ashooh@bis.dac.gov>; Clagett, Steven <stever.clagett @ bis. cdoc.eov>; Lopes, Alexander

<aiexander Jopes@bis doc.eov>; Hillary Hess <Hilary.Hess@bis.doc.gov>; Karen NiesVogel

<Karen.NiesVogel Gis. dac.gov>; Jessica Curyto <lessica. Curyto @ bis. doc.eoy>

Subject: Updated Commerce Cat /-lll firearrns rule with changes to address 3D printing of firearms for informal review
(Please provide comments to COB on 10/4/19)

Attached is the updated Commerce Category I-III (firearms) rule ee

 

 

 

 

 

 

WASHSTATEC004185
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 641 of 752

Commerce is sending the attached to DOJ and DOS/DDTC for informal review prior to us submitting the updated rule
formally to OMB for interagency review next week.

|attached a redline version ofthe rc I

7 | also included a clean version of the rule, but please use the redline version if you have additional edits you

want to make on the rule.

in order to keep with the timeline, please provide any comments or edits that you have on the Commerce rule by COB
on Friday, October 4, 2019.

Tim

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of Industry and Security
Tel. (202) 482-3371

WASHSTATEC004186
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 642 of 752

Delivery Report

 

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/18/2019 11:56:06 AM

To: Coppolino, Tony (CIV) [Tony.Coppolino@usdoj.gov]

Subject: Read: Updated Commerce Cat I-Ill firearms rule with changes to address 3D printing of firearms for informal review

(Please review for clearance to send to OMB by COB on 10/17)

Your message

was read on

Your message
To: Koelling, Richard W
Subject: RE: Updated Commerce Cat I-III firearms rule with changes to address 3D printing of firearms for informal

review (Please review for clearance to send to OMB by COB on 10/17)
Sent: Thursday, October 17, 2019 4:50:37 PM (UTC-05:00) Eastern Time (US & Canada)

was read on Friday, October 18, 2019 7:55:25 AM (UTC-05:00) Eastern Time (US & Canada).

WASHSTATEC004187
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 643 of 752

Finai-recipient: RFC822; KoellingRWéstate.gov
Disposition: automatic-action/MDN-sent-automatically; displayed
X-MSExch-Correlation-Key: rkKOyDD2c5kKwhT089jtVNw==

X-Display-Name: Koelling, Richard W

WASHSTATEC004188
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 644 of 752

Appointment

 

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/18/2019 12:20:55 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: FW: PCC-Level CATS I-III Syne

Location: DAS' office

Start: 10/18/2019 6:30:00 PM

End: 10/18/2019 7:15:00 PM

Show Time As: Tentative

Recurrence: (none)

From: Miller, Michael F <Millermf@state.gov>

Sent: Thursday, October 17, 2019 1:41 PM

To: Miller, Michael F; Knawam, Joseph N; Kovar, Jeffrey D; Koelling, Richard W; Hart, Robert L
Subject: PCC-Level CATS I-II Syne

When: Friday, October 18, 2019 2:30 PM-3:15 PM (UTC-05:00) Eastern Time (US & Canada).
Where: DAS' office

WASHSTATEC004189
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 645 of 752

Appointment

 

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 10/18/2019 12:21:49 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: Accepted: PCC-Level CATS I-III Sync
Location: DAS' office

Start: 10/18/2019 6:30:00 PM

End: 10/18/2019 7:15:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC004190
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 646 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/18/2019 3:39:12 PM

To: Paul, Joshua M [PauliM @state.gov]

cc: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Draft Roll Out for Categories 1-3, USML

Thanks, Josh. 1 pm works for us.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED

From: Paul, Joshua M <PauluM@state.gov>

Sent: Friday, October 18, 2019 9:53 AM

To: Khawam, Joseph N <KhawamJN@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Draft Roll Out for Categories 1-3, USML

Yes ~— draft rollout attached, and | can talk at Lom if that would work?

UNCLASSIFIED

Ce: Kovar, Jeffrey D <KovarJD @state.cov>
Subject: RE: Draft Roll Out for Categories 1-3, USML

   
 
 

other than 10:15-11:15 am and 2:30-3:30 pm should work.

I «011: you rind sencing us the latest

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED

From: Khawam, Joseph N

Sent: Wednesday, October 9, 2019 12:49 PM

To: Waterman, Elijah J. EOP/NSC <EliahJ Waterman@nsc.cop.gov>; Paul, Joshua M <PauliM @state.gov>

Cc: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angela.m.tapla? mil @mallmil>; Liduttz@doc.gov; Darrach, Tamara A <DarrachTA@state.zev>; Bulgrin,
Julie K. EOP/NSC <iulie.&. Bulerin@nse. cag gov>; Wilson, John Mark M. EOP/NSC <John. MM. Wilsonfnse.cop.gov>; Miller,

Michael F <Millermf@state.gov>; Koelling, Richard W <KoeillingR We state. gov>; Heidema, Sarah J

 

 

 

 

 

 

WASHSTATEC004191
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 647 of 752

<HeidemaS) @ state. gov>; Tony.Coppolino@usdolgov; Matthew Borman <Matthew. Borman@ bis. coc.zov>; Smagula,
Nicholas <SmagulaN@state goy>; PM-CPA <PM-CPA@ state.goy>; Williams, Rebekah A. EOP/NSC

<Rebekah A. Willams@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N. Biery @nsc.eop.gov>

Subject: RE: Draft Roll Out for Categories 1-3, USML

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

 

 

 

UNCLASSIFIED

From: Waterman, Elijah J. EOP/NSC <Eliish Waterman@ nsec. cop. gov>
Sent: Tuesday, October 8, 2019 11:17 PM

 

Cc: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e. lebesue.civ@mall.mil; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angelamn.tapiad. mil@mallmil>; Liduttz@cdoc.ezov; Darrach, Tamara A <DarrachTA@state.gov>; Bulgrin,
Julie K. EOP/NSC <julie. & Bulerin@ nse. eop gov>; Wilson, John Mark M. EOP/NSC <John.M. Wilson @nsc.eon.goy>; Miller,
Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawarJN@state.gov>; Koelling, Richard W

<KoelingR W@ state gov>; Heidema, Sarah J <HeidemaSi@state gov>; Tony Coppoline @usdal.gov; Matthew Borman

 

  

 

 

 

 

 

 

Rebekah A. EOP/NSC <Rebekah. A Willams@nsc.eon.gov>: Biery, Meghan N. EOP/NSC <Meghan.N.Blery@nsc.eop.gov>
Subject: Re: Draft Roll Out for Categories 1-3, USML

 

 

WASHSTATEC004192
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 648 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/18/2019 3:41:56 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Draft Roll Out for Categories 1-3, USML

Attachments: 1010 RO+TT--CATS [-ill.docx

 

UNCLASSIFIED

From: Paul, Joshua M <PauliM@state.gov>

Sent: Friday, October 18, 2019 9:53 AM

To: Khawam, Joseph N <KhawamJN@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Draft Roll Out for Categories 1-3, USML

Yes ~ draft rollout attached, and | can talk at Lom if that would work?

UNCLASSIFIED

From: Khawam, Joseph N <Khaw
Sent: Friday, October 18, 2019 9:07 AM

 

Ce: Kovar, Jeffrey D <Kovar]D @istate.goy>
Subject: RE: Draft Roll Out for Categories 1-3, USML

  

you have a tew minutes today to connect:

  
 
 

 

other than 10:15-11:15 am and 2:30-3:30 pm should work.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED

From: Khawam, Joseph N

Sent: Wednesday, October 9, 2019 12:49 PM

To: Waterman, Elijah J. EOP/NSC <Eliish.) Waterrnan@nsc.eop.goyv>; Paul, Joshua M <PauliM @state.gov>

Cc: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD

 

 

Julie K. EOP/NSC <iulie. & Bulerin@ nse. cap. gov>; Wilson, John Mark M. EOP/NSC <John. M. Wilsontinsc.cop.gov>; Miller,
Michael F <Milermf@state. gov>; Koelling, Richard W <KoellingRW @state.sov>; Heidema, Sarah J

<HeilemaS @state goy>; Tony Coppolina@usdol.gov; Matthew Borman <Matthew. Borman@hbis.doc.gov>; Smagula,
Nicholas <3rmagulaN @state.poy>; PM-CPA <PM-CPA@state sov>: Williams, Rebekah A. EOP/NSC

 

 

 

 

     

WASHSTATEC004193
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 649 of 752

<Rebekah. A, Willisms@insc.cop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eon.gov>
Subject: RE: Draft Roll Out for Categories 1-3, USML

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

 

UNCLASSIFIED
From: Waterman, Elijah J. EOP/NSC <Elliah.} Waterman@nsc.ceop.gov>
Sent: Tuesday, October 8, 2019 11:17 PM

To: Paul, Joshua M <PaulM@ state eny>
Cc: Lebegue, Katherine E CIV DTSA MD (USA) <katherine e Jebeeue.chy@mail.mil>; Tapia, Angela M Lt Col USAF OSD

 

 

 

Julie K. EOP/NSC <julie & Bulerin@ nse. eop.aev>; Wilson, John Mark M. EOP/NSC <John. M.Wilson@inse. cop. gov>; Miller,
Michael F <Milermfi@ state. gov>; Khawam, Joseph N <KhawarniN@state.gov>; Koelling, Richard W

 

 

 

 

seacetinercereseseneritterencrsereneS@veentvearentnercencsdecercecees

<Matthew.Borman@ bis.doc.gov>; Smagula, Nicholas <amaguiaN@state.gov>; PM-CPA <PM-CPA@ state. gov>; Williams,
Rebekah A. EOP/NSC <Rebeksh. A. Wilisms@nsc.cop.goy>: Biery, Meghan N. EOP/NSC <Meghan.N.BleryGinsc. cop .gov>
Subject: Re: Draft Roll Out for Categories 1-3, USML

 

 

 

 

WASHSTATEC004194
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 650 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/18/2019 4:02:12 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Draft Roll Out for Categories 1-3, USML

Thanks, Jeff. Very helpful. ’lLhave a few additional edits

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, October 18, 2019 11:42 AM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: Draft Roll Out for Categories 1-3, USML

 

UNCLASSIFIED

Ce: Kovar, Jeffrey D <KovarlD @state.sov>
Subject: RE: Draft Roll Out for Categories 1-3, USML

   

Yes — draft rollout attached, and [| can talk at Lom if that would work?

UNCLASSIFIED

From: Khawam, Joseph N <kh
Sent: Friday, October 18, 2019 9:07 AM

 

Ce: Kovar, Jeffrey D <KovariD @state.gay>

 

Subject: RE: Draft Roll Out for Categories 1-3, USML

 
  

Would you have a few minutes today to connect? Any time
other than 10:15-11:15 am and 2:30-3:30 pm should work.

Would you “i —_ us _ = |

   
 

Thanks,
Joe

WASHSTATEC004195
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 651 of 752

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED

From: Khawam, Joseph N

Sent: Wednesday, October 9, 2019 12:49 PM

To: Waterman, Elijah J. EOP/NSC <Eliiah J Waterman@nsc.cop.gov>; Paul, Joshua M <PauUM@state.gov>

Cc: Lebegue, Katherine E CIV DTSA MD (USA) <katherine.e. jebegue clv@mail.milb; Tapia, Angela M Lt Col USAF OSD
OASD LA (USA) <angela.m.tapia? mil@mail mil; Lklutts€®@doc.gov; Darrach, Tamara A <DarrachTA@state.gov>; Bulgrin,
Julie K. EOP/NSC <Julie © Sulsring@inse. cop. gov>; Wilson, John Mark M. EOP/NSC <Jehn. M.Wilson@@nse. cop. gov>; Miller,
Michael F <Miller

 

 

   

 

 

 

 

<HeklemaSH@ state. goy>; Tony Conpolineo@usdolLszav; Matthew Borman <Matthew. Borman@ bis.cdoc.gav>; Smagula,
Nicholas <Srmagulan@ state. gov>; PM-CPA <Ph-CPA@ state. sov>; Williams, Rebekah A. EOP/NSC

<Rebekah. A, Willisms@insc.cop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eon.gov>

Subject: RE: Draft Roll Out for Categories 1-3, USML

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

 

 

 

 

UNCLASSIFIED
From: Waterman, Elijah J. EOP/NSC <Elliah.) Waterman@nsc.cop.gov>
Sent: Tuesday, October 8, 2019 11:17 PM
To: Paul, Joshua M <PaulM @istate.gov>
Cc: Lebegue, Katherine E CIV DTSA MD (USA) <katherine e lebeeue.chy@mailmil>; Tapia, Angela M Lt Col USAF OSD

 

 

Julie K. EOP/NSC <julie & Bulerin@ nse. eop.aav>; Wilson, John Mark M. EOP/NSC <John. MLWilson@inse. cop. gov>; Miller,
Michael F <Milermfi@state.gay>; Khawam, Joseph N <KhawamJN@state gov>; Koelling, Richard W

 

 

 

<Matthew.Borman@bis.doc.gov>; Smagula, Nicholas <amaguiaN@state.gov>; PM-CPA <PM-CPA@state.gov>; Williams,
Rebekah A. EOP/NSC <Rebeksh. A. Wilisms@nsc.cop.gov>: Biery, Meghan N. EOP/NSC <Meghan.N.Blery@inse.cop.gov>
Subject: Re: Draft Roll Out for Categories 1-3, USML

 

 

 

 

WASHSTATEC004196
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 652 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/18/2019 5:53:09 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Weekly

thx

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Friday, October 18, 2019 1:26 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Ricci, Anthony <RicciA@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: Weekly

And here’s a short blurb on Cats I-Ill. Thanks.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state gov>
Sent: Friday, October 18, 2019 1:03 PM
To: Ricci, Anthony <RicclAgistate.gov>; Khawam, Joseph N <KhawamJN @state.gov>; Kovar, Jeffrey D

Subject: Weekly

Jeff,

 

WASHSTATEC004197
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 653 of 752

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004198
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 654 of 752

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]
Sent: 10/18/2019 7:26:40 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: Tab 5 from previous

Attachments: USML Cat I-llf 38(f) - AM to T Tab 5 (Summary).docx

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Analyst (CNB Contractor}

(202) 632-2788

UNCLASSIFIED

WASHSTATEC004199
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 655 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/18/2019 7:48:54 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Miller, Michael F [Millermf@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: FW: Update from Rick Koeling at State on timing of State being able to send their rule to OMB. Question for you on

timing.

Tir: hinted
that they intend to send tonight but could be late into the evening. The below seemed to be a good compromise.

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Friday, October 18, 2019 3:45 PM

To: Matthew Borman <Matthew.Borman@bis.doc.gov>

Ce: Koelling, Richard W <KoellingRW @state.gov>

Subject: Update from Rick Koeling at State on timing of State being able to send their rule to OMB. Question for you on
timing.

 

WASHSTATEC004200
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 656 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/18/2019 8:12:26 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
cc: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly

1. (SBU) Categories I-III of the USML: We continue to work with clients and interagency partners on
developing the draft final rules to transfer jurisdiction over the export of some types of firearms,
ammunition and related items in Categories I-III of the USML to the Department of Commerce. State
and Commerce hope to have our draft final rules to OMB by October 18 or shortly thereafter.

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004201
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 657 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/18/2019 8:17:16 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]

cc: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly (Revised)

Robby - sorry to send again ~ we added one item. Please use this version. Thanks —Jeff

1.

(SBU) Categories I-III of the USML: We continue to work with clients and interagency partners on
developing the draft final rules to transfer jurisdiction over the export of some types of firearms,
ammunition and related items in Categories I-IH of the USML to the Department of Commerce. State
and Commerce hope to have our draft final rules to OMB by October 18 or shortly thereafter.

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004202
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 658 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/18/2019 8:25:30 PM

To: Peckham, Yvonne M [PeckhamYM @state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Knhawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J

[HeidemaSJ@state.gov]; Watkins,Pamela K [WatkinsPK@state.gov]; '‘Seehra, Jasmeet K. EOP/OMB'
[Jasmeet_K._ Seehra@omb.eop.gov]; Miller, Michael F [Millermf@state.gov]

Subject: Final 1400-AE30 - Revised USML Categories |, Il, lll

Attachments: Tab 1 - Cat I-Ill Final FRN v6.docx

Yvonne, Pam, Jasmeet,

 

Very respectfully,
Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Koelling, Richard W

Sent: Friday, October 18, 2019 3:44 PM

To: Peckham, Yvonne M <PeckhamYM @state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Watkins, Pamela K <WatkinsPK@state.gov>; 'Seehra, Jasmeet K. EOP/OMB'
<Jasmeet_K. Seehra@omb.eop.gov>

Subject: RE: Final 1400-AE30

Jasmeeat

 

Best, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

WASHSTATEC004203
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 659 of 752

Pe

(state eoy>

      
 
 

From: Peckham, Yvonne M <Feckhamy¥M

   

awam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
‘Seehra, Jasmeet K. EOP/OMB' <Jasrneet K. Seehra@omb.cop sov>
Subject: RE: Final 1400-AE30

Hi Rick,

iam signing off for the weekend.

Have a safe weekend,
Yvonne

Yvonne Peckham

Office of Directives Management
&/GIS/DIR

Si5 22" Street, NW.

SA-42, Suite 5100

Washington, DC 20037
202-261-8500; ext 4-8500

UNCLASSIFIED

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Friday, October 18, 2019 1:04 PM
To: Peckham, Yvonne M <FeckhamyM @state.gov>; Watkins, Pamela K <\WatkinsPK @state. goy>

 

 

 

Subject: RE: Final 1400-AE30

Yvonne, Pam,
As a courtesy heads-up, this morning I spoke with Commerce.

As they get closer to where we can guarantee there will be no
reciprocal changes to our rule, | will forward our existing draft to you for transmission to OMB. | expect this to occur
closer to COB.

Kind regards,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

WASHSTATEC004204
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 660 of 752

UNCLASSIFIED

snererientveserotecerdhchenctarnestes’WorectuersveencercacsdeReveeeces

Cc: Peckham, Yvonne M <PeckhamyM Gistate coy>
Subject: Final 1400-AE30

Hi Rick,

i will let you know as soon as | receive her response.

Thank you,
Yvonne

Yvorme Peckham

Management Analyst

Office of Directives Management
ULS. Department of State

HOT, Suite GSi9

2e0) C Street NW

Washington, BC

(202) 485-2160 or XS2166

UNCLASSIFIED

WASHSTATEC004205
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 661 of 752

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 10/18/2019 8:26:13 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: Notification of the Proposed Transfer of Certain Articles (USML Cat I-Ill) to DOC, Pursuant to 38(f)

Thanks for the heads up.

UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, October 18, 2019 4:23 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: FW: Notification of the Proposed Transfer of Certain Articles (USML Cat I-III} to DOC, Pursuant to 38(f)

fyi

UNCLASSIFIED

 

Subject: Notification of the Proposed Transfer of Certain Articles (USML Cat I-III) to DOC, Pursuant to 38(f)

SBU/pre-cecisional/deliberative process

MM

 

 

 

UNCLASSIFIED

From: Eggleston, Brett A <EgglestonBA@state gov>
Sent: Wednesday, October 16, 2019 5:42 PM
To: Koelling, Richard Ww siccniosuteseun BOND

 

Subject: RE: Review of AM to T NB Notification of the oroposed 7 Transfer of Certain Articles (USML Cat I-Ill) to DOC,
Pursuant to 38(f)

Hi Rick,

 

WASHSTATEC004206
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 662 of 752

Thank you,

Brett Eggleston

Special Assistant

Office of the Deputy Secretary of State
202-647-6237

UNCLASSIFIED

WASHSTATEC004207
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 663 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/18/2019 9:27:46 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: FW: Notification of the Proposed Transfer of Certain Articles (USML Cat I-IIf) to DOC, Pursuant to 38(f)

UNCLASSIFIED

From: Betts, Timothy A <BettsTA@state.gov>

Sent: Friday, October 18, 2019 5:09 PM

To: Miller, Michael F <Millermf@state.gov>; Schiller, Rachel C <SchillerRC1@state.gov>; Windecker, Melissa A
<WindeckerMA@state.gov>; Brown, Stanley L <BrownSL@state.gov>; Starr, Joel E <StarrJE@state.gov>

Ce: Koelling, Richard W <KoellingRW @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Subject: RE: Notification of the Proposed Transfer of Certain Articles (USML Cat I-lil} to DOC, Pursuant to 38(f)

FYI: The delegation memo to Chris Ford of T’s authorities (as of about 1600 Friday} is with 5, but not yet approved.

 

Thanks,
Tim

“Fenottey SE. Betts

Principal Deputy Assistant Secretary
Bureau of Political-Milltary Affairs
U.S. Department of State

(202) 647-9023

UNCLASSIFIED

From: Miller, Michael F <Milermi state pov>
Sent: Friday, October 18, 2019 4:18 PM

   

<WindeckerMA@ state gov>; Brown, Stanley L <BrownSL@ state. gov>; Starr, Joel E <StarnJE@ state. gov>
Cc: Koelling, Richard W <kKoellingRW @state.gov>; Heidema, Sarah J <HeidemaS)@state.gov>; Kovar, Jeffrey D
<Kovar!D@ state eov>; Khawam, Joseph N <KhawarmJN@state gov>

Subject: Notification of the Proposed Transfer of Certain Articles (USML Cat I-III} to DOC, Pursuant to 38(f)

SBU /pre-cdecisional/deliberative process

MM

 

   

UNCLASSIFIED

WASHSTATEC004208
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 664 of 752

From: Eggleston, Brett A <EgglestonBA@state. soy>
Sent: Wednesday, October 16, 2019 5:42 PM

 

Ce: Miller, Michael F <}Milermf@ state. zov>; Heidema, Sarah J <Heidermadi@state. gov>
Subject: RE: Review of AM to T v3 - Notification of the Proposed Transfer of Certain Articles (USML Cat I-III) to DOC,
Pursuant to 38(f)

 

Hi Rick,

Thank you,

Brett Eggleston

Special Assistant

Office of the Deputy Secretary of State
202-647-6237

UNCLASSIFIED

WASHSTATEC004209
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 665 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/18/2019 10:59:11 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: FW: Cat I-lll rule - current draft (Redline and clean drafts ready for sending to DOJ and DOS for review)

Attachments: 2019-10-2 Redline Commerce Cat I-Ill firearms rule Compare 2019-03-11 to Current Draft 2019-10-2 for sending to
DOJ and DOS.docx; 2019-10-2 CLEAN Commerce Cat I-lll firearms rule for sending to DOJ and DOS.docx

Found this in the bottom of my inbox. Did you happen to get it from DOTC?

SENSITIVE BUT UNCLASSIFIED

From: Matthew Borman <Matthew.Borman@bis.doc.gov>

Sent: Thursday, October 3, 2019 9:07 AM

To: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: FW: Cat I-IIl rule - current draft (Redline and clean drafts ready for sending to DOJ and DOS for review)

Mike /Sarah/Jeff,

Redline version

Matt

WASHSTATEC004210
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 666 of 752

 

Message

From: Abisellan, Eduardo [AbisellanE@state.gov]
Sent: 10/21/2019 3:18:54 PM

To: Miller, Michael F [Millermf@state.gov]
Subject: CAT 1-3

Mike,

When able please give me Maureen a call concerning, her number is 7-0302.

Best, Ed

UNCLASSIFIED

WASHSTATEC004211
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 667 of 752

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 10/21/2019 6:06:38 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Peckham, Yvonne M [PeckhamYM @state.gov]; Gardiner, Kyle S.
EOP/OMB [Kyle.S.Gardiner@omb.eop.gov]

Subject: RE: Final 1400-AE30 - Revised USML Categories |, II, Ill

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Monday, October 21, 2019 2:06 PM
To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>;

Gardiner, Kyle S. EOP/OMB <Kyle.S.Gardiner@ omb.eop.gov>
Subject: RE: Final 1400-AE30 - Revised USML Categories I, Il, III

Jasmest,

Thanks,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Monday, October 21, 2019 9:24 AM

To: Peckham, Yvonne M <PeckhamYM @state.gov>; Gardiner, Kyle S. EOP/OMB <Kyle.S.Gardiner@oamb.eop.gov>
Ce: Koelling, Richard W <KoellingRW @state.gov>

Subject: RE: Final 1400-AE30 - Revised USML Categories |, II, II

 

From: Peckham, Yvonne M <PeckhamyM @state.gov>
Sent: Monday, October 21, 2019 9:03 AM
To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.cap.poy>

WASHSTATEC004212
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 668 of 752

Subject: FW: Final 1400-AE30 - Revised USML Categories |, II, II

Jasmeet,

Thank you,
Yvonne

UNCLASSIFIED

  

zv>; Khawam, Joseph N <KhawamJN@istate.cov>; Heidema, Sarah J
<HeidermaS! @state.zov>; Watkins, Pamela K <WatkinsPK@ state cove; 'Seehra, Jasmeet K. EOP/OMB'

  

 

Subject: Final 1400-AE30 - Revised USML Categories |, II, III

¥vonne, Pam, Jasmeet,

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Koelling, Richard W

Sent: Friday, October 18, 2019 3:44 PM

Ce: Hart, Robert L <Harth @state.goyo; Khawam, Joseph N <KhawamJN @state.gov>; Heidema, Sarah J
<HeidernaS! @state.gov>; Watkins, Pamela K <WatkinsPK iistate.gov>; 'Seehra, Jasmeet K. EOP/OMB'
<Jasmect K. Seehra@omb.can gov>

Subject: RE: Final 1400-AE30

 

 

 

Best, Rick

WASHSTATEC004213
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 669 of 752

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Peckham, Yvonne M <PackhamyM @state pov>

Sent: Friday, October 18, 2019 3:37 PM

   

Ce: Hart, Robert L <HartRlL@ state gov>; Khawam, Joseph N <KhawarrJN@istate gov>; Heidema, Sarah J

<HeidemaSig state goy>; Watkins, Pamela K <\WatkinsPK@ state gov>; Peckham, Yvonne M <PeckhamYM @ state. gove;
‘Seehra, Jasmeet K. EOP/OMB' <Jasmest K. Seehra@oamb.con.gov>

Subject: RE: Final 1400-AE30

 

 

 

Hi Rick,

 

iam signing off for the weekend.

Have a safe weekend,
Yvonne

Yvonne Peckham

Office of Directives Management
A/GIS/DIR

515 22° Street, NW.

SA-2, Suite 5100

Washington, DC 20037
202-261-8500; ext 4-8500

UNCLASSIFIED

From: Koelling, Richard W <KoellingRW Gistate gov>
Sent: Friday, October 18, 2019 1:04 PM
To: Peckham, Yvonne M <PeckhamyM @ state gov

 

>; Watkins, Pamela K <¥WatkinsPKi@ state. eoy>

 

 

Subject: RE: Final 1400-AE30

Yvonne, Pam,

As a courtesy heads-up, this morning | spoke with Commerce. They are finalizing their discussions with DOJ on their rule
and plan to send their copy to OMB this afternoon. As they get closer to where we can guarantee there will be no
reciprocal changes to our rule, | will forward our existing draft to you for transmission to OME. | expect this to occur
closer to COB.

Kind regards,

WASHSTATEC004214
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 670 of 752

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

 

Sent: Thursday, October 17, 2019 1:25 PM
To: Koelling, Richard W <KeellingRW Gistate.gov>

 

Subject: Final 1400-AE30

Hi Rick,

i will let you know as soon as | receive her response.

Thank you,
Yvonne

Yvonne Peckham

Management Analyst

Office of Directives Management
U.S, Department of State

HST, Suite 6519

e20i © Street NW

Washington, DC

(202) 485-2160 or XS2160

UNCLASSIFIED

WASHSTATEC004215
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 671 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/21/2019 6:16:58 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: FW: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on

Categories 1-3 -- Firearms and Ammuniation

Attachments: 2018-12-7 CLEAN BIS responses to ATF 12-3-18 comments on Commerce Cat I-Ill firearms rule_0694-AF47 - for
sending to OMB.docx; 2018-12-7 Redline BIS responses to ATF 12-3-18 comments on Commerce Cat I-Ill firearms
rule_0694-AF47 - for sending to OMB.docx; Cat I-Ill FR - FRN 11 Clean.docx; Cat I-III} FR- FRN 11 (OIRA Edit
Accepted).docx

UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, December 11, 2018 7:51 AM

To: Noonan, Michael J <NoonanMJ@state.gov>; Foster, John A <FosterJA2@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Monjay, Robert <MonjayR@state.gov>

Subject: FW: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

Just passing to the rest of the team...

Official
LINCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasrneet K. Seehra@omb.cop.gay>

 

Sent: Monday, December 10, 2018 5:32 PM

 

 

 

 

 

<PeckhamYM@istate.gov>; Heidema, Sarah J <HeidernaS/@state gov>; Hart, Robert L <HartRL @state.gov>; Monijay,

 

Ce: Seehra, Jasmeet K. EOP/OMB <Jasmeet kK. Seehra@amb.ean.gov>; Joyce, Shannon M. EOP/OMB

<Shannon M loyced@ormb.cap.gov>; McManus, Michael J. EOP/OMB <Michael.l McManus@omb.eop.gov>; Kouts, Jodi
L. EOP/NSC <Jodi.t Xkouts@nsc soo. gov>; splotnick@ doc aoy

Subject: For Comment by 5PM on Tuesday, December 11th -- Revised State and Commerce Export Control Rules on
Categories 1-3 -- Firearms and Ammuniation

 

 

 

 

Folks

 

Thanks!

WASHSTATEC004216
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 672 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/21/2019 7:07:16 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: Line by line comparison and summary of changes

Looking now

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 21, 2019 3:01 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: Line by line comparison and summary of changes
Importance: High

Joe,
Here’s what | plan to send Jasmeet, per her request. Could you give it a quick review? | will add the line-by-line

comparison in a moment.

v/r Rick

Jasmeet,

 

Thank you,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy

Department of State
202-863-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004217
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 673 of 752

 

Message

From: Morimoto, Sho J [MorimotoSJ@state.gov]
Sent: 10/21/2019 7:41:24 PM

To: Koelling, Richard W [KoellingRW@state.gov]
ce: Sheffler, Adam H [ShefflerAH @state.gov]
Subject: Thursday Meeting Notes

Attachments: Director Div Chief Meeting Notes Version 3.docx

Dear Rick,

Request your review and onward forwarding of the attached notes from the DDTC Directors/DivChiefs meeting last
Thursday. Karen, Cat, and Jae all cleared.

Thank you,

Sho J. Morimoto

Deputy Chief, Country and End-user Analysis
Office of Defense Trade Controls Policy
Bureau of Political-Military Affairs

U.S. Department of State

202-663-1158

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004218
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 674 of 752

SENS BUT UNC SIFIED
FOR INTERNAL DDTC OSE ONLY

DDTC Directors’ & Division Chiefs’ Meeting Notes

Thursday, October 17, 2019

1. A/DAS Miller Comments:

d. USML Categories I-III: Legal advisors are working diligently with DDTC to
facilitate the transition of USML Categories I-III to the Department of Commerce.
While much more work needs to be completed before the transition, there is “a
path to moving forward.”

SENSITIVE BUT UNCLASSIFIED
FOR INTERNAL DDTC USE ONLY

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC004219
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 675 of 752

SENSITIVE BUT UNCLASSIFIED

 

FOR INTERNAL DDTC OSE ONLY

 

SENSITIVE BUT UNCLASSIFIED
FOR INTERNAL DDTC USE ONLY

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004220
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20

Page 676 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/21/2019 7:46:06 PM

To: Koelling, Richard W [KoellingRW@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Line by line comparison and summary of changes

Men 202-063-2915.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 21, 2019 3:43 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: RE: Line by line comparison and summary of changes

Joe

 

What is your number?
Rick

Richard W. Koelling, jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gove

Sent: Monday, October 21, 2019 3:24 PM

To: Koelling, Richard W <KoellingRW state. goy>

Cc: Heidema, Sarah J <HeidemaSi@ state. gov>

Subject: RE: Line by line comparison and summary of changes

   

 

Thanks, Rick. Looks great. Just some minor edits below.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

SBU - DELIBERATIVE PROCESS

WASHSTATEC004221
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 677 of 752

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Monday, October 21, 2019 3:01 PM

 

Cc: Heidema, Sarah J <HeidermaSi @state. goy>
Subject: Line by line comparison and summary of changes
importance: High

Joe,
Here’s what | plan to send Jasmeet, per her request. Could you give it a quick review? | will add the line-by-line

comparison in a moment.

v/r Rick

Jasmeet,

 

Thank you,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004222
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 678 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/21/2019 8:34:21 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: UTab 2plus - Revised USML Categories I, fl, and {ll Full Text

Attachments: UTab 2plus - Revised USML Categories I, il, and {lf Full Text.docx

Gents,

Thanks,
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004223
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 679 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/21/2019 8:56:11 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: RE: UTab 2plus - Revised USML Categories |, fl, and {ff Full Text

Looking now
Joseph N. Khawam

Office of the Legal Adviser (L/PM}

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 21, 2019 4:34 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Hart, Robert L <HartRL@state.gov>
Subject: UTab 2plus - Revised USML Categories |, Il, and III Full Text

Gents,

Could you please take a look Pee:

Thanks,
Rick

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004224
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 680 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/22/2019 12:30:31 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Peckham, Yvonne M [PeckhamYM@state.gov]
ce: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Line-by-line comparison and summary of changes

Attachments: UTab 2plus - Revised USML Categories I, fl, and {lf Full Text.docx

Jasmest,

 

Vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W

Sent: Monday, October 21, 2019 3:50 PM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>
Cc: Knawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F
<Millermf@state.gov>; Wrege, Karen M <WregeKM @state.gov>; Hart, Robert L <HartRL@state.gov>; Foster, John A
<FosterJA2 @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: FW: Line-by-line comparison and summary of changes

Jasmeet,

WASHSTATEC004225
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 681 of 752

 

Thank you,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

SBU - DELIBERATIVE PROCESS

WASHSTATEC004226
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 682 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/22/2019 12:31:13 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Peckham, Yvonne M [PeckhamYM@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Watkins,Pamela K [WatkinsPK@state.gov]; Miller, Michael F [Millermf@state.gov]; Wrege,
Karen M [WregeKM @state.gov]; Foster, John A [FosterJA2 @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov];
Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: Final 1400-AE30 - Revised USML Categories |, II, Ill

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>

Sent: Tuesday, October 22, 2019 8:27 AM

To: Koelling, Richard W <KoellingRW@state.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>

Cc: Hart, Robert L <HartRL@state.gov>; Knawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Watkins, Pamela K <WatkinsPK@state.gov>; Miller, Michael F <Millermf@state.gov>; Wrege,
Karen M <WregeKM@state.gov>; Foster, John A <FosterJA2 @state.gov>; Kovar, Jeffrey D <KovarJD @state.gov>;
Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: Final 1400-AE30 - Revised USML Categories I, II, Ill

Thanks.

 

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Tuesday, October 22, 2019 8:08 AM
To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.ecp.gov>; Peckham, Yvonne M <PaeckhamyYM@state. gov>

 

 

Subject: RE: Final 1400-AE30 - Revised USML Categories I, II, III

Thanks.

Rick
Richard W. Koelling, Jr.

Deputy Director (Acting)
CHfice of Defense Trade Controls Policy

WASHSTATEC004227
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 683 of 752

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <lasrneet K. Seehra@omb.cop.gay>
Sent: Tuesday, October 22, 2019 8:05 AM

 

zciv>; Khawam, Joseph N <Khawarm.
<HeidemaSig state gay>; Watkins, Pamela K <WatkinsPK@ state zov>; Miller, Michael F <Milermf@state.covo>; Wrege,
Karen M <\regekM state. gov>; Foster, John A <FostenJA2 @state.aov>; Kovar, Jeffrey D <Kovar]D@state.gov>;

Minarich, Christine M <MinarichCM @ state goy>
Subject: RE: Final 1400-AE30 - Revised USML Categories I, Il, III

 

 

 

Thanks]

From: Koelling, Richard W <KoellingRW @state.eov>

Sent: Tuesday, October 22, 2019 7:56 AM

To: Peckham, Yvonne M <PeckharmiyM state goy>

Cc: Hart, Robert L <HartR L@state.gov>; Khawam, Joseph N <KhawamJN@istate.gav>; Heidema, Sarah J

 

 

<Jasmeet K. Seehra@iomb.eop.goy>; Miller, Michael F <Milermim@state sov>; Wrege, Karen M
<Wregeki @state gov>; Foster, John A<FosterJAs@state zov>; Kovar, Jeffrey D <KovarJD@state.gay>; Minarich,

 

 

 

Subject: RE: Final 1400-AE30 - Revised USML Categories I, II, III
Importance: High

Yvonne, fasrneet,

 

Best,
Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Koelling, Richard W
Sent: Friday, October 18, 2019 4:26 PM

Ce: Hart, Robert L <HartRiistate. gav>; Khawam, Joseph N <KhawamrJN@state gov>; Heidema, Sarah J

      

WASHSTATEC004228
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 684 of 752

<jasmeet K. Seehra@ormb.cop.gov>; Miller, Michael F <Milermi@ state. gov>
Subject: Final 1400-AE30 - Revised USML Categories |, Il, Ill

 

Yvonne, Par, Jasmeet,

   

Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Koelling, Richard W

Sent: Friday, October 18, 2019 3:44 PM

To: Peckham, Yvonne M <Peckham¥M @state.gov>

Ce: Hart, Robert L <Harthi gistate.zov>; Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J

<jasmieet K. Seehra@omb cop goy>
Subject: RE: Final 1400-AE30

 

Jasrrieet,

 

Best, Rick

Richard W. Koelling, Jr.

Deputy Director {Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Peckham, Yvonne M <PeckhamyM @state.goy>
Sent: Friday, October 18, 2019 3:37 PM
To: Koelling, Richard W <KoellingRW estate. gav>

 

   

<HeklemaS H@ state. goy>; Watkins, Pamela K <\WatkinsPK@state.gov>; Peckham, Yvonne M <PeckhamYM Gistate. gave;
‘Seehra, Jasmeet K. EOP/OMB' <Jasrneet K. Seehram@oarmb con. cov>
Subject: RE: Final 1400-AE30

 

WASHSTATEC004229
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 685 of 752

Hi Rick,

 

iam signing off for the weekend.

Have a safe weekend,
Yvonne

Yvonne Peckham

Office of Directives Management
&/GIS/DIR

515 22™ Street, N.W.

SA-2, Suite 5100

Washington, DC 20037
202-261-8500; ext 4-8500

UNCLASSIFIED
From: Koelling, Richard W <KoellingRW @state.eov>
Sent: Friday, October 18, 2019 1:04 PM
To: Peckham, Yvonne M <PeckhamyM@istate.zov>; Watkins, Pamela K <WatkinsPR@ state. cov>
Cc: Hart, Robert L <HartR L@state.gov>; Khawam, Joseph N <KhawamJN@istate.gav>; Heidema, Sarah J

 

 

Subject: RE: Final 1400-AE30

Yvonne, Pam,

As a courtesy heads-up, this morning | spoke with Commerce. They are finalizing their discussions with DOJ on their rule
and plan to send their copy to OMB this afternoon. As they get closer to where we can guarantee there will be no
reciprocal changes to our rule, | will forward our existing draft to you for transmission to OME. | expect this to occur
closer to COB.

Kind regards,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

UNCLASSIFIED

 

Sent: Thursday, October 17, 2019 1:25 PM
To: Koelling, Richard W <KoellingRW @state.zoy>

 

Subject: Final 1400-AE30

WASHSTATEC004230
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 686 of 752

Hi Rick,

i will let you know as soon as | receive her response.

Thank you,
Yvonne

Yvonne Peckham

Management Analyst

Office of Directives Management
WLS, Department of State

NST, Sulte 6519

e20i © Street NW

Washington, BC

(202) 485-2160 or X52160

UNCLASSIFIED

WASHSTATEC004231
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 687 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/22/2019 1:23:18 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Attachments: COMPARE CATS I-lll FOR OMB.docx

Joseph N. Khawam
Attorney-Adviser

U.S. Department of State

Office of the Legal Adviser (L/PM)
2201 C Street NW, Suite 6420
Washington, DC 20520

Office: (202) 647-8546

Opennet: KhawamJN@state.gov

SBU - DELIBERATIVE PROCESS

    

WASHSTATEC004232
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 688 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/22/2019 1:29:55 PM

To: Kottmyer, Alice M [KottmyerAM@state.gov]

Subject: FW: Final 1400-AE30 - Revised USML Categories f, Il, III

Attachments: COMPARE CATS I-lll FOR OMB.docx

Importance: High

   
  

Hi Alice: Just a heads up that attached is the updated draft rule for Categories |-lll that DDTC has submitted to

 
 

he attached document is a recline of the version we submitted to
OMB earlier this year and the edits made since that time. If you have any questions, please let me know. The draft rule
is now going through OMB review, which OIRA estimates will require about 1 week.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

UNCLASSIFIED
From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Tuesday, October 22, 2019 7:56 AM
To: Peckham, Yvonne M <PeckhamYM @state.gov>
Ce: Hart, Robert L <HartRL@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Watkins, Pamela K <WatkinsPK@state.gov>; 'Seehra, Jasmeet K. EOP/OMB'
<Jasmeet_K. Seehra@omb.eop.gov>; Miller, Michael F <Millermf@state.gov>; Wrege, Karen M
<WregeKM @state.gov>; Foster, John A <FosterJA2 @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Minarich,
Christine M <MinarichCM@state.gov>
Subject: RE: Final 1400-AE30 - Revised USML Categories I, II, Il
importance: High

Yvonne, Jasmmeet,

 

Best,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

WASHSTATEC004233
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 689 of 752

UNCLASSIFIED

From: Koelling, Richard W
Sent: Friday, October 18, 2019 4:26 PM

 
 

BOYD) * Khawam, Joseph N <KhawamJN@state.eov>; Heidema, Sarah J
ctieiderasi@state.zov>; Watkin Pamela K <WatkinsPK@ state. zov>; 'Seehra, Jasmeet K. EOP/OMB'

  

Subject: Final 1400-AE30 - Revised USML Categories |, Il, Ill

 

Yvonne, Pam, Jasmeet,

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Koelling, Richard W

Sent: Friday, October 18, 2019 3:44 PM

Ce: Hart, Robert L Hart @ state gous: hawam, Joseph N <KhawamJdN@state sov>; Heidema, Sarah J
<HeidernaS! @state.gov>; Watkins, Pamela K <WatkinsPK aistate.gov>; 'Seehra, Jasmeet K. EOP/OMB'
<Jasmect K. Seehra@omb.can gov>

Subject: RE: Final 1400-AE30

 

    

Jasmeet,

Best, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Peckham, Yvonne M <PeckhamyYM @state.gov>
Sent: Friday, October 18, 2019 3:37 PM

WASHSTATEC004234
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 690 of 752

Ce: Hart, Robert L <HartRlL@ state gov>; Khawam, Joseph N <KhawarrJN@istate gov>; Heidema, Sarah J

<HeidemaSig state goy>; Watkins, Pamela K <\WatkinsPK@ state gov>; Peckham, Yvonne M <PeckhamYM @ state. gove;
‘Seehra, Jasmeet K. EOP/OMB' <Jasmeet Kk Seehra@oamb ean go>

Subject: RE: Final 1400-AE30

 

 

 

Hi Rick,

iam signing off for the weekend.

Have a safe weekend,
Yvonne

Yvonne Peckham

Office of Directives Management
A/GIS/DIR

515 22° Street, NW.

SA-2, Suite 5100

Washington, DC 20037
202-261-8500; ext 4-8500

UNCLASSIFIED
From: Koelling, Richard W <KoellingRW @state.eov>
Sent: Friday, October 18, 2019 1:04 PM
To: Peckham, Yvonne M <PeckhamyM @state.gov>; Watkins, Pamela K <WatkinsPK@ state. gov>
Cc: Hart, Robert L <HartR L@state.gov>; Khawam, Joseph N <KhawamJN@istate.gav>; Heidema, Sarah J

 

 

Subject: RE: Final 1400-AE30

Yvonne, Pam,

As a courtesy heads-up, this morning | spoke with Commerce. They are finalizing their discussions with DOJ on their rule
and plan to send their copy to OMB this afternoon. As they get closer to where we can guarantee there will be no
reciprocal changes to our rule, | will forward our existing draft to you for transmission to OME. | expect this to occur
closer to COB.

Kind regards,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy

Department of State
202-663-2828

UNCLASSIFIED

WASHSTATEC004235
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 691 of 752

From: Peckham, Yvonne M <PeckhamyM @istate,
Sent: Thursday, October 17, 2019 1:25 PM

REE >

   

Cc: Peckham, Yvonne M <PeckharmyM state. soy>
Subject: Final 1400-AE30

 

Hi Rick,

i will let you know as soon as | receive her response.

Thank you,
Yvonne

Yvonne Peckham

Management Analyst

Office of Directives Management
U.S, Department of State

HST, Sulte 6519

e201 C Street NW

Washington, DC

(202) 485-2160 or X52160

UNCLASSIFIED

WASHSTATEC004236
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 692 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/22/2019 1:31:14 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Peckham, Yvonne M [PeckhamYM@state.gov]
ce: Khawam, Joseph N [KhawamJN @state.gov]

Subject: RE: Line-by-line comparison and summary of changes

Attachments: Revised USML Categories I, fl, and III Full Text - Compare.docx

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Tuesday, October 22, 2019 8:42 AM

To: Koelling, Richard W <KoellingRW@state.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>
Cc: Khawam, Joseph N <KhawamJN@state.gov>

Subject: RE: Line-by-line comparison and summary of changes

 

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Tuesday, October 22, 2019 8:31 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seshra@omb.eop.goy>; Peckham, Yvonne M <PeckhamYM@state.gov>
Cc: Khawam, Joseph N <KhawamJN G@state goy>

Subject: RE: Line-by-line comparison and summary of changes

 

 

Jasmeet,

 

WASHSTATEC004237
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 693 of 752

", Rick

 

Richard W. Koelling, Jr

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W
Sent: Monday, October 21, 2019 3:50 PM

 

Cc: Khawam, Joseph N <KhawamJN state zov>; Heiderna, Sarah] cHeidemaSi @state.gov>: Miller, Michael F
<Milermf@ state gov>; Wrege, Karen M < BSB OSES: BOM? Hart, Robert L. <H HarthL@ state. vee Foster, John A

 

Subject: FW: Line- “by. line comparison and summary y of changes

Jasmeet,
Thank you,
Rick

 

Richard W. Koelling, Jr

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

WASHSTATEC004238
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 694 of 752

202-063-2828

SENSITIVE BUT UNCLASSIFIED

SBU - DELIBERATIVE PROCESS

WASHSTATEC004239
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 695 of 752

 

Message

From: Carroll, Christienne [CarrollC@state.gov]

Sent: 10/22/2019 2:10:56 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

ce: Paul, Joshua M [PaulM @state.gov]; McKeeby, David | [McKeebyDI@state.gov]; Wenderoth, Valerie A
{[WenderothVA@state.gov]

Subject: FW: CATS I-lff Roll Out Engagement

Attachments: Anti-lobbying guidelines.doc

Joe,

 

Best regards,

Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

SBU - DELIBERATIVE PROCESS

From: Carroll, Christienne

Sent: Tuesday, October 22, 2019 9:59 AM

To: Wenderoth, Valerie A <WenderothVA@state.gov>

Ce: Paul, Joshua M <PaulJM @state.gov>; McKeeby, David | <McKeebyDi@state.gov>
Subject: RE: CATS I-lll Roll Out Engagement

Best regards,

Christienne

SBU - DELIBERATIVE PROCESS

WASHSTATEC004240
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 696 of 752

From: Wenderoth, Valerie A <WenderothVA@state.gov>

Sent: Monday, October 21, 2019 8:47 PM

To: Carroll, Christienne <CarrollC@state.gov>

Cc: Paul, Joshua M <PauliM@state.gov>; McKeeby, David | <McKeebyDI @state.gov>
Subject: RE: CATS I-lll Roll Out Engagement

Thanks, christen c,

 

From: Carroll, Christienne <CarroliC@state.gov>

Sent: Monday, October 21, 2019 10:10 AM

To: Wenderoth, Valerie A <WenderothVA@state.gov>

Cc: Paul, Joshua M <PaulM@state.gov>; McKeeby, David | <McKeebyDI @state.gov>
Subject: RE: CATS I-lll Roll Out Engagement

Valerie,

 

-Christlenne

From: Wenderoth, Valerie A <WenderothVA@state.gov>

Sent: Saturday, October 19, 2019 10:53 PM

To: Carroll, Christienne <CarrollC @state.gov>

Ce: Paul, Joshua M <PaulM@state.gov>; McKeeby, David | <McKeebyDI @state.gov>
Subject: Re: CATS I-lll Roll Out Engagement

Sent from Workspace ONE Boxer
On October 19, 2019 at 2:48:23 AM GMT+8, Carroll, Christienne <CarrollC @state.gov> wrote:

Valerie,

 

Thanks,

 

WASHSTATEC004241
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 697 of 752
Christienne
Christienne Carroll
Office of Congressional & Public Affairs

Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

SBU - DELIBERATIVE PROCESS

SBU - DELIBERATIVE PROCESS

 

WASHSTATEC004242
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 698 of 752

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 10/22/2019 7:49:37 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Hart, Robert L
[HartRL@state.gov]; Cook, Daniel L [CookDL@state.gov]; Shin, Jae E [ShinJE@state.gov]; Hamilton, Catherine E
[HamiltonCE @state.gov]; Davis, Terry L [DavisTL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]; Khawam,
Joseph N [KhawamJN @state.gov]; Krueger, Thomas G [Krueger?G@state.gov]; Miller, Michael F
[Millermf@state.gov]

ce: Paul, Joshua M [PaulJM@state.gov]

Subject: For Review: COB Wednesday: Roll-Out Plan: Cats I-III Final Rules Publication

Attachments: 1015 Roll-Out Plan and TPs--CATS I-Ill.docx

Colleagues:

Recirculating the latest Cats I-III Roll-Out Plan, interagency talking points, and updated myths and facts
release. Cosmetic changes to version reviewed previously.

Would appreciate your (ok) by COB TOMORROW (Wednesday) before circulating to interagency POCs.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry

e-mail: pickeehudivstate. cay | Web: PA Hom

       

Stay connected with Srate. gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004243
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 699 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/23/2019 1:11:59 AM

To: Koelling, Richard W [KoellingRW@state.gov]; McKeeby, David | [McKeebyDI@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Hart,Robert L [HartRL@state.gov]; Cook, Daniel L [CookDL@state.gov]; Shin, JaeE
[ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE @state.gov]; Davis, Terry L [DavisTL@state.gov]; Krueger,
Thomas G [Krueger?G@state.gov]; Miller, Michael F [Millermf@state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: For Review: COB Wednesday: Roll-Out Plan: Cats [-lll Final Rules Publication

Attachments: 1010 RO+TT--CATS [-ill.docx

Thanks, Dave. Jeffand | shared some edits and comments last week that didn’t make their way into the document you
circulated. Please find those edits attached,

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Tuesday, October 22, 2019 3:53 PM

To: McKeeby, David | <McKeebyDI@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>; Cook, Daniel L <CookDL@state.gov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E
<HamiltonCE@state.gov>; Davis, Terry L <DavisTL@state.gov>; Legal-PM-DL <Legal-PM-DL@state.gov>; Knhawam,
Joseph N <KhawamJN@state.gov>; Krueger, Thomas G <KruegerTG@state.gov>; Miller, Michael F <Millermf@state.gov>
Ce: Paul, Joshua M <PaulJM @state.gov>

Subject: RE: For Review: COB Wednesday: Roll-Out Plan: Cats I-III Final Rules Publication

Dave,
For the purposes of your timeline, OMB began processing both rules just this morning. We should use today’s date as
the beginning of their review.

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS
From: McKeeby, David | <MckeebyDigistate.gov>
Sent: Tuesday, October 22, 2019 3:50 PM
To: Heidema, Sarah J <HeidemaS! @state gov>; Koelling, Richard W <KoellingRW@state. gov>; Hart, Robert L
<HartRl@state.gov>; Cook, Daniel L <CookDli@state.gav>; Shin, Jae E <ShinJE@state gov>; Hamilton, Catherine E

 

Joseph N <KhawamJN@state.gov>; Krueger, Thomas G <KruegerTG@istate.gov>; Miller, Michael F <Millermf@state.gov>
Cc: Paul, Joshua M <PaulM@state eoy>
Subject: For Review: COB Wednesday: Roll-Out Plan: Cats I-III Final Rules Publication

 

Colleagues:

Recirculating the latest Cats I-III Roll-Out Plan, interagency talking points, and updated myths and facts
release. Cosmetic changes to version reviewed previously.

WASHSTATEC004244
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 700 of 752

Would appreciate your (ok) by COB TOMORROW (Wednesday) before circulating to interagency POCs.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry

e-mail: mckecbudiawtite pov | Web: PAL Homenove |Twitter: goSiete fem PAM

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004245
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 701 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/23/2019 1:16:03 PM

To: Wenderoth, Valerie A [WenderothVA@state.gov]
ce: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: CATS I-Ilf Roll Out Engagement

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM}

SBU - DELIBERATIVE PROCESS

From: Wenderoth, Valerie A <WenderothVA@state.gov>
Sent: Tuesday, October 22, 2019 10:40 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: CATS I-lll Roll Out Engagement

Hi ine,

 

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Tuesday, October 22, 2019 11:02 AM

To: Wenderoth, Valerie A <WenderothVA@state.gov>
Ce: Kovar, Jeffrey D <KovarJD @state.gov>

Subject: RE: CATS I-lll Roll Out Engagement

Dropping clients and adding Jeff.

Valerie

 

WASHSTATEC004246
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 702 of 752

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Paul, Joshua M <PauUM@state.gov>

Sent: Tuesday, October 22, 2019 10:12 AM

To: Carroll, Christienne <CarrollC @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Ce: McKeeby, David | <McKeebyDI@state.gov>; Wenderoth, Valerie A <WenderothVA@state.gov>
Subject: RE: CATS I-lll Roll Out Engagement

SBU - DELIBERATIVE PROCESS

From: Carroll, Christienne <CarroliC @state.gov>

Sent: Tuesday, October 22, 2019 10:11 AM

To: Khawam, Joseph N <KhawamJN @state.gov>

Ce: Paul, Joshua M <PaulUM@state.gov>; McKeeby, David | <McKeebyDI @state.gov>; Wenderoth, Valerie A

<WenderothVA@state.gov>
Subject: FW: CATS |-lll Roll Out Engagement

Joe,

Best regards,

 

Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC004247
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 703 of 752

SBU - DELIBERATIVE PROCESS

From: Carroll, Christienne

Sent: Tuesday, October 22, 2019 9:59 AM

To: Wenderoth, Valerie A <WenderothVA@state.gov>

Cc: Paul, Joshua M <PaulM@state.gov>; McKeeby, David | <McKeebyDI @state.gov>
Subject: RE: CATS I-lll Roll Out Engagement

Best regards,

Christienne

SBU - DELIBERATIVE PROCESS

From: Wenderoth, Valerie A <WenderothVA@state.gov>

Sent: Monday, October 21, 2019 8:47 PM

To: Carroll, Christienne <CarrollC @state.gov>

Ce: Paul, Joshua M <PaulM@state.gov>; McKeeby, David | <McKeebyDI @state.gov>
Subject: RE: CATS I-lll Roll Out Engagement

 

From: Carroll, Christienne <CarrollC@state.gov>

Sent: Monday, October 21, 2019 10:10 AM

To: Wenderoth, Valerie A <WenderothVA@state.gov>

Ce: Paul, Joshua M <PauliM@state.gov>; McKeeby, David | <McKeebyDi @state.gov>
Subject: RE: CATS I-lll Roll Out Engagement

Valeria,

 

-Christienne

From: Wenderoth, Valerie A <WenderothVA@state.gov>

Sent: Saturday, October 19, 2019 10:53 PM

To: Carroll, Christienne <CarroliC@state.gov>

Ce: Paul, Joshua M <PaulJM@state.gov>; McKeeby, David | <McKeebyDI @state.gov>
Subject: Re: CATS I-lll Roll Out Engagement

WASHSTATEC004248
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 704 of 752

Sent from Workspace ONE Boxer

On October 19, 2019 at 2:48:23 AM GMT+8, Carroll, Christienne <CarrollC@state.gov> wrote:

Valerie,

 

 

Thanks,

Christienne

Christienne Carroll

Office of Congressional & Public Affairs

Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

SBU - DELIBERATIVE PROCESS

SBU - DELIBERATIVE PROCESS

 

WASHSTATEC004249
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 705 of 752

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 10/23/2019 1:27:00 PM

To: Hinchman, Robert (OLP) [Robert.Hinchman@usdoj.gov]; Gormsen, Eric T(OLP) [Eric.T.Gormsen@usdoj.gov]; Jones,

Kevin R (OLP) [Kevin.R. Jones@usdoj.gov]; DHSOGCRegulations [DHSOGCRegulations@hq.dhs.gov];
Heidi.Cohen@treasury.gov; Laychak, Michael RSES DTSA EO (US) [michael.r.laychak.civ@mail.mil]; Daoussi, Susan G
CIVDTSA LD (USA) [susan.g.daoussi.civ@mail.mil]; Minnifield, Tracy J CIV DTSALD (US)
[tracy.j.minnifield.civ@mail.mil]; Mueller, Andrew J CIV DTSA LD(USA) [andrew.j.mueller2.civ@mail.mil]; Mathew,
Asha (Federal) famathew@doc.gov]; Robbins, Peter (Federal) [PRobbins@doc.gov]; Koelling,Richard W
[KoellingRW @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; Mathew, Asha (Federal) [amathew@doc.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Hunt, AlexT. EOP/OMB
{Alexander_T._Hunt@omb.eop.gov]; Mancini, Dominic J. EOP/OMB [Dominic_J.. Mancini@omb.eop.gov]; Gardiner,
Kyle S. EOP/OMB [Kyle.S.Gardiner@omb.eop.gov]; Joyce, Shannon M. EOP/OMB
[Shannon_M_Joyce@omb.eop.gov]; Theroux, Rich P. EOP/OMB [Richard_P._ Theroux@omb.eop.gov]; Turner, Austin
F. EOP/OMB [Austin_F_Turner@omb.eop.gov]

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Attachments: Revised USML Categories I, Il, and II Full Text - Compare.docx; UTab 2plus - Revised USML Categories |, Il, and fl Full
Text.docx; Compare version original and updated 10.18.2019.docx; 2019-10-18 4.41pm CLEAN Commerce Cat I-ill
firearms rule for sending to OMB once OPSP clears.docx

WASHSTATEC004250

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 706 of 752

   

WASHSTATEC004251
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 707 of 752

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 10/23/2019 1:34:27 PM

To: Shin, Jae E [ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE@state.gov]; Kringel, Neal F
[KringelNF @state.gov]; Wrege, Karen M [WregeKM @state.gov]

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

SEU — do not forward
FYSA ~ just a heads-up that this is moving out of OMB for interagency review: Policy has for action, of course.

VM

SENSITIVE BOT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Wednesday, October 23, 2019 9:27 AM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones,
Kevin R (OLP) <Kevin.R.Jones@usdoj.gov>; DHSOGCRegulations <DHSOGCRegulations@hq.dhs.gov>;

Heidi.Cohen @treasury.gov; Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mail.mil>; Daoussi, Susan G
CIV DTSA LD (USA) <susan.g.daoussi.civ@mail.mil>; Minnifield, Tracy J CIV DTSA LD (US)

<tracy.j.minnifield.civ@ mail.mil>; Mueller, Andrew J CIV DTSA LD (USA) <andrew.j.mueller2.civ@mail.mil>; Asha,
Mathew <amathew@doc.gov>; Robbins, Peter (Federal) <PRobbins@ doc.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; Asha, Mathew <amathew@doc.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Hunt, Alex T. EOP/OMB
<Alexander_T._Hunt@omb.eop.gov>; Mancini, Dominic J. EOP/OMB <Dominic_J.. Mancini@omb.eop.gov>; Gardiner,
Kyle S. EOP/OMB <Kyle.S.Gardiner@omb.eop.gov>; Joyce, Shannon M. EOP/OMB <Shannon_M_Joyce@omb.eop.gov>;
Theroux, Rich P. EOP/OMB <Richard_P._ Theroux@omb.eop.gov>; Turner, Austin F. EOP/OMB
<Austin_F_Turner@omb.eop.gov>

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

WASHSTATEC004252
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 708 of 752

 

WASHSTATEC004253
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 709 of 752

 

Message

From: Noonan, Michael J [NoonanMJ @state.gov]
Sent: 10/23/2019 3:16:08 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: in/Out

Attachments: USML Cat I-Ill 38(f) - AM to T Tab 3 (Line-in Line-out Comparison).docx

Michael Noonan

 

Department of State

Directorate of Defense Trade Controls (PM/DDTC/DTCC}
Compliance Analyst (CNB Contractor}

(202) 632-2788

UNCLASSIFIED

WASHSTATEC004254
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 710 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/23/2019 3:17:39 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: Re: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and

Ammunition

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Wednesday, October 23, 2019 10:45:01 AM

To: Paul, Joshua M <PaulJM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>

Cc: Knawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F
<Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

 

Mike, Sarah, thoughts?

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulM@state.gov>

Sent: Wednesday, October 23, 2019 10:37 AM

To: Koelling, Richard W <KoellingRW @state.gov>; McKeeby, David | <McKeebyDI@state.gov>

Cc: Khawam, Joseph N <KhawamJN@state.gov>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Thanks. A reminder that with the House out of session the week of the 4", it is unlikely we will be notifying before the
path

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoelingRW Gistate.gov>

Sent: Wednesday, October 23, 2019 10:00 AM
To: McKeeby, David | <Mckeebyhi@state cove; Paul, Joshua M <PauliMm@ state, gav>

 

 

WASHSTATEC004255
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 711 of 752

rentaestenenenteneentenescstenereeSifineroenterntenerccerRbectnenes

Subject: FW: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Gents

 

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <lasmeet K. Seehra@oamb.con.gov>

Sent: Wednesday, October 23, 2019 9:27 AM

To: Hinchman, Robert (OLP) <Robert. Hinchman @usdej.gov>; Gormsen, Eric T (OLP) <Eric.? .Gormsen@usdal.gov>; Jones,
Kevin R (OLP) <Kevin.A Jones @usdol.gov>; DHSOGCRegulations <DHSOGCResulations@ha.dhs. gov>;

Hele Cohen @treasury.gov; Laychak, Michael R SES DTSA EO (US) <michael.y laychak.civ@mallmil>; Daoussi, Susan G
CIV DTSA LD (USA) <susan.g.daoussi.civ@mailmil>; Minnifield, Tracy J CIV DTSA LD (US)

<tracy juninnifield chi@mallmil>; Mueller, Andrew J CIV DTSA LD (USA) <andrew.j. mueller? .civ@imail.mil>; Asha,
Mathew <amathew@coc.gov>; Robbins, Peter (Federal) <PRobbins@cdoc.gov>; Koelling, Richard W

 

 

   

 

 

 

 

<HeldemaSi@istate gov>; Miller, Michael F <Millermf@state.gov>; Asha, Mathew <amathew@doc.gov>

Ce: Seehra, Jasmeet K. EOP/OMB <lasmeet K. Seehra@omb.eop.gov>; Hunt, Alex T. EOP/OMB

<Alexander T. Hunt@orb.con.gov>; Mancini, Dominic J. EOP/OMB <Geminic J. Mancini@ormb.cop.gay>; Gardiner,
Kyle S. EOP/OMB <Kyle.5.Gardiner@amb.eap.gov>; Joyce, Shannon M. EOP/OMB <Shannon M Joyce@omb.eop.gov>;
Theroux, Rich P. EOP/OMB <Richard P. Theroux@emb.eop.gov>; Turner, Austin F. EOP/OMB

<Austin F Turner @omb.eop goy>

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

 

 

 

 

 

 

WASHSTATEC004256
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 712 of 752

 

WASHSTATEC004257
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 713 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/23/2019 3:20:13 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, October 23, 2019 11:18 AM

To: Koelling, Richard W <KoellingRW @state.gov>

Subject: Re: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and

Ammunition

 

Sent: Wednesday, October 23, 2019 10:45:01 AM

To: Paul, Joshua M <PaulM@state.sov>; McKeeby, David | <Mickeeby Di @state. zov>

 

certestenenenteneventenescstenerceSWinercentncnterenceceRetecenenc Bon 1 ME MAE UGA p Mat Rah A GAN Bagh ON U pneebuanntonencerereatrceetoccnestWesecrurceveerentvensbeberceense

>; Kovar, Jeffrey D <Kovar/D@state cov>
Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

     

 

Mike, Sarah, thoughts?

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

WASHSTATEC004258
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 714 of 752

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaullM@ state. gov>

Sent: Wednesday, October 23, 2019 10:37 AM

To: Koelling, Richard W <KoellingRW@state.cav>; McKeeby, David | <A
Cc: Khawam, Joseph N <KhawarJdn @state goy>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

ckeebyDitstate eay>

   

Thanks. A reminder that with the House out of session the week of the 4", it is unlikely we will be notifying before the
12",

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @istate coyv>
Sent: Wednesday, October 23, 2019 10:00 AM

 

Cc: Khawam, Joseph N <khawamsN @state.gov>
Subject: FW: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Gents,

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.con.gay>

Sent: Wednesday, October 23, 2019 9:27 AM

To: Hinchman, Robert (OLP) <Robert. Hinchmangusdo}). sav>; Gormsen, Eric T (OLP) <Eric.? .Gormsen@usdai.gov>; Jones,
Kevin R (OLP) <Kevin.R. Jones @usdal.gov>; DHSOGCRegulations <DHS0GCRegulations @ha .dhs.gov>;

Held) Cohan @treasury.eoyv; Laychak, Michael R SES DTSA EO (US) <michael.y jaychak.civ@mailmil>; Daoussi, Susan G
CIV DTSA LD (USA) <susan.s.daoussi.clv@mailmil>; Minnifield, Tracy J CIV DTSA LD (US)

<tracy.Lrnnifield civiirmallmil>; Mueller, Andrew J CIV DTSA LD (USA) <andrew.j mueller? .cly@mail.mil>; Asha,

 

 

 

 

 

 

 

 

Ce: Seehra, Jasmeet K. EOP/OMB <Jasrmect K. Seehra@iomb.cap.gov>; Hunt, Alex T. EOP/OMB

<Alexander T. Hunt@emb.eon.gev>; Mancini, Dominic J. EOP/OMB <Geminic J. Mancini@omb.eor.gov>; Gardiner,
Kyle S. EOP/OMB <Kyle.$.3erdiner @ormb.cap.gov>; Joyce, Shannon M. EOP/OMB <Shannon M Jovce@omb.eop.gov>;
Theroux, Rich P. EOP/OMB <Richard P. Theroux@ormb.can.gov>; Turner, Austin F. EOP/OMB

<Austin § Turner@iomb eon. gov>

 

 

 

 

 

WASHSTATEC004259
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 715 of 752

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

WASHSTATEC004260
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 716 of 752

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 10/23/2019 3:24:09 PM

To: Koelling, Richard W [KoellingRW @state.gov]; Paul, Joshua M [PauJM@state.gov]; McKeeby, David |
[McKeebyDI@state.gov]

cc: Khawam, Joseph N [KhawamJN@state.gov]; Miller, Michael F [Millermf@state.gov]; Kovar, Jeffrey D
[KovarJD @state.gov]

Subject: Re: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Has the line accepted the IM? Did it go to 8? |

 

 

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Wednesday, October 23, 2019 10:45:01 AM

To: Paul, Joshua M <PaulJM@state.gov>; McKeeby, David | <McKeebyDI@state.gov>

Cc: Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Miller, Michael F
<Millermf@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

Mike, Sarah, thoughts?

vfr, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED
From: Paul, Joshua M <PauuM@state.gov>
Sent: Wednesday, October 23, 2019 10:37 AM
To: Koelling, Richard W <KoellingRW@state.gov>; McKeeby, David | <McKeebyDI@state.gov>
Cc: Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Thanks. A reminder that with the House out of session the week of the 4", itis unlikely we will be notifying before the

13

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004261
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 717 of 752

From: Koelling, Richard W <KoellingRW @state.gov>

 

Sent: Wednesday, October 23, 2019 10:00 AM

 

Cc: Khawam, Joseph N <Kkhawardh@ state gov>
Subject: FW: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and

Ammunition

Gents,

 

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmneet K. Seehra@omb.con goy>

Sent: Wednesday, October 23, 2019 9:27 AM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdol. eov>; Gormsen, Eric T (OLP) <Eric.? Gormsen@uscdal gov>; Jones,
Kevin R (OLP) <Kevin.B Jones @iusco| gav>; DHSOGCRegulations <DHiSOGCResulstions@ha.dhs.gove;

Heidi Cohen @treasury.zov; Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.clv@mallmii>; Daoussi, Susan G
CIV DTSA LD (USA) <susan.z.dacussi.chv@mailrmnil>; Minnifield, Tracy J CIV DTSA LD (US)

<tracy.lminnifield clv@malimil>; Mueller, Andrew J CIV DTSA LD (USA) <andrew.j mueller? clv@mailmil>; Asha,

 

 

 

 

 

 

<KoelingR VW @ state. sov>; Kovar, Jeffrey D <Kevarii@state.gov>; Hart, Robert L<HarthL@state.gov>; Heidema, Sarah J
<HeidermaSig state goy>; Miller, Michael F <Millermf@state.gov>; Asha, Mathew <amathew@cdoc.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet &. Seehra@omb.con.cov>; Hunt, Alex T. EOP/OMB

<Alexander T. Hunt@omb.cop.gov>; Mancini, Dominic J. EOP/OMB <Deminic |. Mancini@omb.eop.goy>; Gardiner,
Kyle S. EOP/OMB <Kyle.5.Gardiner@omb.eop.gov>; Joyce, Shannon M. EOP/OMB <Shannon M Joyce@iomb.cap.gov>;
Theroux, Rich P. EOP/OMB <Richard P. Therouxfomb.cop.gnv>; Turner, Austin F. EOP/OMB

<Austin F Turner@omb.coo.gav>

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and

Ammunition

WASHSTATEC004262

 

 

 

 
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 718 of 752

 

WASHSTATEC004263
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 719 of 752

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 10/23/2019 5:52:03 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Hart,Robert L [HartRL@state.gov]; Cook, Daniel L [CookDL@state.gov]; Shin, JaeE
[ShinJE@state.gov]; Hamilton, Catherine E [HamiltonCE @state.gov]; Davis, Terry L [DavisTL@state.gov]; Krueger,
Thomas G [Krueger?G@state.gov]; Miller, Michael F [Millermf@state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]

Subject: REMINDER: For Review: COB Today: Roll-Out Plan: Cats I-l[I Final Rules Publication

Attachments: 1015 Roll-Out Plan and TPs--CATS I-IIl. docx

Colleagues:

Friendly reminder that we’re seeking your comments/clearance on the attached roll-out plan and releases by
COB TODAY.

Unless we hear otherwise, we will assume your previous clearance still stands and move to get this out to
interagency tomorrow.

@L Colleagues: Incorporated your additional edits in this version.

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mokechydiasiate sov| Web: Fis Homepage (Twitter: @iktateDeotPaAr

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, October 22, 2019 9:12 PM

To: Koelling, Richard W <KoellingRW@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>; Cook, Daniel L <CookDL@state.gov>; Shin, Jae E
<ShinJE@state.gov>; Hamilton, Catherine E <HamiltonCE @state.gov>; Davis, Terry L <DavisTL@state.gov>; Krueger,
Thomas G <Krueger?G@state.gov>; Miller, Michael F <Millermf@state.gov>

Ce: Paul, Joshua M <PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: For Review: COB Wednesday: Roll-Out Plan: Cats I-lll Final Rules Publication

Thanks, Dave. Jeff and | shared some edits and comments last week that didn’t make their way into the document you
circulated. Please find those edits attached,

WASHSTATEC004264
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 720 of 752

SBU - DELIBERATIVE PROCESS

  

ov>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E
<HamiltonCE @ state.gov>; Davis, Terry L <DavisTL @state.gov>; Legal-PM-DL <Legal-PM-DL@ state gov>; Khawam,

  

 

Ce: Paul, Joshua M <PaulM@state gov>
Subject: RE: For Review: COB Wednesday: Roll-Out Plan: Cats I-ill Final Rules Publication

Dave,
ror the purposes of your timeline, OMB began processing both rules just this morning. We should use today’s date as
the beginning of their review.

Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS
From: McKeeby, David | <MckKeebyD i @ state. gov>

 

Sent: Tuesday, October 22, 2019 3:50 PM
To: Heidema, Sarah J <HeidermaSi @state.eov>; Koelling, Richard W <KoellingRW@ state. gov>; Hart, Robert L

 

 

Joseph N <KhawarJdN @state.sov>; Krueger, Thomas G <krueser?G @state.gov>; Miller, Michael F <Milerm!@ state. gov>

 

Subject: For Review: COB Wednesday: Roll-Out Plan: Cats I-III Final Rules Publication
Colleagues:

Recirculating the latest Cats I-III Roll-Out Plan, interagency talking points, and updated myths and facts
release. Cosmetic changes to version reviewed previously.

Would appreciate your (ok) by COB TOMORROW (Wednesday) before circulating to interagency POCs.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: nickeebydiasiate eov | Web: FAs Homepage (Twitter: @itaiePeot PAT

Pry

   

WASHSTATEC004265
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 721 of 752

Stay connected with Srate.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004266
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 722 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/23/2019 6:03:35 PM

To: McKeeby, David | [McKeebyDI@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Hart, RobertL [HartRL@state.gov]; Cook, Daniel L [CookDL@state.gov]; Shin, Jae E
[ShinJE @state.gov]; Hamilton, Catherine E [HamiltonCE @state.gov]; Davis, Terry L [DavisTL@state.gov]; Krueger,
Thomas G [Krueger?G@state.gov]; Miller, Michael F [Millermf@state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: REMINDER: For Review: COB Today: Roll-Out Plan: Cats I-fff Final Rules Publication

Dave, concur with L/PM’s recommended changes. Clear otherwise.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: McKeeby, David | <McKeebyDI@state.gov>

Sent: Wednesday, October 23, 2019 1:52 PM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>; Cook, Daniel L <CookDL@state.gov>; Shin, Jae E
<ShinJE@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>; Davis, Terry L <DavisTL@state.gov>; Krueger,
Thomas G <Krueger?G@state.gov>; Miller, Michael F <Millermf@state.gov>

Cc: Paul, Joshua M <PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: REMINDER: For Review: COB Today: Roll-Out Plan: Cats I-Ill Final Rules Publication

Colleagues:

Friendly reminder that we’re seeking your comments/clearance on the attached roll-out plan and releases by
COB TODAY.

Unless we hear otherwise, we will assume your previous clearance still stands and move to get this out to
interagency tomorrow.

@L Colleagues: Incorporated your additional edits in this version.

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: wmchcebydiasiate sev

   

WASHSTATEC004267
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 723 of 752

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: Khawam, Joseph N <khawamJh@state.
Sent: Tuesday, October 22, 2019 9:12 PM

   

Gyo

<Heidema’! @state.gov>; Hart, Robert L <Harthl@state.gov>; Cook, Daniel L <CookDLe@state.gov>; Shin, Jae E
<Shirde@ state, gov>; Hamilton, Catherine E <HarmiltenCE @istate.gov>; Davis, Terry L <DavisT @state gov>; Krueger,

 

Ce: Paul, Joshua M <PauliM@ state. sov>; Kovar, Jeffrey D <KovariD @state.gov>
Subject: RE: For Review: COB Wednesday: Roll-Out Plan: Cats I-ill Final Rules Publication

Thanks, Dave. Jeff and | shared some edits and comments last week that didn’t make their way into the document you
circulated. Please find those edits attached,

SBU - DELIBERATIVE PROCESS

From: Koelling, Richard W <KoellingRW Gistate gov>

 

Sent: Tuesday, October 22, 2019 3:53 PM
To: McKeeby, David | <MckeebyDi @state.cov>; Heidema, Sarah J <Heidemasi @state.gov>; Hart, Robert L

 

Joseph N <KhawarJdN @state.sov>; Krueger, Thomas G <krueger?G @state.gov>; Miller, Michael F <hMilerm!@ state. gov>

 

Subject: RE: For Review: COB Wednesday: Roll-Out Plan: Cats I-lll Final Rules Publication

Dave,
For the purposes of your timeline, OMB began processing both rules just this morning. We should use today’s date as
the beginning of their review.

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

SBU - DELIBERATIVE PROCESS

From: McKeeby, David | <McKeebyDl@state.gov>

Sent: Tuesday, October 22, 2019 3:50 PM

To: Heidema, Sarah J <HeidermaSi @state.cov>; Koelling, Richard W <KoellingRW@state.zov>; Hart, Robert L
<Harthil@state gov>; Cook, Daniel L <CookDl @state.gzoy>; Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E

 

 

WASHSTATEC004268
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 724 of 752

senerineenentceenerceneSiveentuencerenercecssdeckerseeras

Subject: For Review: COB Wednesday: Roll-Out Plan: Cats I-III Final Rules Publication
Colleagues:

Recirculating the latest Cats I-III Roll-Out Plan, interagency talking points, and updated myths and facts
release. Cosmetic changes to version reviewed previously.

Would appreciate your (ok) by COB TOMORROW (Wednesday) before circulating to interagency POCs.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: 202.550.3482

nickevhydi@ stale cov spage |Twitter: @diateDeptP At

      

e-mail:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004269
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 725 of 752

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]

Sent: 10/23/2019 6:16:41 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Thanks!

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Wednesday, October 23, 2019 11:49 AM

To: Nightingale, Robert L <NightingaleRL@state.gov>

Subject: FW: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

ry

SENSITIVE BUT UNCLASSIFIED

From: PM-Staffers Mailbox <P)h-StaffersMallbox® state .soy>

Sent: Wednesday, October 23, 2019 11:30 AM

To: Paul, Joshua M <PaulM@ state gov>; Heidema, Sarah J <HeidernaS @state.gov>; Koelling, Richard W
<KoelingRW@ state gov>; McKeeby, David | <McKeebyOi@ state. gav>

<KovariD@state sov>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

S has reviewed.

Ashley

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <Paul IM@ state. gov>

Sent: Wednesday, October 23, 2019 11:26 AM

To: Heidema, Sarah J <HeidernaSi @state.zav>; Koelling, Richard W <KosiingRWiG@state gov>; McKeeby, David |
<NMkeebyDiG@istate goy>

<KovarJD@state.cov>; PM-Staffers Mailbox <PM-StaffersMailbox@istate goy>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

   

 

 

it went inte Everest on Friday. Adding PM Staffers to check the latest status (1M to S on Cats 1-3}

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidemadi@istate goy>
Sent: Wednesday, October 23, 2019 11:24 AM
To: Koelling, Richard W <KeoellingRW @state.gov>; Paul, Joshua M <PauliM @state gov>; McKeeby, David |

WASHSTATEC004270
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 726 of 752

Ce: Khawam, Joseph N <KhawamJN@ state. cev>; Miller, Michael F <Millermf@state.gov>; Kovar, Jeffrey D

<Kovar/D@ state gov>

Subject: Re: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

Has the line accepted the IM? Did it go to $7

 

 

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Wednesday, October 23, 2019 10:45:01 AM

 

Cc: Khawam, Joseph N <KhawarmJN @istate. zov>; Heidema, Sarah J <HeidemaSi @state.gov>; Miller, Michael F
<Millermfi@ state .sov>; Kovar, Jeffrey D <Kovar/Dt@state. sov>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

Mike, Sarah, thoughts?

vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

  

From: Paul, Joshua M <PauUM@state goy>
Sent: Wednesday, October 23, 2019 10:37 AM

Cc: Khawam, Joseph N <khawamsN @state.gov>
Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Thanks. A reminder that with the House out of session the week of the 4", itis unlikely we will be notifying before the

12"

SENSITIVE BUT UNCLASSIFIED

=
°
=
Q
z
@
@
ox
<
Oo
®
<.
a
A
S
3
x
%
.
a
Mey
&
8)
5%
ree
®
roe
a
BG
oO
a
a
“5
a
cS
oO
un
>
c
©
<=
A
a)
a
=
=
=
eS)
at
ee
a
oe
a
iby
ia]
cae
V

Ce: Khawam, Joseph N <KhawamJN@istate gov>

WASHSTATEC004271
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 727 of 752

Subject: FW: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Gents,
Keeping you In the loop for the purposes of your roll-out.

 

vfr, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <igsmeet K. Seehra@omb.cop.gov>

Sent: Wednesday, October 23, 2019 9:27 AM

To: Hinchman, Robert (OLP) <Bobert.Hinchman@iusdoj.eov>; Gormsen, Eric T (OLP) <Eric.? Gormsen@uscdal.gov>; Jones,
Kevin R (OLP) <Kevin.B Jones @iusco|. gav>; DHSOGCRegulations <DHSOGCResulstions@ha.dhs.gove;

Heidi Cohen @treasury.zev; Laychak, Michael R SES DTSA EO (US) <michael.rlaychak.clv@mallmil>; Daoussi, Susan G
CIV DTSA LD (USA) <susan.z.daoussi.chy@rmailrnii>:; Minnifield, Tracy J CIV DTSA LD (US)

<tracy.Jminnifield clv@malimil>; Mueller, Andrew J CIV DTSA LD (USA) <andrew.j] mueller? clv@mailmil>; Asha,
Mathew <amathew @doc.gov>; Robbins, Peter (Federal) <PRobbins@doc.gov>; Koelling, Richard W

<KoellingRW @ state .eov>; Kovar, Jeffrey D <Kovari@ state. gov>; Hart, Robert L <HarthL @state.gov>; Heidema, Sarah J

 

 

 

 

 

 

 

 

 

cearuevieneriecectscetenerencvntrerWWenereentacetecencccctedtecsnence BU NE BOA MERNGE BRAN BB ON A Oe pesenstntvnrnencenrucee®Waenceuevercentueccecdeaeceensny FOS NMR EGR BRM EGANSN Be OM ON Dod ncentnexcervacnreciuercened®Weneroretoentveehcbecvuents

Ce: Seehra, Jasmeet K. EOP/OMB <iasmeet K. Seehra@omb.cop.gov>; Hunt, Alex T. EOP/OMB

<Alexender T. Hunt@omb.coo.gov>; Mancini, Dominic J. EOP/OMB <Dorminic J. Mancini@iomb.cop.gov>; Gardiner,
Kyle S. EOP/OMB <Kyle.S.Gardiner @omb.ecp.gove; Joyce, Shannon M. EOP/OMB <Shannon M Joyce@iomb.ean gov>;
Theroux, Rich P. EOP/OMB <Kichard ©. Theroux@®eomb.cop.gov>; Turner, Austin F. EOP/OMB

<Austin F Turner@arnb.ecos gov>

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

 

 

 

 

 

 

 

WASHSTATEC004272
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 728 of 752

 

WASHSTATEC004273
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 729 of 752

 

Message

From: Aron, David H [AronDH @state.gov]

Sent: 10/23/2019 6:16:56 PM

To: PM-CPA [PM-CPA@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Hart, Robert L
{HartRL@state.gov]; Cook, Daniel L [CookDL@state.gov]; Shin, Jae E [ShinJE@state.gov]; Hamilton, Catherine E
[HamiltonCE @state.gov]; Davis, Terry L [DavisTL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]; Knawam,
Joseph N [KhawamJN @state.gov]; Krueger, Thomas G [KruegerTG@state.gov]; Miller, Michael F
[Millermf@state.gov]; ISN-SCO-DL [ISN-SPC-DL@state.gov]

Subject: RE: For Review: COB Wednesday: Roll-Out Plan: Cats I-lll Final Rules Publication

CATR clears

 

Sent: Tuesday, October 22, 2019 3:49 PM

To:

Cc: Paul, Joshua M

Subject: For Review: COB Wednesday: Roll-Out Plan: Cats I-III Final Rules Publication

Colleagues:

Recirculating the latest Cats I-III Roll-Out Plan, interagency talking points, and updated myths and facts
release. Cosmetic changes to version reviewed previously.

Would appreciate your (ok) by COB TOMORROW (Wednesday) before circulating to interagency POCs.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: meckecbydiasinte sov | Web: PAL Momenage |Twitter: @istate lent Pi

   

Stay connected with Srate.gov:

 

SBU - DELIBERATIVE PROCESS

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004274
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 730 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/24/2019 12:24:19 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Foster, John A [FosterJA2@state.gov]
ce: Hart, Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]
Subject: Cats I-fl Notification Package

Attachments: Tab 5 - Summary of Revisions to USML Categories |, ll, and lilv6.docx

Importance: High

Joe, John,
As we’re continuing to march toward clearing this notification package, I’m modifying the last remaining tabs. Tab 5,
which is the Summary of Changes to Categories I-Ill is one of two outstanding items on my checklist

 

ou two are the first to take a chop on this brief statement. Please forward to me your thoughts
soonest.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004275
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 731 of 752

 

Message

From: Foster, John A [FosterJA2 @state.gov]

Sent: 10/24/2019 1:39:44 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Koelling, Richard W [KoellingRW @state.gov]
cc: Hart, Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]
Subject: RE: Cats I-lll Notification Package

Attachments: Tab 5 - Summary of Revisions to USML Categories I ll and Illv6.docx

Rick et al.,
Hease see my suggested edits and comments in the attached.

Best,
John

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, October 24, 2019 9:27 AM

To: Koelling, Richard W <KoellingRW @state.gov>; Foster, John A <FosterJA2@state.gov>
Cc: Hart, Robert L <HartRL@state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Cats I-Ill Notification Package

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, October 24, 2019 8:24 AM

 

Ce: Hart, Robert L <HarthlL@state.gov>; Minarich, Christine M <MinarichCM @state.cov>
Subject: Cats I-lll Notification Package
importance: High

Joe, John,
As we’re continuing to march toward clearing this notification package, I’m modifying the last remaining tabs. Tab 5,
which is the Summary of Changes to Categories I-Ill is one of two outstanding items on my checklist.

You two are the first to take a chop on this brief statement. Please forward to me your thoughts

 

soonest.
Thanks,
Rick

Richard W. Koelling, Jr.

WASHSTATEC004276
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 732 of 752
Deputy Director (Acting)
Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004277
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 733 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 10/24/2019 2:17:33 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Cats I-lll Notification Package

Attachments: Tab 5 - Summary of Revisions to USML Categories I ll and Illv6.docx

Jeff- | thought this might be something you want to look at. This document is traditionally part of the congressional
notification package.

   

Please let me know if you have anything

further to add.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Thursday, October 24, 2019 9:40 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Ce: Hart, Robert L <HartRL@state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Cats I-Ill Notification Package

Rick et al.,
Hease see my suggested edits and comments in the attached.
Best,

John

SENSITIVE BUT UNCLASSIFIED

rertatscecearetenrnenteBenessenenrnet@Wcacceencrocersencecdeedercenene cenerle vnenentvarntneenenseteeSWGnecvuerecctntercetedkeveencet

Cc: Hart, Robert L <Harthi @state. goy>; Minarich, Christine M <MinarichUM @state go>
Subject: RE: Cats I-Ill Notification Package

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

    

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004278
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 734 of 752

From: Koelling, Richard W <KoellingRW @state.gov>

 

Sent: Thursday, October 24, 2019 8:24 AM

 
   

Ce: Hart, Robert L <Harth @state.goy>;
Subject: Cats I-lll Notification Package
importance: High

Joe, John,

As we’re continuing to march toward clearing this notification package, I’m modifying the last remaining tabs. Tab 5
which is the Summary of Changes to Categories I-Ill is one of two outstanding items on my checklist.

   

You two are the first to take a chop on this brief statement. Please forward to me your thoughts

soonest.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy

Department of State
202-863-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004279
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 735 of 752

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/24/2019 2:23:49 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Cats I-lll Notification Package

oe I 3.2 nothing to add. Thanks - Jef

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, October 24, 2019 10:18 AM

To: Kovar, Jeffrey D <KovarJD @state.gov>
Subject: RE: Cats I-Ill Notification Package

Jeff- | thought this might be something you want to lock at. This document is traditionally part of the congressional
notification package.

   

Please let me know if you have anything
further to add.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

Sent: Thursday, October 24, 2019 9:40 AM
To: Khawam, Joseph N <KhawamJN @istate.gov>; Koelling, Richard W <KoellingRW @state gov>

Subject: RE: Cats I-Ill Notification Package

Rick et al.,

Mease see my suggested edits and comments in the attached.
Best,

John

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN @state.gov>
Sent: Thursday, October 24, 2019 9:27 AM
To: Koelling, Richard W <KoellingR Wi@ state. sov>; Foster, John A <Foster{A? @state gov>

 

 

Subject: RE: Cats I-Ili Notification Package

WASHSTATEC004280
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 736 of 752

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

Cc: Hart, Robert L <HartRi @istate eav>; Minarich, Christine M <MinarichCh @istate goy>
Subject: Cats I-lll Notification Package
importance: High

   

 

Joe, John,
As we’re continuing to march toward clearing this notification package, I’m modifying the last remaining tabs. Tab 5,
which is the Summary of Changes to Categories I-IIl is one of two outstanding items on my checklist.

 

You two are the first to take a chop on this brief statement. Please forward to me your thoughts

soonest.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004281
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 737 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/24/2019 2:28:07 PM

To: Foster, John A [FosterJA2 @state.gov]; Koelling, Richard W [KoellingRW @state.gov]
ce: Hart, Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]
Subject: RE: Cats I-lll Notification Package

Attachments: Tab 5 - Summary of Revisions to USML Categories | II and Illv6.docx

Suggested edits from me and Jeff attached. Please let me know if you have any questions. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Thursday, October 24, 2019 9:40 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Ce: Hart, Robert L <HartRL@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Cats I-Ill Notification Package

Rick et al.,
Please see my suggested edits and comments in the attached.

Rest,
John

SENSITIVE BUT UNCLASSIFIED

Sent: Thursday, October 24, 2019 9:27 AM

To: Koelling, Richard W <KkoellingRW @state.zov>; Foster, John A <FosterJA?2 @state. gov>

 

Subject: RE: Cats I-Ill Notification Package

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

sencertnercerenenererttterencrsareneS@vtentvtarencnercessndcbercecras

Sent: Thursday, October 24, 2019 8:24 AM
To: Khawam, Joseph N <KkhawarmniN @state.gov>; Foster, John A <FosteriA2 @state.goy>

 

Subject: Cats I-Ill Notification Package
importance: High

Joe, John,

WASHSTATEC004282
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 738 of 752

AS\ we’re continuing to march toward clearing this notification package, rm modifying the last remaining tabs. Tab 5,

 

soonest.

Thanks,

Rick

Richard W. Koelling, Jr

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004283
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 739 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/24/2019 2:54:36 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Foster, John A [FosterJA2@state.gov]
cc: Hart, Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]
Subject: RE: Cats I-lll Notification Package

Joe, sorry. Was out at the Huddle. Yes.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, October 24, 2019 9:27 AM

To: Koelling, Richard W <KoellingRW @state.gov>; Foster, John A <FosterJA2@state.gov>
Ce: Hart, Robert L <HartRL@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Cats |-Ill Notification Package

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @istate coyv>

Sent: Thursday, October 24, 2019 8: 24 AM

    

 

Ce: Hart, Robert L Hatta Ostate gous p>: “Minarich, Christine M <Minari ichCM state. gy>
Subject: Cats I-lll Notification Package
Importance: High

Joe, John,
As \ we’re continuing to march toward clearing this notification package, I’m ‘modifying the last remaining tabs. Tab 5,

 

ou two are the first to take a chop on this brief statement. Please forward to me your thoughts

soonest.
Thanks,

Rick

WASHSTATEC004284
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 740 of 752

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trace Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004285
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 741 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/24/2019 3:13:23 PM

To: Foster, John A [FosterJA2 @state.gov]; Knawam, Joseph N [KnhawamJN @state.gov]
ce: Hart, Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]
Subject: RE: Cats I-lll Notification Package

Attachments: Tab 5 - Summary of Revisions to USML Categories | II and Illv6JF.docx

John, thanks. WIth corunernrts back.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Foster, John A <FosterJA2 @state.gov>

Sent: Thursday, October 24, 2019 9:40 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Cc: Hart, Robert L <HartRL@state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Cats I-Ill Notification Package

Rick et al.,
Please see my suggested edits and comments in the attached.
Rest,

John

SENSITIVE BUT UNCLASSIFIED

cneecientvesecotecerdichenetarnestes™WoreccueveveencercacsdeRececere, Fo1 AE NEE poME MAR RA BOM ON A Del retinezcereneseartoties Wieacvnertreceeceneccebedeecenene

Cc: Hart, Robert L <HartRi @istate gav>; Minarich, Christine M <MinarichCh @Gistate goy>
Subject: RE: Cats I-Ill Notification Package

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

   

 

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @istate gav>
Sent: Thursday, October 24, 2019 8:24 AM

 

WASHSTATEC004286
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 742 of 752

Subject: Cats I-Ill Notification Package
Importance: High

Joe, John,
As we’re continuing to march toward clearing this notification package, I’m modifying the last remaining tabs. Tab 5,
which is the Summary of Changes to Categories I-Ill is one of two outstanding items on my checklist.

 

You two are the first to take a chop on this brief statement. Please forward to me your thoughts

soonest.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004287
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 743 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/24/2019 3:36:20 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Foster, John A [FosterJA2@state.gov]
ce: Hart, Robert L [HartRL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]
Subject: RE: Cats I-lll Notification Package

Joe, great comments. Thank you. | will be farming these out to the others here shartly.

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Thursday, October 24, 2019 10:28 AM

To: Foster, John A <FosterJA2 @state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Ce: Hart, Robert L <HartRL@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Cats I-IIl Notification Package

Suggested edits from me and Jeff attached. Please let me know if you have any questions. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

 

narichCh @istate gay>

Ce: Hart, Robert L <HartRlL@ state gov>; Minarich, Christine M <Mi

 

Subject: RE: Cats I-Ill Notification Package

Rick et al.,

Hease see my suggested edits and comments in the attached.
Best,

John

SENSITIVE BUT UNCLASSIFIED

 

Subject: RE: Cats I-Ill Notification Package

WASHSTATEC004288
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 744 of 752

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoelingRW @state.gov>

Sent: Thursday, October 24, 2019 8:24 AM

To: Khawam, Joseph N <KhawamJN @state.sov>; Foster, John A <FosterJA2 @state gzoy>
Subject: Cats I-ill Notification Package

Importance: High

Joe, John,
As we’re continuing to march toward clearing this notification package, I’m modifying the last remaining tabs. Tab 5,
which is the Summary of Changes to Categories I-II| is one of two outstanding items on my checklist.

 

You two are the first to take a chop on this brief statement. Please forward to me your thoughts

soonest.

Thanks,

Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting}

Office of Defense Trade Contrals Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004289
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 745 of 752

 

Message

From: Miller, Michael F [Millermf@state.gov]
Sent: 10/24/2019 5:15:31 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: RE: Cats I-lll Notification Package

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, October 24, 2019 1:14 PM

To: Miller, Michael F <Millermf@state.gov>
Subject: RE: Cats I-Ill Notification Package

vfr, Rick

Richard W. Koelling, Jr.

Deputy CHrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SENSITIVE BOT UNCLASSIFIED

Sent: Thursday, October 24, 2019 1:13 PM
To: Koelling, Richard W <KoellingRW @state gov>
Subject: RE: Cats I-Ili Notification Package

Thanks Rick for this run-down.

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoelingRW @state.gov>
Sent: Thursday, October 24, 2019 1:09 PM
To: Heidema, Sarah J <HeidemaSi @state.cov>; Miller, Michael F <4)

<PaullM state soy>

erm f@state.cov>; Paul, Joshua M

   

 

Subject: FW: Cats I-III Notification Package

ALCON,
A few words here to bring you all up to speed on where we stand across the board with respect to Cats [Hk

WASHSTATEC004290
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 746 of 752

Yesterday, OMB sent out both rules for clearance.

 

As a note: we've already started to receive questions from industry
regarding this push for interagency review. The Response Team is aware that they could start getting a flurry of
questions anytime.

 

Wit our actions in-house, ve attached Tab 5 to this email, which is the last tab in the notification package for our
review. John and L/PM have already opined. Please see the attached for specifics. Also, arm presently working the
formatting changes for the actual AM. Once complete, | will send the entire package out to you all for final blessing.

Lastly, lam out next Thursday and Friday and will be departing early tomorrow (3 p.m.). However, | think the approach
described here will ensure that ff and when we need to move during those days, the work required an Rob’s part during

my absence will be severely minimized.
Please let me know if you have any questions.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BOT UNCLASSIFIED

cenertettnertecvarncnernescecieWMinerenevecatacsrtetsRctaceceres Fo SME EERE Ugsgp BNE MAE RGAE Mal MOM qesuevientvercecescerheRecarseruersestWesecturceveerentversbebervacene

Cc: Hart, Robert L <HartRi @istate eav>; Minarich, Christine M <MinarichCh @istate goy>
Subject: RE: Cats I-Ill Notification Package

   

 

Suggested edits from me and Jeff attached. Please let me know if you have any questions. Thanks.
Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004291
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 747 of 752

     

Ce: Hart, Robert L <HarthlL@state.gov>; Minarich, Christine M <MinarichCM @state.cov>

Subject: RE: Cats I-Ill Notification Package
Rick et al.,

Please see my suggested edits and comments in the attached.

Best,
John

SENSITIVE BOT UNCLASSIFIED

  

state, goy>; Minarich, Christine M <MinarichCM @istate goy>
Subject: RE: Cats I-Ill Notification Package

Thanks, Rick.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

 

SENSITIVE BOT UNCLASSIFIED

Cc: Hart, Robert L <HartRL@istate. gayv>; Minarich, Christine M <MinarichCM @istat
Subject: Cats I-lll Notification Package
Importance: High

     

 

Joe, John,

As we’re continuing to march toward clearing this notification package, I’m modifying the last remaining tabs. Tab 5,
which is the Summary of Changes to Categories I-III is one of two outstandin

    
 
   

You two are the first to take a chop on this brief statement. Please forward to me your thoughts
soonest.

Thanks,

Rick

Richard W. Koelling, Jr.
Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

WASHSTATEC004292
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 748 of 752

202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004293
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 749 of 752

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 10/24/2019 5:38:50 PM

To: Williams, Rebekah A. EOP/NSC [Rebekah.A.Williams@nsc.eop.gov]; Vicent,Grayson
[grayson.k.vincent@nsc.eop.gov]; Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]; Lebegue, Katherine E
CIV DTSA MD (USA) [katherine.e.lebegue.civ@mail.mil]; Tapia, Angela M Lt Col USAF OSD OASD LA(USA)
[angela.m.tapia2.mil@ mail.mil]; 'LKluttz@doc.gov' [LKluttz@doc.gov]; Darrach, Tamara A [DarrachTA@state.gov];
Bulgrin, Julie K. EOP/NSC [Julie.K.Bulgrin@nsc.eop.gov]; Wilson, John Mark M. EOP/NSC
[John.M.Wilson@nsc.eop.gov]; Waterman, Elijah J. EOP/NSC [Elijah.J.Waterman@nsc.eop.gov]; Smagula, Nicholas
[SmagulaN @ state.gov]; Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov;
Steven.J.Menashi@who.eop.gov; Julie.K.Bulgrin@nsc.eop.gov; Richard. Ashooh@bis.doc.gov; Miller, MichaelF
[Millermf@state.gov]; Krueger, Thomas G [KruegerTG @state.gov]; Koelling, Richard W [KoellingRW @state.gov];
Michael.B.Williams@who.eop.gov; Michael.J.Ellis@who.eop.gov; Jennifer.B.Lichter@who.eop.gov;
EComstock@doc.gov; Robert.T.Goad2@who.eop.gov; James.S.Baehr@who.eop.gov; Ryan.P.Shellooe@nsc.eop.gov;
Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Ross.T.Gillfillan@who.eop.gov;
James.D.Mandolfo@who.eop.gov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M [KaldahIRM@state.gov];
Jasmeet_K._ Seehra@omb.eop.gov; susan.g.daoussi.civ@mail.mil; LAbraham@doc.gov; Tony.Coppolino@usdoj.gov;
Joseph.S.Wier@nsc.eop.gov; Matthew.Borman@bis.doc.gov; Michele.Dash-pauls@NNSA.Doe.Gov;
candice.|.rodriguez.civ@mail.mil; Foster, John A [FosterJA2 @state.gov]; DCurtis@doc.gov; Hillary. Hess@bis.doc.gov;
heidi.cohen@treasury.gov

cc: Paul, Joshua M [PaulJM@state.gov]

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-Il Roll-Out Plan/Releases

Attachments: 1015 Roll-Out Plan and TPs--CATS I-lit.docx

 

Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry laa

e-mail: mekoobudiGostate eov | Web: P [Twitter: @SieteDept PAP

     

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004294
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 750 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/25/2019 12:37:17 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Miller, Michael F
[Millermf@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Foster, John A [FosterJA2@state.gov];
Minarich, Christine M [MinarichCM @state.gov]

Subject: AM to S Notification Package

Attachments: Tab 0 - USML Cat I-ill 38(f) - AM to S v6 - G.docx; Tab 1 - Notification Letters to Congress v6 - G.docx; Tab 2 - Revised

USML Categories I, Il, and Ill - G.docx; Tab 3 - Line-inLine-out Comparison of Current USML Categories |, Il, and Ill
with these USML Categories as Revised V6 - G.docx; Tab 4 - Revised Department of Commerce Companion Control
Text - G.docx; Tab 5 - Summary of Revisions to USML Categories | II and Illv6 - G.docx; Tab 6 - Proposed Controls for
Major Defense Equipment in Category Ill -G.docx; Tab 7 - AM to T, Notification to Congress, 20190204 - G.docx; Tab
8 - SOC for Small Group Meeting on Transfer of Categories I-III, 20190918 - G.pdf; Tab 9 - SOC for Small Group
Meeting on Transfer of Categories I-Ill, 20190927 - G.pdf

ALCON, here is the AM Notification package to S as it stands today and presumably would go forward to S should no
further changes be received. Please take a hard scrub at each of these items. I’ve done a QC check to ensure that all past
comments received are incorporated and/or resolved. If I’ve missed anything, please let me know. Thanks for your
assistance, especially to those who are supposed to be resting and on leave.

V/r, Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004295
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 751 of 752

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/25/2019 9:26:47 PM

To: MacPherson, Ashley N [MacPhersonAN @state.gov]
Subject: Re: Cats I-lll

Ashley, sorry. I got pulled away and was unable to return. Is there a time on Monday we can chat?

Get Gutloak for 1OS

 

From: MacPherson, Ashley N <MacPhersonAN@state.gov>
Sent: Friday, October 25, 2019 2:31:34 PM

To: Koelling, Richard W <KoellingRW @state.gov>

Subject: RE: Cats 1I-lll

Hi Rick,
ihave time around 3. Give me acall at 67199

Ashley

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Friday, October 25, 2019 2:18 PM

To: MacPherson, Ashley N <MacPhersonAN @state.gov>
Subject: Cats I-ill

Ashley,
i have two quick questions for you regarding the AM to S notification package to S. Would you have time later today or
maybe Monday a.m. for a quick phone call?

Thanks, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004296
Case 2:20-cv-00111-RAJ Document 106-16 Filed 09/23/20 Page 752 of 752

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/25/2019 9:56:04 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F
[Millermf@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Foster, John A [FosterJA2@state.gov];
Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: AM to $ Notification Package

Attachments: Tab 8e - 38(f) Congressional Notification - Commerce Rule.pdf; Tab 0 - USML Cat I-lll 38(f) - AM to S v6 - G.docx; Tab
1 - Notification Letters to Congress v6 - G.docx

Thanks, Rick. Just a few comments from me:

 

Hope everyone has a good weekend.
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Friday, October 25, 2019 8:37 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Knawam, Joseph N <KhawamJN@state.gov>; Miller, Michael F
<Millermf@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Foster, John A <FosterJA2@state.gov>;
Minarich, Christine M <MinarichCM @state.gov>

Subject: AM to S$ Notification Package

ALCON, here is the AM Notification package to S as it stands today and presumably would go forward to S should no
further changes be received. Please take a hard scrub at each of these items. I’ve done a QC check to ensure that all past
comments received are incorporated and/or resolved. If I’ve missed anything, please let me know. Thanks for your
assistance, especially to those who are supposed to be resting and on leave.

V/r, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004297
